Exhibit 10.1

EXECUTION VERSION



, 2020

































HSBC SECURITIES (USA) INC., KEYBANK NATIONAL ASSOCIATION, U.S. BANK NATIONAL
ASSOCIATION, T.D. BANK, N.A. and WELLS FARGO BANK, N.A.,










as Co-Documentation Agents







, BANK OF AMERICA, N.A., CAPITAL ONE NATIONAL ASSOCIATION and WELLS FARGO BANK,
N.A.,















Graphic [giii-20200807ex1015c0e37001.jpg]



SECOND AMENDED AND RESTATED CREDIT AGREEMENT





dated as of





August 7, 2020





among





G-III LEATHER FASHIONS, INC.,



The Other Borrowers Party Hereto,



The Other Loan Parties Party Hereto,



The Lenders Party Hereto,



JPMORGAN CHASE BANK, N.A.,

as Administrative Agent



BARCLAYS BANK PLC, BANK OF AMERICA, N.A., CAPITAL ONE, NATIONAL ASSOCIATION,
HSBC SECURITIES (USA) INC., KEYBANK NATIONAL ASSOCIATION, U.S. BANK NATIONAL
ASSOCIATION, T.D. BANK, N.A. and WELLS FARGO BANK, N.A.,

as Co-Syndication Agents



and



CITIZENS BANK, N.A., THE CIT GROUP/COMMERCIAL SERVICES, INC. and ISRAEL DISCOUNT
BANK OF NEW YORK,
as Co-Documentation Agents



___________________________



JPMORGAN CHASE BANK, N.A., BARCLAYS BANK PLC, BANK OF AMERICA, N.A., CAPITAL ONE
NATIONAL ASSOCIATION and WELLS FARGO BANK, N.A.,

as Joint Bookrunners and Joint Lead Arrangers







US-DOCS\116916910.11

--------------------------------------------------------------------------------

ASSET BASED LENDING



US-DOCS\116916910.11 G-III: Second Amended & Restated Credit Agreement (2020)

--------------------------------------------------------------------------------

TABLE OF CONTENTS

PAGE

ARTICLE I Definitions‌1

Section 1.01 Defined Terms‌1

Section 1.02 Classification of Loans and Borrowings‌64

Section 1.03 Terms Generally‌65

Section 1.04 Accounting Terms; GAAP‌65

Section 1.05 Certain Calculations‌66

Section 1.06 Timing of Payment or Performance‌68

Section 1.07 Negative Covenant Compliance‌68

Section 1.08 Amendment and Restatement of the Existing ABL Credit Agreement‌68

Section 1.09 Interest Rates; LIBOR Notifications‌69

Section 1.10 Divisions‌70

ARTICLE II The Credits‌70

Section 2.01 Commitments‌70

Section 2.02 Loans and Borrowings‌70

Section 2.03 Requests for Revolving Borrowings‌71

Section 2.04 Protective Advances‌71

Section 2.05 Swingline Loans and Overadvances‌72

Section 2.06 Letters of Credit‌74

Section 2.07 Funding of Borrowings‌80

Section 2.08 Interest Elections‌80

Section 2.09 Termination and Reduction of Commitments; Increase in
Commitments‌81

Section 2.10 Repayment of Loans; Evidence of Debt‌83

Section 2.11 Prepayment of Loans‌84

Section 2.12 Fees‌85

Section 2.13 Interest‌85

Section 2.14 Alternate Rate of Interest‌86

Section 2.15 Increased Costs‌88

Section 2.16 Break Funding Payments‌89

Section 2.17 Taxes‌90

Section 2.18 Payments Generally; Allocation of Proceeds; Sharing of Set-offs‌93

Section 2.19 Mitigation Obligations; Replacement of Lenders‌95

Section 2.20 Defaulting Lenders‌96

Section 2.21 Returned Payments‌97

Section 2.22 Banking Services and Swap Agreements‌97

Section 2.23 Designation of Borrowing Subsidiaries‌98

i

--------------------------------------------------------------------------------

TABLE OF CONTENTS

PAGE

Section 2.24 Extensions of Commitments‌98

Section 2.25 Judgment Currency‌100

ARTICLE III Representations and Warranties.‌100

Section 3.01 Organization; Powers‌101

Section 3.02 Authorization; Enforceability‌101

Section 3.03 Governmental Approvals; No Conflicts‌101

Section 3.04 Financial Condition; No Material Adverse Change‌101

Section 3.05 Properties‌102

Section 3.06 Litigation and Environmental Matters‌102

Section 3.07 Compliance with Laws and Agreements‌102

Section 3.08 Investment Company Status‌102

Section 3.09 Taxes‌103

Section 3.10 Pension Plans‌103

Section 3.11 Disclosure‌104

Section 3.12 Patriot Act‌104

Section 3.13 Solvency‌104

Section 3.14 Insurance‌104

Section 3.15 Capitalization and Subsidiaries‌104

Section 3.16 Security Interest in Collateral‌105

Section 3.17 Employment Matters‌105

Section 3.18 Anti-Corruption Laws and Sanctions‌105

ARTICLE IV Conditions.‌105

Section 4.01 Effective Date‌106

Section 4.02 Each Credit Event‌107

Section 4.03 Designation of a Borrowing Subsidiary‌108

ARTICLE V Affirmative Covenants.‌110

Section 5.01 Financial Statements; Borrowing Base and Other Information‌110

Section 5.02 Notices of Material Events‌114

Section 5.03 Existence; Conduct of Business‌115

Section 5.04 Payment of Tax‌115

Section 5.05 Maintenance of Properties‌115

Section 5.06 Books and Records; Inspection Rights‌116

Section 5.07 Compliance with Laws‌116

Section 5.08 Use of Proceeds‌116

Section 5.09 Insurance‌116

ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS

PAGE

Section 5.10 Appraisals and Field Examinations‌117

Section 5.11 Additional Collateral; Further Assurances; Canada Sub.‌118

Section 5.12 Unrestricted Subsidiaries; Designation and Redesignation‌120

Section 5.13 Depository Banks‌121

ARTICLE VI Negative Covenants.‌121

Section 6.01 Indebtedness‌121

Section 6.02 Liens‌124

Section 6.03 Fundamental Changes‌126

Section 6.04 Investments, Loans, Advances, Guarantees and Acquisitions‌128

Section 6.05 Dispositions‌131

Section 6.06 Sale and Leaseback Transactions‌132

Section 6.07 Restricted Payments; Certain Payments of Indebtedness‌132

Section 6.08 Transactions with Affiliates‌134

Section 6.09 Restrictive Agreements‌135

Section 6.10 Amendment of Organizational Documents‌135

Section 6.11 Change in Fiscal Year‌135

Section 6.12 Fixed Charge Coverage Ratio‌136

Section 6.13 Canadian Pension Plans‌136

ARTICLE VII Events of Default.‌137

ARTICLE VIII The Administrative Agent.‌140

Section 8.01 Authorization and Action‌140

Section 8.02 Administrative Agent’s Reliance, Indemnification, Etc‌143

Section 8.03 The Administrative Agent Individually‌144

Section 8.04 Successor Administrative Agent‌144

Section 8.05 Acknowledgements of Lenders and Issuing Bank‌145

Section 8.06 Collateral Matters‌146

Section 8.07 Credit Bidding‌147

Section 8.08 Certain ERISA Matters‌148

Section 8.09 Flood Laws‌149

ARTICLE IX Miscellaneous.‌149

Section 9.01 Notices‌149

Section 9.02 Waivers; Amendments‌152

Section 9.03 Expenses; Indemnity; Damage Waiver‌156

Section 9.04 Successors and Assigns‌158

Section 9.05 Survival‌163

iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS

PAGE

Section 9.06 Counterparts; Integration; Effectiveness‌163

Section 9.07 Severability‌164

Section 9.08 Right of Setoff‌164

Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process‌164

Section 9.10 WAIVER OF JURY TRIAL‌165

Section 9.11 Headings‌165

Section 9.12 Confidentiality‌165

Section 9.13 Several Obligations; Nonreliance; Violation of Law‌166

Section 9.14 USA PATRIOT Act‌166

Section 9.15 Canadian Anti-Money Laundering Legislation‌167

Section 9.16 [Intentionally Omitted]‌167

Section 9.17 Disclosure‌167

Section 9.18 Appointment for Perfection‌167

Section 9.19 Interest Rate Limitation‌167

Section 9.20 Intercreditor Agreements‌168

Section 9.21 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions‌169

Section 9.22 No Fiduciary Duty, etc‌169

Section 9.23 Acknowledgement Regarding Any Supported QFCs‌170

ARTICLE X Loan Guaranty.‌170

Section 10.01 Guaranty‌170

Section 10.02 Guaranty of Payment‌171

Section 10.03 No Discharge or Diminishment of Loan Guaranty‌171

Section 10.04 Defenses Waived‌171

Section 10.05 Rights of Subrogation‌172

Section 10.06 Reinstatement; Stay of Acceleration‌172

Section 10.07 Information‌172

Section 10.08 [Reserved]‌172

Section 10.09 Taxes‌172

Section 10.10 Maximum Liability‌173

Section 10.11 Contribution‌173

Section 10.12 Liability Cumulative‌173

Section 10.13 Keepwell‌174

ARTICLE XI The Borrower Representative.‌174

Section 11.01 Appointment; Nature of Relationship‌174

iv

--------------------------------------------------------------------------------

TABLE OF CONTENTS

PAGE

Section 11.02 Powers‌174

Section 11.03 Employment of Agents‌174

Section 11.04 Notices‌174

Section 11.05 Successor Borrower Representative‌175

Section 11.06 Execution of Loan Documents; Borrowing Base Certificate‌175

Section 11.07 Reporting‌175









v

--------------------------------------------------------------------------------

TABLE OF CONTENTS

PAGE

SCHEDULES:

Commitment Schedule

Schedule 1.01(a) – Calvin Klein License Agreements

Schedule 1.01(b) – Existing Airway Releases and Existing Steamship Guarantees

Schedule 2.06 – Existing Letters of Credit

Schedule 3.05 – Properties

Schedule 3.06 – Disclosed Matters

Schedule 3.14 – Insurance

Schedule 3.15 – Capitalization and Subsidiaries

Schedule 5.10 – Mortgaged Properties

Schedule 6.09 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments

Schedule 6.09 – Existing Restrictions

EXHIBITS:

Exhibit A

-

Form of Assignment and Acceptance

Exhibit B

-

Form of Borrowing Request

Exhibit C

-

Form of Compliance Certificate

Exhibit D

-

Form of Joinder Agreement

Exhibit E

-

Form of ABL/Fixed Asset Intercreditor Agreement

Exhibit F-1

-

Form of U.S. Tax Certificate (for Non-U.S. Lenders That Are Not Partnerships)

Exhibit F-2

-

Form of U.S. Tax Certificate (for Non-U.S. Participants That Are Not
Partnerships)

Exhibit F-3

-

Form of U.S. Tax Certificate (for Non-U.S. Participants That Are Partnerships)

Exhibit F-4

-

Form of U.S. Tax Certificate (for Non-U.S. Lenders That Are Partnerships)

Exhibit G

-

Form of Solvency Certificate

Exhibit H

-

Form of Intercompany Subordinated Note

Exhibit I

-

Form of Borrowing Base Certificate

Exhibit J-1

-

Form of Borrowing Subsidiary Agreement

Exhibit J-2

-

Form of Borrowing Subsidiary Termination

Exhibit K

-

Form of Factored Account Certificate





vi

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of August 7, 2020 (as it
may be amended or modified from time to time, this “Agreement”) among G-III
LEATHER FASHIONS, INC., a New York corporation, RIVIERA SUN, INC., a Delaware
corporation, AM RETAIL GROUP, INC., a Delaware corporation and THE DONNA KARAN
COMPANY STORE LLC, a New York limited liability company, as Borrowers, the other
Borrowers party hereto, the Loan Guarantors from time to time party hereto, the
Lenders from time to time party hereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

WHEREAS, certain of the Loan Parties and Lenders and the Administrative Agent
are currently party to the Amended and Restated Credit Agreement, dated as of
December 1, 2016 (as amended prior to the date hereof, the “Existing ABL Credit
Agreement”);

WHEREAS, the Borrowers, the other Loan Parties, the Lenders, the Departing
Lenders (as hereafter defined) and the Administrative Agent have agreed (a) to
enter into this Agreement in order to (i) amend and restate the Existing ABL
Credit Agreement in its entirety; (ii) modify and re-evidence the “Obligations”
under, and as defined in, the Existing ABL Credit Agreement, which shall be
repayable in accordance with the terms of this Agreement and the other Loan
Documents; and (iii) set forth the terms and conditions under which the Lenders
will, from time to time, make loans and extend other financial accommodations to
or for the benefit of the Loan Parties and (b) that each Departing Lender shall
cease to be a party to the Existing Credit Agreement as evidenced by its
execution and delivery of its Departing Lender Signature Page;

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing ABL Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing ABL Credit Agreement and re-evidence the
obligations and liabilities of the Borrowers and the other Loan Parties
outstanding thereunder, which shall be payable in accordance with the terms
hereof; and

WHEREAS, it is also the intent of the Borrowers and the “Loan Guarantors” (as
referred to and defined in the Existing ABL Credit Agreement) to confirm that
all obligations under the “Loan Documents” (as referred to and defined in the
Existing ABL Credit Agreement) shall continue in full force and effect as
modified and/or restated by the Loan Documents and that, from and after the
Effective Date, all references to the “Credit Agreement” contained in any such
existing “Loan Documents” shall be deemed to refer to this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree that the Existing ABL Credit
Agreement is hereby amended and restated as follows:

ARTICLE I
Definitions
Section 1.01Defined Terms.  As used in this Agreement, the following terms,
including in the preamble and recitals above, have the meanings specified below:
“2016 Term Loan Agreement” means that certain Credit Agreement, dated as of
December 1, 2016, by and among Holdings, as borrower, the other Loan Parties
from time to time party thereto, the financial institutions from time to time
party thereto as lenders, and Barclays Bank PLC, as administrative agent.

US-DOCS\116916910.11

--------------------------------------------------------------------------------

“2025 Senior Notes” means the 7.875% senior secured notes due 2025 issued
pursuant to the Notes Agreement.
“2025 Senior Notes Period” the period commencing on the date that is ninety-one
(91) days prior to the earliest maturity date of the 2025 Senior Notes and
ending on the date of such maturity date of the 2025 Senior Notes.
“ABL/Fixed Asset Intercreditor Agreement” means the Intercreditor Agreement,
dated as of the Effective Date, among the Administrative Agent, the Notes Agent
and each of the Loan Parties party thereto, substantially in the form of Exhibit
E-1.
“ABR”, when used in reference to (a) a rate of interest, refers to the Alternate
Base Rate, and (b) any Loan or Borrowing, refers to whether such Loan, or the
Loans comprising such Borrowing, bear interest at a rate determined by reference
to the Alternate Base Rate.
“Acceptable Field Examination” means, with respect to any assets of any Loan
Party, a field examination conducted by the Administrative Agent or its designee
of such assets and related working capital matters and of such Loan Party’s
related data processing and other systems, the results of which shall be
satisfactory to the Administrative Agent in its Permitted Discretion.
“Acceptable Inventory Appraisal” means, with respect to any Inventory, an
appraisal of such Inventory from one or more firms satisfactory to the
Administrative Agent, which appraisals shall be satisfactory to the
Administrative Agent in its Permitted Discretion.
“Account” has the meaning assigned to such term in the applicable Security
Agreement.
“Account Debtor” means any Person obligated on an Account.
“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary for any period, the amount for such period
of Consolidated EBITDA of such entity on a pro forma basis (determined as if
references to Holdings and the Restricted Subsidiaries in the definition of the
term “Consolidated EBITDA” were references to such entity on a pro forma basis
and its subsidiaries that will become Restricted Subsidiaries), all as
determined on a consolidated basis for such entity on a pro forma basis in
accordance with GAAP.
“Acquired Entity or Business” has the meaning provided in the definition of the
term “Consolidated EBITDA.”
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date by which Holdings or any Restricted
Subsidiary (i) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger, amalgamation or otherwise
or (ii) acquires all or substantially all of the Equity Interests of any other
Person.
“Acquisition Consideration” shall mean, in connection with any Acquisition, the
aggregate amount (as valued at the Fair Market Value of such Acquisition at the
time such Acquisition is made) of, without duplication: (a) the purchase
consideration paid or payable for such Acquisition, whether payable at or prior
to the consummation of such Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and including any and all payments representing the purchase price
and any assumptions of Indebtedness and/or Guarantee obligations, “earn-

2

--------------------------------------------------------------------------------

outs” and other agreements to make any payment the amount of which is, or the
terms of payment of which are, in any respect subject to or contingent upon the
revenues, income, cash flow or profits (or the like) of any Person or business
and (b) the aggregate amount of Indebtedness assumed in connection with such
Acquisition; provided in each case, that any such future payment that is subject
to a contingency shall be considered Acquisition Consideration only to the
extent of the reserve, if any, required under GAAP (as determined at the time of
the consummation of such Acquisition) to be established in respect thereof by
Holdings or its Restricted Subsidiaries.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitments” means, at any time, the aggregate Commitments of all
Lenders at such time, as increased or reduced from time to time pursuant to the
terms and conditions hereof.  As of the Effective Date, the Aggregate
Commitments are $650,000,000.
“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders.
“Agreed LC Currencies” means (a) Dollars and (b) any other currency (i) that is
lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars and (ii) that is agreed to by the
Administrative Agent and the relevant Issuing Bank.
“Airway Release” means any airway release (including any Existing Airway
Release) agreed to be issued or caused to be issued by an Issuing Bank, in
accordance with the terms of the Continuing Agreement for Commercial and Standby
Letters of Credit or any other applicable letter of credit agreement between
such Issuing Bank and any Borrower.  
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1%, and (c) the Adjusted LIBO Rate for a one-month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is

3

--------------------------------------------------------------------------------

being used as an alternate rate of interest pursuant to Section 2.14 (for the
avoidance of doubt, only until any amendment has become effective pursuant to
Section 2.14(c)), then the Alternate Base Rate shall be the greater of clause
(a) and (b) above and shall be determined without reference to clause (c) above.
 For the avoidance of doubt, if the Alternate Base Rate as determined pursuant
to the foregoing would be less than 2.00%, such rate shall be deemed to be 2.00%
for purposes of this Agreement.
“Ancillary Document” has the meaning assigned to it in Section 9.06.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Holdings or any of its Restricted Subsidiaries from
time to time concerning or relating to bribery or corruption, including Canadian
Anti-Money Laundering and Anti-Terrorism Laws.
“Applicable Commitment Fee Rate” means, for any period, (i) initially and at all
times prior to October 31, 2020, a percentage per annum equal to 0.50% and (ii)
from and after November 1, 2020, a percentage per annum determined by reference
to the following grid based on the Average Usage for the then most recently
ended fiscal quarter of Holdings:


Average Usage

Unused Line Fee Rate

< 50%

0.50%

≥ 50%

0.35%



“Applicable Percentage” means, with respect to any Lender, with respect to
Revolving Loans, LC Exposure, Swingline Loans, Protective Advances or
Overadvances, a percentage equal to a fraction the numerator of which is such
Lender’s Commitment and the denominator of which is the Aggregate Commitment;
provided that, (i) if the Commitments have terminated or  expired, the
Applicable Percentages shall be determined based upon such Lender’s share of the
Aggregate Revolving Exposure at that time and (ii) in accordance with Section
2.20, so long as any Lender shall be a Defaulting Lender, such Defaulting
Lender’s Commitment shall be disregarded in the calculations under this
definition.
“Applicable Rate” means, for any day, with respect to any Loan, the applicable
rate per annum set forth below under the caption “Revolver ABR Spread” or
“Revolver Eurodollar Spread”, as the case may be, based upon the Availability
Percentage as of the most recent determination date; provided that, until the
first Business Day after the delivery to the Administrative Agent, pursuant to
Section 5.01(f), of the Borrowing Base Certificate as of the last day of the
first full fiscal quarter of Holdings ending after the Effective Date, the
“Applicable Rate” shall be the applicable rates per annum set forth below in
Category 2:




Category

Availability Percentage



Revolver

ABR Spread



Revolver

Eurodollar

Spread



Category 1



> 66.7%

0.75%

1.75%

Category 2



> 33.3 but < 66.7%



1.00%

2.00%

Category 3



< 33.3%

1.25%

2.25%



For purposes of the foregoing: 

4

--------------------------------------------------------------------------------

(a) the Applicable Rate shall be determined as of the end of each fiscal quarter
of Holdings based upon the Availability Percentage for such fiscal quarter as
determined based upon the Borrowers’ Borrowing Base Certificates delivered
pursuant to Section 5.01(f); and

(b) each change in the Applicable Rate resulting from a change in the
Availability Percentage shall be effective during the period commencing on and
including the first day of the fiscal quarter following the date of delivery to
the Administrative Agent of a Borrowing Base Certificate and related information
indicating such change and ending on the date immediately preceding the
effective date of the next such change.

Notwithstanding the foregoing, the Availability Percentage shall be deemed to be
in Category 3 at any time at the option of the Administrative Agent or at the
request of the Required Lenders if the Borrowers fail to deliver any Borrowing
Base Certificate required to be delivered by them pursuant to Section 5.01(f)
during the period from the expiration of the time for delivery thereof until
five (5) days after such Borrowing Base Certificate is so delivered.

“Approved Electronic Platform” has the meaning assigned to it in Section
9.01(d).
“Approved Foreign Subsidiary” means any Foreign Subsidiary which is requested by
the Borrower Representative to be incorporated herein as a Borrowing Subsidiary
pursuant to the terms set forth in Section 2.23 and approved by each Lender in
its reasonable discretion.
“Approved Fund” has the meaning assigned to such term in Section 9.04.
“Arranger” means each of JPMorgan Chase Bank, N.A., Barclays Bank PLC, Bank of
America, N.A., Capital One, National Association and Wells Fargo Bank, N.A., in
their capacities as joint bookrunners and joint lead arrangers hereunder.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form (including electronic
records generated by the use of an electronic platform) approved by the
Administrative Agent.
“Availability” means, at any time, an amount equal to the excess, if any, of (a)
the Maximum Borrowing Amount at such time over (b) the Aggregate Revolving
Exposure at such time (calculated, with respect to any Defaulting Lender, as if
such Defaulting Lender had funded its Applicable Percentage of all outstanding
Borrowings), all as determined by the Administrative Agent in its Permitted
Discretion; provided that, (I) solely for purposes of (1) the definition of
“Payment Conditions”, (2) determining whether a Cash Dominion Period is in
effect for purposes of Sections 5.01(b)(ii) and 5.01(f), (3) Section 5.10 and/or
(4) during any period in which a Maturity Reserve is in effect, clause (a) of
this definition shall mean the sum of (i) the Maximum Borrowing Amount at such
time plus (ii) the lesser of (x) the Suppressed Availability at such time and
(y) an amount equal to 5.0% of the Maximum Borrowing Amount at such time, but,
in the case of clause (4), not in excess of the Aggregate Commitments and (II)
solely for purposes of (1) determining whether a Cash Dominion Period is in
effect, (2) whether an FCCR Test Period is in effect and/or (3) for purposes of
Section 5.10, clause (a) of this definition shall be calculated without giving
effect to the Unrestricted Cash Cap.
“Availability Percentage” means, for any fiscal quarter of Holdings, an amount
(expressed as a percentage) equal to (a) average daily Availability during such
fiscal quarter divided by (b) the average daily amount of the Aggregate
Commitments during such fiscal quarter.

5

--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Available Commitment” means, at any time, the Aggregate Commitment minus the
Aggregate Revolving Exposure (calculated, with respect to any Defaulting Lender,
as if such Defaulting Lender had funded its Applicable Percentage of all
outstanding Borrowings).
“Average Usage” means for any fiscal quarter of Holdings, the average daily
aggregate Revolving Exposure for such fiscal quarter divided by Aggregate
Commitments as of the last day of such fiscal quarter.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act of 2009 (as amended from time to time)
and any other law, regulation or rule applicable in the United Kingdom relating
to the resolution of unsound or failing banks, investment firms or other
financial institutions or their affiliates (other than through liquidation,
administration or other insolvency proceedings).
“Banking Services” means each and any of the following bank services provided to
any Loan Party or its Subsidiaries by any Lender or any of its Affiliates: (a)
credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) stored value cards, (c)
merchant processing services and (d) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services).
“Banking Services Obligations” means any and all obligations of the Loan Parties
and their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.
“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy, reorganization or insolvency proceeding, or has had
a receiver, conservator, trustee, administrator, monitor, custodian, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business, appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such  ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permits such Person (or such

6

--------------------------------------------------------------------------------

Governmental Authority or instrumentality), to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower Representative giving due consideration to (i) any
selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body and/or (ii) any
evolving or then-prevailing market convention for determining a rate of interest
as a replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than 0.00%, the Benchmark
Replacement will be deemed to be 0.00% for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its reasonable good faith
discretion.
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period (to the extent an Interest Period remains applicable, otherwise, such
other period), the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower Representative
giving due consideration to (i) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent, in
consultation with the Borrower Representative, decides in its reasonable good
faith discretion may be appropriate to reflect the adoption and implementation
of such Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides in its reasonable good faith discretion
that adoption of any portion of such market practice is not administratively
feasible or if the Administrative Agent determines in its reasonable good faith
discretion that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides in its reasonable good faith discretion, in consultation with the
Borrower Representative, in connection with the administration of this
Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:
(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or
(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

7

--------------------------------------------------------------------------------

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:
(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;
(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or
(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified in the amendment to the
Credit Agreement implementing such Early Opt-In Election.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.14 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.14.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

8

--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Bona Fide Debt Fund” shall mean any debt fund Affiliate of any Person described
in clause (a) or (b) of the definition of Disqualified Institution that is
primarily engaged in, or advises funds or other investment vehicles that are
primarily engaged in, making, purchasing, holding or otherwise investing in
commercial loans, notes, bonds and similar extensions of credit in the ordinary
course of its business and whose managers (or any other Person that has the
power and authority to make investment decisions or otherwise exerts control
over such Person) do not have the power, directly or indirectly to cause or
cause the direction of or manage any equity or equity-like investments in any
Disqualified Institution.
“Borrower” or “Borrowers” means, individually or collectively, (a) the Company,
(b) Riviera Sun, Inc., a Delaware corporation, (c) AM Retail Group, Inc., a
Delaware corporation, (d) The Donna Karan Company Store LLC, a New York limited
liability company, and (e) to the extent eligible to be a Borrower in accordance
with Section 2.23, each Borrowing Subsidiary.
“Borrower Representative” has the meaning assigned to such term in Section
11.01.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan, (c) a Protective
Advance, (d) an Overadvance and (e) Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.
“Borrowing Base” means, at any time, the sum of
(a)the product of (i) 90% multiplied by (ii) the book value of the Borrowers’
and Canada Sub’s Eligible Credit Card Account Receivables at such time plus
(b)the product of (i) 85% multiplied by (ii) the book value of the Borrowers’
and Canada Sub’s Eligible Accounts at such time minus the Dilution Reserve at
such time; plus
(c)an amount equal to the lesser of (i) 70% of Eligible Wholesale Inventory
(including Eligible Wholesale LC Inventory (net of duty and freight reserves))
(valued at the lower of cost (FIFO) or market) of the Borrowers and Canada Sub
at such time and (ii) the product of (x) 85% multiplied by the Net Orderly
Liquidation Value percentage for Wholesale Inventory identified in the most
recent inventory appraisal ordered by the Administrative Agent  (including as
requested by the Borrower Representative in accordance with Section 5.10(d))
multiplied by Eligible Wholesale Inventory (including Eligible Wholesale LC
Inventory (net of duty and freight reserves)) (valued at the lower of cost
(FIFO) or market) of the Borrowers and Canada Sub at such time; plus
(d)an amount equal to the product of (i) 90% (or, solely during a Seasonal
Supplemental Period, 92.5%) multiplied by (ii) the Net Orderly Liquidation Value
percentage for Retail Inventory (including Eligible Retail LC Inventory (net of
duty and freight reserves)) identified in the most recent inventory appraisal
ordered by the Administrative Agent (including as requested by the Borrower
Representative in accordance with Section 5.10(d)) multiplied by (iii) Eligible
Retail Inventory (including Eligible Retail LC Inventory (net of duty and
freight reserves)) (valued at the lower of cost (FIFO) or market); plus
(e)100% of the Borrowers’ and Canada Sub’s Unrestricted Cash (to the extent held
in deposit accounts and/or securities accounts maintained at JPMCB or its
Affiliates and subject to Deposit Account
9

--------------------------------------------------------------------------------

Control Agreements or Securities Account Control Agreement, as applicable, in
favor of the Administrative Agent pursuant to which the Administrative Agent has
a perfected, first priority Lien thereon for the benefit of the Secured
Parties); provided that the aggregate amount included under this clause (e) at
any time shall not exceed $175,000,000 (this proviso shall be referred to as the
“Unrestricted Cash Cap”); minus
(f)the sum of (i) an amount (the “Royalty Reserve Amount”) equal to, without
duplication, the estimated royalty payments and (without duplication) accrued
royalty payments (in each case net of prepaid royalties) due from the Borrowers
and Canada Sub in respect of the sale of branded inventory subject to license
agreements (to the extent such estimated royalty payments and (without
duplication) accrued royalty payments (in each case net of prepaid royalties)
are not taken into account in determining the applicable net orderly liquidation
percentages for Wholesale Inventory and Retail Inventory) plus (ii) such other
Reserves as may be established by the Administrative Agent in its Permitted
Discretion (including, without limitation, Reserves for rent and consignee’s,
warehouseman’s and bailee’s charges, Reserves for inventory shrinkage, Reserves
for banking products and swap agreements, Reserves for contingent liabilities
and uninsured losses, Reserves for duty and freight charges, and other customary
Reserves) plus (iii) the Maturity Reserve;


provided that, the aggregate portion of the Borrowing Base comprised of
Wholesale Inventory that constitutes In-Transit Inventory shall not exceed 15%
of the Borrowing Base at any time.

The Administrative Agent may, in its Permitted Discretion, adjust Reserves used
in computing the Borrowing Base, with any such changes to be effective three (3)
Business Days after delivery of notice thereof to the Borrower Representative.
The Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate delivered to the Administrative Agent pursuant
to Section 5.01(f).

Notwithstanding the foregoing, no assets acquired pursuant to any Acquisition
shall be included in the calculation of the Borrowing Base until such time as
the Administrative Agent shall have received an Acceptable Inventory Appraisal
and an Acceptable Field Examination shall have been completed with respect to
such assets; provided that, Eligible Accounts, Eligible Credit Card Account
Receivables, Eligible Inventory and other eligible assets acquired pursuant to
any Acquisition but for which no Acceptable Inventory Appraisal has been
received or no Acceptable Field Examination has been completed may be included
in the Borrowing Base for a period of up to ninety (90) days following such
Acquisition, so long as (i) the aggregate amount of such acquired assets
included in the Borrowing Base shall not exceed $50,000,000 at any time and (ii)
subject to clause (i) of this proviso, such Eligible Accounts, Eligible Credit
Card Account Receivables and Eligible Inventory shall be included in the
Borrowing Base with the following adjustments: (A) the advance rate set forth in
clause (a)(i) shall be 80%, (B) the advance rate set forth in clause (b)(i)
shall be 75% and (C) in lieu of including such Eligible Inventory in the
Borrowing Base in accordance with clauses (c) and (d) above, the Borrowing Base
shall include an amount equal to 50% of such Eligible Inventory (valued at the
lower of cost (FIFO) or market).  For purposes of clarity, any such assets
included in the Borrowing Base pursuant to the proviso of the preceding sentence
shall be subject to all future appraisals and field examinations conducted
pursuant to Section 5.10(a) or 5.10(b), as applicable, after the acquisition
thereof.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit I or another form which is acceptable to the
Administrative Agent in its sole discretion.

“Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing in accordance with the terms of Section 2.03 and
substantially in the form of Exhibit B or such other form as shall be approved
by the Administrative Agent.

10

--------------------------------------------------------------------------------

“Borrowing Subsidiary” means any Borrower (other than the Company) and any
additional Subsidiary with respect to which a Borrowing Subsidiary Agreement
shall have been executed and delivered as provided in Section 2.23 and, in each
case, with respect to which a Borrowing Subsidiary Termination has not been
executed and delivered as provided in Section 2.23.


“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit J-1.

“Borrowing Subsidiary Effective Date” has the meaning assigned to such term in
Section 2.23.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit J-2.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for general business in London.
“Calvin Klein License Agreements” means, collectively, the product and brand
licensing agreements set forth on Schedule 1.01(a).
“Canada Sub” means G-III Apparel Canada ULC, an unlimited liability company
organized under the laws of British Columbia, Canada.
“Canada Sub Guarantee” means that certain Second Amended and Restated Guarantee
and Indemnity Agreement, dated as of the Effective Date, by Canada Sub in favor
of the Administrative Agent for the benefit of itself and the other Secured
Parties.
“Canadian Anti-Money Laundering & Anti-Terrorism Legislation” means the Criminal
Code, R.S.C. 1985, c. C-46, the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act, S.C. 2000, c. 17 and the United Nations Act, R.S.C.
1985, c. U-2 or any similar Canadian legislation relating to the suppression of
terrorism and money laundering, together with all rules, regulations and
interpretations thereunder or related thereto including, without limitation, the
Regulations Implementing the United Nations Resolutions on the Suppression of
Terrorism and the United Nations Al-Qaida and Taliban Regulations promulgated
under the United Nations Act.
“Canadian Blocked Person” means any Person that is a “designated person”,
“politically exposed foreign person” or “terrorist group” as described in any
Canadian Economic Sanctions and Export Control Laws.
“Canadian Economic Sanctions and Export Control Laws” means any Canadian laws,
regulations or orders governing transactions in controlled goods or technologies
or dealings with countries, entities, organizations, or individuals subject to
economic sanctions and similar measures, including the Special Economic Measures
Act (Canada), the United Nations Act (Canada), the Freezing Assets of Corrupt
Foreign Officials Act (Canada), Part II.1 of the Criminal Code (Canada) and the
Export and Import Permits Act (Canada), and any related regulations.
“Canadian Pension Event” means (a) the whole or partial withdrawal of Canada Sub
(if it is a Loan Party at such time) or another Loan Party from a Canadian
Pension Plan during a plan year; or (b) the filing of a notice of intent to
terminate in whole or in part a Canadian Pension Plan or the treatment of a
Canadian

11

--------------------------------------------------------------------------------

Pension Plan amendment as a termination or partial termination; or (c) the
institution of proceedings by any Governmental Authority to terminate in whole
or in part or have a trustee appointed to administer a Canadian Pension Plan; or
(d) any other event or condition which might constitute grounds for the
termination of, winding up or partial termination of winding up or the
appointment of trustee to administer, any Canadian Pension Plan.
“Canadian Pension Plans” means each pension or retirement savings plan required
to be registered under Canadian federal or provincial law that is maintained,
contributed to or required to be contributed to by a Loan Party for its Canadian
employees or former Canadian employees or for which a Loan Party has any
liability, but does not include a Canadian Union Plan, the Canada Pension Plan
or the Quebec Pension Plan as maintained by the Government of Canada or the
Province of Quebec, respectively, or any equivalent plan maintained in any other
jurisdiction in Canada.
“Canadian Pledge Agreement” means that certain Second Amended and Restated
Canadian Pledge Agreement, dated as of the Effective Date, by and between the
Company and the Administrative Agent for the benefit of itself and the other
Secured Parties, with respect to the Equity Interests of Canada Sub.
“Canadian Priority Payable Reserve” means the reserves established in the good
faith credit discretion of the Administrative Agent for amounts secured by any
Liens, choate or inchoate, which rank or are capable of ranking in priority to,
or pari passu with, the Administrative Agent’s and/or Lenders’ Liens, including,
without limitation, in the good faith credit discretion of the Administrative
Agent, any such amounts due and not paid for wages, salaries, commission or
compensation, including vacation pay; (including, as provided for, under the
Wage Earners Protection Program Act (Canada)),  amounts due and not paid under
any legislation relating to workers’ compensation or to employment insurance,
all amounts deducted or withheld and not paid and remitted when due under the
Income Tax Act (Canada), amounts currently or past due and not paid for realty,
municipal or similar taxes, any and all solvency deficiencies, unfunded
liabilities on wind-up or wind-up deficiencies in regards to any Pension Plan
which is a defined benefit plan (to the extent impacting personal or moveable
property) and all amounts currently or past due and not contributed, remitted or
paid to any Canadian Pension Plan or under the Canada Pension Plan, the Pension
Benefits Act (Ontario) or any similar legislation.
“Canadian Security Agreements” means each of the Second Amended and Restated
Canadian Pledge and Security Agreement, dated as of the Effective Date, among
Canada Sub, the other Loan Parties from time to time party thereto, and the
Administrative Agent for the benefit of itself and the other Secured Parties,
the Second Amended and Restated Canadian Pledge and Security Agreement, dated as
of the Effective Date, among the Company, the other Loan Parties from time to
time party thereto, and the Administrative Agent for the benefit of itself and
the other Secured Parties, and any other pledge or security agreement or deed of
hypothec entered into on or after the Effective Date by any Loan Party organized
under the laws of Canada or any province thereof (as required by this Agreement
or any other Loan Document for the purpose of creating a Lien on the property of
Canada Sub or any other Loan Party organized under the laws of Canada or any
province thereof (or any other property located in Canada)).
“Canadian Union Plan” means any registered pension plan for the benefit of
Canadian employees or former Canadian employees of a Loan Party that is not
maintained, sponsored or administered by a Loan Party, but to which a Loan Party
is required to contribute pursuant to a collective agreement.
“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of
Holdings and its Subsidiaries prepared in accordance with GAAP.

12

--------------------------------------------------------------------------------

“Capital Lease Obligations” means, at the time any determination thereof is to
be made, the amount of the finance lease liability in respect of a finance lease
that would at such time be required to be capitalized and reflected as a
liability on a balance sheet (excluding the footnotes thereto) in accordance
with GAAP; provided that obligations of Holdings or the Restricted Subsidiaries,
or of a special purpose or other entity not consolidated with the Holdings and
the Restricted Subsidiaries, either existing on the Effective Date or created
thereafter that (a) initially were not included on the consolidated balance
sheet of Holdings as finance lease obligations or were subsequently
characterized as finance lease obligations or, in the case of such a special
purpose or other entity becoming consolidated with Holdings and the Restricted
Subsidiaries were required to be characterized as finance lease obligations upon
such consideration, in either case, due to a change in accounting treatment or
otherwise, or (b) did not exist on the Effective Date and were required to be
characterized as finance lease obligations, but would not have been required to
be treated as finance lease obligations on the Effective Date had they existed
at that time, shall for all purposes not be treated as Capital Lease Obligations
or Indebtedness. Capital Lease Obligation shall exclude all operating lease and
non-finance lease liabilities that are required to be capitalized and reflected
as liabilities in the balance sheet in accordance with GAAP.
“Cash Dominion Period” means any period of time (a) when an Event of Default has
occurred and is continuing or (b) commencing with the date on which Availability
is less than the greater of 12.5% of the Maximum Borrowing Amount and
$65,000,000 for five (5) consecutive Business Days, and continuing until such
subsequent date (if any) as when Availability has been at least the greater of
12.5% of the Maximum Borrowing Amount and $65,000,000 for thirty (30)
consecutive days.  Notwithstanding the foregoing, if at any time four (4)
separate Cash Dominion Periods shall have commenced and ended, then any
subsequent Cash Dominion Period shall be permanently in effect for the remainder
of the term of this Agreement.


“Cash Equivalents” means:

(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b)investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c)investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(d)fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
(e)securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory, the government of the United Kingdom, the Government
of Canada or any country that is a member state of the European Union or any
agency or

13

--------------------------------------------------------------------------------

instrumentality thereof, the securities of which state, commonwealth, territory,
political subdivision, taxing authority, agency or instrumentality (as the case
may be) are rated at least A- by S&P or Baa1 by Moody’s;
(f)United States dollars or, in the case of any foreign subsidiary that is a
Restricted Subsidiary, such local currencies held by it from time to time in the
ordinary course of business;
(g)money market mutual or similar funds that invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition;
(h)money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at
least $5,000,000,000; and
(i)in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes.

“CFC” means any Subsidiary that is a “controlled foreign corporation” with the
meaning of Section 957 of the Code.
“Change in Control” means the occurrence of any of the following:
(a) the sale, lease or transfer (other than by way of merger or consolidation),
in one or a series of related transactions, of all or substantially all the
assets of Holdings and its Subsidiaries, taken as a whole, to any Person or
group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act, or any successor provision) other than to Holdings or its
Subsidiaries;
(b) Holdings becomes aware (by way of a report or any other filing pursuant to
Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise) of
the acquisition by any Person or group (within the meaning of Section 13(d)(3)
or Section 14(d)(2) of the Exchange Act, or any successor provision), including
any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act), in a
single transaction or in a related series of transactions, by way of merger,
consolidation, amalgamation or other business combination or purchase of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act,
or any successor provision), of more than 50% of the total voting power of the
Voting Stock of Holdings, in each case, other than an acquisition where the
holders of the Voting Stock of Holdings as of immediately prior to such
acquisition hold 50% or more of the Voting Stock of the ultimate parent of
Holdings or successor thereto immediately after such acquisition (provided no
holder of the Voting Stock of Holdings as of immediately prior to such
acquisition owns, directly or indirectly, more than 50% of the voting power of
the Voting Stock of Holdings immediately after such acquisition);
(c) Holdings shall cease to own directly 100% of the Equity Interests of the
Company; or
(d) the Company ceases to own, at any time, directly or indirectly through one
or more Subsidiaries which are Loan Parties, 100% of the outstanding voting
Equity Interests of Canada Sub (if it is a Loan Party at such time) and each
entity that is a Borrower at such time (other than the Company) on a fully
diluted basis (other than any directors’ qualifying shares of any Borrower or
Canada Sub).
Notwithstanding the preceding or any provision of Rule 13d-3 of the Exchange Act
(or any successor provision), a Person or group shall not be deemed to
beneficially own Voting Stock subject to an equity or asset purchase agreement,
merger agreement, option agreement, warrant agreement or similar

14

--------------------------------------------------------------------------------

agreement (or voting or option or similar agreement related thereto) until the
consummation of the Voting Stock in connection with the transactions
contemplated by such agreement.
“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption of or taking effect of
any law, rule, regulation or treaty; (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority; or (c) compliance by any
Lender or any Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or such Issuing Bank’s holding
company, if any) with any request, guideline, requirement or directive (whether
or not having the force of law) of any Governmental Authority made or issued
after the date of this Agreement; provided that, notwithstanding anything herein
to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements or directives thereunder
or issued in connection therewith or in the implementation thereof, and (y) all
requests, rules, guidelines, requirements or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.
“Charges” has the meaning assigned to such term in Section 9.19.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans, Protective Advances or Overadvances.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Co-Documentation Agents” means Citizens Bank, N.A., The CIT Group/Commercial
Services, Inc. and Israel Discount Bank of New York, each in its capacity as
co-documentation agent hereunder.
“Co-Syndication Agent” means each of Barclays Bank PLC, Bank of America, N.A.,
Capital One, National Association, HSBC Securities (USA) Inc., KeyBank National
Association, U.S. Bank National Association, T.D. Bank, N.A. and Wells Fargo
Bank, N.A., in its capacity as a co-syndication agent hereunder.
“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of the Administrative Agent, on
behalf of itself and the Lenders and the other Secured Parties, to secure the
Secured Obligations; provided that, in no event shall “Collateral” include any
Excluded Collateral.
“Collateral Access Agreement” has the meaning assigned to such term in the U.S.
Security Agreement.
“Collateral Documents” means, collectively, the U.S. Security Agreement, the
Canadian Security Agreements, the Canadian Pledge Agreement, any mortgages and
any other documents executed and delivered by a Loan Party pursuant to which a
Loan Party grants a Lien upon any real or personal property as security for
payment of the Secured Obligations, in each case, together with all exhibits,
schedules, annexes, addenda, and other attachments thereto, and with respect to
each of the foregoing, as the same may be amended, restated, supplemented, or
otherwise modified from time to time.

15

--------------------------------------------------------------------------------

“Collection Account” has the meaning assigned to such term in the U.S. Security
Agreement.
“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn Dollar Amount of all outstanding commercial Letters of Credit plus (b)
the aggregate Dollar Amount of all LC Disbursements relating to commercial
Letters of Credit that have not yet been reimbursed by or on behalf of the
Borrowers.  The Commercial LC Exposure of any Lender at any time shall be its
Applicable Percentage of the aggregate Commercial LC Exposure at such time.
“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit, Swingline Loans, Overadvances and Protective Advances hereunder,
expressed as an amount representing the maximum aggregate permitted amount of
such Lender’s Revolving Exposure hereunder, as such commitment may be reduced or
increased from time to time (a) pursuant to Section 2.09 and (b) assignments by
or to such Lender pursuant to Section 9.04.  The initial amount of each Lender’s
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable.
“Commitment Schedule” means the Schedule attached hereto identified as such.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to such term in Section 9.01(f).
“Company” means G-III Leather Fashions, Inc., a New York corporation.


“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:



(1)the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:



(2)if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable good faith discretion are
substantially consistent with any evolving or then-prevailing market convention
for determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;



provided, further, that if the Administrative Agent decides in its reasonable
good faith discretion that any such rate, methodology or convention determined
in accordance with clause (1) or clause (2) is not administratively feasible for
the Administrative Agent, then Compounded SOFR will be deemed unable to be
determined for purposes of the definition of “Benchmark Replacement.”



“Computation Date” has the meaning assigned to such term in Section 2.06(l).

16

--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus:
(a) without duplication and to the extent already deducted or, in the case of
clauses (v) and (vii) below, to the extent not included (and not added back or
excluded) in arriving at such Consolidated Net Income, the sum of the following
amounts for such period:



(i)Interest Expense for such period;

(ii)income tax expense for such period;

(iii)all amounts attributable to depreciation and amortization expense for such
period (including impairment of long-term assets);

(iv)any other non-cash charges for such period (but excluding any non-cash
charge in respect of an item that was included in Consolidated Net Income in a
prior period);

(v)proceeds from business interruption insurance (to the extent not reflected as
revenue or income in such statement of Consolidated Net Income) received by
Holdings and its Restricted Subsidiaries;

(vi)the aggregate amount of Consolidated Net Income for such period attributable
to non-controlling interests of third parties in any non wholly-owned
Subsidiary, excluding cash distributions in respect thereof to the extent
already included in Consolidated Net Income;

(vii)amounts attributable to any demonstrable “run rate” cost-savings, operating
expense reductions or other cost synergies that are reasonably projected in good
faith by Holdings to be achieved in connection with acquisitions or dispositions
or other initiatives within 12 months following the consummation of such
transaction and which Holdings determines in good faith are reasonably
identifiable, quantifiable and factually supportable in the good faith judgment
of Holdings as set forth in a certificate signed by a Financial Officer of
Holdings (calculated on a pro forma basis as though such cost-savings, operating
expense reductions or other cost synergies had been realized on the first day of
such period, net of the amount of actual benefits realized during such period
from such transaction) and any costs incurred in connection with achieving such
cost-savings, operating expense reductions or other cost synergies; provided
that, amounts added back pursuant to this clause (a)(vii), other than costs
incurred in connection with achieving such cost-savings, operating expense
reductions or other cost synergies (and any similar provisions as set forth in
Section 1.05), together with amounts excluded from Consolidated Net Income
pursuant to clause (o) of the definition thereof, shall be limited to 25% of
Consolidated EBITDA in the aggregate for any Test Period (calculated without
giving effect to any such add-backs); minus



(b) without duplication and to the extent included in Consolidated Net Income:


(i)any cash payments made during such period in respect of non-cash charges
described in clause (a)(v) taken in a prior period;

17

--------------------------------------------------------------------------------

(ii)any extraordinary, non-recurring and unusual gains and any non-cash items of
income for such period; and

(iii)any gains attributable to business dispositions or asset dispositions,
other than in the ordinary course of business, as determined in good faith by a
Financial Officer of Holdings, in each case, calculated for Holdings and its
Restricted Subsidiaries on a consolidated basis in accordance with GAAP;



; provided that there shall be included in determining Consolidated EBITDA for
any period, without duplication, the Acquired EBITDA of any Person, property,
business or asset acquired by the Borrower or any Restricted Subsidiary during
such period (other than any Unrestricted Subsidiary) to the extent not
subsequently sold, transferred or otherwise disposed of during such period (but
not including the Acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired) (each such Person, property, business or
asset acquired, including pursuant to the Transactions or pursuant to a
transaction consummated prior to the Closing Date, and not subsequently so
Disposed of, an “Acquired Entity or Business”), and the Acquired EBITDA of any
Unrestricted Subsidiary that is converted into a Restricted Subsidiary during
such period (each, a “Converted Restricted Subsidiary”), in each case based on
the Acquired EBITDA of such entity on a pro forma basis for such period
(including the portion thereof occurring prior to such acquisition or
conversion) determined on a historical pro forma basis; and (ii) there shall be
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business or asset sold, transferred or otherwise
Disposed of, closed or classified as discontinued operations by the Borrower or
any Restricted Subsidiary to the extent not subsequently reacquired,
reclassified or continued, in each case, during such period (each such Person
(other than an Unrestricted Subsidiary), property, business or asset so sold,
transferred or otherwise Disposed of, closed or classified, a “Sold Entity or
Business”), and the Disposed EBITDA of any Restricted Subsidiary that is
converted into an Unrestricted Subsidiary during such period (each, a “Converted
Unrestricted Subsidiary”), in each case based on the Disposed EBITDA of such
Sold Entity or Business or Converted Unrestricted Subsidiary for such period
(including the portion thereof occurring prior to such sale, transfer,
disposition, closure, classification or conversion) determined on a historical
pro forma basis.




“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of Holdings and its Restricted Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded, without
duplication:



(a)the income (or deficit) of any Person accrued prior to the date it becomes a
Restricted Subsidiary or is merged into or consolidated with Holdings or any of
its Restricted Subsidiaries (except when giving pro forma effect thereto);

(b)the income (or deficit) of any Person (other than Holdings or a Restricted
Subsidiary) in which Holdings or any of its Restricted Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by Holdings or such Restricted Subsidiary in the form of dividends or
similar distributions;

(c)the effects from adjustments in the financial statements of Holdings and its
Restricted Subsidiaries from applying purchase accounting, including applying
recapitalization or purchase accounting to inventory, property and equipment,
software, goodwill and other intangible assets, in-process research and
development, post-employment benefits, leases, deferred revenue and debt-like
items required or permitted by GAAP (including the effects of such adjustments
pushed down to Holdings and the Restricted Subsidiaries), as a result of any
consummated acquisition or Investment, or the amortization or write-off of any
amounts thereof;

18

--------------------------------------------------------------------------------

(d)any net after-tax gains or losses (and all fees and expenses or charges
relating thereto) attributable to the early extinguishment of Indebtedness or
hedging obligations or other derivative instruments;

(e)the cumulative effect of a change in accounting principles during such period
to the extent included in net income;

(f)any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP, which, without limiting
the foregoing, shall include any impairment charges resulting from the
application of Financial Accounting Standards Board Statements No. 142 and 144,
and the amortization of intangibles arising pursuant to No. 141;

(g)any (i) one-time non-cash compensation charges, (ii) non-cash costs or
expenses resulting from stock option plans, employee benefit plans, compensation
charges or post-employment benefit plans, or grants or awards of stock, stock
appreciation or similar rights, stock options, restricted stock, preferred
Equity Interests or other rights and (iii) non-cash write-offs or write-downs of
goodwill;

(h)any gain or loss for such period from currency translation gains or losses
(or similar charges) or net gains or losses related to currency remeasurements
of Indebtedness (including any net loss or gain resolution from Swap Agreement
Obligations for currency exchange risk entered in relation with Indebtedness)
and any unrealized net after-tax income (loss) from Swap Agreement Obligations
or Banking Services Obligations and the application of Accounting Standards
Codification Topic 815 “Derivatives and Hedging” shall be excluded;

(i)all net after-tax charges or expenses with respect to curtailments,
discontinuations or modifications to pension and post-retirement employee
benefit plans; and

(j)any extraordinary, non-recurring or unusual charges, expenses or costs and
any costs resulting from store closures (including any costs in connection
therewith, including lease termination costs, headcount reduction costs,
contract termination costs and relocation costs and charges);

(k)any loss, expense or charge (including all fees and expenses or charges
relating thereto) from abandoned, closed, disposed or discontinued operations
and any losses on disposal of abandoned, closed or discontinued operations
(other than held for sale discontinued operations until actually disposed of);

(l)any cost, expense or charge (including all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions,
other than in the ordinary course of business, as determined in good faith by a
Financial Officer;

(m)losses, charges or expenses relating to acquisitions, Investments,
recapitalizations, dispositions, issuances or repayments of indebtedness,
issuances of equity securities or capital stock, sale processes, refinancing
transactions or amendments or other modifications of any debt instrument (in
each case, including any such transaction consummated prior to the Effective
Date and any such transaction whether or not completed) and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction;

19

--------------------------------------------------------------------------------

(n)earn out and contingent consideration obligations (including to the extent
accounted for as bonuses or otherwise) and adjustments thereof and purchase
price adjustments, in each case in connection with acquisitions or Investments;
and

(o)business optimization expenses and other restructuring charges, reserves or
expenses (which, for the avoidance of doubt, shall include, without limitation,
the effect of facility closures, facility consolidations, retention, severance,
systems establishment costs, contract termination costs, future lease
commitments and excess pension charges); provided that the aggregate amount of
expenses, charges or reserves excluded from Consolidated Net Income pursuant to
this clause (o), when taken together with the amounts added back to Consolidated
EBITDA pursuant to clause (a)(vii), shall not exceed more than 25% of
Consolidated EBITDA in the aggregate for any Test Period (calculated without
giving effect to this exclusion).



In addition, to the extent not already included in Consolidated Net Income,
Consolidated Net Income shall include the amount of proceeds received from
business interruption insurance or reimbursement of expenses and charges that
are covered by indemnification and other reimbursement provisions in connection
with any acquisition or other Investment or any disposition of any asset
permitted under this Agreement.

“Consolidated Total Assets” means, as of any date of determination, the total
assets of any Person on a consolidated basis in accordance with GAAP, as shown
on the most recent balance sheet of such Person delivered with the financial
statements pursuant to Section 5.01(a) or 5.01(b)(i) or, for the period prior to
the time any such statements are so delivered, the financial statements
delivered pursuant to Section 3.04(a). Unless the context otherwise requires, if
no applicable Person is referenced, “Consolidated Total Assets” shall be deemed
to refer to Consolidated Total Assets of Holdings and its Restricted
Subsidiaries on a consolidated basis.
“Continuing Agreement for Commercial and Standby Letters of Credit” means that
certain Continuing Agreement for Commercial and Standby Letters of Credit
entered into by JPMCB in its capacity as Issuing Bank and the Company, in
connection with this Agreement.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
 “Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Disbursement Account” means those certain controlled disbursement
accounts of the Borrowers maintained with the Administrative Agent as zero
balance, cash management accounts pursuant to and under any agreement between a
Borrower and the Administrative Agent, as modified and amended from time to
time, and through which all disbursements of a Borrower, any other Loan Party
and any designated Subsidiary of a Borrower are made and settled on a daily
basis with no uninvested balance remaining overnight.


“Converted Restricted Subsidiary” has the meaning provided in the definition of
the term “Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning provided in the definition
of the term “Consolidated EBITDA.”

20

--------------------------------------------------------------------------------

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.
“Covered Entity” means any of the following:
(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or
(iii)a “covered FSI” as that term is defined in, and interpreted in  accordance
with, 12 C.F.R. § 382.2(b).
“Credit Card Account Receivables” means any receivables due to any Borrower or
Canada Sub from the credit card issuer, credit card processor or applicable
electronic payment service provider in connection with purchases from and other
goods and services provided by such Borrower or Canada Sub (a) on the following
credit cards: Visa, MasterCard, American Express, Diners Club, Discover, JCB,
Carte Blanche and such other credit cards as the Administrative Agent shall
reasonably approve from time to time or (b) from PayPal, GSI Commerce or any
other e-commerce services provider or electronic payment services provider as
the Administrative Agent shall reasonably approve from time to time, in each
case which have been earned by performance by such Borrower or Canada Sub but
not yet paid to such Borrower or Canada Sub by the credit card issuer, credit
card processor or e-commerce or electronic payment services provider, as
applicable.
“Credit Event” has the meaning assigned to such term in Section 4.02.
“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.
“Customary Intercreditor Agreement” shall mean (a) to the extent executed in
connection with the incurrence of secured Indebtedness incurred by a Loan Party,
the Liens on the Collateral securing which are intended to rank equal in
priority to the Liens on the Collateral securing the Obligations (but without
regard to the control of remedies), at the option of the Borrower Representative
and the Administrative Agent acting together in good faith, a customary
intercreditor agreement in form and substance reasonably acceptable to the
Administrative Agent and the Borrower Representative, which agreement shall
provide that the Liens on the Collateral securing such Indebtedness shall rank
equal in priority to the Liens on the Collateral securing the Obligations (but
without regard to the control of remedies), (b) to the extent executed in
connection with the incurrence of secured Indebtedness incurred by a Loan Party,
the Liens on the Collateral securing which are intended to rank junior in
priority to the Liens on the Collateral securing the Obligations, at the option
of the Borrower Representative and the Administrative Agent acting together in
good faith, a customary intercreditor agreement in form and substance reasonably
acceptable to the Administrative Agent and the Borrower Representative, which
agreement shall provide that the Liens on the Collateral securing such
Indebtedness shall rank junior in priority to the Liens on the Collateral
securing the Obligations and (c) in respect of any other Indebtedness incurred
by a Loan Party intended to be secured (x) by the ABL Priority Collateral on a
junior priority basis with the Obligations and (y) by the Fixed Asset Priority
Collateral on a senior priority basis to the Obligations, at the option of the
Borrower Representative and the Administrative Agent acting together in good
faith, a customary intercreditor agreement in form and substance reasonably
acceptable to the Administrative Agent and the Borrower Representative, which

21

--------------------------------------------------------------------------------

agreement shall provide that the Liens on the Fixed Asset Priority Collateral
securing such Indebtedness shall rank senior in priority to the Liens on such
Collateral securing the Obligations and that the Liens on the ABL Priority
Collateral securing such Indebtedness shall rank junior in priority to the Liens
on such Collateral securing the Obligations.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular Default, if any) has not
been satisfied; (b) has notified any Borrower or any Credit Party in writing, or
has made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular Default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become or has a
Parent that has become the subject of (i) a Bankruptcy Event or (ii) a Bail-In
Action.
“Departing Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Administrative Agent a Departing Lender Signature
Page.
“Departing Lender Signature Page” means the signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement on the Effective Date.
“Deposit Account Control Agreement” has the meaning assigned to such term in the
U.S. Security Agreement or any Canadian Security Agreement, as applicable.
“Designated Noncash Consideration” shall mean the fair market value of noncash
consideration received by Holdings or a Restricted Subsidiary in connection with
a Disposition that is so designated as “Designated Noncash Consideration”
pursuant to certificate of a Responsible Officer of the Borrower Representative,
setting forth the basis of such valuation, less the amount of cash or Cash
Equivalents received in connection with a subsequent sale of such Designated
Noncash Consideration.
“Dilution Ratio” means the amount (expressed as a percentage and calculated as
of any date based upon the results of the most recent field examination
conducted prior to such date) equal to (a) the aggregate amount of all, without
duplication, deductions, credit memos, returns, adjustments, allowances, bad
debt write-offs and other non-cash credits which are recorded to reduce accounts
receivable in a manner

22

--------------------------------------------------------------------------------

consistent with current and historical accounting practices of the Borrowers for
the twelve (12) most recently ended fiscal months divided by (b) total gross
sales for the twelve (12) most recently ended fiscal months.
“Dilution Reserve” means a reserve equal to the product of (a) the percentage
amount by which (i) the applicable Dilution Ratio exceeds (ii) 5%, multiplied by
(b) the Eligible Accounts.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to Holdings and the Restricted
Subsidiaries in the definition of the term “Consolidated EBITDA” (and in the
component financial definitions used therein) were references to such Sold
Entity or Business and its Subsidiaries or to such Converted Unrestricted
Subsidiary and its Subsidiaries), all as determined on a consolidated basis for
such Sold Entity or Business.
“Disposition” has the meaning assigned to such term in Section 6.05.
“Disqualified Capital Stock” means any Equity Interests that, by their terms (or
by the terms of any security or other Equity Interests into which they are
convertible or for which they are exchangeable), or upon the happening of any
event or condition, (a) require the payment of any dividends (other than
dividends payable solely in shares of Qualified Equity Interests), (b) mature or
are mandatorily redeemable or subject to mandatory repurchase or redemption or
repurchase at the option of the holders thereof (other than solely for Qualified
Equity Interests), in each case in whole or in part and whether upon the
occurrence of any event, pursuant to a sinking fund obligation on a fixed date
or otherwise (including as the result of a failure to maintain or achieve any
financial performance standards) or (c) are or become convertible into or
exchangeable for, automatically or at the option of any holder thereof, any
Indebtedness, Equity Interests or other assets other than Qualified Equity
Interests, in the case of each of clauses (a), (b) and (c), prior to the date
that is 91 days after the Latest Maturity Date (other than as a result of a
Disposition or Event of Loss so long as any rights of the holders thereof upon
the occurrence of a change of control, Disposition or Event of Loss shall be
subject to the prior repayment in full of the Secured Obligations (other than
Banking Services Obligations, Swap Agreement Obligations and Unliquidated
Obligations, in each case, not then due and payable)); provided, however, that
if such Equity Interests are issued to any employee or to any plan for the
benefit of employees of the Borrower or the Restricted Subsidiaries or by any
such plan to such employees, such Equity Interests shall not constitute
Disqualified Capital Stock solely because they may be required to be repurchased
by a Loan Party in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, death or disability.
“Disqualified Institution” shall mean (a) any Person who directly competes with
Holdings or any of its Subsidiaries in a principal line of business of Holdings
and its Subsidiaries, identified on a list made available to the Lenders on the
Electronic System or another similar electronic system on the Effective Date (as
such list may be supplemented from time to time by Holdings pursuant to clause
(b) below) and (b) any other Person who directly competes with Holdings or any
of its Subsidiaries in a principal line of business of Holdings and its
Subsidiaries, which Person has been designated by Holdings as a “Disqualified
Institution” by written notice to the Administrative Agent and the Lenders
(including by posting such notice to an Electronic System) not fewer than three
(3) Business Days prior to such date and (c) any Affiliate of any Person
described in clause (a) or (b) of this definition who is clearly identifiable as
an Affiliate based solely on the similarity of its name (other than Bona Fide
Debt Funds).  It is understood and agreed that (i)

23

--------------------------------------------------------------------------------

any supplement to the list of Persons that are Disqualified Institutions shall
not apply retroactively to disqualify any Persons that have previously acquired
an assignment or participation interest in the Loans (but solely with respect to
such Loans), (ii) the Administrative Agent shall have no responsibility or
liability to determine or monitor whether any Lender or potential Lender is a
Disqualified Institution, (iii) the failure to deliver such list (or supplement
thereto) in accordance with Section 9.01 shall render such list (or supplement)
not received and not effective and (iv) “Disqualified Institution” shall exclude
any Person that the Borrower Representative has designated as no longer being a
“Disqualified Institution” by written notice delivered to the Administrative
Agent from time to time in accordance with Section 9.01.
“Distribution Center” means (a) the Borrowers’ distribution and fulfillment
centers located in Dayton, New Jersey and Kearny, New Jersey and (b) any other
distribution and fulfillment center utilized by any Borrower including, without
limitation, the Leased Distribution Centers at any time after the Effective
Date.
“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.06(l) or, in the case of an LC Disbursement, on or as
of the date of such LC Disbursement.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Restricted Subsidiary” means any Domestic Subsidiary of Holdings that
constitutes a Restricted Subsidiary.
“Domestic Subsidiary” means, with respect to any Person, (i) each subsidiary of
such Person that is organized under the laws of the United States, any State of
the United States, or the District of Columbia and (ii) each subsidiary of such
Person that is organized under the laws of Canada or any province thereof that
is not a CFC.
“Dormant Subsidiary” means, collectively, G-III Brands, Ltd., a Delaware
corporation, G-III License Company, LLC, a Delaware limited liability company,
and CK Outerwear, LLC, a New York limited liability company.
“DQ List” has the meaning assigned to such term in Section 9.04(e)(iv).


“Early Opt-in Election” means the occurrence of:



(i) if a determination by the Administrative Agent and/or the Borrower
Representative or (ii) a notification by the Required Lenders to the
Administrative Agent (with a copy to the Borrower Representative) that the
Required Lenders have determined that U.S. dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 2.14, are being executed or amended, as applicable, to
incorporate or adopt, if administratively feasible as determined by the
Administrative Agent in its reasonable good faith discretion, a new benchmark
interest rate to replace the LIBO Rate, and
(ii) the election by the Administrative Agent and/or the Borrower Representative
or (ii) the election by the Required Lenders to declare that an Early Opt-in
Election has occurred and the provision, as applicable, by the Administrative
Agent of written notice of such election to the Borrower Representative and the
Lenders, by the Borrower Representative of written notice of such election to
the Administrative

24

--------------------------------------------------------------------------------

Agent and the Lenders or by the Required Lenders of written notice of such
election to the Administrative Agent (with a copy to the Borrower
Representative).
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.



“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.



“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.



“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).



“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access, Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other
Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Administrative Agent and the Issuing Bank and any of
its respective Related Parties or any other Person, providing for access to data
protected by passcodes or other security system.

“Eligible Accounts” means, at any time, the Accounts of a Borrower or Canada Sub
which in accordance with the terms hereof are eligible as the basis for the
extension of Revolving Loans and Swingline Loans and the issuance of Letters of
Credit hereunder.  Eligible Accounts shall not include any Account of a Borrower
or Canada Sub:
(a)which is not subject to a first priority perfected security interest in favor
of the Administrative Agent, subject to Liens permitted pursuant to clause (a)
of the definition of “Permitted Encumbrances” for amounts not yet overdue;
(b)which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent, (ii) a Lien permitted under Section 6.02(a)(ii), (iii) a
Permitted Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent or (iv) Prior Claims that are unregistered and that secure
amounts that are not yet due and payable;
(c)(i) which provides for a scheduled due date that is more than 60 days after
the date of the original invoice therefor, (ii) which is unpaid for more than 60
days after the original due date therefor, or (iii) which, at any time during
the period from the Effective Date to February 28, 2022, is unpaid more than
25

--------------------------------------------------------------------------------

120 days after the date of the original invoice therefor and, at any time
thereafter, is unpaid more than 90 days after the date of the original invoice
therefor; provided, that, (x) Accounts owing from any Account Debtor having a
corporate credit rating of at least BBB- by S&P or Baa3 by Moody’s that have a
scheduled due date more than 60 days but not more than 120 days from the date of
the original invoice therefor and which are not unpaid for more than 30 days
after the original due date and which are not unpaid for more than, at any time
during the period from the Effective Date to February 28, 2022, 150 days after
the original invoice date and, at any time thereafter, 135 days after the
original invoice date shall, in each case, not be excluded for purposes of this
clause (c), and (y) Accounts not described in the foregoing clause (x) having an
aggregate value not in excess of, at any time during the period from the
Effective Date to February 28, 2022, $90,000,000 and, at any time thereafter,
$60,000,000, in each case, that have a scheduled due date more than 60 days but
not more than 120 days from the date of the original invoice therefor and which
are not unpaid for more than 30 days after the original due date and which are
not unpaid for more than, at any time during the period from the Effective Date
to February 28, 2022, 150 days after the original invoice date, and at any time
thereafter, 135 days after the original invoice date shall not be excluded for
purposes of this clause (c);
(d)which has been written off the books of such Borrower or Canada Sub or
otherwise designated as uncollectible;
(e)which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible pursuant to
clause (c) above;
(f)which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to all Borrowers and
Canada Sub exceeds 20% of the aggregate amount of Eligible Accounts of all
Borrowers and Canada Sub; provided that, Accounts owing from (A) Macy’s, Inc.
that exceed 20% but that do not exceed 30% of the aggregate Eligible Accounts
shall not be excluded pursuant to this clause (f) so long as either (i) Macy’s,
Inc. maintains a corporate credit rating of at least B+ by S&P and a corporate
family ratings of B1 by Moody’s or (ii) the Administrative Agent elects not to
exclude such Accounts pursuant to this clause (f) in its Permitted Discretion
and (B) any Account Debtor (including Macy’s Inc.) having a corporate credit
rating from S&P of at least BBB- and a corporate family rating from Moody’s of
at least Baa3 that exceed 20% but do not exceed 35% of the aggregate Eligible
Accounts shall not be excluded pursuant to this clause (f);
(g)with respect to which any covenant, representation or warranty contained in
this Agreement or in the applicable Security Agreement has been breached or is
not true;
(h)which (i) does not arise from the sale of goods or performance of services in
the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation reasonably satisfactory to the Administrative Agent which has been
sent to the Account Debtor, (iii) represents a progress billing, (iv) is
contingent upon any Loan Party’s completion of any further performance, (v)
represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale on
approval, consignment, cash-on-delivery or any other repurchase or return basis
or (vi) relates to payments of interest;
(i)for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by such Borrower or Canada Sub or if such Account was invoiced
more than once;
(j)with respect to which any check or other instrument of payment has been
returned uncollected for any reason to the extent of such returned payment;
26

--------------------------------------------------------------------------------

(k)which is owed by an Account Debtor which has (i) applied for or been subject
of a petition or application for, suffered, or consented to the appointment of
any receiver, custodian, trustee, administrator, liquidator or similar official
for such Account Debtor of its assets, (ii) had possession of all or a material
part of its property taken by any receiver, custodian, trustee or liquidator,
(iii) filed, or had filed against it, any assignment, application, request or
petition for liquidation, reorganization, compromise, arrangement, adjustment of
debts, stay of proceedings, adjudication as bankrupt, winding-up, or voluntary
or involuntary case or proceeding under any state, provincial, territorial or
federal bankruptcy laws, (iv) admitted in writing its inability to pay its debts
as they become due or (v) ceased operation of its business;
(l)which is owed by any Account Debtor which has sold all or a substantially all
of its assets;
(m)which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the U.S. or Canada or (ii) is not organized under applicable
law of the U.S., any state of the U.S. or the District of Columbia, Canada, or
any province or territory of Canada unless, in any such case, such Account is
backed by a letter of credit acceptable to the Administrative Agent in its
Permitted Discretion;
(n)which is owed in any currency other than U.S. dollars or Canadian dollars
(provided that on all Borrowing Base Certificates, reports and other
documentation required to be delivered to the Administrative Agent by the
Borrowers or Canada Sub hereunder, the aggregate amount of all Accounts
denominated in Canadian dollars shall be converted by the Borrower
Representative to Dollars using the applicable Exchange Rate as of the date of
such Borrowing Base Certificate, report, or other document);
(o)which is owed by (i) any Governmental Authority of any country other than the
U.S. unless such Account is backed by a Letter of Credit acceptable to the
Administrative Agent in its Permitted Discretion, or (ii) any Governmental
Authority of the U.S., or any department, agency, public corporation, or
instrumentality thereof, unless the Federal Assignment of Claims Act of 1940, as
amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other
steps necessary to perfect the Lien of the Administrative Agent in such Account
have been complied with to the Administrative Agent’s satisfaction;
(p)which is owed by any Affiliate of any Loan Party or any employee, officer,
director, agent or stockholder of any Loan Party or any of its Affiliates;
(q)which, for any Account Debtor, exceeds a credit limit determined by the
Administrative Agent in its Permitted Discretion, to the extent of such excess;
(r)which is owed by an Account Debtor or any Affiliate of such Account Debtor to
which any Loan Party is indebted, but only to the extent of such indebtedness,
or is subject to any security, deposit, progress payment, retainage or other
similar advance made by or for the benefit of an Account Debtor, in each case to
the extent thereof;
(s)which is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;
(t)which is evidenced by any promissory note, chattel paper or instrument;
(u)which is owed by an Account Debtor (i) located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Borrower or Canada Sub to seek judicial
enforcement in such jurisdiction of payment of such Account, unless such
Borrower or Canada Sub has filed such report or qualified to do business in such
jurisdiction or (ii) which is a Sanctioned Person;
27

--------------------------------------------------------------------------------

(v)with respect to which such Borrower or Canada Sub has made any agreement with
the Account Debtor for any reduction thereof, other than discounts and
adjustments given in the ordinary course of business, or any Account which was
partially paid and such Borrower or Canada Sub created a new receivable for the
unpaid portion of such Account;
(w)which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether federal, state, provincial, territorial
or local, including without limitation the Federal Consumer Credit Protection
Act, the Federal Truth in Lending Act and Regulation Z of the Board;
(x)which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Borrower or Canada
Sub has or has had an ownership interest in such goods, or which indicates any
party other than such Borrower or Canada Sub as payee or remittance party;
(y)which was created on cash on delivery terms;
(z)which is owing from an Account Debtor if, at any time within the prior 365
days, any Borrower or Canada Sub has sold, transferred or assigned to the Factor
any Account (other than any assignment of an Account to the Factor only of the
rights to collect such Account) owing from such Account Debtor pursuant to any
Factoring Agreement;
(aa)which is owing from an Account Debtor, if any Borrower or Canada Sub has
assigned to the Factor the right to collect any existing or future Account owing
from such Account Debtor; provided that, the Administrative Agent may, in its
Permitted Discretion, notwithstanding the provisions of this clause (aa) allow
the Company to include in Eligible Accounts up to a maximum of $40,000,000 in
the aggregate of Accounts outstanding at any time which, in accordance with one
or more Factoring Agreements, have been assigned to the Factor for purposes of
collection only but which remain the property of the Company, so long as the
Factor is contractually obligated to purchase such Accounts pursuant to and in
accordance with the terms of such Factoring Agreements (it being expressly
understood that the portion of any Account which constitutes a “Client Risk
Receivable” as such term is defined in such Factoring Agreements for which the
Company retains all or a portion of the risk of non-payment by the Account
Debtor, shall not be permitted to be included as an Eligible Account); or
(bb)which is a Credit Card Account Receivable.


In the event that an Account which was previously an Eligible Account ceases to
be an Eligible Account hereunder, the Borrower Representative shall notify the
Administrative Agent thereof on and at the time of submission to the
Administrative Agent of the next Borrowing Base Certificate.  In the event that
an Account that was not previously sold, transferred or assigned to the Factor
is sold, transferred or assigned (including, without limitation, any assignment
to the Factor for purposes of collection only) to the Factor in accordance with
any Factoring Agreement, the Borrower Representative shall notify the
Administrative Agent thereof on and at the time of submission to the
Administrative Agent of the next Factored Account Certificate.  In determining
the amount of an Eligible Account, the face amount of an Account may, in the
Administrative Agent’s Permitted Discretion, be reduced by, without duplication,
including with respect to Reserves and other eligibility criteria, to the extent
not reflected in such face amount, (i) the amount of all sales, advances or
prepayments, accrued and actual discounts (including early pay discounts),
claims, credits or credits pending, promotional program allowances, price
adjustments, finance charges or other allowances (including any amount that such
Borrower or Canada Sub may be obligated to rebate to an Account Debtor pursuant
to the terms of any agreement or understanding (written or oral)) and (ii) the
aggregate amount of all cash received in respect of such Account but not yet
applied by such Borrower or Canada Sub to reduce the amount of such Account.

28

--------------------------------------------------------------------------------

“Eligible Credit Card Account Receivable” means any Credit Card Account
Receivable that (i) has been earned and represents the bona fide amounts due to
a Borrower or Canada Sub from a credit card processor, credit card issuer,
e-commerce services provider and/or electronic payment services provider, and in
each case originated in the ordinary course of business of the applicable
Borrower or Canada Sub and (ii) is not excluded as an Eligible Credit Card
Account Receivable pursuant to any of clauses (a) through (i) below.  Without
limiting the foregoing, to qualify as an Eligible Credit Card Account
Receivable, a Credit Card Account Receivable shall indicate no Person other than
a Borrower or Canada Sub as payee or remittance party.  Eligible Credit Card
Account Receivable shall not include any Credit Card Account Receivable if:

(a)such Credit Card Account Receivable is not owned by a Borrower or Canada Sub
or such Borrower or Canada Sub does not have good or marketable title to such
Credit Card Account Receivable;
(b)such Credit Card Account Receivable does not constitute a “Payment
Intangible” (as defined in the UCC) or an “Intangible” (as defined in the PPSA)
under which the Account Debtor’s principal obligation is a monetary obligation,
or such Credit Card Account Receivable has been outstanding more than five (5)
Business Days (or, if such Credit Card Account Receivable is due to such
Borrower or Canada Sub, as applicable, from the American Express Company or its
Affiliates, seven (7) Business Days);
(c)the credit card issuer or credit card processor of the applicable credit card
or such e-commerce services provider or electronic payment services provider
with respect to such Credit Card Account Receivable is the subject of any
bankruptcy or insolvency proceedings;
(d)such Credit Card Account Receivable is not a valid, legally enforceable
obligation of the applicable credit card processor, credit card issuer,
e-commerce services provider or electronic payment services provider with
respect thereto;
(e)such Credit Card Account Receivable is not subject to a perfected first
priority security interest in favor of the Administrative Agent (for the benefit
of the Secured Parties) and subject only to (i) Liens permitted pursuant to
clause (a) of the definition of “Permitted Encumbrances” for amounts not yet
overdue, (ii)  Liens permitted under Section 6.02(a)(ii), (iii) Permitted
Encumbrances which do not have priority over the Lien in favor of the
Administrative Agent or (iv) Prior Claims that are unregistered and that secure
amounts that are not yet due and payable;
(f)such Credit Card Account Receivable does not conform in all material respects
to all representations, warranties or other provisions in the Loan Documents or
in the credit card agreements or services agreements, as applicable, relating to
such Credit Card Account Receivable;
(g)such Credit Card Account Receivable is subject to risk of set-off,
non-collection or not being processed due to unpaid and/or accrued credit card
processor, e-commerce service or electronic payment service fee balances, to the
extent of the lesser of the balance of such Credit Card Account Receivable or
such unpaid fees;
(h)such Credit Card Account Receivable is evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is in the
possession of the Administrative Agent, and to the extent necessary or
appropriate, endorsed to the Administrative Agent;
(i)on and after the date that is sixty (60) days following the Effective Date
(or such later date as the Administrative Agent may agree to in its reasonable
discretion), such Credit Card Account

29

--------------------------------------------------------------------------------

Receivable is due from a credit card processor with respect to which a Processor
Control Agreement has not been obtained; or
(j)such Credit Card Account Receivable does not meet such other usual and
customary eligibility criteria for Credit Card Account Receivables as the
Administrative Agent may determine from time to time in its Permitted
Discretion.
 In determining the amount to be so included in the calculation of the value of
an Eligible Credit Card Account Receivable, the face amount thereof shall be
reduced by, without duplication, including with respect to Reserves and other
eligibility criteria, to the extent not reflected in such face amount, (i) the
amount of all customary fees and expenses in connection with any credit card,
e-commerce service or electronic payment service arrangements and (ii) the
aggregate amount of all cash received in respect thereof but not yet applied by
the applicable Borrower or Canada Sub to reduce the amount of such Eligible
Credit Card Account Receivable.
“Eligible In-Transit Inventory” means, as of the date of determination thereof,
without duplication, In-Transit Inventory of any Borrower or Canada Sub that,
except as otherwise agreed by the Administrative Agent in its Permitted
Discretion, meets each of the following criteria:
(a) such In-Transit Inventory is being shipped on a common carrier for receipt
by such Borrower or Canada Sub, as applicable, within forty-five (45) days of
shipment (but which has not yet been delivered to such Borrower or Canada Sub)
to a public warehouse, distribution center, private warehouse or other facility
within the continental U.S. (or, in the case of Canada Sub, British Columbia,
Canada) that is owned or leased by such Borrower or Canada Sub, as applicable,
or constitutes a third party warehouse that is used by such Borrower or Canada
Sub, as applicable;
(b) the bill of lading, waybill, document of title or other shipping documents
(which may be in electronic format) (collectively, “Shipping Documents”) with
respect to such In-Transit Inventory shall be issued in the name of such
Borrower or Canada Sub, as applicable, as consignee (or consigned to the order
of the Administrative Agent pursuant to clause (c) below), and if so requested
by the Administrative Agent at any time that Availability is less than 20% of
the Maximum Borrowing Amount, shall be in negotiable form;
(c) if the Shipping Documents with respect to such In-Transit Inventory are in
negotiable form, the Administrative Agent shall have received confirmation that
the applicable freight forwarder or customs broker has possession of the
original Shipping Documents issued in the name of such Borrower or Canada Sub,
as applicable, as consignee (or, if so requested by the Administrative Agent,
consigned to the order of the Administrative Agent);
(d) on and after the date that is sixty (60) days following the Effective Date
(or such later date as the Administrative Agent may agree to in its reasonable
discretion), the applicable freight forwarder or customs broker shall have
executed an agreement in form and substance reasonably acceptable to the
Administrative Agent with respect to such In-Transit Inventory and the Shipping
Documents with respect thereto;
(e) no common carrier, freight forwarder or customs broker with respect to any
such In-Transit Inventory shall be an Affiliate of any Loan Party, the vendor or
the supplier; and
(f) the Administrative Agent shall have received evidence that such In-Transit
Inventory is insured against types of loss, damage, hazards and risks, and in
amounts, reasonably satisfactory to the

30

--------------------------------------------------------------------------------

Administrative Agent, and the Administrative Agent shall have been named as
lender loss payee with respect to such insurance;
provided that, the Administrative Agent, in its Permitted Discretion, may
exclude particular In-Transit Inventory from “Eligible In Transit Inventory” in
the event the Administrative Agent determines that such In-Transit Inventory is
subject to any Person’s right of reclamation, repudiation, stoppage in transit
or other event which may adversely impact the ability of the Administrative
Agent to realize upon such In-Transit Inventory.
“Eligible Inventory” means, at any time, the Inventory of a Borrower or Canada
Sub which the Administrative Agent determines in its Permitted Discretion is
eligible as the basis for the extension of Revolving Loans and Swingline Loans
and the issuance of Letters of Credit.  Without limiting the Administrative
Agent’s discretion provided herein, Eligible Inventory shall not include any
Inventory:
(a)which is not subject to a first priority perfected security interest in favor
of the Administrative Agent, subject to Liens permitted pursuant to clause (a)
of the definition of “Permitted Encumbrances” for amounts not yet overdue;
(b)which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent, (ii) a Lien permitted under Section 6.02(a)(ii), (iii) a
Permitted Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent or (iv) Prior Claims that are unregistered and that secure
amounts that are not yet due and payable;
(c)which the Administrative Agent determines, in its Permitted Discretion, is
slow moving, obsolete, unmerchantable, defective, used, unfit for sale, not
salable at prices approximating at least the cost of such Inventory in the
ordinary course of business or unacceptable due to age, type, category and/or
quantity (it being understood that in the use of such Permitted Discretion, the
Administrative Agent may take into account whether such Inventory was treated as
slow moving or otherwise unfit for sale in the calculation of the applicable Net
Orderly Liquidation Value);
(d)with respect to which any covenant, representation or warranty contained in
this Agreement or in the applicable Security Agreement has been breached or is
not true;
(e)in which any Person other than such Borrower or Canada Sub shall (i) have any
direct or indirect ownership, interest or title to such Inventory or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein;
(f)which is not finished goods or which constitutes work-in-process, raw
materials, spare or replacement parts, subassemblies, packaging and shipping
material, manufacturing supplies, samples, prototypes, displays or display
items, bill-and-hold goods, goods that are returned or marked for return,
repossessed goods, defective or damaged goods, goods held on consignment, or
goods which are not of a type held for sale in the ordinary course of business;
(g)which is not located at a facility owned or leased by a Borrower in the U.S.
or by Canada Sub in the U.S. or British Columbia, Canada; provided, that (x)
Inventory of any Borrower which is in transit with a common carrier from vendors
and suppliers within the U.S, (y) Inventory of Canada Sub which is in transit
from vendors and suppliers within the U.S. or British Columbia, Canada or (z)
Eligible In-Transit Inventory, which, in each case, otherwise meets the criteria
for Eligible Inventory shall not be excluded from Eligible Inventory solely on
the basis of this clause (g);
31

--------------------------------------------------------------------------------

(h)which is located (i) at any Leased Distribution Center or (ii) any retail
location leased by such Borrower (other than a Leased Distribution Center) in
any Landlord Lien State, in each case, unless (x)  the lessor has delivered to
the Administrative Agent a Collateral Access Agreement or (y) a Reserve for
rent, charges and other amounts due or to become due with respect to such
facility has been established by the Administrative Agent in its Permitted
Discretion;
(i)which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) and is not evidenced by a Document,
unless (i) such warehouseman or bailee has delivered to the Administrative Agent
a Collateral Access Agreement and such other documentation as the Administrative
Agent may require or (ii) an appropriate Reserve has been established by the
Administrative Agent in its Permitted Discretion;
(j)which is being processed offsite at a third party location or outside
processor, or is in-transit to or from such third party location or outside
processor;
(k)which is the subject of a consignment by such Borrower or Canada Sub as
consignor;
(l)which contains or bears any intellectual property rights licensed to such
Borrower or Canada Sub unless the Administrative Agent is satisfied that it may
sell or otherwise dispose of such Inventory without (i) infringing the rights of
such licensor, (ii) violating any contract with such licensor, or (iii)
incurring any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such Inventory under the current
licensing agreement;
(m)which is not reflected in a current perpetual inventory report of such
Borrower or Canada Sub;
(n)for which reclamation rights have been asserted by the seller;
(o)which is Retail Inventory of Canada Sub;
(p)which is Wholesale Inventory produced for sale under a Material License
Agreement that has been terminated by the licensor party thereto as a result of
a default by any Borrower or Canada Sub under, a breach by any Borrower or
Canada Sub of, or a failure of any Borrower or Canada Sub to comply with the
terms of, such Material License Agreement; or
(q)which is Wholesale Inventory produced for sale under a Material License
Agreement that has expired in accordance with its terms to the extent such
Wholesale Inventory remains unsold after the expiration of the applicable
sell-off period under such Material License Agreement.


In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder, the Borrower Representative shall notify the
Administrative Agent thereof on and at the time of submission to the
Administrative Agent of the next Borrowing Base Certificate.

“Eligible Retail Inventory” means Eligible Inventory that is Retail Inventory.
 For the avoidance of doubt, no Retail Inventory of Canada Sub shall constitute
Eligible Retail Inventory.
“Eligible Retail LC Inventory” means, at any time, Retail Inventory that would
be Eligible Retail Inventory but for the fact that the Borrowers have not paid
for such Retail Inventory and instead, such Retail Inventory is subject to
commercial Letters of Credit issued for the account(s) of one or more of the
Borrowers and for the benefit of the sellers of such Retail Inventory, each of
which commercial Letters of Credit has an expiry date that is no later than
ninety (90) days from the date of issuance of such Letter of

32

--------------------------------------------------------------------------------

Credit, and which Inventory is and at all times continues to be acceptable to
the Administrative Agent in its Permitted Discretion.
“Eligible Wholesale Inventory” means Eligible Inventory that is Wholesale
Inventory.
“Eligible Wholesale LC Inventory” means, at any time, Wholesale Inventory that
would be Eligible Wholesale Inventory but for the fact that the Borrowers or
Canada Sub (as the case may be) have not paid for such Wholesale Inventory and
instead, such Wholesale Inventory is subject to commercial Letters of Credit
issued for the account(s) of one or more of the Borrowers or Canada Sub (as the
case may be), and for the benefit of the sellers of such Wholesale Inventory,
each of which commercial Letters of Credit has an expiry date that is no later
than ninety (90) days from the date of issuance of such Letter of Credit, and
which Inventory is and at all times continues to be acceptable to the
Administrative Agent in its Permitted Discretion.
“Environmental Laws” means all laws, rules, regulations, codes, guidelines,
bulletins, rulings, ordinances, orders, orders-in-council, decrees, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by any Governmental Authority, relating in any way to the environment,
preservation or reclamation of natural resources, the management, Release or
threatened Release of any Hazardous Material or to health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or Subsidiary directly or indirectly
resulting from or based upon (a) any violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) any exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
“Equity Interests”  means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest; but, for the avoidance of doubt, excluding any convertible
notes or debt securities that are convertible into Equity Interests.
“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at 11:00
a.m., London time, on the date on or as of which such amount is to be
determined.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, with respect to a U.S. Pension Plan
(other than an event for which the 30 day notice period is waived); (b) the
failure by any Borrower or an ERISA Affiliate to meet the funding

33

--------------------------------------------------------------------------------

requirements of Sections 412 and 430 of the Code or Sections 302 or 303 of ERISA
with respect to any U.S. Pension Plan, whether or not waived; (c) the filing
pursuant to Section 412(c) of the Code or Section 303(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
U.S. Pension Plan; (d) the incurrence by any Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any U.S. Pension Plan; (e) the receipt by any Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any U.S. Pension Plan or Plans or to appoint a trustee
to administer any Plan; (f) the incurrence by any Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any U.S. Pension Plan or Multiemployer Plan; or (g) the receipt by any
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from any Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent (within the meaning of
Section 4245 of ERISA) or “endangered” or “critical” status (within the meaning
of Section 432 or Section 305 of ERISA).
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.  
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to such
Loan, or the Loans comprising such Borrowing, bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Event of Loss” shall mean any asset disposition as a result of the power of
eminent domain, condemnation or otherwise, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking or any other
event giving rise to the receipt of proceeds under any casualty insurance policy
in respect of a covered loss thereunder.
“Exchange Act”  means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Securities and Exchange Commission promulgated
thereunder.
“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Chicago time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Chicago time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Borrower Representative, may use any reasonable
method it deems appropriate to determine such rate, and such determination shall
be conclusive absent manifest error.
“Excluded Collateral” has the meaning assigned to such term in any Collateral
Document and in any event, means (i) any Excluded Real Property, (ii) motor
vehicles and other assets subject to certificates of title statutes (to the
extent a lien thereon cannot be perfected solely by filing of a UCC financing
statement), (iii) leasehold interests, letters of credit and letters of credit
rights not constituting supporting obligations, in each case other than to the
extent such interests, rights or obligations can be perfected by the filing of a
UCC-1 or PPSA financing statement or other comparable foreign filing, and
commercial tort

34

--------------------------------------------------------------------------------

claims (other than those where no additional action is required by any Loan
Party to grant or perfect a security interest in such commercial tort claim),
(iv) those pledges and assets over which the granting or perfecting of security
interests in such assets would be prohibited by any Governmental Authority or
contract existing on the Effective Date or on the date any Subsidiary party to
such contract is acquired (so long as, in the case of an acquisition of a
Subsidiary, any such prohibition was not incurred in contemplation of such
acquisition), Requirement of Law (or if any Requirement of Law creates a
material risk of tax or other liability as reasonably determined by the Borrower
Representative in consultation with the Administrative Agent) or regulation, (v)
equity interests in any Person other than Restricted Subsidiaries to the extent
not permitted by the terms of such Person’s organizational or joint venture
documents or to the extent the pledge thereof would be prohibited by any
Governmental Authority, (vi) any lease, license or other agreement or any
property subject to a lease, license or agreement or purchase money agreement,
capital lease obligation or similar arrangements, in each case permitted under
this Agreement, to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or purchase money
agreement or create a right of termination in favor of any other party thereto
(other than a Loan Party) after giving effect to the applicable anti-assignment
provisions of the UCC or PPSA or other applicable statute or regulation, other
than proceeds and receivables thereof, the assignment of which is expressly
deemed effective under the UCC or PPSA or other applicable statute or regulation
notwithstanding such prohibition, (vii) any “intent-to-use” trademark or service
mark applications filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §
1051, prior to the filing of a “Statement of Use” pursuant to Section 1(d) of
the Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act with respect thereto, solely to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of any registration that issues from
such intent-to-use application under applicable federal law, (viii) those assets
that the cost or burden of obtaining or perfecting a security interest therein
are excessive in relation to the value of the security to be afforded thereby as
reasonably determined by the Borrower Representative and the Administrative
Agent, (ix) voting Equity Interests in any Foreign Subsidiaries or FSHCO, in
each case in excess of 66% of the total combined voting power of the Equity
Interests of such entities entitled to vote and 100% of the Equity Interests of
such entities not entitled to vote, (x) Equity Interests in Unrestricted
Subsidiaries, Subsidiaries of Foreign Subsidiaries or FSHCOs and (xi) Margin
Stock; provided that, “Excluded Collateral” shall not include any proceeds,
products, substitutions or replacements of Excluded Collateral (unless such
proceeds, products, substitutions or replacements would otherwise constitute
Excluded Collateral).
“Excluded Real Property” means (a)(i) on the Effective Date, each fee-owned real
property with a Fair Market Value of less than $5,000,000 per property or (ii)
after the Effective Date, each fee-owned real property with a purchase price of
less than $5,000,000 per property, (b) any real property located outside of the
United States of America and (c) any ground leasehold or other commercial
leasehold real property interests or improvements thereto or any interest
therein.
“Excluded Subsidiary” means (a) any Foreign Subsidiary, (b) any Domestic
Subsidiary of a Foreign Subsidiary, (c) any Dormant Subsidiary, (d) any
Immaterial Domestic Subsidiary, (e) any FSHCO and (f) any Unrestricted
Subsidiary.
“Excluded Swap Obligation” means, with respect to any Loan Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Guarantor of, or the grant by such Loan Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Loan Guarantor’s failure
for any reason to constitute an ECP at the time the Guarantee of such Loan
Guarantor or the grant of such security interest becomes or would become
effective with respect to such Swap Obligation or (b) in the case of a Swap
Obligation subject to a clearing requirement pursuant to Section

35

--------------------------------------------------------------------------------

2(h) of the Commodity Exchange Act (or any successor provision thereto), because
such Loan Guarantor is a “financial entity,” as defined in Section 2(h)(7)(C)(i)
of the Commodity Exchange Act (or any successor provision thereto), at the time
the Guarantee of such Loan Guarantor becomes or would become effective with
respect to such related Swap Obligation. If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.17, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f) and (d) any withholding Taxes imposed
under FATCA.
“Existing ABL Credit Agreement” has the meaning set forth in the recitals
hereof.
“Existing Airway Release” means any airway release that (a) was issued by JPMCB
as an Issuing Bank under the Existing ABL Credit Agreement, (b) is outstanding
on the Effective Date and (c) is listed on Schedule 1.01(b).
“Existing Letters of Credit” has the meaning set forth in Section 2.06(a)
hereof.
“Existing Steamship Guarantee” means any steamship guarantee that (a) was issued
by JPMCB, as Issuing Bank, under the Existing ABL Credit Agreement, (b) is
outstanding on the Effective Date and (c) is listed on Schedule 1.01(b).
“Extended Commitment” has the meaning set forth in Section 2.24(a).
 “Extension” has the meaning set forth in Section 2.24(a).
 “Extension Offer” has the meaning set forth in Section 2.24(a).
“Extenuating Circumstance” means any period during which the Administrative
Agent has determined in its sole discretion (a) that due to unforeseen and/or
nonrecurring circumstances, it is impractical and/or not feasible to submit or
receive a Borrowing Request or Interest Election Request by email or fax or
through Electronic System, and (b) to accept a Borrowing Request or Interest
Election Request telephonically.
“Factor” means (a) The CIT Group/Commercial Services, Inc., in its capacity as
factor of certain Accounts of the Loan Parties pursuant to the Factoring
Agreements, or (b) any other financial institution acceptable to the
Administrative Agent in its Permitted Discretion, that replaces The CIT

36

--------------------------------------------------------------------------------

Group/Commercial Services, Inc. in its capacity as factor of certain Accounts of
the Loan Parties pursuant to the Factoring Agreements.
“Factored Account Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit K or another form which is acceptable to the
Administrative Agent in its sole discretion, which sets forth detailed
information regarding all Accounts of the Loan Parties that have been sold,
assigned or transferred to the Factor since the date of the last Factored
Account Certificate delivered to the Administrative Agent (including details
regarding each Account that has been purchased and paid for by the Factor, each
Account for which the right of collection only has been assigned to the Factor
and for which the Factor remains contractually obligated to purchase under the
Factoring Agreements, and each Account for which the right of collection has
been assigned to the Factor but for which a Loan Party bears some or all of the
risk of non-payment by the Account Debtor).
“Factoring Agreements” means (a) that certain Credit Approved Receivables
Purchasing Agreement, dated as of February 15, 2010, between Factor and the
Company, as modified, amended or supplemented prior to the Effective Date (the
“CIT CARPA”), (b) those certain side letter agreements between the Factor and
the Company entered into prior to the Effective Date which, by their express
terms, make reference to the CIT CARPA, (c) any modifications, amendments,
supplements or side letter agreements that may from time to time after the
Effective Date be entered into by the Factor and the Company and that reference
the CIT CARPA, (provided, that any such modification, amendment, supplement or
side letter agreement that is material shall be in form and substance and on
terms acceptable to the Administrative Agent in its Permitted Discretion), (d)
any other arrangement between the Factor and any Loan Party pursuant to which a
Loan Party sells, assigns or transfers certain of its Accounts (including,
without limitation, any assignment of rights of collection), in each case, in
form and substance and on terms acceptable to the Administrative Agent in its
Permitted Discretion, and (e) any replacement of the arrangements described in
clauses (a) through (d) of this definition, in each case, on terms acceptable to
the Administrative Agent in its Permitted Discretion.  Notwithstanding any
provision to the contrary set forth in this definition, (i) a change to any
fees, rate of interest or commissions charged by Factor under the Factoring
Agreements or (ii) any extension of any Factoring Agreement, shall not, in
either case, be deemed to be a material change requiring the consent of the
Administrative Agent.
“Fair Market Value” means, with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a
disposition of such asset at such date of determination assuming a disposition
by a willing seller to a willing purchaser dealing at arm’s length and arranged
in an orderly manner over a reasonable period of time having regard to the
nature and characteristics of such asset, as determined by the Borrower
Representative in good faith.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“FCCR Test Period” means any period (a) commencing on the last day of the most
recent period of four consecutive fiscal quarters of Holdings then ended for
which financial statements have been delivered (or are required to be delivered)
pursuant to Section 5.01(a) or (b)(i) (or, if prior to the date of the delivery
of the first financial statements required to be delivered pursuant to Section
5.01(a) or (b)(i), the most recent financial statements referred to in Section
3.04(a)) on or prior to the date Availability is less than the greater of 10% of
the Maximum Borrowing Amount and $52,500,000 at any time and (b) ending

37

--------------------------------------------------------------------------------

on the day after Availability has exceeded the greater of 10% of the Maximum
Borrowing Amount and $52,500,000 for thirty (30) consecutive days.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate, provided that, if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.
“Final Release Conditions” has the meaning assigned to such term in Section
9.02(d).
“Financial Covenant” has the meaning assigned to such term in Section 6.12.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of a Borrower, Canada Sub (if it is a Loan
Party at such time) or of a Loan Guarantor, as applicable.
“First Lien Leverage Ratio” means, as of any date of determination, the ratio of
(i) Total Secured Indebtedness, but excluding any secured indebtedness to the
extent the Liens with respect thereto are subordinated to the Liens securing the
Secured Obligations and the Notes Obligations, as of the last day of the most
recently ended Test Period on or prior to such date of determination to (ii)
Consolidated EBITDA of Holdings and its Restricted Subsidiaries for such Test
Period.
“First Loan Portion” has the meaning assigned to such term in the Seller Note.
“First Loan Portion Period” the period commencing on the date that is ninety-one
(91) days prior to the date the First Loan Portion is due under the Seller Note
and ending on the date the First Loan Portion is due under the Seller Note.
“Fixed Asset Priority Collateral” has the meaning assigned thereto in the
ABL/Fixed Asset Intercreditor Agreement, and is intended to indicate that
portion of the Collateral subject to a prior Lien in favor of the Notes Agent
and the other secured parties for which it acts.
“Fixed Charges” means, for any period, without duplication, the sum of (i) cash
Interest Expense, (ii) regularly scheduled principal payments on indebtedness
(excluding principal payments in respect of the Revolving Loans), (iii) earn out
and similar payments, (iv) taxes paid in cash, (v) regularly scheduled cash
dividends paid by Holdings (in accordance with Holdings’ dividend policy, as
amended from time to time), (vi) payments in respect of Capital Lease
Obligations and (vii) cash contributions to any Pension Plan, all calculated for
Holdings and its Restricted Subsidiaries on a consolidated basis in accordance
with GAAP; provided that, for purposes of determining satisfaction of the
Payment Conditions, “Fixed Charges” shall also include, without duplication, (x)
all Restricted Payments (if any) being proposed to be paid in cash and (y) all
Restricted Payments actually paid in cash, in each case, by Holdings and its
Restricted Subsidiaries on a consolidated basis during such period.
“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a)
Consolidated EBITDA for such period minus the unfinanced portion of Capital
Expenditures (it being understood that Capital

38

--------------------------------------------------------------------------------

Expenditures financed with Revolving Loans shall be deemed to be unfinanced
Capital Expenditures for purposes of this clause (a)) to (b) Fixed Charges for
such period, all calculated for Holdings and its Restricted Subsidiaries on a
consolidated basis in accordance with GAAP.
“Flood Documentation” means with respect to each Mortgaged Property located in
the United States of America or any territory thereof, (i) a completed
“life-of-loan” Federal Emergency Management Agency standard flood hazard
determination (to the extent a Mortgaged Property is located in a Special Flood
Hazard Area, together with a notice about Special Flood Hazard Area status and
flood disaster assistance duly executed by the Borrower Representative and the
applicable Loan Party relating thereto) and (ii) to the extent a Mortgaged
Property is located in a Special Flood Hazard Area, together with a notice about
Special Flood Hazard Area status and flood disaster assistance duly executed by
the Borrower Representative and the applicable Loan Party relating thereto, a
copy of, or a certificate as to coverage under, and a declaration page relating
to, the insurance policies required by Section 5.08 hereof and the applicable
provisions of the Collateral Documents, each of which shall (A) be endorsed or
otherwise amended to include a “standard” or “New York” lender’s loss payable or
mortgagee endorsement (as applicable), (B) name the Administrative Agent, on
behalf of the Secured Parties, as additional insured and loss payee/mortgagee,
(C) identify the address of each property located in a Special Flood Hazard
Area, the applicable flood zone designation and the flood insurance coverage and
deductible relating thereto and (D) be otherwise in form and substance
reasonably satisfactory to the Administrative Agent.
“Flood Laws” has the meaning assigned to such term in Article VIII.
“Foreign Currencies” means any currency other than Dollars.
“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.
“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.
“Foreign Pension Plan” means any pension plan, pension undertaking, supplemental
pension, retirement savings or other retirement income plan, obligation or
arrangement of any kind that is (i) not a U.S. Pension Plan, a Canadian Pension
Plan or a Canadian Union Plan, (ii) not otherwise subject to U.S. or Canadian
law, and (iii) that is established, maintained or contributed to by any Loan
Party or any of its Restricted Subsidiaries or Affiliates or in respect of which
any Loan Party or any of its Restricted Subsidiaries or Affiliates has any
liability, obligation or contingent liability.
“Foreign Pension Event” means (a) the whole or partial withdrawal of any Loan
Party or any Restricted Subsidiary of a Loan Party from a Foreign Pension Plan
during a plan year; or (b) the filing of a notice of intent to terminate in
whole or in part a Foreign Pension Plan or the treatment of a Foreign Pension
Plan amendment as a termination or partial termination; or (c) the institution
of proceedings by any Governmental Authority to terminate in whole or in part or
have a trustee appointed to administer a Foreign Pension Plan; or (d) any other
event or condition which might constitute grounds for the termination of,
winding up or partial termination of winding up or the appointment of trustee to
administer, any Foreign Pension Plan, in each case, which could reasonably be
expected to result in a Material Adverse Effect.
“Foreign Subsidiary” means any Subsidiary (other than, for so long as Canada Sub
is a Loan Party hereunder, Canada Sub) that is not a Domestic Subsidiary.

39

--------------------------------------------------------------------------------

“FSHCO” means any direct or indirect Subsidiary of Holdings that has no material
assets other than equity and/or, if any, Indebtedness of one or more direct or
indirect Subsidiaries that are CFCs or FSHCOs.
“Funding Accounts” has the meaning assigned to such term in Section 4.01(e).
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
Canada, any other nation or any political subdivision thereof, whether
provincial, territorial, state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.
“Guarantee” of or by any Person (without duplication) (for purposes of this
definition only, the “guarantor”) means any obligation, contingent or otherwise,
of the guarantor guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other monetary obligation (the “primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof, (c)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor or otherwise to maintain the net
worth or solvency of the primary obligor or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount of any guarantor’s obligation shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such guarantor’s obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.
“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Holdings” means G-III Apparel Group, Ltd., a Delaware corporation.
“IBA” has the meaning assigned to such term in Section 1.09.
“Immaterial Amendment” has the meaning assigned to such term in Section 4.02.


“Immaterial Domestic Subsidiary” means any Domestic Subsidiary, whether existing
as of the Effective Date or formed or acquired thereafter, (i) the revenues of
which, as of the end of any fiscal year, for the most recently ended Test
Period, were less than the lesser of (x) $1,000,000 and (y) 1% of the
consolidated revenues of Holdings and its Restricted Subsidiaries for such
period or (ii) the consolidated assets of which, as of the end of any fiscal
year, were less than the lesser of (x) $1,000,000 and (y) 1% of the Consolidated
Total Assets of Holdings and its Restricted Subsidiaries as of the end of such
fiscal year,

40

--------------------------------------------------------------------------------

in each case, as reflected on the most recent annual or quarterly consolidated
financial statements of Holdings and its Restricted Subsidiaries.

“Immaterial Foreign Subsidiary” means any Foreign Subsidiary, whether existing
as of the Effective Date or formed or acquired thereafter, (i) the revenues of
which, as of the end of any fiscal year, the most recently ended Test Period,
were less than the lesser of (x) $1,000,000 and (y) 1% of the consolidated
revenues of Holdings and its Restricted Subsidiaries for such period, or (ii)
the consolidated assets of which, as of the end of any fiscal year, were less
than the lesser of (x) $1,000,000 and (y) 1% of the Consolidated Total Assets of
Holdings and its Restricted Subsidiaries as of the end of such fiscal year, in
each case, as reflected on the most recent annual or quarterly consolidated
financial statements of Holdings and its Restricted Subsidiaries.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Incremental Term Loans/ Notes Amount” means, at any time, the sum of (i)
$125,000,000 plus (ii) an additional amount of Indebtedness such that, as of the
most recently completed Test Period ending prior to the date of the incurrence
of such Indebtedness for which the financial statements required by Section
5.01(a) or 5.01(b)(i) have been delivered, after giving pro forma effect to such
incurrence, as if such incurrence (and the use of proceeds therefrom) or other
event, as applicable, had been made as of the first day of such period, the
First Lien Leverage Ratio (without giving effect to any amount incurred
substantially simultaneously or contemporaneously therewith under clause (i)
above) calculated is less than or equal to 2.25 to 1.00; provided that, solely
for purposes of calculating the First Lien Leverage Ratio, the cash proceeds of
any such Indebtedness shall be excluded for purposes of netting Unrestricted
Cash permitted under the definition of “Total Indebtedness”.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
accounts and other trade payables not overdue more than 90 days incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (g)
all Capital Lease Obligations of such Person, (h) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (i) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (j) all obligations of such Person
under any earn-out or similar arrangement, to the extent such obligations would
appear as a liability on a balance sheet (excluding the footnotes) of such
person in accordance with GAAP, (k) any other Off-Balance Sheet Liability of
such Person; and (l) all Guarantees by such Person of Indebtedness (described in
the other clauses of this definition) of others,  provided that for the
avoidance of doubt, any Guarantee by Holdings or any Restricted Subsidiary of
obligations of another Person that do not constitute Indebtedness of such Person
shall not constitute Indebtedness of Holdings or a Restricted Subsidiary. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding the foregoing, the term “Indebtedness” will not include (a) in
connection with the purchase by Holdings or of its Restricted Subsidiaries of
any business, post-closing payment adjustments to which the seller may become
entitled to the extent such payment is determined by a final closing balance

41

--------------------------------------------------------------------------------

sheet or such payment depends on the performance of such business after the
closing unless such payments are required under GAAP to appear as a liability on
the balance sheet (excluding the footnotes); provided, however, that at the time
of closing, the amount of any such payment is not determinable and, to the
extent such payment thereafter becomes fixed and determined, the amount is paid
within 30 days thereafter; (b) deferred or prepaid revenues; (c) any Equity
Interests other than Disqualified Stock; or (d) customary purchase price
holdbacks in respect of a portion of the purchase price of an asset to satisfy
warranty or other unperformed obligations of the respective seller.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a) hereof, Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).


“Ineligible Institution” has the meaning assigned to such term in Section
9.04(b).

“Information” has the meaning assigned to such term in Section 9.12.



“Intellectual Property” means, all intellectual property and proprietary rights,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises.



“Intercompany Note” shall mean the Intercompany Subordinated Note, dated as of
the Effective Date, substantially in the form of Exhibit H hereto, executed by
Holdings and each other Restricted Subsidiary of Holdings party thereto.
“Intercreditor Agreements” mean, collectively, (a) the ABL/Fixed Asset
Intercreditor Agreement and (b) each Customary Intercreditor Agreement, or any
two or more of each of the foregoing as the context so requires.
“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.08.
“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of Holdings and its
Restricted Subsidiaries for such period with respect to all outstanding
Indebtedness of Holdings and its Restricted Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptances and net costs under Swap Agreements in
respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP), calculated on a consolidated basis for Holdings
and its Restricted Subsidiaries for such period in accordance with GAAP.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first day of each calendar month and the Maturity Date, and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part (and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period)
and the Maturity Date.

42

--------------------------------------------------------------------------------

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, with the consent of each Lender, twelve months) thereafter, as
the Borrower Representative may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and, in the case of
a Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time; provided, that if any Interpolated
Rate shall be less than 0.00%, such rate shall be deemed to be 0.00% for
purposes of this Agreement.
“In-Transit Inventory” means Inventory of a Borrower or Canada Sub which is
in-transit with a common carrier from a vendor or supplier located outside the
continental U.S. (or, in the case of Canada Sub, outside of the continental U.S.
or British Columbia, Canada) to a public warehouse, distribution center, private
warehouse or other facility within the continental U.S. (or, in the case of
Canada Sub, British Columbia, Canada) owned or leased by a Borrower or Canada
Sub, as applicable, and for which such Borrower or Canada Sub, as applicable,
has legal title at the time such Inventory is delivered to the common carrier
(or legal title to such Inventory passes to such Borrower or Canada Sub upon
delivery to the common carrier).
“Inventory” has the meaning assigned to such term in the applicable Security
Agreement.


“Investment” has the meaning assigned to such term in Section 6.04 but shall
exclude deposits with financial institutions available for withdrawal on demand,
accounts receivable, trade credit and similar advances to customers, commission,
salary and similar advances to officers, employees, consultants or independent
contractors, in each case in the ordinary course of business.

The amount, as of any date of determination, of (i) any Investment in the form
of a loan or an advance shall be the principal amount thereof outstanding on
such date, minus any payments in cash or Cash Equivalents actually received by
such investor representing the principal amount of such Investment, but without
any adjustment for write-downs or write-offs (including as a result of
forgiveness of any portion thereof) with respect to such loan or advance after
the date thereof, (ii) any Investment in the form of a guarantee shall be equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof,
as determined in good faith by a Responsible Officer of the Borrower
Representative, (iii) any Investment in the form of a transfer of Equity
Interests or other non-cash property or services by the investor to the
investee, including any such transfer in the form of a capital contribution,
shall be the Fair Market Value of such Equity Interests or other property or
services as of the time of the transfer, minus any payments paid in cash or Cash
Equivalents actually received by such investor representing a return in respect
of such Investment, but without any other adjustment for increases or

43

--------------------------------------------------------------------------------

decreases in value of, or write-ups, write-downs or write-offs with respect to,
such Investment after the date of such Investment, except that the amount of any
Investment in the form of an Acquisition shall be the Acquisition Consideration,
and (iv) any Investment (other than any Investment referred to in clause (i),
(ii) or (iii) above) by the specified Person in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness or
other securities of any other Person shall be the original cost of such
Investment, minus (i) the amount of any portion of such Investment that has been
repaid in cash or Cash Equivalents to the investor as a return in respect of
such Investment, but without any other adjustment for increases or decreases in
value of, or write-ups, write-downs or write-offs with respect to, such
Investment after the date of such Investment.  If an Investment involves the
acquisition of more than one Person, the amount of such Investment shall be
allocated among the acquired Persons in accordance with GAAP; provided that
pending the final determination of the amounts to be so allocated in accordance
with GAAP, such allocation shall be as reasonably determined by a Responsible
Officer of the Borrower Representative.  For the avoidance of doubt, if Holdings
or any Restricted Subsidiary issues, sells or otherwise disposes of any Equity
Interests of a Person that is a Restricted Subsidiary such that, after giving
effect thereto, such Person is no longer a Restricted Subsidiary, any Investment
by Holdings or any Restricted Subsidiary in such Person remaining after giving
effect thereto shall not be deemed to be a new Investment at such time.
“IRS” means the United States Internal Revenue Service.


“Issuing Bank” means, individually and collectively, (a) JPMCB, Barclays Bank
PLC, Bank of America, N.A., Capital One, National Association, HSBC Bank USA,
National Association, KeyBank National Association, U.S. Bank National
Association and Wells Fargo Bank, N.A., in each case, in its capacity as an
issuer of Letters of Credit hereunder and (b) any other Lender from time to time
designated by the Borrower Representative as an Issuing Bank, with the consent
of such Lender and the Administrative Agent, and their respective successors in
such capacity as provided in Section 2.06(i).  Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by its
Affiliates, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate (it being
agreed that such Issuing Bank shall, or shall cause such Affiliate to, comply
with the requirements of Section 2.06 with respect to such Letters of Credit).
 At any time there is more than one Issuing Bank, all singular references to the
Issuing Bank shall mean any Issuing Bank, either Issuing Bank, each Issuing
Bank, the Issuing Bank that has issued the applicable Letter of Credit, or both
(or all) Issuing Banks, as the context may require.



“Issuing Bank Sublimits” means, as of the Effective Date, (i) $12,500,000, in
the case of JPMCB, (ii) $12,500,000, in the case of Barclays Bank PLC, (iii)
$12,500,000, in the case of Bank of America, N.A., (iv) $12,500,000, in the case
of Capital One, National Association, (v) $12,500,000, in the case of HSBC Bank
USA, National Association, (vi) $12,500,000, in the case of KeyBank National
Association, (vii) $12,500,000, in the case of U.S. Bank National Association,
(viii) $12,500,000, in the case of Wells Fargo Bank, N.A. and (ix) with respect
to any other Issuing Bank, such amount as shall be designated to the
Administrative Agent and the Borrower Representative in writing by such Issuing
Bank; provided that, any Issuing Bank shall be permitted, with the consent of
the Borrower Representative and the Administrative Agent, at any time to
increase or reduce its Issuing Bank Sublimit.


“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit D.
“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.
“Landlord Lien State” means the States of Pennsylvania, Washington and Virginia
and the Commonwealth of Puerto Rico, together with any other jurisdiction the
laws of which are changed after the Effective Date to provide for the liens in
favor of the landlords of such jurisdiction to have priority over the

44

--------------------------------------------------------------------------------

liens in favor of the Administrative Agent on Inventory; provided, that if the
laws of any such jurisdiction are changed after the Effective Date so as to
provide for the liens in favor of the Administrative Agent on Inventory to have
priority over the liens in favor of the landlords of such jurisdiction, then
such jurisdiction shall no longer be a “Landlord Lien State” as such term is
used herein.
“Latest Maturity Date” means, at any time, the latest Maturity Date applicable
to any Revolving Loan hereunder at such time, in each case as extended in
accordance with this Agreement from time to time.
“LC Collateral Account” has the meaning assigned to such term in Section
2.06(k).
“LC Disbursement” means any payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of the Commercial LC Exposure and the
Standby LC Exposure at such time.  The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the aggregate LC Exposure at such time.
 For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the “International Standby Practices
1998” published by the Institute of International Banking Law & Practice, Inc.
(or such later version thereof as may be in effect at the time of issuance),
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Leased Distribution Center” means any distribution center or similar facility
leased or subleased by any Borrower (as lessee or sublessee, as applicable),
including without limitation, the distribution centers leased by the Borrowers
located in South Brunswick, New Jersey, Jamesburg, New Jersey, Brooklyn Park,
Minnesota and Carlstadt, New Jersey.
“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a lender hereunder pursuant to Section 2.09 or an
Assignment and Assumption, other than any such Person that ceases to be a Lender
hereunder pursuant to an Assignment and Assumption or otherwise.  Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender and
the Issuing Banks.  For the avoidance of doubt, the term “Lenders” excludes the
Departing Lender.
“Letter of Credit” means any letter of credit (including any Existing Letter of
Credit), Steamship Guarantee or Airway Release issued pursuant to this
Agreement.


“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any ABR Borrowing, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as shall be selected by the
Administrative Agent in its reasonable discretion), in each case (the “LIBO
Screen Rate”) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period; provided that, (x) if the
LIBO Screen Rate as so determined would be less than 0.00%, such rate shall be
deemed to be 0.00% for the purposes of this Agreement and (y) if the LIBO Screen
Rate shall not be available at such time for a period equal in length to such
Interest Period (an “Impacted Interest Period”), then the LIBO Rate shall be the
Interpolated Rate at such time, subject to Section 2.14 in the event that the
Administrative Agent shall conclude that it shall not be possible to determine
such Interpolated Rate (which conclusion shall be

45

--------------------------------------------------------------------------------

conclusive and binding absent manifest error); provided further, that, if any
Interpolated Rate shall be less than 0.00%, such rate shall be deemed to be
0.00% for purposes of this Agreement.  Notwithstanding the above, to the extent
that “LIBO Rate” or “Adjusted LIBO Rate” is used in connection with an ABR
Borrowing, such rate shall be determined as modified by the definition of
Alternate Base Rate.

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Liquidity” means the sum, as of any date of determination, of (x) the aggregate
amount of Unrestricted Cash as of such date and (y) the then applicable amount
of Availability (which shall be calculated (x) without including any
Unrestricted Cash included in the calculation of the Borrowing Base under clause
(e) of the definition thereof as of such date and (y) using the Borrowing Base
as calculated pursuant to the most recent Borrowing Base Certificate delivered
to the Administrative Agent under this this Agreement prior to such date of
determination and the Aggregate Revolver Exposure as of such date of
determination).  Holdings agrees to deliver to the Administrative Agent a
calculation of Liquidity on each relevant date of determination as provided in
the definition of Maturity Date, to the extent requested by the Administrative
Agent, certified by a Financial Officer based on information internally
available to Holdings.
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, any Letter of Credit applications, any Loan Guaranty, the
Collateral Documents and the Intercreditor Agreements.  Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.
“Loan Guarantor” means each Loan Party in its capacity as a guarantor hereunder
(or any other Loan Document).
“Loan Guaranty” means Article X of this Agreement and each separate Guarantee
(including, without limitation, the Canada Sub Guarantee), in form and substance
reasonably satisfactory to the Administrative Agent, delivered by any Loan
Guarantor.
“Loan Parties” means, collectively, (a) Holdings, (b) the Borrowers, (c) other
than to the extent provided in Section 5.11(f), Canada Sub, (d) each other Loan
Guarantor and (e) with respect to each of the foregoing, their successors and
permitted assigns to the extent not constituting Excluded Subsidiaries.
“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances and Protective Advances.
“Margin Stock” has the meaning assigned to such term in Regulation U issued by
the Board.
“Market Capitalization” means, as of any date of determination, an amount equal
to (i) the total number of issued and outstanding shares of common stock of
Holdings (or any successor of Holdings) or

46

--------------------------------------------------------------------------------

any direct or indirect parent of Holdings on such date of determination
multiplied by (ii) the arithmetic mean of the closing prices per share of such
common stock for the 30 consecutive trading days immediately preceding such date
of determination.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of Holdings and its Restricted
Subsidiaries (other than Excluded Subsidiaries), taken as a whole, (b) the
ability of any Loan Party to perform any of its payment obligations under the
Loan Documents to which it is a party, (c) the validity or enforceability of
this Agreement or any of the other Loan Documents or (d) the rights of or
benefits available to the Administrative Agent, any Issuing Bank or the Lenders
under any of the Loan Documents.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Holdings and its Restricted Subsidiaries in an aggregate principal
amount exceeding $50,000,000. For purposes of determining Material Indebtedness,
the “obligations” of any Loan Party or any Restricted Subsidiary in respect of
any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that such Loan Party or such Restricted
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.
“Material License Agreement” means (a) the Calvin Klein License Agreements
(taken as a whole, it being understood that no single Calvin Klein License
Agreement on its own shall constitute a Material License Agreement unless such
single Calvin Klein License Agreement meets the criteria set forth in clause (b)
of this definition), and (b) (i) any product and brand licensing agreement, (ii)
any group of product and brand licensing agreements with respect to a single
product or brand or any group of related products or brands (other than the
Calvin Klein License Agreements) or (iii) any group of product and brand
licensing agreements that share a common parent or other common ownership, in
each case, to which any Loan Party is a party or by which any Loan Party is
bound and from which the Loan Parties derive revenues in any fiscal year in
excess of 5% of the Loan Parties’ aggregate revenues from wholesale sales.
“Material Real Property” means any fee-owned real property that is not Excluded
Real Property.
“Material Subsidiary” means any Subsidiary that is not an Immaterial Domestic
Subsidiary or an Immaterial Foreign Subsidiary.
“Maturity Date” means the earliest to occur of (a) August 7, 2025, as such date
may be extended (in the case of each Lender consenting thereto) from time to
time pursuant to Section 2.24, (b) any date on which the Commitments are reduced
to zero or otherwise terminated pursuant to the terms hereof, (c) the date that
is ninety-one (91) days prior to the date the First Loan Portion is due under
the Seller Note, (d) the date that is ninety-one (91) days prior to the date the
Second Loan Portion is due under the Seller Note, (e) the date that is
ninety-one (91) days prior to the date any other scheduled payment of principal
in excess of $25,000,000 is due under the Seller Note (each, an “Other Seller
Note Payment”) (if any) or (f) the date that is ninety-one (91) days prior to
the earliest maturity date of the 2025 Senior Notes, unless, in the case of each
of clauses (c), (d), (e) and (f), either (i) on or prior to such applicable 91st
day, the First Loan Portion, the Second Loan Portion, such applicable Other
Seller Note Payment or the 2025 Senior Notes, as applicable, has been paid in
full, reduced to an outstanding principal amount of no more than $25,000,000 or
Refinanced or otherwise modified such that the applicable payment date in
respect of the First Loan Portion, Second Loan Portion or such Other Seller Note
Payment, as applicable, or the applicable maturity date in respect of the 2025
Senior Notes, as applicable, is a date at least 91 days after the Latest
Maturity Date or (ii) Liquidity on such applicable 91st day equals or exceeds
$100,000,000 (assuming the inclusion

47

--------------------------------------------------------------------------------

of the full amount of a Maturity Reserve in respect of such payment); provided
that, in each case, if such date is not a Business Day, the Maturity Date shall
be the immediately preceding Business Day.
“Maturity Reserve” means a Reserve with respect to, if not Refinanced to a
payment date or maturity date, as applicable, or otherwise modified or amended
such that the payment thereof is required no earlier than at least 91 days after
the Latest Maturity Date, the amount of the First Loan Portion, the Second Loan
Portion, any Other Seller Note Payment or the amount of principal due in respect
of 2025 Senior Notes on the maturity date thereof, as applicable, that remains
outstanding as of the date that is 91 days prior to the date the First Loan
Portion, the Second Loan Portion, such Other Seller Note Payment or the maturity
date of 2025 Senior Notes, as applicable, is required to be paid; provided that
the amount of such Reserve shall be no more than the aggregate outstanding
principal amount of the First Loan Portion less $25,000,000, the Second Loan
Portion less $25,000,000, such Other Seller Note Payment less $25,000,000 or the
2025 Senior Notes less $25,000,000, as applicable, as of each of the relevant
dates set forth above in the definition of “Maturity Date.”  The Maturity
Reserve with respect to the First Loan Portion, the Second Loan Portion, any
Other Seller Note Payment or the 2025 Senior Notes, as applicable, shall become
effective no earlier than on the 91st day prior to the date of the applicable
payment in respect of the First Loan Portion, the Second Loan Portion, such
Other Seller Note Payment or the 2025 Senior Notes, as applicable.  The Maturity
Reserve shall be reduced by the amount of any subsequent payment of principal in
respect of the First Loan Portion, the Second Loan Portion, any applicable Other
Seller Note Payment or the 2025 Senior Notes, as applicable, that occurs after
the date of the imposition of any such Reserve and the Maturity Reserve with
respect to the payment of the First Loan Portion, the Second Loan Portion, such
Other Seller Note Payment or the 2025 Senior Notes, as applicable, shall be
immediately eliminated if subsequent to the date of imposition of such Reserve,
any such applicable payment is Refinanced or otherwise modified or amended such
that the payment thereof is required no earlier than at least 91 days after the
Latest Maturity Date.
“Maximum Borrowing Amount” means, at any time, an amount equal to the lesser of
(i) the Aggregate Commitment at such time and (ii) the Borrowing Base at such
time.
“Maximum Rate” has the meaning assigned to such term in Section 9.19.
“Minimum Extension Condition” has the meaning assigned to such term in Section
2.24(b).
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” means any mortgage, deed of trust, deed of hypothec or other
agreement which conveys or evidences a Lien in favor of the Administrative
Agent, for the benefit of the Administrative Agent and the other Secured
Parties, on real property of a Loan Party, including any amendment, restatement,
modification or supplement thereto.
“Mortgaged Properties” means the Material Real Properties that are identified as
such on Schedule 5.10 and each additional Material Real Property encumbered by a
Mortgage pursuant to Section 5.10(c).
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof as determined in a manner acceptable to
the Administrative Agent by an appraiser acceptable to the Administrative Agent,
net of all costs of liquidation thereof.
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).

48

--------------------------------------------------------------------------------

“Non-U.S. Lender” means a Lender that is not a U.S. Person.
“Not Otherwise Applied” shall mean, with reference to any amount of proceeds of
any transaction or event, that such amount (a) was not previously applied in
determining the permissibility of a transaction under the Loan Documents where
such permissibility was contingent on receipt of such amount or utilization of
such amount for a specified purpose and (b) in the case of net cash proceeds
from Equity Interests, was not otherwise used for or in connection with the
incurrence of Indebtedness pursuant to Section 6.01(u).
“Notes Agent” means, initially, U.S. Bank National Association  in its capacity
as trustee under the Notes Agreement (or any successor agent or trustee
thereunder or under any replacement thereof) and any other indenture trustee,
collateral agent or other representative appointed as such under any Notes
Documents.
“Notes Agreement” means that certain senior secured notes indenture dated as of
the Effective Date, by and among Holdings, as issuer and the Notes Agent.
“Notes Documents” means, collectively, the Notes Agreement and all other
agreements, instruments, documents and certificates executed and/or delivered in
connection therewith.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined
would be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“Obligated Party” has the meaning assigned to such term in Section 10.02.


“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, any Issuing Bank or any
indemnified party arising under the Loan Documents, including, without
limitation, interest and fees that accrue after the commencement of any
Bankruptcy Event with respect to any Loan Party or any Restricted Subsidiary of
any Loan Party.  Notwithstanding the foregoing, the Obligations shall not
include any Excluded Swap Obligations.



“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).
“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Certificate or Articles of Incorporation, or
equivalent formation documents, and Bylaws,

49

--------------------------------------------------------------------------------

Operating Agreement, or equivalent governing documents, and, in the case of any
partnership, includes any partnership agreement, and any amendments to any of
the foregoing.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan Document).

“Other Seller Note Payment Period” means the period commencing on the date that
is ninety-one (91) days prior to the date of any Other Seller Note Payment and
ending on the date such Other Seller Note Payment is due under the Seller Note.

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).
“Overadvance” has the meaning assigned to such term in Section 2.05(b).


“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time) and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related LC Disbursement, plus
any taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.
“Parent” means, with respect to any Lender, the Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Payment Conditions” means, with respect to any proposed designated action on
any date,  conditions that are satisfied if (a) both immediately before and
immediately giving effect to the proposed designated action on such date, no
Event of Default shall have occurred and be continuing and (b) either  (i) after
giving effect to such proposed designated action as if it occurred on the first
day of the applicable Pro Forma Period, Availability (calculated on a pro forma
basis) shall be greater than the greater of 20% of

50

--------------------------------------------------------------------------------

the Maximum Borrowing Amount and $100,000,000 at all times during such Pro Forma
Period or (ii) both (x) after giving effect to such proposed designated action
as if it occurred on the first day of such Pro Forma Period, Availability
(calculated on a pro forma basis) shall be greater than the greater of 15% of
the Maximum Borrowing Amount and $75,000,000 at all times during such Pro Forma
Period and (y) the Fixed Charge Coverage Ratio, computed on a pro forma basis
for the period of four consecutive fiscal quarters ending on the most recent
fiscal quarter of Holdings for which financial statements have been delivered
pursuant to Section 5.01(a) or Section 5.01(b)(i), shall be greater than 1.10 to
1.00.
“Payment or Bankruptcy Event of Default” means any Event of Default under clause
(a), (b), (h), (i) or (j) of Article VII.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Pension Plan” means any U.S. Pension Plan, Canadian Pension Plan or Foreign
Pension Plan.
“Permitted Acquisition” means any Acquisition, if:
(a) such Acquisition is not a hostile acquisition or contested by the Person to
be acquired;
(b) immediately prior to the consummation of such purchase or Acquisition and
immediately after giving effect to such consummation of such Acquisition, no
Event of Default shall exist;
(c) to the extent required by Section 5.11, (i) the property, assets and
businesses acquired in such Acquisition shall become Collateral in accordance
with the terms of Section 5.11 and (ii) any such newly created or acquired
Restricted Subsidiary that is required to become a Loan Guarantor pursuant to
Section 5.10 shall become a Loan Guarantor in accordance with the terms of
Section 5.11; provided that, if any Lien on any Collateral (including the
creation or perfection of any Lien) is not or cannot reasonably be created
and/or perfected on the closing date of such Acquisition after the Company’s use
of commercially reasonable efforts to do so, or without undue burden or expense,
then the creation and/or perfection of any such Lien on such Collateral shall
not constitute a requirement to close such Permitted Acquisition, but instead
shall be created and/or perfected within ninety (90) days after the closing date
of such Permitted Acquisition (or before such later date as the Administrative
Agent may reasonably agree), pursuant to reasonably satisfactory arrangements to
be mutually agreed upon;
(d) after giving effect to such Acquisition, Holdings and its Restricted
Subsidiaries will be in compliance with Section 5.03;
(e) the Company shall have delivered to the Administrative Agent final executed
material documentation relating to such Acquisition reasonably promptly after
request therefor by the Administrative Agent; and
(f) both immediately before and immediately after giving pro forma effect to
such Acquisition, the Payment Conditions shall be satisfied with respect to such
Acquisition.
Notwithstanding the foregoing, a Permitted Acquisition may include the direct or
indirect acquisition of Non-Compliant Subsidiaries or Assets if and only to the
extent that, at the time any such Permitted Acquisition is made, the aggregate
amount of Acquisition Consideration relating to all such Permitted Acquisitions
made or provided by any Loan Party to purchase or acquire any Non-Compliant
Subsidiary or Assets and that is allocable to the purchase or acquisition of
such Non-Compliant Subsidiaries

51

--------------------------------------------------------------------------------

or Assets (determined in accordance with GAAP and excluding amounts referred to
in the proviso to this sentence), does not exceed (together with amounts
invested in Non-Compliance Subsidiaries or Assets pursuant to Section 6.04(d)
and (e)) the greater of (i) $100,000,000 and (ii) 5.00% of Consolidated Total
Assets determined on a pro forma basis for the most recently ended Test Period.
For purposes of this definition, “Non-Compliant Subsidiary or Asset” means (A)
any Restricted Subsidiary acquired pursuant to a Permitted Acquisition that will
not become a Loan Party or (B) any assets acquired pursuant to a Permitted
Acquisition that will not be owned by a Loan Party after giving effect to such
Permitted Acquisition.
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.


“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet overdue by more than 30 days
or are being contested in compliance with Section 5.04 and for which, in any
case, appropriate reserves have been established and maintained in accordance
with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.04 and for which, in any case,
appropriate reserves have been established and maintained in accordance with
GAAP;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) Liens incurred or deposits made to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business, whether pursuant to statutory requirements, common law or
consensual arrangements and obligations in respect of letters of credit, bank
guarantees or similar instruments that have been posted to support the same;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII;

(f) easements, zoning restrictions, rights-of-way, charges, encumbrances,
defects in title, prior rights of other Persons, and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Restricted Subsidiary;

(g) leases or subleases granted to other Persons and not interfering in any
material respect, individually or taken as a whole, with the business of the
lessor or sublessor;

(h) Liens arising from precautionary Uniform Commercial Code or PPSA filings or
similar filings relating to operating leases;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

52

--------------------------------------------------------------------------------

(j) licenses of Intellectual Property in the ordinary course of business;

(k) Liens in favor of banks or other financial institutions in the ordinary
course of business consisting of rights of setoff or securing fees or other
charges not constituting indebtedness;

(l) Liens on insurance proceeds securing the payment of financed insurance
premiums;

(m) any interest or title of a lessor or sublessor under any lease of real
property or personal property;

(n) deposits made or other security provided to secure liabilities to insurance
carriers under insurance or self-insurance arrangements;

(o) rights of consignors of goods in goods consigned, whether or not perfected
by the filing of a financing statement or other registration, recording or
filing;

(p) Liens (i) of a collection bank arising under Section 4-210 of the UCC or any
comparable or successor provision on items in the course of collection, (ii)
attaching to commodity trading accounts or other commodity brokerage accounts
incurred in the ordinary course of business and not for speculative purposes and
(iii) in favor of banking institutions encumbering deposits (including the right
of set-off);

(q) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially detract from the value of the affected property or interfere with the
ordinary conduct of the business of Holdings and its Restricted Subsidiaries,
taken as a whole;

(r) Liens encumbering reasonable customary initial deposits and margin deposits
and Liens attaching to commodity trading accounts or other brokerage accounts
incurred in the ordinary course of business and not for speculative purposes;

(s) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
Borrower and its Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business;

(t) Liens solely on any cash earnest money deposits made by Borrower or any of
its Restricted Subsidiaries in connection with any letter of intent or purchase
agreement permitted under this Agreement;

(u) Liens given to a public utility or any Governmental Authority when required
by such utility or Governmental Authority in connection with the operations of
that Person in the ordinary course of its business;

(v) operating leases of vehicles or equipment which are entered into in the
ordinary course of the business and

53

--------------------------------------------------------------------------------

(w) customary restrictions in any license agreement with the Borrower as a
licensee, including without limitation, with respect to the sale of Inventory
(provided that the Borrower shall give the Administrative Agent prompt notice of
the execution of any such license agreement).

“Permitted Refinancing Indebtedness” means, with respect to any Indebtedness
(the “Refinanced Indebtedness”), any Indebtedness issued in exchange for, or the
net proceeds of which are used to modify, extend, refinance, renew, replace or
refund (collectively to “Refinance” or a “Refinancing” or “Refinanced”), such
Refinanced Indebtedness (or previous refinancing thereof constituting Permitted
Refinancing Indebtedness); provided that (a) except to the extent otherwise
permitted under this Agreement, the principal amount (or accreted value, if
applicable) of any such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Refinanced
Indebtedness outstanding immediately prior to such Refinancing except by an
amount equal to the unpaid accrued interest and premium thereon plus other
reasonable and customary amounts paid and fees and expenses reasonably incurred
in connection with such Refinancing plus an amount equal to any existing
commitment unutilized and letters of credit undrawn thereunder (and the proceeds
thereof shall be substantially contemporaneously applied to prepay such
Refinanced Indebtedness, such interest, such premiums, such fees and expenses
and such other reasonable amounts), (b) (i) other than with respect to Permitted
Refinancing Indebtedness of Indebtedness permitted under Section 6.01(e),
Section 6.01(n) or Section 6.01(o), such Permitted Refinancing Indebtedness has
a final maturity that is equal to or later than (and, in the case of revolving
Indebtedness, does not require mandatory commitment reductions, if any, prior
to) the earlier of (x) the final maturity of the Refinanced Indebtedness and (y)
the Latest Maturity Date and (ii) other than with respect to revolving
Indebtedness, such Refinancing Indebtedness has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of the
Refinanced Indebtedness (without giving effect to any amortization or
prepayments in respect of such Refinanced Indebtedness), (c) if the Refinanced
Indebtedness is unsecured, such Permitted Refinancing Indebtedness is unsecured,
(d) if the Refinanced Indebtedness is subordinated to the Obligations, the
Permitted Refinancing Indebtedness shall be subordinated to the Obligations on
terms, taken as a whole, at least as favorable to the Lenders as those contained
in the documentation governing the Refinanced Indebtedness, (e) if the
Refinanced Indebtedness was secured by Liens on the Collateral, such Permitted
Refinancing Indebtedness is not secured by assets other than the Collateral, (f)
if the Refinanced Indebtedness is subject to an intercreditor agreement to which
the Administrative Agent is a party, then if such Permitted Refinancing
Indebtedness is secured, the holders of such Permitted Refinancing Indebtedness
or their authorized representative on their behalf, shall become party to such
or a similar Intercreditor Agreement providing for the same (or lesser) lien
priority, (g) the terms and conditions of such Permitted Refinancing
Indebtedness (other than with respect to pricing, premiums, fees, rate floors
and optional prepayment or redemption terms) are, in the reasonable and good
faith determination of the Borrower Representative, no more restrictive (when
taken as a whole) to Holdings and its Subsidiaries than the terms and conditions
applicable to the Refinanced Indebtedness (when taken as a whole) (except for
covenants or other provisions applicable only to periods after the Maturity Date
at the time of incurrence of such Permitted Refinancing Indebtedness) (provided
that an Officer’s Certificate of the Borrower Representative delivered to the
Administrative Agent in good faith at least five (5) Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower Representative has
determined in good faith that such terms and conditions satisfy the requirement
set out in the foregoing clause (g), shall be conclusive evidence that such
terms and conditions satisfy such requirement unless the Administrative Agent
provides notice to the Borrower Representative of an objection during such five
(5) Business Day period (including a reasonable description of the basis upon
which it objects)) and (h) no Person that was not an obligor with respect to the
Refinanced Indebtedness shall be an obligor under the Permitted Refinancing
Indebtedness such that the primary obligors and guarantors in respect of such
Permitted Refinancing Indebtedness remain the same (or constitute a subset
thereof), except that any additional obligor may be added to the extent such
additional obligor is or becomes a Loan Party.

54

--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.
“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
“PPSA” means the Personal Property Security Act (Ontario), including the
regulations thereto, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Lien created hereunder on the Collateral
is governed by the personal property security legislation or other applicable
legislation with respect to personal property security, in effect in a
jurisdiction other than Ontario, “PPSA” means the Personal Property Security Act
or such other applicable legislation (including the Civil Code of Quebec) in
effect from time to time in such other jurisdiction for the purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).  Each change in the Prime Rate shall be effective from
and including the date such change is publicly announced or quoted as being
effective.    
“Prior Claims” means all Liens created by applicable law (in contrast with Liens
voluntarily granted) (or interests similar thereto under applicable law)
including for amounts owing for employee source deductions, vacation pay, goods
and services taxes, sales taxes, harmonized sales taxes, municipal taxes,
worker’s compensation, pension fund obligations and overdue rents.
“Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), as amended from time to time, and including
all regulations thereunder.
“Processor Control Agreement” means, with respect to any credit card processor
providing credit card processing services for or on behalf of any Borrower or
Canada Sub, an agreement in form and substance reasonably satisfactory to the
Administrative Agent in its Permitted Discretion, executed and delivered by such
Borrower or Canada Sub, as applicable, such credit card processor and the
Administrative Agent, pursuant to which such credit card processor shall agree,
among other things, to follow instructions originated by the Administrative
Agent regarding amounts payable by such credit card processor to such Borrower
or Canada Sub, as applicable, pursuant to the applicable credit card processing
agreement without the further consent of such Borrower or Canada Sub, as
applicable, under circumstances specified therein.


“Pro Forma Period” means the period commencing sixty (60) days prior to the date
of any proposed designated action and ending on the date of such proposed
designated action.

“Projections” has the meaning assigned to such term in Section 5.01(d).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

55

--------------------------------------------------------------------------------

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 9.23.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section la(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Equity Interests” means any Equity Interests of any Person other than
Disqualified Capital Stock.
“Qualified Indebtedness” means Indebtedness that (i) is not subject to any
Guarantee by any Person other than a Loan Party and shall be guaranteed on a
pari passu basis with the Obligations, (ii) if secured, the obligations in
respect thereof shall not be secured by a Lien on any asset of Holdings or any
Restricted Subsidiary other than any asset constituting Collateral, (iii) if
secured, the security agreements relating to such Indebtedness shall be no more
restrictive, taken as a whole, than the Collateral Documents, (iv) if secured,
such Indebtedness shall be subject to a Customary Intercreditor Agreement, (v)
is subject to covenants, defaults and similar provisions that are not more
restrictive, taken as a whole, than market terms of agreements governing
comparable Indebtedness of similar companies at the time such Indebtedness is
incurred and do not violate any provisions of this Agreement (provided that, a
certificate of a Financial Officer of the Borrower Representative delivered to
the Administrative Agent in good faith at least five (5) Business Days prior to
the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower Representative
has determined in good faith that such covenants, defaults and similar
provisions satisfy the requirement set out in this clause (v), shall be
conclusive evidence that such covenants, defaults and similar provisions satisfy
such requirement unless the Administrative Agent provides notice to the Borrower
Representative of its objection during such five (5) Business Day period
(including a reasonable description of the basis upon which it objects), (vi)
such Indebtedness does not mature on or prior to the date occurring 91 days
after the Latest Maturity Date and (vii) such Indebtedness does not have
scheduled amortization payments in excess of 2.5% per year.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).
“Refinance” or a “Refinancing” or “Refinanced” shall each have the meaning
provided in the definition of “Permitted Refinancing Indebtedness.”
“Register” has the meaning assigned to such term in Section 9.04(b).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.
“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any substance into the environment.

56

--------------------------------------------------------------------------------

“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.
“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Borrowers or Canada Sub (if it is a Loan Party at such time)
from information furnished by or on behalf of the Borrowers or Canada Sub (if it
is a Loan Party at such time) after the Administrative Agent has exercised its
rights of inspection pursuant to this Agreement (including as requested by the
Borrower Representative pursuant to Section 5.10(d)), which Reports may be
distributed to the Lenders by the Administrative Agent.
“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Revolving Exposure and unused Commitments representing more than 50% of
the sum of the Aggregate Revolving Exposure and unused Commitments.
“Requirement of Law” means any law, treaty, rule or regulation or determination
of an arbitrator or a court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
“Reserves” means the Royalty Reserve, Maturity Reserves and any and all other
reserves which the Administrative Agent deems necessary, in its Permitted
Discretion, to maintain (including, without limitation, reserves for accrued and
unpaid interest on the Secured Obligations, Banking Services Reserves, Canadian
Priority Payable Reserves, volatility reserves, reserves for rent at locations
leased by any Loan Party and for consignee’s, warehousemen’s and bailee’s
charges, reserves for Accounts that have been sold, transferred or assigned to
the Factor, or with respect to which the Factor has been assigned the right of
collection, in each case, pursuant to the Factoring Agreements, reserves for
dilution of Accounts, reserves for Inventory shrinkage, reserves for customs
charges and shipping charges related to any Inventory in transit, reserves for
Swap Agreement Obligations, reserves for contingent liabilities of any Loan
Party, reserves for uninsured losses of any Loan Party, reserves for uninsured,
underinsured, un-indemnified or under-indemnified liabilities or potential
liabilities with respect to any litigation and reserves for taxes, fees,
assessments, and other governmental charges) with respect to the Collateral or
any Loan Party. The amount of any Reserve established by the Administrative
Agent, and any change in the amount of any Reserve, shall have a reasonable
relationship to the event, condition or other matter that is the basis for such
Reserve or such change, except Maturity Reserves shall only be permitted to be
imposed in the amounts set forth in, and remain in effect only as described in,
the definition of Maturity Reserve.  Notwithstanding anything herein to the
contrary, Reserves shall not duplicate eligibility criteria contained in the
definition of Eligible Accounts, Eligible Credit Card Account Receivables,
Eligible Inventory or any other Reserve then established.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means, with respect to any Person, any of the following
officers:  the Chief Executive Officer, the Chief Operating Officer, any
Financial Officer, Chief Accounting Officer, any Executive Vice President, any
Senior Vice President, the Controller, the Treasurer, any Vice President, the
Secretary, any Director, the Assistant Secretary or such other Person as is
authorized in writing by the Borrower to act on behalf of such Person and is
reasonably acceptable to the Administrative Agent.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings
or any Restricted Subsidiary, or any payment

57

--------------------------------------------------------------------------------

(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests in
Holdings, or any option, warrant or other right to acquire any such Equity
Interests in Holdings or any Subsidiary.
“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.
“Retail Inventory” means Inventory to be sold by the Borrowers through the
Borrowers’ retail distribution channels.
“Reuters” means, as applicable, Thomson Reuters Corp., Refinitiv, or any
successor thereto.
“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time, plus (b) an amount equal to
its Applicable Percentage of the aggregate principal amount of Overadvances
outstanding, plus (c) an amount equal to its Applicable Percentage of the
aggregate principal amount of Protective Advances at such time.
“Revolving Exposure Limitations” has the meaning set forth in Section 2.01.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“S&P” means S&P Global Ratings, a Standard and Poor's Financial Services LLC
business or any successor thereto.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba (only with respect to Loan Parties organized under the laws of the
United States of America or any state thereof), Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union or any
European Union member state, Her Majesty’s Treasury of the United Kingdom, (b)
any Person operating, organized or resident in a Sanctioned Country, (c) a
Canadian Blocked Person, (d) any Person owned or controlled by any such Person
or Persons described in the foregoing clause (a), (b) or (c) or (e) any Person
otherwise the subject of any Sanctions.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom, the federal government of Canada.
“Seasonal Supplemental Period” means, with respect to each fiscal year, a period
commencing on the first day of August of such calendar year and ending the last
day of November of such calendar year; provided that, the definition of
“Seasonal Supplemental Period” may be adjusted by the Administrative Agent from
time to time in its Permitted Discretion.
“SEC” means the Securities and Exchange Commission of the U.S.

58

--------------------------------------------------------------------------------

“Second Loan Portion” has the meaning assigned to such term in the Seller Note.
“Second Loan Portion Period” the period commencing on the date that is
ninety-one (91) days prior to the date the Second Loan Portion is due under the
Seller Note and ending on the date the Second Loan Portion is due under the
Seller Note.
“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Agreement Obligations owing to one or more
Lenders or their respective Affiliates; provided, however, that the definition
of “Secured Obligations” shall not create any guarantee by any Loan Guarantor of
(or grant of security interest by any Loan Guarantor to support, as applicable)
any Excluded Swap Obligation of such Loan Guarantor for purposes of determining
the obligations of any Loan Party.
“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) each
Issuing Bank, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (g) the
successors and assigns of each of the foregoing.  
“Securities Account Control Agreement” has the meaning assigned to such term in
the U.S. Security Agreement or any Canadian Security Agreement, as applicable.
“Security Agreement” means any Canadian Security Agreement or the U.S. Security
Agreement, as the case may be.


“Seller” means LVMH Moet Hennessy Louis Vuitton, Inc., a Delaware corporation.

“Seller Note” means the $125,000,000 seller note issued by one or more Borrowers
to the Seller on December 1, 2016.

“Seller Note Intercreditor Agreement” means the Seller Note Subordination
Agreement, dated as of December 1, 2016, by and among LVMH Moet Hennessy Louis
Vuitton Inc., a Delaware corporation, as Creditor, the Administrative Agent and
the Notes Agent, as supplemented by that certain joinder dated as of the
Effective Date executed by the Notes Agent.

“Settlement” has the meaning assigned to such term in Section 2.05(d).
“Settlement Date” has the meaning assigned to such term in Section 2.05(d).
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.


“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Sold Entity or Business” has the meaning provided in the definition of the term
“Consolidated EBITDA.”


“Solvent” shall mean, at the time of determination:

59

--------------------------------------------------------------------------------

(a)each of the Fair Value and the Present Fair Saleable Value of the assets of a
Person and its Subsidiaries taken as a whole exceed their Stated Liabilities and
Identified Contingent Liabilities; and

(b)such Person and its Subsidiaries taken as a whole do not have Unreasonably
Small Capital; and

(c)such Person and its Subsidiaries taken as a whole can pay their Stated
Liabilities and Identified Contingent Liabilities as they mature.

Defined terms used in the foregoing definition shall have the meanings set forth
in the Solvency Certificate delivered on the Effective Date pursuant to Section
4.01.
“Special Flood Hazard Area” has the meaning assigned to such term in Section
5.08.
“Specified Equity Contribution” has the meaning assigned to such term in Section
6.12.
“Specified Transaction” means, with respect to any period, (a) the Transactions,
and any Acquisition, Investment, sale, transfer or other disposition of assets
or property other than in the ordinary course (as determined in good faith by
Holdings), (b) any merger or consolidation, or any similar transaction other
than in the ordinary course (as determined in good faith by Holdings), (c) any
incurrence, issuance or repayment of Indebtedness, (d) any Restricted Payment or
(e) any other event including any Disposition, in each case with respect to
which the terms of the Loan Documents permitting such transaction require “pro
forma compliance” with a test or covenant hereunder or requires such test or
covenant to be calculated on a “pro forma basis” or to be given “pro forma
effect.”
“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
Dollar Amount of all outstanding standby Letters of Credit plus (b) the
aggregate Dollar Amount of all LC Disbursements relating to standby Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrowers at
such time.  The Standby LC Exposure of any Lender at any time shall be its
Applicable Percentage of the aggregate Standby LC Exposure at such time.
“Statements” has the meaning assigned to such term in Section 2.18(g).
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) established by the Board
to which the Administrative Agent is subject with respect to the Adjusted LIBO
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board).  Such reserve percentage shall
include those imposed pursuant to such Regulation D of the Board.  Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D of the Board or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.
“Steamship Guarantees” means steamship guarantees (including any Existing
Steamship Guarantees) agreed to be issued or caused to be issued by an Issuing
Bank, in accordance with the terms of the Continuing Agreement for Commercial
and Standby Letters of Credit or any other applicable letter of credit agreement
between such Issuing Bank and any Borrower.

60

--------------------------------------------------------------------------------

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which Equity Interests representing more than 50% of the equity or more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.
“Subsidiary” means any direct or indirect subsidiary of Holdings or a Loan
Party, as applicable.
“Supermajority Lenders” means, at any time, Lenders (other than Defaulting
Lenders) having Revolving Exposures and unused Commitments representing at least
662/3% of the sum of the Aggregate Revolving Exposure and unused Commitments at
such time.
“Supported QFC” has the meaning assigned to it in Section 9.23.
“Suppressed Availability” means, at any time, the excess, if any, of (a) the
Borrowing Base at such time over (b) the Aggregate Commitment.
“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
the following shall not be deemed a “Swap Agreement”: (i) any phantom stock or
similar plan (including, any stock option plan) in connection with services
provided by current or former directors, officers, employees or consultants of
Holdings or its Restricted Subsidiaries, (ii) any option or warrant agreement
for the purchase of Equity Interests of Holdings, (iii) the purchase of Equity
Interests or Indebtedness (including securities convertible into Equity
Interests) of Holdings pursuant to delayed delivery contracts, and (iv) any of
the foregoing to the extent that it constitutes a derivative embedded in a
convertible security issued by Holdings.


“Swap Agreement Obligations” means any and all obligations of any Loan Party or
any of its Restricted Subsidiaries, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements permitted hereunder with a Lender or an Affiliate of a
Lender, and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any such Swap Agreement transaction.



“Swap Obligation” means, with respect to any Loan Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act or any
rules or regulations promulgated thereunder
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder.  Any consent required of the Administrative Agent or the Issuing Bank
shall be deemed to be required of the

61

--------------------------------------------------------------------------------

Swingline Lender and any consent given by JPMCB in its capacity as
Administrative Agent or Issuing Bank shall be deemed given by JPMCB in its
capacity as Swingline Lender.
“Swingline Loan” has the meaning assigned to such term in Section 2.05(a).
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Notes Obligations” means the Indebtedness and other obligations of Holdings and
its Subsidiaries under the Notes Documents.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Test Period” means, for any date of determination under this Agreement, a
single period consisting of the most recent four consecutive fiscal quarters of
Holdings for which financial statements have been required to be delivered
pursuant to Section 5.01(a) or Section 5.01(b)(i), as applicable (whether or not
such quarters are all within the same fiscal year), or, prior to the date on
which financial statements have been delivered or have been required to be
delivered pursuant to Section 5.01(a) or Section 5.01(b)(i), the period of four
consecutive fiscal quarters of Holdings ended April 30, 2020.


“Total Indebtedness” means, as of any date of determination, the outstanding
principal amount of funded Indebtedness for borrowed money, purchase money
Indebtedness and the principal portion of financing leases, determined on a
consolidated basis, of Holdings and its Restricted Subsidiaries less all
Unrestricted Cash of Holdings and its Restricted Subsidiaries; provided that,
when calculating Total Indebtedness, the amount of (i) borrowings under this
Agreement included in any such calculation shall be deemed to be the average
daily amount of borrowings over the immediately preceding four quarter period
and (ii) Unrestricted Cash included in any such calculation shall be deemed to
be the average daily amount held by Holdings and its Restricted Subsidiaries
over the immediately preceding four fiscal quarter period.

“Total Leverage Ratio” means, as of any date of determination, the ratio of (a)
Total Indebtedness as of the last day of the most recently ended Test Period to
(b) Consolidated EBITDA of Holdings and its Restricted Subsidiaries for such
Test Period.
“Total Secured Indebtedness” means, as of any date of determination, any Total
Indebtedness that is secured by Liens on any assets or property of Holdings or
any of its Restricted Subsidiaries.
“tranche”  has the meaning assigned to such term in Section 2.24(a).
“Transaction Expenses” means, the fees and expenses incurred in connection with
the Transactions and the transactions contemplated thereby, including any
original issue discount or upfront fees.
“Transactions” means (a) the execution, delivery and performance by the Loan
Parties of this Agreement, the borrowing of Loans, the use of the proceeds
thereof and the granting of Liens by the Loan Parties under the Loan Documents,
(b) the execution, delivery and performance by the Loan Parties of the Notes
Documents to which they are a party, the incurrence of Indebtedness thereunder,
the sale and issuance of the notes thereunder, the use of the proceeds thereof
and the granting of Liens by the Loan Parties under the Notes Documents, (c) the
repayment of all Indebtedness incurred pursuant to the 2016 Term Loan Agreement
and the termination of liens securing such Indebtedness, (d) the payment of
Transaction

62

--------------------------------------------------------------------------------

Expenses and (e) the consummation of the other transactions contemplated by this
Agreement and the other Loan Documents.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than 0.00%, the Unadjusted Benchmark
Replacement will be deemed to be 0.00% for the purposes of this Agreement.
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated, including any
Secured Obligation that is: (i) an obligation to reimburse a bank for drawings
not yet made under a letter of credit issued by it; (ii) any other obligation
(including any guarantee) that is contingent in nature; or (iii) an obligation
to provide collateral to secure any of the foregoing types of obligations.
“Unrestricted Cash” means unrestricted cash and Cash Equivalents owned by
Holdings or any Subsidiary and not controlled by or subject to any Lien or other
preferential arrangement in favor of any creditor (other than Liens created
under the Loan Documents, Liens permitted under Section 6.02(a)(ii) and, to the
extent junior to the Liens securing the ABL Priority Collateral, Liens permitted
under Section 6.02(k) and Liens constituting Permitted Encumbrances). For
purposes of determining the value of any cash or Cash Equivalents denominated in
a Foreign Currency at any time, such value shall be calculated on the basis of
the Exchange Rate for such currency at such time.
“Unrestricted Cash Cap” has the meaning assigned to such term in the definition
of “Borrowing Base”.
“Unrestricted Subsidiary” means any Subsidiary of Holdings that has been
designated as an Unrestricted Subsidiary in accordance with Section 5.12.
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“U.S. Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in

63

--------------------------------------------------------------------------------

respect of which any Borrower or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.


“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.



“U.S. Security Agreement” means that certain Second Amended and Restated Pledge
and Security Agreement, dated as of the Effective Date, between the Loan Parties
and the Administrative Agent, for the benefit of the Administrative Agent and
the other Secured Parties, and any other pledge or security agreement (other
than any Canadian Security Agreement and the Canadian Pledge Agreement) entered
into, after the date of this Agreement by any other Loan Party (as required by
this Agreement or any other Loan Document) or any other Person.



“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.23.


“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D).


“Voting Stock” of any Person as of any date means the Equity Interests of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.


“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“Wholesale Inventory” means Inventory to be sold by the Borrowers or Canada Sub
through the Borrowers’ or Canada Sub’s wholesale distribution channels.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

Section 1.02Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified

64

--------------------------------------------------------------------------------

and referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).

Section 1.03Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding mascu­line,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities.  The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
 Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignments set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (f) any reference in any definition to the
phrase “at any time” or “for any period” shall refer to the same time or period
for all calculations or determinations within such definition, and (g) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

For purposes of any Collateral located in the Province of Quebec or charged by
any deed of hypothec (or any other Loan Document) and for all other purposes
pursuant to which the interpretation or construction of a Loan Document may be
subject to the laws of the Province of Quebec or a court or tribunal exercising
jurisdiction in the Province of Québec, (q) “personal property” shall be deemed
to include “movable property”, (r) “real property” shall be deemed to include
“immovable property”, (s) “tangible property” shall be deemed to include
“corporeal property”, (t) “intangible property” shall be deemed to include
“incorporeal property”, (u) “security interest” and “mortgage” shall be deemed
to include a “hypothec”, (v) all references to filing, registering or recording
under the UCC or the PPSA shall be deemed to include publication under the Civil
Code of Québec, (w) all references to “perfection” of or “perfected” Liens shall
be deemed to include a reference to the “opposability” of such Liens to third
parties, (x) any “right of offset”, “right of setoff” or similar expression
shall be deemed to include a “right of compensation”, (y) “goods” shall be
deemed to include “corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, and (z) an “agent” shall
be deemed to include a “mandatary”.

Section 1.04Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the Effective Date there occurs any change in GAAP or in the application thereof
on the operation of any provision hereof and the Borrower Representative
notifies the Administrative Agent that the Borrowers request an amendment to any
provision hereof to eliminate the effect of such change in GAAP or in the
application thereof  (or if the Administrative Agent notifies the Borrower
Representative that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the

65

--------------------------------------------------------------------------------

application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made, (i)
without giving effect to any election under Accounting Standards Codification
825-10-25 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Borrower or any Restricted Subsidiary at “fair
value”, as defined therein,  (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (iii) all leases and obligations under any leases of any
Person that are or would be characterized as operating leases and/or operating
lease obligations in accordance with GAAP on January 1, 2018 (whether or not
such operating leases and/or operating lease obligations were in effect on such
date) shall continue to be accounted for as operating leases and/or operating
lease obligations (and not as Capitalized Lease Obligations) for purposes of
this Agreement regardless of any change in GAAP following the date that would
otherwise require such obligations to be recharacterized as Capitalized Lease
Obligations.  Notwithstanding anything to the contrary in this Section or in any
classification under GAAP of any Person, business, assets or operations in
respect of which a definitive agreement for the asset sale, transfer,
disposition or lease thereof has been entered into as discontinued operations,
no pro forma effect shall be given to the classification thereof as discontinued
operations (and the Consolidated EBITDA or any component thereof attributable to
any such Person, business, assets or operations shall not be excluded for any
purposes hereunder) until such asset sale, transfer, disposition or lease shall
have been consummated.

Section 1.05Certain Calculations.
(a)Notwithstanding anything to the contrary herein, financial ratios and tests
(including measurements of Consolidated Total Assets or Consolidated EBITDA),
including the Consolidated Fixed Charge Coverage Ratio and the Consolidated
Secured Leverage Ratio shall be calculated in the manner prescribed by this
Section 1.05.  In addition, whenever a financial ratio or test is to be
calculated on a pro forma basis or requires pro forma compliance, the reference
to “Test Period” for purposes of calculating such financial ratio or test shall
be deemed to be a reference to, and shall be based on, the most recently ended
Test Period for which financial statements under Section 5.01(a) or (b)(i), as
applicable, have been delivered.
(b)For purposes of calculating any financial ratio or test (including
Consolidated Total Assets and Consolidated EBITDA), Specified Transactions that
have been made by Holdings or any of its Restricted Subsidiaries during the
applicable Test Period or subsequent to such Test Period and on or prior to or
simultaneously with the event for which the calculation of any such ratio is
made shall be calculated on a pro forma basis assuming that all such Specified
Transactions (and the change in any associated fixed charge obligations and the
change in Consolidated EBITDA resulting therefrom) had occurred on the first day
of the applicable Test Period (or, in the case of Consolidated Assets or
Unrestricted Cash, on the last day of the applicable Test Period); provided
that, notwithstanding the foregoing, when calculating the Financial Covenant for
purposes of determining compliance with Section 6.12, any adjustment
contemplated by the foregoing with respect to events that occurred subsequent to
the end of the applicable Test Period shall not be given pro forma effect.  If
since the beginning of any Test Period any Person that subsequently became a
Restricted Subsidiary or was merged with or into the Holdings or any of its
Restricted Subsidiaries since the beginning of such period shall have made any
Specified Transaction that would have required adjustment pursuant to this
definition, then such financial ratio or test (including

66

--------------------------------------------------------------------------------

Consolidated Total Assets and Consolidated EBITDA) shall be calculated giving
pro forma effect thereto for such period as if such Specified Transaction had
occurred at the beginning of the applicable Test Period.
(c) Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a Financial Officer (and may
include, for the avoidance of doubt, cost-savings, operating expense reductions
or other cost synergies that are reasonably projected in good faith by the
Borrower Representative to be achieved in connection Specified Transactions
within twelve (12) months following the consummation of such transaction and
which the Borrower Representative determines in good faith are reasonably
identifiable, quantifiable and factually supportable in the good faith judgment
of the Borrower Representative as set forth in a certificate signed by a
Financial Officer (calculated on a pro forma basis as though such cost-savings,
operating expense reductions or other cost synergies had been realized on the
first day of such period, net of the amount of actual benefits realized during
such period from such transaction); provided that, amounts added back pursuant
to this clause (c) other than costs incurred in connection with achieving such
cost-savings, operating expense reductions or other cost synergies, (and any
similar provision as set forth in clause (a)(xiii),the definition of
“Consolidated EBITDA”) shall be limited to 20% of Consolidated EBITDA in the
aggregate for any Test Period (calculated without giving effect to any such
add-backs));
(d)In the event that Holdings or any of its Restricted Subsidiaries incurs
(including by assumption or guarantee) or Refinances (including by redemption,
repurchase, repayment, retirement or extinguishment) any Indebtedness (other
than Indebtedness incurred or Refinanced under any revolving credit facility or
line of credit unless such Indebtedness has been permanently repaid and not
replaced), in each case included in the calculations of any financial ratio or
test, (i) during the applicable Test Period or (ii) subsequent to the end of the
applicable Test Period and prior to or simultaneously with the event for which
the calculation of any such ratio is made, then such financial ratio or test
shall be calculated giving pro forma effect to such Incurrence or refinancing of
Indebtedness, in each case to the extent required, as if the same had occurred
on the last day of the applicable Test Period (except in the case of the
Consolidated Fixed Charge Coverage Ratio, in which case such incurrence or
Refinancing of Indebtedness will be given effect, as if the same had occurred on
the first day of the applicable Test Period); provided that the foregoing shall
not apply to any calculation of the Financial Covenant for purposes of
determining compliance with Section 6.12.
(e) If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if such
Indebtedness had been incurred on the first day of the applicable Test Period as
if the rate in effect on the date of the event for which the calculation of the
Consolidated Fixed Charge Coverage Ratio is made had been the applicable rate
for the entire period (taking into account any Swap Agreement Obligations
applicable to such Indebtedness), including for purposes of calculating the
Financial Covenant for purposes of determining compliance with Section 6.12;
provided that the forgoing shall not apply to any calculation of the interest
expense arising in respect of the Loans or other Obligations hereunder.
 Interest on a Capitalized Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a Responsible Officer of the Company to
be the rate of interest implicit in such Capitalized Lease Obligation in
accordance with GAAP.   For purposes of making the computation referred to
above, interest on any Indebtedness under a revolving credit facility shall be
computed based upon the average daily balance of such Indebtedness during the
applicable period.  Interest on Indebtedness that may optionally be determined
at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as Holdings may designate.
(f)For purposes of any determination under Article V, VI or VII or any
determination under any other provision of this Agreement requiring the use of a
current exchange rate, all amounts incurred or proposed to be incurred in
currencies other than Dollars shall be translated into Dollars at the

67

--------------------------------------------------------------------------------

exchange rate then in effect on the date of such determination (as determined in
good faith by the Borrower Representative); provided, however, that (x) for
purposes of determining compliance with Article VI with respect to the amount of
any Indebtedness, Investment, Disposition, Restricted Payment or payment under
Section 6.07(b) in a currency other than Dollars, no Default or Event of Default
shall be deemed to have occurred solely as a result of changes in rates of
exchange occurring after the time such Indebtedness or Investment is incurred or
Disposition, Restricted Payment or payment under Section 6.07(b) is made, and
(y) for purposes of determining compliance with any Dollar-denominated
restriction on the incurrence of Indebtedness, if such Indebtedness is incurred
to Refinance other Indebtedness denominated in a foreign currency, and such
Refinancing would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such Refinancing, such Dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of the Indebtedness
that is incurred to refinance such Indebtedness does not exceed the principal
amount (or accreted amount) of such Indebtedness being refinanced, except by an
amount equal to the accrued interest, dividends and premium (including tender
premiums), if any, thereon plus defeasance costs, underwriting discounts and
other amounts paid and fees and expenses (including OID, closing payments,
upfront fees and similar fees) incurred in connection with such refinancing plus
an amount equal to any existing commitment unutilized and letters of credit
undrawn thereunder.
Section 1.06Timing of Payment or Performance.  When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day (unless the
next succeeding Business Day would be in the next calendar month, in which case
such payment is due on the immediately preceding Business Day).
Section 1.07Negative Covenant Compliance.  For purposes of determining whether
Holdings and its Restricted Subsidiaries comply with any exception to Article VI
(other than the Financial Covenant) where compliance with any such exception is
based on a financial ratio or metric being satisfied as of a particular point in
time, it is understood that (a) compliance shall be measured at the time when
the relevant event is undertaken, as such financial ratios and metrics are
intended to be “incurrence” tests and not “maintenance” tests and (b)
correspondingly, any such ratio and metric shall only prohibit Holdings and its
Restricted Subsidiaries from creating, incurring, assuming, suffering to exist
or making, as the case may be, any new, for example, Liens, Indebtedness or
Investments, but shall not result in any previously permitted, for example,
Liens, Indebtedness or Investments ceasing to be permitted hereunder.  For
avoidance of doubt, with respect to determining whether Holdings and its
Restricted Subsidiaries comply with any negative covenant in Article VI (other
than the Financial Covenant), to the extent that any obligation or transaction
could be attributable to more than one exception to any such negative covenant,
Holdings may elect at the time of the making thereof to categorize all or any
portion of such obligation or transaction to any one or more exceptions to such
negative covenant that permit such obligation or transaction.
Section 1.08Amendment and Restatement of the Existing ABL Credit Agreement.  The
parties to this Agreement agree that, on the Effective Date, the terms and
provisions of the Existing ABL Credit Agreement shall be and hereby are amended,
superseded and restated in their entirety by the terms and provisions of this
Agreement. This Agreement is not intended to and shall not constitute a
novation. All “Loans” (the “Existing Loans”) made and obligations incurred under
the Existing ABL Credit Agreement which are outstanding on the Effective Date
shall continue as Loans and Secured Obligations under (and shall be governed by
the terms of) this Agreement and the other Loan Documents. Without limiting the
foregoing, upon the effectiveness hereof: (a) all references in the “Loan
Documents” (as defined in the Existing ABL Credit Agreement) to the
“Administrative Agent,” the “Credit Agreement” and the “Loan Documents” shall be
deemed to refer to the Administrative Agent, this Agreement and the Loan

68

--------------------------------------------------------------------------------

Documents, (b) Letters of Credit which remain outstanding on the Effective Date
shall continue as Letters of Credit under (and shall be governed by the terms
of) this Agreement, (c) all obligations constituting “Obligations” with any
Lender or any Affiliate of any Lender which are outstanding on the Effective
Date shall continue as Obligations under this Agreement and the other Loan
Documents, (d) the liens and security interests in favor of the Administrative
Agent for the benefit of the Secured Parties securing payment of the Secured
Obligations (and all filings with any Governmental Authority in connection
therewith) are in all respects continuing and in full force and effect with
respect to all Secured Obligations, (e) the Administrative Agent shall, in
consultation with the Borrower Representative, make such reallocations, sales,
assignments or other relevant actions in respect of each Lender’s credit and
loan exposure under the Existing ABL Credit Agreement as are necessary in the
judgment of the Administrative Agent in order that each such Lender’s
outstanding Revolving Loans hereunder reflect such Lender’s ratable share of the
outstanding Revolving Loans on the Effective Date, (f) the Loan Parties hereby
agree to compensate each Lender (including any Departing Lender) for any and all
losses, costs and expenses incurred by such Lender in connection with the sale
and assignment of any Eurodollar Loans and such reallocation described above, in
each case on the terms and in the manner set forth in Section 2.16 of the
Existing ABL Credit Agreement, (g) each of the Loan Parties reaffirms the terms
and conditions of the “Loan Documents” (as referred to and defined in the
Existing ABL Credit Agreement) executed by it, as modified and/or restated by
the “Loan Documents” (as referred to and defined herein), and acknowledges and
agrees that each “Loan Document” (as referred to and defined in the Existing ABL
Credit Agreement) executed by it, as modified and/or restated by the “Loan
Documents” (as referred to and defined herein), remains in full force and effect
and is hereby ratified, reaffirmed and confirmed. Furthermore, the parties to
this Agreement agree that, on and after the Effective Date, all references in
the “Loan Documents” (as defined in the Existing Credit Agreement as in effect
immediately prior to the Effective Date) to the “ABL/Term Loan Intercreditor
Agreement” shall be deemed to reference to the ABL/Fixed Asset Intercreditor
Agreement and (h) the Existing Loans of each Departing Lender shall be repaid in
full (accompanied by any accrued and unpaid interest and fees thereon), each
Departing Lender’s “Commitment” under the Existing Credit Agreement shall be
terminated and the Departing Lenders shall not be a Lender hereunder (provided,
however, that the Departing Lenders shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03).

Section 1.09Interest Rates; LIBOR Notifications. The interest rate on Eurodollar
Loans is determined by reference to the LIBO Rate, which is derived from the
London interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market.  In July 2017, the U.K.
Financial Conduct Authority announced that, after the end of 2021, it would no
longer persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans.  In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate.  Upon
the occurrence of a Benchmark Transition Event or an Early Opt-In Election,
Section 2.14(c) provides a mechanism for determining an alternative rate of
interest.  The Administrative Agent will promptly notify the Borrower
Representative, pursuant to Section 2.14(e), of any change to the reference rate
upon which the interest rate on Eurodollar Loans is based.  However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBO Rate” or with respect to any alternative or successor
rate thereto, or replacement rate thereof (including, without limitation, (i)
any such alternative, successor or replacement rate implemented pursuant to
Section 2.14(c), whether upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, and (ii) the implementation of any Benchmark
Replacement Conforming Changes pursuant to Section 2.14(d)), including without
limitation, whether the composition or

69

--------------------------------------------------------------------------------

characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.

Section 1.10Divisions.  For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
Equity Interests at such time.
ARTICLE II

The Credits
Section 2.01Commitments.  Subject to the terms and conditions set forth herein,
each Lender severally (and not jointly) agrees to make Revolving Loans in
Dollars to the Borrowers from time to time during the Availability Period in an
aggregate principal amount that will not result in:

(a) such Lender’s Revolving Exposure exceeding such Lender’s Commitment; or

(b) the Aggregate Revolving Exposure exceeding the lesser of (i) the Aggregate
Commitment and (ii) the Borrowing Base;

subject to the Administrative Agent’s authority, in its sole discretion, to make
Protective Advances and Overadvances pursuant to the terms of Sections 2.04 and
2.05.  Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.
 The limitations on Borrowings referred to in clauses (a) and (b) above are
referred to collectively as the “Revolving Exposure Limitations”.

Section 2.02Loans and Borrowings.  
(a)Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class.  The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.  Any Protective Advance,
any Overadvance and any Swingline Loan shall be made in accordance with the
procedures set forth in Sections 2.04 and 2.05.
(b)Subject to Section 2.14, each Revolving Borrowing shall be comprised entirely
of ABR Loans or Eurodollar Loans as the Borrower Representative may request in
accordance herewith.  Each Swingline Loan shall be an ABR Loan.  Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan (and in the case of an
Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to
such Affiliate to the same extent as to such Lender); provided that any exercise
of such option shall not affect the obligation of the Borrowers to repay such
Loan in accordance with the terms of this Agreement.
(c)At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $5,000,000 and

70

--------------------------------------------------------------------------------

not less than $10,000,000.  ABR Revolving Borrowings may be in any amount.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of six (6)
Eurodollar Borrowings outstanding.
(d)Notwithstanding any other provision of this Agreement, the Borrower
Representative shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.
Section 2.03Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the Borrower Representative shall notify the Administrative Agent of
such request either in writing (delivered by hand or facsimile) in a form
approved by the Administrative Agent and signed by the Borrower Representative
or through Electronic System, if arrangements for doing so have been approved by
the Administrative Agent (or if an Extenuating Circumstance shall exist, by
telephone), not later than (a) in the case of a Eurodollar Borrowing, 10:00
a.m., Chicago time, three (3) Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, noon, Chicago time, on the
date of the proposed Borrowing; provided that any such notice of an ABR
Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 9:00 a.m., Chicago
time, on the date of the proposed Borrowing.  Each such Borrowing Request shall
be irrevocable and each such telephonic Borrowing Request, if permitted, shall
be confirmed immediately upon the cessation of the Extenuating Circumstance by
hand delivery, facsimile or a communication through Electronic System to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower Representative.  Each such
written (or if permitted, telephonic) Borrowing Request shall specify the
following information in compliance with Section 2.02:
(i)the name of the applicable Borrower(s);
(ii)the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;
(iii)the date of such Borrowing, which shall be a Business Day;
(iv)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
and
(v)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the applicable Borrower(s) shall be deemed to have selected an Interest Period
of one month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

Section 2.04Protective Advances.  
(a)Subject to the limitations set forth below, the Administrative Agent is
authorized by the Borrowers and the Lenders, from time to time in the
Administrative Agent’s sole discretion (but shall have absolutely no obligation
to), to make Loans in Dollars to the Borrowers, on behalf of all Lenders, which
the Administrative Agent, in its Permitted Discretion, deems necessary or
desirable (i) to preserve or protect the Collateral, or any portion thereof,
(ii) to enhance the likelihood of, or maximize the amount of, repayment of the
Loans and other Obligations, or (iii) to pay any other amount chargeable to or
required

71

--------------------------------------------------------------------------------

to be paid by the Borrowers pursuant to the terms of this Agreement, including
payments of reimbursable expenses (including costs, fees, and expenses as
described in Section 9.03) and other sums payable under the Loan Documents (any
of such Loans are herein referred to as “Protective Advances”); provided that,
(x) the aggregate amount of Protective Advances plus the aggregate amount of
Overadvances outstanding at any time shall not at any time exceed $65,000,000;
(y) no Protective Advance shall cause any Lender’s Revolving Exposure to exceed
such Lender’s Commitment, and (z) the Aggregate Revolving Exposure, after giving
effect to the Protective Advances being made, shall not exceed the Aggregate
Commitments.  Protective Advances may be made even if the conditions precedent
set forth in Section 4.02 have not been satisfied.  The Protective Advances
shall be secured by the Liens in favor of the Administrative Agent in and to the
Collateral and shall constitute Obligations hereunder.  All Protective Advances
shall be ABR Borrowings.  The making of a Protective Advance on any one occasion
shall not obligate the Administrative Agent to make any Protective Advance on
any other occasion.  The Administrative Agent’s authorization to make Protective
Advances may be revoked at any time by the Required Lenders.  Any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof.  At any time that there is sufficient
Availability and the conditions precedent set forth in Section 4.02 have been
satisfied, the Administrative Agent may request the Lenders to make a Revolving
Loan to repay a Protective Advance.  At any other time the Administrative Agent
may require the Lenders to fund their risk participations described in Section
2.04(b).
(b)Upon the making of a Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Default), each Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage.  From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance.
Section 2.05Swingline Loans and Overadvances.  
(a)The Administrative Agent, the Swingline Lender and the Lenders agree that in
order to facilitate the administration of this Agreement and the other Loan
Documents, promptly after the Borrower Representative requests an ABR Borrowing,
the Swingline Lender may elect to have the terms of this Section 2.05(a) apply
to such Borrowing Request by advancing, on behalf of the Lenders and in the
amount requested, same day funds in Dollars to the Borrowers, on the applicable
Borrowing date to the Funding Account(s) (each such Loan made solely by the
Swingline Lender pursuant to this Section 2.05(a) is referred to in this
Agreement as a “Swingline Loan”), with settlement among them as to the Swingline
Loans to take place on a periodic basis as set forth in Section 2.05(d).  Each
Swingline Loan shall be subject to all the terms and conditions applicable to
other ABR Loans funded by the Lenders, except that all payments thereon shall be
payable to the Swingline Lender solely for its own account.  In addition, the
Borrowers hereby authorize the Swingline Lender to, and the Swingline Lender
shall, subject to the terms and conditions set forth herein (but without any
further written notice required), not later than 1:00 p.m., Chicago time, on
each Business Day, make available to the Borrowers by means of a credit to the
Funding Account(s), the proceeds of a Swingline Loan to the extent necessary to
pay items to be drawn on any Controlled Disbursement Account that Business Day;
provided that, if on any Business Day there is insufficient borrowing capacity
to permit the Swingline Lender to make available to the Borrowers a Swingline
Loan in the amount necessary to pay all items to be so drawn on any such
Controlled Disbursement Account on such Business Day, then the Borrowers shall
be deemed to have requested an ABR Borrowing pursuant to Section 2.03 in the
amount of such deficiency to be made on such Business Day. The aggregate amount
of Swingline Loans outstanding at any time shall not exceed $65,000,000.  The
Swingline Lender shall not make any Swingline Loan if the requested Swingline
Loan results in the failure

72

--------------------------------------------------------------------------------

to satisfy the Revolving Exposure Limitations (before or after giving effect to
such Swingline Loan).  All Swingline Loans shall be ABR Borrowings.
(b)Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Administrative Agent may in its sole
discretion (but with absolutely no obligation), make Revolving Loans to the
Borrowers, ratably on behalf of the Lenders in accordance with their respective
Applicable Percentages, in amounts that exceed Availability (any such excess
Revolving Loans are herein referred to collectively as “Overadvances”); provided
that, no Overadvance shall result in a Default due to Borrowers’ failure to
comply with Section 2.01 for so long as such Overadvance remains outstanding in
accordance with the terms of this paragraph, but solely with respect to the
amount of such Overadvance.  In addition, Overadvances may be made even if the
condition precedent set forth in Section 4.02(c) has not been satisfied.  All
Overadvances shall constitute ABR Borrowings.  The authority of the
Administrative Agent to make Overadvances is limited to an aggregate amount
which, when added to the aggregate amount of Protective Advances then
outstanding, shall not exceed $65,000,000 at any time, no Overadvance may remain
outstanding for more than sixty (60) days and no Overadvance shall cause any
Lender’s Revolving Exposure to exceed its Commitment; provided that, the
Required Lenders may at any time revoke the Administrative Agent’s authorization
to make Overadvances.  Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof.
(c)Upon the making of a Swingline Loan or an Overadvance (whether before or
after the occurrence of a Default and regardless of whether a Settlement has
been requested with respect to such Swingline Loan or Overadvance), each Lender
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Swingline Lender or the
Administrative Agent, as the case may be, without recourse or warranty, an
undivided interest and participation in such Swingline Loan or Overadvance in
proportion to its Applicable Percentage of the Commitment.  The Swingline Lender
or the Administrative Agent may, at any time, require the Lenders to fund their
participations.  From and after the date, if any, on which any Lender is
required to fund its participation in any Swingline Loan or Overadvance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Loan.
(d)The Administrative Agent, on behalf of the Swingline Lender, shall request
settlement (a “Settlement”) with the Lenders on any date that the Administrative
Agent elects (but at least on a weekly basis), by notifying the Lenders of such
requested Settlement by facsimile, telephone, or e-mail no later than 12:00 noon
Chicago time on the date of such requested Settlement (the “Settlement Date”).
 Each Lender (other than the Swingline Lender, in the case of the Swingline
Loans) shall transfer the amount of such Lender’s Applicable Percentage of the
outstanding principal amount of the applicable Loan with respect to which
Settlement is requested to the Administrative Agent, to such account of the
Administrative Agent as the Administrative Agent may designate, not later than
2:00 p.m., Chicago time, on such Settlement Date.  Settlements may occur during
the existence of a Default and whether or not the applicable conditions
precedent set forth in Section 4.03 have then been satisfied.  Such amounts
transferred to the Administrative Agent shall be applied against the amounts of
the Swingline Lender’s Swingline Loans and, together with Swingline Lender’s
Applicable Percentage of such Swingline Loan, shall constitute Revolving Loans
of such Lenders, respectively.  If any such amount is not transferred to the
Administrative Agent by any Lender on such Settlement Date, the Swingline Lender
shall be entitled to recover from such  Lender on demand such amount, together
with interest thereon, as specified in Section 2.07.
(e)Provisions Related to Extended Commitments.  If the maturity date shall have
occurred in respect of any tranche of Commitments at a time when another tranche
or tranches of Commitments is or are in effect with a longer maturity date, then
on the earliest occurring maturity date all then outstanding Swingline Loans
shall be repaid in full on such date (and there shall be no adjustment to the
participations

73

--------------------------------------------------------------------------------

in such Swingline Loans as a result of the occurrence of such maturity date);
provided, however, that if on the occurrence of such earliest maturity date
(after giving effect to any repayments of Loans and any reallocation of Letter
of Credit participations as contemplated in Section 2.06(m)), there shall exist
sufficient unutilized Extended Commitments so that the respective outstanding
Swingline Loans could be incurred pursuant the Extended Commitments which will
remain in effect after the occurrence of such maturity date, then there shall be
an automatic adjustment on such date of the participations in such Swingline
Loans and same shall be deemed to have been incurred solely pursuant to the
relevant Extended Commitments, and such Swingline Loans shall not be so required
to be repaid in full on such earliest maturity date.  If the maturity date shall
have occurred in respect of any tranche of Commitments at a time when another
tranche or tranches of Commitments is or are in effect with a longer maturity
date, then on the earliest occurring maturity date all then outstanding
Overadvances shall be repaid in full on such date (and there shall be no
adjustment to the participations in such Overadvances as a result of the
occurrence of such maturity date),
Section 2.06Letters of Credit.  
(a)General.  Subject to the terms and conditions set forth herein, the Borrower
Representative may request the issuance of Letters of Credit denominated in
Agreed LC Currencies for its own account or for the account of another Borrower
as the applicant thereof for the support of its or its Subsidiaries’
obligations, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period;
provided that, notwithstanding anything herein to the contrary, Barclays Bank
PLC, in its capacity as an Issuing Lender, shall not be required to issue any
commercial Letters of Credit.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrowers
to, or entered into by the Borrowers with, the Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.
 Each Borrower unconditionally and irrevocably agrees that, in connection with
any Letter of Credit issued for the support of any Subsidiary’s obligations as
provided in the first sentence of this paragraph, such Borrower will be fully
responsible for the reimbursement of LC Disbursements in accordance with the
terms hereof, the payment of interest thereon and the payment of fees due under
Section 2.12(b) to the same extent as if it were the sole account party in
respect of such Letter of Credit (such Borrower hereby irrevocably waiving any
defenses that might otherwise be available to it as a guarantor or surety of the
obligations of such Subsidiary that is an account party in respect of any such
Letter of Credit). Notwithstanding anything herein to the contrary, the Issuing
Bank shall have no obligation hereunder to issue, and shall not issue, any
Letter of Credit (i) if the use thereof would violate Section 5.08, (ii) if any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain the Issuing Bank from issuing such
Letter of Credit, or any Requirement of Law relating to the Issuing Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Effective Date and which the Issuing Bank in good faith deems material to it, or
(iii) if the issuance of such Letter of Credit would violate one or more
policies of the Issuing Bank applicable to letters of credit generally; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
the implementation thereof, and (y) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Effective Date for purposes of clause (ii) above,

74

--------------------------------------------------------------------------------

regardless of the date enacted, adopted, issued or implemented.  The letters of
credit identified on Schedule 2.06 (the “Existing Letters of Credit”) shall be
deemed to be “Letters of Credit” issued on the Effective Date for all purposes
of the Loan Documents.  It is hereby understood and agreed that no Issuing Bank
shall be obligated to issue any Airway Release or Steamship Guaranty unless
otherwise separately agreed to in a letter of credit agreement between such
Issuing Bank and any Borrower.
(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
deliver by hand or facsimile (or transmit through Electronic Systems, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (prior to 9:00 am, Chicago time, at least
three Business Days prior to the requested date of issuance, amendment, renewal
or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the Agreed LC Currency applicable thereto, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit.  If requested by the Issuing Bank,
the applicable Borrower also shall submit a letter of credit application on the
Issuing Bank’s standard form in connection with any request for a Letter of
Credit.  A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the Borrowers shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (but subject to Section
2.06(l) and 2.11(b)) (i) the aggregate LC Exposure shall not exceed
$100,000,000, (ii) the aggregate Standby LC Exposure shall not exceed
$25,000,000 and (iii) the Borrowers shall be in compliance with the Revolving
Exposure Limitations.  Notwithstanding the foregoing or anything to the contrary
contained herein, no Issuing Bank shall be obligated to issue or modify any
Letter of Credit if, immediately after giving effect thereto, the outstanding LC
Exposure in respect of all Letters of Credit issued by such Person and its
Affiliates would exceed such Issuing Bank’s Issuing Bank Sublimit.  Without
limiting the foregoing and without affecting the limitations contained herein,
it is understood and agreed that the Borrower Representative may from time to
time request that an Issuing Bank issue Letters of Credit in excess of its
individual Issuing Bank Sublimit in effect at the time of such request, and each
Issuing Bank agrees to consider any such request in good faith.  Any Letter of
Credit so issued by an Issuing Bank in excess of its individual Issuing Bank
Sublimit then in effect shall nonetheless constitute a Letter of Credit for all
purposes of the Credit Agreement, and shall not affect the Issuing Bank Sublimit
of any other Issuing Bank, subject to the limitations on the aggregate LC
Exposure set forth in clause (i) of this Section 2.06(b).
(c)Expiration Date.  Each Letter of Credit shall expire (or be subject to
termination or non-renewal by notice from the applicable Issuing Bank to the
beneficiary thereof) at or prior to the close of business on the earlier of
(i) the date one year after the date of the issuance of such Letter of Credit
(or, in the case of any renewal or extension thereof, including, without
limitation, any automatic renewal provision, one year after such renewal or
extension); provided that a Letter of Credit may provide that its expiration
date shall be automatically extended (but not beyond the date specified in
clause (ii) below) to a date not more than one year after the then outstanding
expiration date unless, at least a specified number of days prior to such then
existing expiration date, the Issuing Bank shall have given the beneficiary
thereof notice, in a form that may be specified in such Letter of Credit, that
such expiration date shall not be so extended, and (ii) the date that is five
(5) Business Days prior to the Maturity Date; provided that, (x) any Letter of
Credit with a one-year tenor may contain customary automatic renewal provisions
agreed upon by the Borrower Representative and the relevant Issuing Bank that
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referenced in clause (ii) above), subject to a
right on the part of such Issuing Bank to prevent any such renewal from
occurring by giving notice to the beneficiary in advance of any such renewal and
(y) notwithstanding the foregoing, upon the

75

--------------------------------------------------------------------------------

Borrower Representative’s request and subject to the approval, in its
discretion, of the Administrative Agent and the applicable Issuing Bank that has
issued such Letter of Credit, any such Letter of Credit may have a later expiry
date (but in any event not later than one (1) year after the Maturity Date) if
cash collateralized or covered by standby letter(s) of credit in compliance with
Section 2.06(j) below.
(d)Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by the Borrowers on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrowers for any reason.
 Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(e)Reimbursement.  If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrowers shall reimburse such LC Disbursement by
paying to the Administrative Agent in Dollars the Dollar Amount equal to such LC
Disbursement, calculated as of the date such Issuing Bank made such LC
Disbursement (i) if such notice has been received by the Borrower Representative
prior to 11:00 a.m., Chicago time, on any Business Day, not later than 11:00
a.m., Chicago time, on the first Business Day after the date on which the
Borrower Representative shall have received notice of such LC Disbursement or,
(ii) if such notice has been received by the Borrower Representative after 11:00
a.m., Chicago time, on any Business Day, not later than 11:00 a.m., Chicago
time, on the second Business Day after the date on which the Borrower
Representative shall have received notice of such LC Disbursement; provided that
the Borrowers may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.05 that such payment be financed
with an ABR Revolving Borrowing or Swingline Loan in an amount equal to the
Dollar Amount of such LC Disbursement and, to the extent so financed, the
Borrowers’ obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan.  If the Borrowers fail
to make such payment when due, the Administrative Agent shall notify each Lender
of the applicable LC Disbursement, the payment then due from the Borrowers in
respect thereof and the Dollar Amount of such Lender’s Applicable Percentage
thereof.  Promptly following receipt of such notice, each Lender shall pay in
Dollars to the Administrative Agent the Dollar Amount of its Applicable
Percentage of the payment then due from the Borrowers, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Lenders.  Promptly following receipt by
the Administrative Agent of any payment from the Borrowers pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear.  Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Borrowers of their
obligation to reimburse such LC Disbursement.  
(f)Obligations Absolute.  The Borrowers’ joint and several obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable,

76

--------------------------------------------------------------------------------

and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein or herein, (ii) any draft or other document presented
under a Letter of Credit proving to be forged, fraudulent or invalid in any
respect or any statement therein being untrue or inaccurate in any respect,
(iii) any payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder.
 Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse the applicable Issuing Bank from liability to any Borrower to the extent
of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrowers
to the extent permitted by applicable law) suffered by such Borrower that are
caused by the applicable Issuing Bank’s (x) willful failure to make lawful
payment under a Letter of Credit after the presentation to it of a draft and
other documents, and at a time and place, strictly complying with the terms and
conditions of the Letter of Credit or (y) failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
 In furtherance of the foregoing and without limiting the generality thereof,
the parties agree that, with respect to documents presented which appear on
their face to be in substantial compliance with the terms of a Letter of Credit,
the applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.
(g)Disbursement Procedures.  The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The applicable Issuing Bank shall
promptly notify the Administrative Agent and the applicable Borrower by
telephone (confirmed by fax or through Electronic Systems) of such demand for
payment and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrowers or the Loan Guarantors of their obligations to
reimburse the applicable Issuing Bank and the Lenders with respect to any such
LC Disbursement.
(h)Interim Interest.  If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans (or in the case such LC
Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed LC Currency plus the then effective Applicable
Rate with respect to Eurodollar Revolving Loans) and such interest shall be
payable on the date when such reimbursement is due; provided that, if the
Borrowers fail to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply.  Interest
accrued

77

--------------------------------------------------------------------------------

pursuant to this paragraph shall be for the account of the Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.
(i)Replacement of the Issuing Bank.  (i) The Issuing Bank may be replaced at any
time by written agreement among the Borrower Representative, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank.  The
Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank.  At the time any such replacement shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

(ii) Subject to the appointment and acceptance of a successor Issuing Bank, the
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Borrower Representative and the
Lenders, in which case, such Issuing Bank shall be replaced in accordance with
Section 2.06(i)(i) above.



(j)Cash Collateralization.  Subject to the terms of the ABL/Fixed Asset
Intercreditor Agreement, if any Event of Default shall occur and be continuing,
on the Business Day that the Borrower Representative receives notice from the
Administrative Agent or the Required  Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the aggregate LC Exposure) demanding the deposit of cash collateral pursuant to
this paragraph, the Borrowers shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders (the “LC Collateral Account”), an amount in cash equal to
105% of the Dollar Amount of the LC Exposure as of such date plus accrued and
unpaid interest thereon; provided that (i) the portions of such amount
attributable to undrawn Foreign Currency Letters of Credit or LC Disbursements
in a Foreign Currency that the Borrowers are not late in reimbursing shall be
deposited in the applicable Foreign Currencies in the actual amounts of such
undrawn Letters of Credit and LC Disbursements and (ii) the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to any
Borrower described in clause (h) or (i) of Article VII.  For the purposes of
this paragraph, the Foreign Currency LC Exposure shall be calculated using the
applicable Exchange Rate on the date notice demanding cash collateralization is
delivered to the Borrower Representative. The Borrowers also shall deposit cash
collateral pursuant to this paragraph as and to the extent required by Section
2.11(b).  In addition, if the Borrowers are required to provide cash collateral
in connection with an extension of a Letter of Credit pursuant to Section
2.04(c), then, on or prior to the effective date of any such extension, the
Borrowers shall deposit in the LC Collateral Account an amount in cash equal to
105% of the LC Exposure in respect of the Letter of Credit subject to such
extension plus accrued and unpaid interest thereon.  Any such deposit of cash
collateral pursuant to this Section 2.06(k) shall be held by the Administrative
Agent as collateral for the payment and performance of the Secured Obligations.
 The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over the LC Collateral Account and the
Borrowers hereby grant the Administrative Agent a security interest in the LC
Collateral Account and all money or other assets on deposit therein or credited
thereto.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrowers’ risk and

78

--------------------------------------------------------------------------------

expense, such deposits shall not bear interest.  Interest or profits, if any, on
such investments shall accumulate in the LC Collateral Account.  Subject to the
terms of the ABL/Fixed Asset Intercreditor Agreement, moneys in the LC
Collateral Account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the aggregate LC
Exposure), be applied to satisfy other Secured Obligations.  Subject to the
terms of the ABL/Fixed Asset Intercreditor Agreement, if the Borrowers are
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrowers within three Business Days after
all such Events of Default have been cured or waived as confirmed in writing by
the Administrative Agent.
(k)Issuing Bank Reports to the Administrative Agent.  Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which any Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such LC Disbursement, and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.
(l)LC Exposure Determination.  For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.  The Administrative Agent will
determine the Dollar Amount of (i) the LC Exposure as of the date of each
request for the issuance, amendment, renewal or extension of any Letter of
Credit and (ii) all outstanding Credit Events on and as of the last Business Day
of each calendar quarter and, during the continuation of an Event of Default, on
any other Business Day elected by the Administrative Agent in its discretion or
upon instruction by the Required Lenders. Each day upon or as of which the
Administrative Agent determines Dollar Amounts as described in the preceding
clauses (i) and (ii) is herein described as a “Computation Date”.
(m)Provisions Related to Extended Commitments.  If the maturity date in respect
of any tranche of Commitments occurs prior to the expiration of any Letter of
Credit, then (i) if one or more other tranches of Commitments in respect of
which the maturity date shall not have occurred are then in effect, such Letters
of Credit shall automatically be deemed to have been issued (including for
purposes of the obligations of the Lenders to purchase participations therein
and to make Loans and payments in respect thereof pursuant to Section 2.06(d))
under (and ratably participated in by Lenders pursuant to) the Commitments in
respect of such non-terminating tranches up to an aggregate amount not to exceed
the aggregate principal amount of the unutilized Commitments thereunder at such
time (it being understood that no partial face amount of any Letter of Credit
may be so reallocated) and (ii) to the extent not reallocated pursuant to
immediately preceding clause (i), the Borrowers shall cash collateralize any
such

79

--------------------------------------------------------------------------------

Letter of Credit in accordance with Section 2.06(j).  If, for any reason, such
cash collateral is not provided or the reallocation does not occur, the Lenders
under the maturing tranche shall continue to be responsible for their
participating interests in the Letters of Credit.  Except to the extent of
reallocations of participations pursuant to clause (i) of the second preceding
sentence, the occurrence of a maturity date with respect to a given tranche of
Commitments shall have no effect upon (and shall not diminish) the percentage
participations of the Lenders in any Letter of Credit issued before such
maturity date.  Commencing with the maturity date of any tranche of Commitments,
the sublimit for Letters of Credit shall be agreed with the Lenders under the
extended tranches.
Section 2.07Funding of Borrowings.  
(a)Each Lender shall make each Loan to be made by such Lender hereunder on the
proposed date thereof solely by wire transfer of immediately available funds by
1:00 p.m., Chicago time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders in an amount
equal to such Lender’s Applicable Percentage; provided that, Swingline Loans
shall be made as provided in Section 2.05.  The Administrative Agent will make
such Loans available to the Borrower Representative by promptly crediting the
amounts so received, in like funds, to the Funding Account; provided that ABR
Revolving Loans made to finance the reimbursement of (i) an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
Issuing Bank and (ii) a Protective Advance or an Overadvance shall be retained
by the Administrative Agent.
(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrowers, the interest rate applicable to ABR Loans.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.
Section 2.08Interest Elections.  
(a)Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Borrower Representative may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Revolving Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  The Borrower Representative may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.  This Section shall not apply to
Swingline Borrowings, Overadvances or Protective Advances, which may not be
converted or continued.
(b)To make an election pursuant to this Section, the Borrower Representative
shall notify the Administrative Agent of such election either in writing
(delivered by hand or fax) by delivering an

80

--------------------------------------------------------------------------------

Interest Election Request signed by a Responsible Officer of the Borrower
Representative or through Electronic System, if arrangements for doing so have
been approved by the Administrative Agent (or if an Extenuating Circumstance
shall exist, by telephone) by the time that a Borrowing Request would be
required under Section 2.03 if the Borrowers were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such Interest Election Request shall be irrevocable
and each such telephonic Interest Election Request, if permitted, shall be
confirmed immediately upon the cessation of the Extenuating Circumstance by hand
delivery, Electronic System or facsimile to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower Representative.
(c)Each written (or if permitted, telephonic) Interest Election Request
(including requests submitted through Electronic System) shall specify the
following information in compliance with Section 2.02:
(d)the name of the applicable Borrower, the Borrowing to which such Interest
Election Request applies and if different options are being elected with respect
to different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);
(e)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(f)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
(g)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

(h)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(i)If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing.  Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Borrower
Representative, then, so long as an Event of Default is continuing (i) no
outstanding Revolving Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Revolving Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
Section 2.09Termination and Reduction of Commitments; Increase in Commitments.  
(a)Unless previously terminated, all Commitments shall terminate on the Maturity
Date.
(b)The Borrowers may at any time terminate the Commitments upon (i) the payment
in full of all outstanding Loans, together with accrued and unpaid interest
thereon and on any Letters of Credit,

81

--------------------------------------------------------------------------------

(ii) the cancellation and return of all outstanding Letters of Credit (or
alternatively, with respect to each such Letter of Credit, the furnishing to the
Administrative Agent of a cash deposit (or at the discretion of the
Administrative Agent a back-up standby letter of credit satisfactory to the
Administrative Agent and the Issuing Bank) in an amount in Dollars equal to the
Dollar Amount of 105% of the LC Exposure as of such date), (iii) the payment in
full of the accrued and unpaid fees and (iv) the payment in full of all
reimbursable expenses and other Obligations (other than Unliquidated Obligations
that have not yet arisen), together with accrued and unpaid interest thereon.
(c)The Borrowers may from time to time reduce the Commitments; provided that (i)
each reduction of the Commitments shall be in an amount that is an integral
multiple of $10,000,000 and (ii) the Borrowers shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Loans in accordance with Section 2.11, the Borrowers shall not be in
compliance with the Revolving Exposure Limitations.
(d)The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) or (c) of
this Section at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable; provided
that, a notice of termination of the Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities or any other event specified in such notice, in which
case such notice may be revoked by the Borrower Representative (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments
shall be permanent.  Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.
(e)The Borrowers shall have the right to request an increase of the Aggregate
Commitments by an aggregate amount of up to $100,000,000 by obtaining additional
Commitments either from one or more of the Lenders or other lending
institutions; provided that (i) any such request for an increase shall be in a
minimum amount of $25,000,000, (ii) the Administrative Agent and each Issuing
Bank shall have consented (such consent not to be unreasonably withheld) to such
Lender, to the extent such consent would be required under Section 9.04(b) for
an assignment of Loans or Commitments to such Lender, (iii) any such new Lender
assumes all of the rights and obligations of a “Lender” hereunder and (iv) the
conditions and procedures described in Section 2.09(f) have been satisfied.
 Nothing contained in this Section 2.09 shall constitute, or otherwise be deemed
to be, a commitment on the part of any Lender to increase its Commitment
hereunder at any time.
(f)Any amendment hereto providing for the increase of the Commitment of a Lender
or addition of a Lender shall be in form and substance reasonably satisfactory
to the Administrative Agent and shall only require the written signatures of the
Administrative Agent, the Borrowers, the Loan Parties party hereto and the
Lender(s) being added or increasing their Commitment.  As conditions precedent
to such an increase, the Loan Parties shall deliver to the Administrative Agent
(i) a certificate of each Loan Party (in sufficient copies for each Lender, if
requested by the Administrative Agent) signed by an authorized officer of such
Loan Party (x) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase, (y) certifying that any security
and guarantee confirmations as may have been reasonably requested by the
Administrative Agent have been delivered and (z) certifying that, before and
after giving effect to such increase, (A) the representations and warranties of
the Loan Parties contained in Article III and the other Loan Documents are true
and correct in all material respects, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date
or, in each case, to the extent qualified by a materiality

82

--------------------------------------------------------------------------------

standard, in which case they are true and correct in all respects and (B) no
Default shall have occurred and be continuing and (ii) to the extent requested
by the Administrative Agent, such opinions of counsel, certificates and other
customary closing deliverables consistent with those delivered on the Effective
Date, all of which shall be reasonably satisfactory in form and substance to the
Administrative Agent.  The terms applicable to such additional or increased
Commitments (except with respect to any customary commitment, arrangement,
upfront or similar fees) shall be substantially the same as for the existing
Commitments (it being understood that the Applicable Margin applicable to the
then existing Lenders in respect of their Commitments may be increased without
the consent of any Lender in connection with the incurrence of any such
additional Commitments or increases in Commitments).
(g)Within a reasonable time after the effective date of any increase, the
Administrative Agent shall, and is hereby authorized and directed to, revise the
Commitment Schedule to reflect such increase and shall distribute such revised
Commitment Schedule to each of the Lenders and the Borrowers, whereupon such
revised Commitment Schedule shall replace the old Commitment Schedule and become
part of this Agreement.  On the Business Day following any such increase, all
outstanding ABR Loans shall be reallocated among the Lenders (including any
newly added Lenders) in accordance with the Lenders’ respective revised
Applicable Percentages.  Eurodollar Loans shall not be reallocated among the
Lenders prior to the expiration of the applicable Interest Period in effect at
the time of any such increase.  
Section 2.10Repayment of Loans; Evidence of Debt.  
(a)The Borrowers hereby unconditionally promise jointly and severally to pay (i)
to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Revolving Loan on the Maturity Date, (ii) to the
Administrative Agent the then unpaid amount of each Protective Advance on the
earlier of the Maturity Date and demand by the Administrative Agent and (iii) to
the Administrative Agent the then unpaid principal amount of each Overadvance on
the earlier of the Maturity Date and demand by the Administrative Agent.
(b)At all times that a Cash Dominion Period is in effect, on each Business Day,
the Administrative Agent shall apply all funds credited to the Collection
Account on such Business Day or the immediately preceding Business Day (at the
discretion of the Administrative Agent, whether or not immediately available)
first to prepay any Protective Advances and Overadvances that may be
outstanding, pro rata, and second to prepay the Revolving Loans (including
Swingline Loans) (without a corresponding reduction in Commitments) and, if
requested by the Administrative Agent in its Permitted Discretion, to cash
collateralize outstanding LC Exposure.
(c)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(d)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(e)The entries made in the accounts maintained pursuant to paragraph (c) or (d)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error

83

--------------------------------------------------------------------------------

therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.
(f)Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form.
Section 2.11Prepayment of Loans.  
(a)The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (c) of this Section and, if applicable, payment of any break
funding expenses under Section 2.16.
(b)In the event and on such occasion that (i) other than as a result of
fluctuations in currency exchange rates, the Borrowers are not at any time in
compliance with the Revolving Exposure Limitations (calculated with respect to
Foreign Currency LC Exposure, as of the most recent Computation Date) or (ii)
solely as a result of fluctuations in currency exchange rates, the Borrowers
exceed any Revolving Exposure Limitation by 105% of the applicable threshold
(calculated with respect to Foreign Currency LC Exposure, as of the most recent
Computation Date), in either case, the Borrowers shall immediately prepay the
Revolving Loans, LC Exposure and/or Swingline Loans (or cash collateralize LC
Exposure in an account with the Administrative Agent pursuant to Section
2.06(j)) in an aggregate amount necessary such that, on a pro forma basis
following such prepayments or cash collateralization, the Borrowers shall be in
compliance with the Revolving Exposure Limitations (it being understood that, in
order to comply with this Section 2.11(b), the Borrowers shall prepay all such
Revolving Loans and Swingline Loans prior to any cash collateralization of LC
Exposure hereunder).  Notwithstanding the foregoing, it is hereby understood and
agreed that for purposes of determining compliance with this Section 2.11(b),
any Letters of Credit that have been cash collateralized in accordance with
Section 2.06(j) hereof and for which the Administrative Agent holds such cash
collateral shall not be included in the calculation of Revolving Exposure.
(c)The Borrower Representative shall notify the Administrative  Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by fax) or through Electronic System, if arrangements for doing so
have been approved by the Administrative Agent, of any prepayment hereunder not
later than 10:00 a.m., Chicago time, (A) in the case of prepayment of a
Eurodollar Revolving Borrowing, three Business Days before the date of
prepayment, or (B) in the case of prepayment of an ABR Revolving Borrowing, one
Business Day before the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09.  Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof.  Each partial prepayment of any Revolving Borrowing shall be
in an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02.  Each prepayment of a
Revolving Borrowing shall be applied ratably to the Revolving Loans included in
the prepaid Borrowing.  Prepayments shall be accompanied by (i) accrued interest
to the extent required by Section 2.13 and (ii) break funding payments to the
extent required by Section 2.16.

84

--------------------------------------------------------------------------------

Section 2.12Fees.  
(a)The Borrowers agree to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Commitment
Fee Rate on the average daily amount of the Available Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which the Lenders’ Commitments terminate.  Accrued commitment fees shall
be payable in arrears on the first day of each February, May, August and
November and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof.  All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
(b)The Borrowers agree to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in standby
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily Dollar Amount of such Lender’s Standby LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any Standby LC Exposure, (ii) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
commercial Letters of Credit, which shall accrue at a rate equal to (A) 50%
multiplied by (B) the same Applicable Rate used to determine the interest rate
applicable to Eurodollar Revolving Loans on the average daily Dollar Amount of
such Lender’s Commercial LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any
Commercial LC Exposure, (iii) to the Issuing Bank a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average daily Dollar Amount of the
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to Letters of Credit issued by the Issuing Bank
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, and (iv) to the Issuing Bank, the Issuing Bank’s
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder.  Participation fees and
fronting fees accrued through and including the last day of each calendar month
shall be payable on the first day of each calendar month following such last
day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand.  Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(c)The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrowers and the Administrative Agent.
(d)All fees payable hereunder shall be paid on the dates due, in Dollars and
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders.  Fees paid shall not be
refundable under any circumstances.
Section 2.13Interest.  

85

--------------------------------------------------------------------------------

(a)The Loans comprising each ABR Borrowing (including each Swingline Loan) shall
bear interest at the Alternate Base Rate plus the Applicable Rate.
(b)The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)Each Protective Advance and each Overadvance shall bear interest at the
Alternate Base Rate plus the Applicable Rate for Revolving Loans plus 2%.
(d)Notwithstanding the foregoing, during the occurrence and continuance of a
Payment or Bankruptcy Event of Default, the Administrative Agent or the Required
Lenders may, at their option, by notice to the Borrower Representative (which
notice may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 9.02 requiring the consent of “each Lender affected
thereby” for reductions in interest rates), declare that (i) all overdue
principal shall bear interest at 2% plus the rate otherwise applicable to such
principal as provided in the preceding paragraphs of this Section or (ii) in the
case of any other amount overdue hereunder, such overdue amount shall accrue at
2% plus the rate applicable to such fee or other obligation as provided
hereunder.
(e)Accrued interest on each Loan (for ABR Loans, accrued through the last day of
the prior calendar month) shall be payable in arrears on each Interest Payment
Date for such Loan and upon termination of the Commitments; provided that (i)
interest accrued pursuant to paragraph (d) of this Section shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(f)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
(g)For purposes of disclosure pursuant to the Interest Act (Canada), the annual
rates of interest or fees to which the rates of interest or fees provided in
this Agreement and the other Loan Documents (and stated herein or therein, as
applicable, to be computed on the basis of 360 days or any other period of time
less than a calendar year) are equivalent are the rates so determined multiplied
by the actual number of days in the applicable calendar year and divided by 360
or such other period of time, respectively.
Section 2.14Alternate Rate of Interest.  
(a)If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:
(i)the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, by means of an Interpolated Rate or because the
LIBO Screen Rate is not available or published on a current basis) for such
Interest Period; provided that no Benchmark Transition Event shall have occurred
at such time; or

86

--------------------------------------------------------------------------------

(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or Loan) included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders through Electronic System as provided in Section
9.01 as promptly as practicable thereafter and, until the Administrative Agent
notifies the Borrower Representative and the Lenders that the circumstances
giving rise to such notice no longer exist, (A) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective and any such
Eurodollar Borrowing shall be repaid or converted into an ABR Borrowing on the
last day of the then current Interest Period applicable thereto, and (B) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing.



(b)If any Lender determines that any Requirement of Law has made it unlawful, or
if any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable lending office to make, maintain, fund or continue any
Eurodollar Borrowing, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
such Lender to the applicable Borrower through the Administrative Agent, any
obligations of such Lender to make, maintain, fund or continue Eurodollar Loans
or to convert ABR Borrowings to Eurodollar Borrowings will be suspended until
such Lender notifies the Administrative Agent and such Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the applicable Borrower will upon demand from such Lender (with
a copy to the Administrative Agent), either prepay or convert all Eurodollar
Borrowings of such Lender to ABR Borrowings, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Borrowings to such day, or immediately, if such Lender may not
lawfully continue to maintain such Loans.  Upon any such prepayment or
conversion, the Borrower will also pay accrued interest on the amount so prepaid
or converted.
(c)Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower
Representative may amend this Agreement to replace the LIBO Rate with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event will become effective at 5:00 p.m. on the fifth (5th) Business Day after
the Administrative Agent has posted such proposed amendment to all Lenders and
the Borrower Representative, so long as the Administrative Agent has not
received, by such time, written notice of objection to such proposed amendment
from Lenders comprising the Required Lenders; provided that, with respect to any
proposed amendment containing any SOFR-Based Rate, the Lenders shall be entitled
to object only to the Benchmark Replacement Adjustment contained therein.  Any
such amendment with respect to an Early Opt-in Election will become effective on
the date that Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of LIBO Rate with a Benchmark Replacement pursuant to
this Section 2.14(c) will occur prior to the applicable Benchmark Transition
Start Date.
(d)In connection with the implementation of a Benchmark Replacement, the
Administrative Agent (in consultation with the Borrower Representative) will
have the right to make Benchmark Replacement Conforming Changes from time to
time and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

87

--------------------------------------------------------------------------------

(e)The Administrative Agent will promptly notify the Borrower Representative and
the Lenders of (i) any occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period.  Any determination, decision or election that may be made by the
Administrative Agent pursuant to this Section 2.14, including any determination
with respect to a tenor, rate or adjustment or of the occurrence or
non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its sole reasonable good faith discretion and without
consent from any other party hereto, except, in each case, as expressly required
pursuant to this Section 2.14.
(f)Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any request for a LIBOR Borrowing
of, conversion to or continuation of LIBOR Loans to be made, converted or
continued during any Benchmark Unavailability Period and, failing that, the
Borrower will be deemed to have converted any such request into a request for a
Borrowing of or conversion to ABR Loans. During any Benchmark Unavailability
Period, the component of ABR based upon LIBO Rate will not be used in any
determination of ABR.
Section 2.15Increased Costs.  
(a)If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;
(ii)impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or
(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrowers will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b)If any Lender or the Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement, the Commitments of, or the Loans made by, or participations
in Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding

88

--------------------------------------------------------------------------------

company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrowers will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.
(c)A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
(d)Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower Representative of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.
(e)Notwithstanding the foregoing, increased costs due to a Change in Law
resulting from the Dodd-Frank Wall Street Reform and Consumer Protection Act and
Basel III may only be requested by a Lender imposing such increased costs on
borrowers similarly situated to the applicable Borrower under syndicated credit
facilities comparable to those provided hereunder.
Section 2.16Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09(d) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower Representative pursuant to Section 2.19 or 9.02(d),
then, in any such event, the Borrowers shall compensate each Lender for the
loss, cost and expense attributable to such event.  In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Eurodollar
Loan had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Eurodollar Loan, for the period from the date of such event
to the last day of the then current Interest Period therefor (or, in the case of
a failure to borrow, convert or continue, for the period that would have been
the Interest Period for such Eurodollar Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for dollar deposits of a comparable amount and period from other banks in the
eurodollar market.  A certifi­cate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower Representative and shall be conclusive absent
manifest error.  The Borrowers shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

89

--------------------------------------------------------------------------------

Section 2.17Taxes.  
(a)Withholding of Taxes; Gross-Up.  Each payment by or on behalf of any Loan
Party under any Loan Document shall be made without withholding for any Taxes,
unless such withholding is required by any law.  If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law.  If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Party shall be increased as
necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the applicable
Recipient receives the amount it would have received had no such withholding
been made.
(b)Payment of Other Taxes by the Borrowers.  The Borrowers shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law (or at the option of the Administrative Agent timely reimburse it for the
payment thereof).
(c)Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d)Indemnification by the Borrowers.  The Loan Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are paid or
payable by such Recipient in connection with any Loan Document (including
amounts paid or payable under this Section 2.17(d)) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  The indemnity under this Section 2.17(d) shall be paid within 10
days after the Recipient delivers to any Loan Party a certificate stating the
amount of any Indemnified Taxes so paid or payable by such Recipient and
describing the basis for the indemnification claim.  Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.  Such
Recipient shall deliver a copy of such certificate to the Administrative Agent.
(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  The indemnity under this Section 2.17(e) shall be paid
within ten (10) days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of Taxes or expenses so paid or payable
by the Administrative Agent.  Such certificate shall be conclusive of the amount
so paid or payable absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)Status of Lenders.  (i)  Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Borrower Representative and the
Administrative Agent, at the time or times reasonably requested by the Borrower
Representative or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower Representative or the
Administrative Agent as will

90

--------------------------------------------------------------------------------

permit such payments to be made without, or at a reduced rate of, withholding.
 In addition, any Lender, if requested by the Borrower Representative or the
Administrative Agent, shall deliver such other documentation prescribed by law
or reasonably requested by the Borrower Representative or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine
whether or not such Lender is subject to any withholding (including backup
withholding) or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A) through (E) and (G) below) shall not be required if in
the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.  Upon the reasonable
request of the Borrower Representative or the Administrative Agent, any Lender
shall update any form or certification previously delivered pursuant to this
Section 2.17(f).  If any form or certification previously delivered pursuant to
this Section expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly (and in any event within 10 days
after such expiration, obsolescence or inaccuracy) notify the Borrower
Representative and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.

(ii) Without limiting the generality of the foregoing, if any Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to the Borrower Representative and the Administrative
Agent (in such number of copies reasonably requested by the Borrower
Representative and the Administrative Agent) on or prior to the date on which
such Lender becomes a party hereto (and from time to time thereafter upon the
reasonable request of the Borrower Representative or the Administrative Agent or
if the form delivered expires or becomes obsolete or inaccurate in any respect),
duly completed and executed copies of whichever of the following is applicable:



(A)in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;
(B)in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any  Loan Document, IRS Form W-8BEN or W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” Article of such tax treaty and (2) with respect to
any other applicable payments under this Agreement, IRS Form W-8BEN or W-8BEN-E,
as applicable, establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” Article of
such tax treaty;
(C)in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;
(D)in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN or
W-8BEN-E, as applicable and (2) a tax certificate substantially in the form of
Exhibit F-1 to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of a
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”);
(E)in the case of a Non-U.S. Lender that is not the beneficial owner of payments
made under this Agreement (including a partnership or a participating Lender)
(1) an IRS Form W-8IMY

91

--------------------------------------------------------------------------------

on behalf of itself, (2) the relevant forms prescribed in clauses (A), (B), (C),
(D) and (F) of this paragraph (f)(ii) that would be required of each such
beneficial owner or partner of such partnership if such beneficial owner or
partner were a Lender, and (3) a U.S. Tax Compliance Certificate substantially
in the form of Exhibit F-2 or Exhibit F-3; provided, however, that if the Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
tax certificate substantially in the form of Exhibit F-4 on behalf of such
partners; or
(F)any other form prescribed by law as a basis for claiming exemption from, or a
reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower Representative or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.
(G)If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this Section 2.17(f)(ii)(G), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.
(g)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17 or Section 10.09), it
shall pay to the indemnifying party an amount equal to such refund (but only to
the extent of indemnity payments made under this Section or Section 10.09 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including any Taxes) of such indemnified party and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid to such
indemnifying party pursuant to the previous sentence (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event such indemnified party is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
Section 2.17(g), in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this Section 2.17(g) if such
payment would place such indemnified party in a less favorable position (on a
net after-Tax basis) than such indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been required to be paid.  This Section 2.17(g) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
(h)Survival.  Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

92

--------------------------------------------------------------------------------

(i)Certain FATCA Matters.  For purposes of determining withholding Taxes imposed
under FATCA, from and after the Effective Date, the Loan Parties and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement and the Loans as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
(j)Defined Terms.  For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.
Section 2.18Payments Generally; Allocation of Proceeds; Sharing of Set-offs.  
(a)The Borrowers shall make each payment required to be made by them hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00
p.m., Chicago time, on the date when due, in immediately available funds,
without set-off or counterclaim.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 10 South Dearborn Street, Floor L2, Chicago, Illinois, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in Dollars.
(b)Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrowers), (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (C) amounts to be applied from the Collection Account when
a Cash Dominion Period is in effect (which shall be applied in accordance with
Section 2.10(b)) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, such funds shall be applied, subject to the terms of the ABL/Fixed Asset
Intercreditor Agreement, ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from the Borrowers (other than in connection with Banking Services
Obligations or Swap Agreement Obligations), second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrowers (other than in
connection with Banking Services Obligations or Swap Agreement Obligations),
third, to pay interest due in respect of the Overadvances and Protective
Advances, fourth, to pay the principal of the Overadvances and Protective
Advances, fifth, to pay interest then due and payable on the Loans (other than
the Overadvances and Protective Advances) ratably, sixth, to prepay principal on
the Loans (other than the Overadvances and Protective Advances) and unreimbursed
LC Disbursements ratably in accordance with the then outstanding amounts
thereof), seventh, to pay an amount to the Administrative Agent equal to one
hundred five percent (105%) of the aggregate undrawn face amount of all
outstanding Letters of Credit and the aggregate amount of any aggregate LC
Exposure, to be held as cash collateral for such Obligations, eighth, to payment
of any amounts owing with respect to Banking Services Obligations and Swap
Agreement Obligations up to and including the amount most recently provided to
the Administrative Agent pursuant to Section 2.22, and ninth, to the payment of
any other Secured Obligation due to the Administrative Agent or any Lender by
the Borrowers. Notwithstanding the foregoing, amounts received from any Loan
Party shall not be applied to any Excluded Swap Obligation of such Loan Party.
 Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower Representative, or unless a Default is in existence,

93

--------------------------------------------------------------------------------

neither the Administrative Agent nor any Lender shall apply any payment which it
receives to any Eurodollar Loan of a Class, except (a) on the expiration date of
the Interest Period applicable thereto or (b) in the event, and only to the
extent, that there are no outstanding ABR Loans of the same Class and, in any
such event, the Borrowers shall pay the break funding payment required in
accordance with Section 2.16. The Administrative Agent and the Lenders shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Secured Obligations.
(c)At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees, costs and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower Representative pursuant to Section 2.03 or a deemed request as
provided in this Section or may be deducted from any deposit account of any
Borrower maintained with the Administrative Agent.  The Borrowers hereby
irrevocably authorize (i) the Administrative Agent to make a Borrowing for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents and agrees that all
such amounts charged shall constitute Loans (including Swingline Loans and
Overadvances, but such a Borrowing may only constitute a Protective Advance if
it is to reimburse costs, fees and expenses as described in Section 9.03) and
that all such Borrowings shall be deemed to have been requested pursuant to
Sections 2.03, 2.04 or 2.05, as applicable, and (ii) the Administrative Agent to
charge any deposit account of any Borrower maintained with the Administrative
Agent for each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents.
(d)If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other similarly situated Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by all such Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and participations in LC Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered,  such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrowers or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
(e)Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due.  In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative

94

--------------------------------------------------------------------------------

Agent forthwith on demand the amount so distributed to such Lender or Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
(f)If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations hereunder until all such unsatisfied obligations are fully
paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender hereunder; application of amounts pursuant to (i) and (ii) above shall be
made in such order as may be determined by the Administrative Agent in its
discretion.
(g)The Administrative Agent may from time to time provide the Borrowers with
account statements or invoices with respect to any of the Secured Obligations
(the “Statements”).  The Administrative Agent is under no duty or obligation to
provide Statements, which, if provided, will be solely for the Borrowers’
convenience.  Statements may contain estimates of the amounts owed during the
relevant billing period, whether of principal, interest, fees or other Secured
Obligations.  If the Borrowers pay the full amount indicated on a Statement on
or before the due date indicated on such Statement, the Borrowers shall not be
in default of payment with respect to the billing period indicated on such
Statement; provided, that acceptance by the Administrative Agent, on behalf of
the Lenders, of any payment that is less than the total amount actually due at
that time (including but not limited to any past due amounts) shall not
constitute a waiver of the Administrative Agent’s or the Lenders’ right to
receive payment in full at another time.
Section 2.19Mitigation Obligations; Replacement of Lenders.
(a)If any Lender requests compensation under Section 2.15, or if the Borrowers
or Loan Guarantors are required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.17 or Section 10.09, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15, 2.17 or 10.09, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(b)If any Lender requests compensation under Section 2.15, or if the Borrowers
or Loan Guarantors are required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.17 or Section 10.09, or if any Lender becomes a
Defaulting Lender, then the Borrowers may, at their sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights (other than
its existing rights to payments pursuant to Section 2.15, 2.17 or 10.09) and
obligations under this Agreement and other Loan Documents to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrowers shall have received
the prior written consent of the Administrative Agent (and in circumstances
where its consent would be required under Section 9.04, the Issuing Bank and the
Swingline Lender), which consent shall not unrea­sonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the

95

--------------------------------------------------------------------------------

outstanding principal of its Loans and funded participations in LC Disbursements
and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17 or Section 10.09, such assignment will
result in a reduction in such compensation or payments.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation cease to apply. Each party
hereto agrees that (x) an assignment required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Borrower
Representative, the Administrative Agent and the assignee (or, to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and such parties are participants), and (y) the Lender required to make such
assignment need not be a party thereto in order for such assignment to be
effective and shall be deemed to have consented to an be bound by the terms
thereof; provided that, following the effectiveness of any such assignment, the
other parties to such assignment agree to execute and deliver such documents
necessary to evidence such assignment as reasonably requested by the applicable
Lender, provided that any such documents shall be without recourse to or
warranty by the parties thereto.
Section 2.20Defaulting Lenders.  Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);
(b)such Defaulting Lender shall not have the right to vote on any issue on which
voting is required (other than to the extent expressly provided in Section
9.02(b)) and the Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02) or under any other Loan Document;
provided that, except as otherwise provided in Section 9.02, this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
directly affected thereby;
(c)if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:
(i)all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent (x) that such
reallocation does not, as to any non-Defaulting Lender, cause such
non-Defaulting Lender’s Revolving Exposure to exceed its Commitment and (y) the
Revolving Exposure Limitations are satisfied;
(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize, for the benefit of the Issuing Bank, the
Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

96

--------------------------------------------------------------------------------

(iii)if the Borrowers cash collateralize any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrowers shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and
(v)if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
(d)so long as such Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
reasonably satisfied that the related exposure and such Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.20(c), and LC Exposure related to any newly issued
or increased Letter of Credit shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 2.20(c)(i) (and such Defaulting Lender shall
not participate therein).

In the event that each of the Administrative Agent, the Borrowers, the Issuing
Bank and the Swingline Lender agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on the date of such readjustment
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

Section 2.21Returned Payments.  If after receipt of any payment which is applied
to the payment of all or any part of the Obligations (including a payment
effected through exercise of a right of setoff), the Administrative Agent or any
Lender is for any reason compelled to surrender such payment or proceeds to any
Person because such payment or application of proceeds is invalidated, declared
fraudulent, set aside, determined to be void or voidable as a preference,
impermissible setoff, or a diversion of trust funds, or for any other reason
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion), then the Obligations or part thereof intended
to be satisfied shall be revived and continued and this Agreement shall continue
in full force as if such payment or proceeds had not been received by the
Administrative Agent or such Lender.  The provisions of this Section 2.21 shall
be and remain effective notwithstanding any contrary action which may have been
taken by the Administrative Agent or any Lender in reliance upon such payment or
application of proceeds.  The provisions of this Section 2.21 shall survive the
termination of this Agreement.
Section 2.22Banking Services and Swap Agreements.  Each Lender (other than JPMCB
and its Affiliates, each of which shall be deemed to have provided such notice)
or Affiliate thereof providing Banking Services for, or having Swap Agreements
with, any Loan Party shall deliver to the Administrative Agent, promptly after
entering into such Banking Services or Swap Agreements, written notice setting
forth the aggregate amount of all Banking Services Obligations and Swap
Agreement Obligations of such Loan Party to such Lender or Affiliate (whether
matured or unmatured, absolute or contingent).  In furtherance of that
requirement, each such Lender or Affiliate thereof shall furnish to the

97

--------------------------------------------------------------------------------

Administrative Agent (i) on or prior to the fifteenth (15th) day of each month,
(ii) from time to time after a significant change therein and (iii) upon a
request therefor, a summary of the amounts due or to become due in respect of
such Banking Services Obligations and Swap Agreement Obligations.  The most
recent information provided to the Administrative Agent shall be used in
determining the amounts to be applied in respect of such Banking Services
Obligations and/or Swap Agreement Obligations pursuant to Section 2.18(b) and
which tier of the waterfall, contained in Section 2.18(b), such Banking Services
Obligations and/or Swap Agreement Obligations will be placed.

Section 2.23Designation of Borrowing Subsidiaries.  The Borrower Representative
may, at any time and from time to time, so long as no Event of Default has
occurred and is continuing, designate any Domestic Restricted Subsidiary or any
Approved Foreign Subsidiary as a Borrowing Subsidiary pursuant to this Section
2.23 by delivery to the Administrative Agent of a Borrowing Subsidiary Agreement
executed by such Subsidiary and the Borrower Representative and the satisfaction
of the other conditions precedent set forth in Section 4.03.  Upon such delivery
and satisfaction (the date of such delivery and satisfaction, the “Borrowing
Subsidiary Effective Date”), such Subsidiary shall for all purposes of this
Agreement be a Borrowing Subsidiary and a party to this Agreement. The Borrower
Representative may, at any time and from time to time, terminate the status of
any Borrowing Subsidiary as such by delivery to the Administrative Agent of a
termination notice to that effect executed by such Borrowing Subsidiary and the
Borrower Representative, whereupon such Borrowing Subsidiary shall cease to be a
Borrower.  Notwithstanding the foregoing, no Borrowing Subsidiary Termination
will become effective as to any Borrowing Subsidiary at a time when any
principal of, or interest on, any Loan to such Borrowing Subsidiary or Letter of
Credit (unless the same is cash collateralized by such Borrowing Subsidiary in
an amount not to exceed 105% of the corresponding LC Exposure and on terms
reasonably satisfactory to the Administrative Agent) shall be outstanding
hereunder; provided that, such Borrowing Subsidiary Termination shall be
effective to terminate the right of such Borrowing Subsidiary to make further
Borrowings under this Agreement.  As soon as practicable upon receipt of a
Borrowing Subsidiary Agreement, the Administrative Agent shall furnish a copy
thereof to each Lender.  For purposes of clarity, no Foreign Subsidiary may
become a Borrowing Subsidiary unless such Foreign Subsidiary constitutes an
Approved Foreign Subsidiary.  It is hereby further understood and agreed that
the addition of an Approved Foreign Subsidiary as a Borrowing Subsidiary may
require (including to the extent required by the Lenders as a condition to their
approval of an Approved Foreign Subsidiary) an amendment or an amendment and
restatement of this Agreement in accordance with Section 9.02(b) in order to,
inter alia, add a borrowing base (with component elements to be agreed) and
related loan administration provisions, pricing, interest rates, loan types,
modify eligibility criteria (and categories of eligible assets), determine
advance rates, establish or modify reserves, add customary local law and
jurisdiction specific provisions, including without limitation (if applicable),
those addressing the taking and perfection of security interests or Liens and
related cash management systems, relating to guarantee limitations and
amendments to tax provisions and/or address credit and/or insolvency related
risks under the laws of the jurisdiction of organization of such Approved
Foreign Subsidiary and any modifications or supplements to other Loan Documents
that are consequential on, incidental to, or required under or in connection
with the approval of the Approved Foreign Subsidiary.
Section 2.24Extensions of Commitments.
(a)Notwithstanding anything to the contrary in this Agreement, including Section
2.18(d), pursuant to one or more offers (each, an “Extension Offer”) made from
time to time by the Borrower Representative to all Lenders of Loans with a like
Maturity Date or of the same tranche on a pro rata basis (based on the aggregate
Commitments with a like Maturity Date or of the same tranche) and on the same
terms to each such Lender, the Borrower Representative is hereby permitted to
consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the maturity date of each
such Lender’s applicable Commitment and otherwise modify the terms of such

98

--------------------------------------------------------------------------------

Commitment pursuant to the terms of the relevant Extension Offer (including,
without limitation, by increasing the interest rate or fees payable in respect
of such Commitment (and related outstandings)) (each, an “Extension”, and each
group of Commitments so extended, as well as the original Commitments not so
extended, being a “tranche”; any Extended Commitments shall constitute a
separate tranche of Commitments from the tranche of Commitments from which they
were converted)), so long as the following terms are satisfied: (i) no Default
or Event of Default shall have occurred and be continuing at the time the
offering document in respect of an Extension Offer is delivered to the Lenders,
(ii) except as to interest rates, fees and final maturity (which shall be
determined by the Borrower Representative and set forth in the relevant
Extension Offer), the Commitment of any Lender that agrees to an extension with
respect to such Commitment extended pursuant to an Extension (an “Extended
Commitment”), and the related outstandings, shall be a Commitment (or related
outstandings, as the case may be) (A) with the same terms as the original
Commitments (and related outstandings), (B) with different terms that apply only
after the original Commitments being extended expire or (C) with such other
terms as shall be reasonably satisfactory to the Administrative Agent; provided
that (x) subject to the provisions of Section 2.05(e) and Section 2.06(m) to the
extent dealing with Swingline Loans and Letters of Credit which mature or expire
after a maturity date when there exist Extended Commitments with a longer
maturity date, all Swingline Loans and Letters of Credit shall be participated
in on a pro rata basis by all Lenders with Commitments in accordance with their
Applicable Percentage of the Commitments (and except as provided in Section
2.05(e) and Section 2.06(m), without giving effect to changes thereto on an
earlier maturity date with respect to Swingline Loans and Letters of Credit
theretofore incurred or issued) and all borrowings under Commitments and
repayments thereunder shall be made on a pro rata basis (except for (A) payments
of interest and fees at different rates on Extended Commitments (and related
outstandings) and (B) repayments required upon the maturity date of the
non-extending Commitments) and (y) at no time shall there be Commitments
hereunder (including Extended Commitments and any original Commitments) which
have more than three different maturity dates, (iii) if the aggregate amount of
Commitments in respect of which Lenders shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of
Commitments offered to be extended by the Borrower Representative pursuant to
such Extension Offer, then the Loans of such Lenders shall be extended ratably
up to such maximum amount based on the respective principal amounts (but not to
exceed actual holdings of record) with respect to which such Lenders have
accepted such Extension Offer, (iv) all documentation in respect of such
Extension shall be consistent with the foregoing and (v) any applicable Minimum
Extension Condition shall be satisfied unless waived by the Borrower
Representative. For the avoidance of doubt, no Lender shall be obligated to
accept the terms contained in any Extension Offer and any Lender failing to
respond to an Extension Offer within the time period required by such Extension
Offer shall be deemed to have declined such Extension Offer.
(b)With respect to all Extensions consummated by the Borrower Representative
pursuant to this Section, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.11 and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment, provided that (x) the Borrower Representative may at its election
specify as a condition (a “Minimum Extension Condition”) to consummating any
such Extension that a minimum amount (to be determined and specified in the
relevant Extension Offer in the Borrower Representative’s discretion and may be
waived by the Borrower Representative) of Commitments of any or all applicable
tranches be tendered.  The Administrative Agent and the Lenders hereby consent
to the transactions contemplated by this Section (including, for the avoidance
of doubt, payment of any interest, fees or premium in respect of any Extended
Commitments on the such terms as may be set forth in the relevant Extension
Offer) and hereby waive the requirements of any provision of this Agreement
(including, without limitation, Section 2.11 and Section 2.18) or any other Loan
Document that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section.
(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or

99

--------------------------------------------------------------------------------

more of its Commitments (or a portion thereof) and (B) the consent of each
Issuing Bank, which consent shall not be unreasonably withheld or delayed.  All
Extended Commitments and all obligations in respect thereof shall be Obligations
under this Agreement and the other Loan Documents that are secured by the
Collateral on a pari passu basis with all other applicable Obligations under
this Agreement and the other Loan Documents.  The Lenders hereby irrevocably
authorize the Administrative Agent to enter into amendments to this Agreement
and the other Loan Documents with the Borrower Representative and/or any of the
Borrowers as may be necessary in order to establish new tranches or sub-tranches
in respect of Commitments so extended and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower Representative and such other Borrowers in connection with the
establishment of such new tranches or sub-tranches, in each case on terms
consistent with this Section.  Without limiting the foregoing, in connection
with any Extensions the respective Loan Parties shall (at their expense) amend
(and the Administrative Agent is hereby directed to amend) any Mortgage that has
a maturity date prior to the then latest maturity date so that such maturity
date is extended to the then latest maturity date (or such later date as may be
advised by local counsel to the Administrative Agent).
(d)In connection with any Extension, the Borrower Representative shall provide
the Administrative Agent at least five (5) Business Days’ (or such shorter
period as may be agreed by the Administrative Agent) prior written notice
thereof, and shall agree to such procedures (including, without limitation,
regarding timing, rounding and other adjustments and to ensure reasonable
administrative management of the credit facilities hereunder after such
Extension), if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section.
Section 2.25Judgment Currency.  If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from any Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given.  The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency.  If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.



ARTICLE III

Representations and Warranties.

100

--------------------------------------------------------------------------------

Each Loan Party represents and warrants to the Lenders that:

Section 3.01Organization; Powers.  Each Loan Party and each of its Restricted
Subsidiaries is duly organized, validly existing and, in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
Section 3.02Authorization; Enforceability.  The execution, delivery and
performance by any Loan Party of the Loan Documents to which it is party or
compliance with the terms and provisions thereof are within each Loan Party’s
organizational powers and have been duly authorized by all necessary
organizational actions and, if required, actions by equity holders.  The Loan
Documents to which each Loan Party is a party have been duly executed and
delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer, or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
Section 3.03Governmental Approvals; No Conflicts.  The execution, delivery and
performance by any Loan Party of the Loan Documents to which it is party and the
compliance with the terms and provisions thereof (a) do not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except for (i) filings necessary to perfect Liens
created pursuant to the Loan Documents and (ii) filings with the Securities and
Exchange Commission by Holdings pursuant to its periodic reporting obligations
under the Exchange Act, (b) will not violate any Requirement of Law applicable
to any Loan Party or any of the Restricted Subsidiaries, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon any Loan Party or any of its Restricted Subsidiaries or the assets of any
Loan Party or any of the Restricted Subsidiaries, or give rise to a right
thereunder to require any payment to be made by any Loan Party or any of the
Restricted Subsidiaries, (d) will not result in the creation or imposition of
any Lien on any asset of any Loan Party or any of the Restricted Subsidiaries,
except Liens created pursuant to or permitted under the Loan Documents and (e)
will not violate any provision of the Organizational Documents of such Loan
Party; except in each case referred to in clauses (a), (b) or (c) to the extent
that such missing consent or approval, violation or Lien could not reasonably be
expected to have a Material Adverse Effect.
Section 3.04Financial Condition; No Material Adverse Change.
(a)Holdings has heretofore furnished to the Lenders (i) audited consolidated
financial statements of Holdings and its consolidated subsidiaries consisting of
audited consolidated balance sheets as of January 31, 2018, January 31, 2019 and
January 31, 2020 and audited consolidated income statements and statements of
stockholders’ equity and cash flows for each of the fiscal years of Holdings
ended January 31, 2018, January 31, 2019 and January 31, 2020 and (ii) unaudited
interim consolidated financial statements of Holdings and its consolidated
subsidiaries consisting of (A) an unaudited interim consolidated balance sheet
of Holdings and its consolidated subsidiaries as of the last day of the fiscal
quarter of Holdings and its consolidated subsidiaries ended April 30, 2020 and
(B) an unaudited interim consolidated income statement, statement of cash flows
and statement of stockholder’s equity of Holdings and its consolidated
subsidiaries for the most recent three month fiscal period of Holdings and its
consolidated subsidiaries ended April 30, 2020.  Such financial statements
present fairly, in all material respects, the financial position and results of
Holdings and its consolidated subsidiaries, as of such dates and periods in
accordance with

101

--------------------------------------------------------------------------------

GAAP, subject to normal year-end audit adjustments (all of which, when taken as
a whole, would not be materially adverse) and, in the case of the statements
referred to in clause (ii) and, the absence of footnotes.
(b)Since January 31, 2020, no event, change or condition has occurred that has
had, or could reasonably be expected to have, a Material Adverse Effect.
Section 3.05Properties.
(a)As of the date of this Agreement, Schedule 3.05 sets forth the address of
each parcel of real property that is owned in fee by each Loan Party and (b)
each of the Loan Parties and each of the Restricted Subsidiaries has good and
indefeasible title to, or valid leasehold interests in, all of its real and
personal property, free of all Liens other than those permitted by Section 6.02.
(b)Except as could not reasonably be expected to have a Material Adverse Effect,
each Loan Party and its Restricted Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other Intellectual Property
necessary to its business as currently conducted. A correct and complete list of
registered Intellectual Property owned by any Loan Party or its Restricted
Subsidiaries, as of the Effective Date, is set forth on Schedule 3.05. Except as
could not reasonably be expected to have a Material Adverse Effect, neither any
Loan Party nor any of its Restricted Subsidiaries is knowingly infringing,
misappropriating, diluting or otherwise violating in any material respect upon
the Intellectual Property rights of any other Person.
Section 3.06Litigation and Environmental Matters.
(a)Other than the Disclosed Matters, there are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of any Loan Party, threatened against or affecting any Loan Party or
any of its Restricted Subsidiaries (i) not fully covered by insurance (except
for customary deductibles) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) as to which there is a reasonable possibility of an adverse
determination and that involve this Agreement or the Transactions.
(b)Except for the Disclosed Matters and except with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, (i) no Loan Party or any of its Restricted
Subsidiaries has received notice of any claim with respect to any Environmental
Liability or knows of any basis for any Environmental Liability and (ii) to
their knowledge, no Loan Party nor any of its Restricted Subsidiaries (1) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law
or (2) has become subject to any Environmental Liability.
Section 3.07Compliance with Laws and Agreements.  Each Loan Party and its
Restricted Subsidiaries is in compliance with all Requirements of Law applicable
to it or its property and all indentures, agreements and other instruments
binding upon it or its property, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.  No Default has occurred and is continuing.
Section 3.08Investment Company Status; Margin Regulations.  
(a)No Loan Party nor any of its Restricted Subsidiaries is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

102

--------------------------------------------------------------------------------

(b)None of Holdings or any of its Restricted Subsidiaries is engaged
principally, or as one of its important activities, in the business of
purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock.
Section 3.09Taxes.  Except as, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, each Loan Party
and its Restricted Subsidiaries has timely filed or caused to be filed all Tax
returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except Taxes that are being
contested in good faith by appropriate proceedings and for which such Loan Party
or such Restricted Subsidiary, as applicable, has set aside on its books
adequate reserves.  
Section 3.10Pension Plans.
(a)ERISA.  No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.  The present value of all accumulated benefit
obligations under each U.S. Pension Plan (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 715) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
the fair market value of the assets of such U.S. Pension Plan, and the present
value of all accumulated benefit obligations of all underfunded U.S. Pension
Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 715) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than a material
amount the fair market value of the assets of all such underfunded U.S. Pension
Plans.
(b)Canadian Pension Plans. To the extent applicable, each of Canada Sub and the
other Loan Parties is in compliance with the requirements of the Pension
Benefits Standards Act (British Columbia), Pension Benefits Act (Ontario) and
other federal or provincial laws with respect to each Canadian Pension Plan,
except where the failure to so comply would not reasonably be expected to have a
Material Adverse Effect. For greater certainty, all breaches of fiduciary duty
owed to the members of any Canadian Pension Plan or Canadian Union Plan by
Canada Sub or any other Loan Party are deemed to have a Material Adverse Effect
for the purposes of this Section. No fact or situation that may reasonably be
expected to result in a Material Adverse Effect or would entitle the
Governmental Authority to order the wind up of a Canadian Pension Plan exists in
connection with any Canadian Pension Plan. None of Canada Sub nor the other Loan
Parties has any material withdrawal liability in connection with a Canadian
Pension Plan. No Canadian Pension Event or Foreign Pension Event which has
resulted or could reasonably be expected to result in any Loan Party incurring
any liability in excess of $1,000,000 has occurred.  Except as could not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect, all contributions required to be made by a Loan Party
under the Canadian Union Plans have been made and the sole obligation of a Loan
Party under any Canadian Union Plan is to make contributions to the Canadian
Union Plan, in the amounts and in the manner set forth in the applicable
collective agreement.  As of the date hereof, each Canadian Pension Plan has no
solvency deficiency and is funded as required under the most recent actuarial
valuation filed with the applicable Governmental Authority pursuant to generally
accepted actuarial practices and principles.  Except as could not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect, all contributions (including employee contributions made by authorized
payroll deductions or other withholdings) required to be made to the appropriate
funding agency in accordance with all applicable laws and the terms of each
Canadian Pension Plan have been made in accordance with all applicable laws and
the terms of each Canadian Pension Plan.
(c)Foreign Pension Plans.  Except as could not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect: (i) all employer
and employee contributions (including insurance premiums) required from any Loan
Party or any of its Affiliates by applicable law or

103

--------------------------------------------------------------------------------

by the terms of any Foreign Pension Plan (including any policy held thereunder)
have been made, or, if applicable, accrued in accordance with normal accounting
practices; (ii) the present value of the aggregate accumulated benefit
obligations of all Foreign Pension Plans (based on those assumptions used to
fund such Foreign Pension Plans) with respect to all current and former
participants did not, as of the last annual valuation date applicable thereto,
exceed the fair market value of the assets of all such Foreign Pension Plans;
(iii) each Foreign Pension Plan that is required to be registered has been
registered and has been maintained in good standing with applicable regulatory
authorities; and (iv) each such Foreign Pension Plan is in compliance (A) with
all material provisions of applicable law and all material applicable
regulations and regulatory requirements (whether discretionary or otherwise) and
published interpretations thereunder with respect to such Foreign Pension Plan
and (B) with the terms of such Foreign Pension Plan.
Section 3.11Disclosure.  (i) All written information (other than projections,
forward-looking information and information of a general economic or industry
specific nature) that has been made available to the Lenders or any of their
respective affiliates by Holdings or its representatives on behalf of Holdings
in connection with the Transactions, is, when taken as a whole, together with
all information concerning Holdings and its affiliates that is publicly
available (including all filings made with the SEC), complete and correct in all
material respects and does not and, when taken as a whole, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein not materially misleading in light of the
circumstances under which such statements were or are made (giving effect to all
supplements and updates provided thereto), (ii) the projections and other
forward-looking information that have been made available to the Lenders or any
of their respective affiliates by Holdings or representative of Holdings on
behalf of Holdings in connection with the Transactions have been prepared in
good faith and that the information in such projections with respect to Holdings
are based upon assumptions that are believed by the preparer thereof to be
reasonable at the time made and at the time such projections are made available
to the Lenders or any of their respective affiliates; it being understood that
such projections and forward-looking statements are as to future events and are
not to be viewed as facts, such projections and forward-looking statements are
subject to significant uncertainties and contingencies and that actual results
during the period or periods covered by any such information may differ
significantly from the projected results, and that no assurance can be given
that the projected results will be realized and (iii) as of the Effective Date,
to the best knowledge of any Borrower, the information included in the
Beneficial Ownership Certification provided on or prior to the Effective Date to
any Lender in connection with this Agreement is true and correct in all
respects.
Section 3.12Patriot Act.  Neither Holdings nor any of its Restricted
Subsidiaries is in violation of the USA PATRIOT Act in any material respect.
Section 3.13Solvency.  As of the Effective Date, after giving effect to the
Transactions to be consummated on the Effective Date, Holdings, together with
its Subsidiaries on a consolidated basis, is Solvent.
Section 3.14Insurance.  Schedule 3.14 sets forth a description of all material
insurance policies maintained by or on behalf of the Loan Parties as of the
Effective Date.  As of the Effective Date, all premiums in respect of such
insurance have been paid.  Holdings believes that the insurance maintained by or
on behalf of Holdings and its Restricted Subsidiaries is adequate.
Section 3.15Capitalization and Subsidiaries.  Schedule 3.15 sets forth, as of
the Effective Date, complete and accurate descriptions of the equity capital
structure of Holdings and each of its Subsidiaries showing, for each such
Person, accurate ownership percentages of the equity holders of record and
accompanied by a statement of authorized and issued capital stock, if any, for
each such Person.

104

--------------------------------------------------------------------------------

Section 3.16Security Interest in Collateral.  The provisions of each Security
Agreement are effective to create (on and after the Effective Date) in favor of
the Administrative Agent for the benefit of the Secured Parties a legal, valid
and enforceable security interest (except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law) in all right, title and interest of the Loan Parties in the
Collateral (as defined in each Security Agreement), and upon (i) the filing of
financing statements in appropriate form listing each applicable Loan Party, as
a debtor, and the Administrative Agent, as secured party, in the secretary of
state’s office (or other similar governmental entity) of the jurisdiction of
organization of such Loan Party, (ii) sufficient identification of commercial
tort claims (as applicable), (iii) the recordation of any Intellectual Property
Collateral Documents in the United States Patent and Trademark Office or the
United States Copyright Office or the Canadian Intellectual Property Office and
(iv) the delivery to the Administrative Agent (or its bailee) of any stock
certificates representing pledged Equity Interests (together with a properly
completed and signed stock power or endorsement) described in each Security
Agreement, the Administrative Agent, for the benefit of the Secured Parties,
shall have a fully perfected security interest in all right, title and interest
of the Loan Parties in all of the Collateral (as defined in each Security
Agreement), subject to no other Liens other than Liens permitted under the Loan
Documents, in each case, to the extent perfection can be accomplished under
applicable law through these actions.
Section 3.17Employment Matters.  As of the Effective Date, there are no strikes,
lockouts or slowdowns against any Loan Party or any Restricted Subsidiary
pending or, to the knowledge of Holdings, threatened.  To the knowledge of the
Loan Parties and except as could not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect, the hours worked
by and payments made to employees of the Loan Parties and their Restricted
Subsidiaries have not been in violation (in any material respect) of the Fair
Labor Standards Act or any other applicable Federal, state, local, provincial,
territorial or foreign law dealing with such matters. Except as could not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect, all payments due from any Loan Party or any Restricted
Subsidiary, or for which any claim may be made against any Loan Party or any
Restricted Subsidiary, on account of wages, vacation pay and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of the Loan Party or such Restricted Subsidiary.
Section 3.18Anti-Corruption Laws and Sanctions .  Holdings has implemented and
maintains in effect policies and procedures designed to ensure compliance by
Holdings, its Restricted Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
Holdings, its Restricted Subsidiaries and their respective officers and
directors and, to the knowledge of such Loan Party, its employees and agents,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects.  None of (a) Holdings, any Restricted Subsidiary or, to the
knowledge of Holdings or such Restricted Subsidiary, any of their respective
directors, officers or employees, or (b) to the knowledge of Holdings or any
Restricted Subsidiary, any agent of Holdings or such Restricted Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.   No Borrowing or Letter of Credit,
use of proceeds, Transaction or other transaction contemplated by this Agreement
or the other Loan Documents will violate Anti-Corruption Laws or applicable
Sanctions.
ARTICLE IV

Conditions.

105

--------------------------------------------------------------------------------

Section 4.01Effective Date.  The obligations of the Lenders to make Loans and of
the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(a)Credit Agreement and Loan Documents.  The Administrative Agent (or its
counsel) shall have received from each Loan Party that is a party hereto a
counterpart of this Agreement, the ABL/Fixed Asset Intercreditor Agreement, the
Seller Note Intercreditor Agreement and each Security Agreement signed on behalf
of such party (which, subject to Section 9.06(b), may include any Electronic
Signatures transmitted by telecopy, emailed pdf. or any other electronic means
that reproduces an image of an actual executed signature page).
(b)[reserved].
(c)Secretary or Officer’s Certificates.  The Administrative Agent shall have
received (i) a certificate of each Loan Party, dated the Effective Date and
executed by its Secretary or Assistant Secretary (or, in the case of Canada Sub
or any other Loan Party that does not have a Secretary or Assistant Secretary,
any other Responsible Officer of Canada Sub or such other Loan Party, as
applicable), which shall (A) certify the resolutions of its Board of Directors,
members or other body authorizing the execution, delivery and performance of the
Loan Documents to which it is a party, (B) identify by name and title and bear
the signatures of the Financial Officers and any other Responsible Officers of
such Loan Party authorized to sign the Loan Documents to which it is a party,
and (C) contain appropriate attachments, including the certificate or articles
of incorporation or organization (or similar governing document) of each Loan
Party certified by the relevant authority of the jurisdiction of organization of
such Loan Party (or, in the case of Canada Sub, a Responsible Officer of Canada
Sub) and a true and correct copy of its by-laws or operating, management or
partnership agreement (or similar governing document), and (ii) a good standing
certificate for each Loan Party from its jurisdiction of organization.
(d)Legal Opinions.  The Administrative Agent shall have received a written
opinion of (i) Simpson Thacher & Bartlett LLP, counsel to the Loan Parties, and
(ii) Miller Thomson LLP, special Canadian counsel to Canada Sub, in each case,
addressed to the Administrative Agent, the Issuing Banks and the Lenders on the
Effective Date in form and substance reasonably satisfactory to the
Administrative Agent.
(e)Borrowing Base Certificate; Closing Certificate; Funding Accounts.  The
Administrative Agent shall have received (i) a Borrowing Base Certificate which
calculates the Borrowing Base as of June 30, 2020, (ii) a certificate, signed by
a Responsible Officer of Holdings, on the Effective Date, stating that the
conditions set forth in Section 4.02(a) and (b) have been satisfied and (iii) a
notice from the Borrower Representative setting forth the deposit account(s) of
the Borrower Representative (the “Funding Accounts”) to which the Lenders are
authorized by the Borrowers to transfer the proceeds of any Borrowings requested
or authorized pursuant to this Agreement.
(f)Fees.  Holdings shall have paid, or will substantially simultaneously with
the initial borrowing of Loans hereunder pay, all fees and reasonable expenses
(including, without limitation, legal fees and expenses) of the Administrative
Agent and the Lenders as and to the extent (a) required to be paid by Holdings
and (b) invoiced to Holdings at least two (2) business days prior to the
Effective Date.
(g)Refinancings.  The Administrative Agent shall have received copies of
customary payoff documentation providing evidence reasonably satisfactory to the
Administrative Agent that concurrently with the consummation of the other
Transactions to occur on the Effective Date, the 2016 Term Loan Agreement shall
have been terminated (along with all of the agreements, documents and

106

--------------------------------------------------------------------------------

instruments delivered in connection therewith) and all principal, interest, fees
and other expenses then due and owing thereunder has been repaid and any and all
liens thereunder have been terminated.
(h)Solvency Certificate.  The Administrative Agent shall have received a
solvency certificate from a Financial Officer, dated as of the Effective Date
and after giving effect to the Transactions, substantially in the form of
Exhibit G.
(i)Pledged Stock; Stock Powers.  Subject to the terms of the ABL/Fixed Asset
Intercreditor Agreement, the Administrative Agent shall have received, or be in
possession of, the certificates representing the Equity Interests pledged
pursuant to each Security Agreement and the Canadian Pledge Agreement and
required to be delivered on or prior to the Effective Date pursuant thereto,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof.  
(j)Filings, Registrations and Recordings.  To the extent not previously
delivered, Uniform Commercial Code financing statements, PPSA financing
statements, RDPRM (Quebec) recordings or other notices in respect thereof
required by the Collateral Documents or under law to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a perfected Lien on the Collateral described
therein, shall be in proper form for filing, registration or recordation.
(k)Insurance.  To the extent the same has not been previously delivered to the
Administrative Agent, the Administrative Agent shall have received evidence of
insurance coverage in in compliance with the terms of Section 5.09 of this
Agreement and Section 4.12 of each Security Agreement.
(l)PATRIOT Act.  (i) The Administrative Agent shall have received, at least
three business days prior to the Effective Date, all documentation and other
information about the Loan Parties that the Administrative Agent or any of the
Lenders have reasonably determined is required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act and the Canadian Anti-Money
Laundering and Anti-Terrorism Legislation, and that was reasonably requested
from Holdings in writing at least 10 business days prior to the Effective Date
and (ii) to the extent any Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, at least five (5) days prior to the
Effective Date, any Lender that has requested, in a written notice to the
Borrowers at least ten (10) days prior to the Effective Date, a Beneficial
Ownership Certification in relation to each Borrower shall have received such
Beneficial Ownership Certification (provided that, upon the execution and
delivery by such Lender of its signature page to this Agreement, the condition
set forth in this clause (ii) shall be deemed to be satisfied).
(m)Borrowing Request.  To the extent a Borrowing is made on the Effective Date,
the Administrative Agent shall have received a properly completed Borrowing
Request with respect to such Borrowing.

The Administrative Agent shall notify the Borrower Representative and the
Lenders of the Effective Date, and such notice shall be conclusive and binding.
 

Section 4.02Each Credit Event.  The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit (each, a “Credit Event”) (other than any such
amendments (“Immaterial Amendments”) that are purely administrative in nature
and, for the avoidance of doubt do not involve amendments to the amount or tenor
of such Letter of Credit), is subject to the satisfaction of the following
conditions:

107

--------------------------------------------------------------------------------

(a)The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects).
(b)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
(c)Each Borrowing and each issuance of any Letter of Credit shall be made in
compliance with the Revolving Exposure Limitations.
(d)At the time of and immediately after giving effect to any Credit Event that
occurs during a First Loan Portion Period, Second Loan Portion Period, Other
Seller Note Payment Period or 2025 Senior Notes Period, as applicable, Liquidity
shall equal or exceed $100,000,000 (assuming the inclusion of the full amount of
a Maturity Reserve in respect of such payment).

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b), (c) and (d) of this Section.

Section 4.03Designation of a Borrowing Subsidiary. The designation of a
Borrowing Subsidiary pursuant to Section 2.23 after the Effective Date is,
except to the extent waived in writing by the Administrative Agent in its
reasonable discretion (provided that, the Administrative Agent may not waive the
condition precedent set forth in Section 4.03(i)), subject to the condition
precedent that the Borrower Representative or such proposed Borrowing Subsidiary
shall have furnished or caused to be furnished to the Administrative Agent:
(a)(i) a certificate of such Subsidiary, executed by its Secretary or Assistant
Secretary, which shall (A) certify the resolutions of its Board of Directors,
members or other body authorizing the execution, delivery and performance of the
Borrowing Subsidiary Agreement, this Agreement and the other Loan Documents to
which it is becoming a party, (B) identify by name and title and bear the
signatures of the Financial Officers and any other Responsible Officers of such
Subsidiary authorized to sign the Borrowing Subsidiary Agreement, this Agreement
and the other Loan Documents to which it is becoming a party, and (C) contain
appropriate attachments, including the certificate or articles of incorporation
or organization (or similar governing document) of such Subsidiary certified by
the relevant authority of the jurisdiction of organization of such Subsidiary
and a true and correct copy of its by-laws or operating, management or
partnership agreement (or similar governing document), and (ii) a good standing
certificate for such Subsidiary from its jurisdiction of organization;
(b)Opinions of counsel to such Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of organization and such other matters as are
substantially consistent with the legal opinions delivered on the Effective Date
pursuant to Section 4.01(d) or as otherwise reasonably acceptable to the
Administrative Agent and addressed to the Administrative Agent, the Issuing Bank
and the Lenders as of the date thereof;

108

--------------------------------------------------------------------------------

(c)Any promissory notes requested by any Lender, and any other instruments and
documents substantially consistent with the documents delivered on the Effective
Date pursuant to Section 4.01 and reasonably requested by the Administrative
Agent;  
(d)A certificate, signed by the chief financial officer of such Subsidiary and
dated the applicable Borrowing Subsidiary Effective Date, (i) stating that no
Default has occurred and is continuing, (ii) stating that the representations
and warranties contained in Article III are true and correct in all material
respects as of such date (or, with respect to any representation or warranty
which by its terms is made as of a specified date, true and correct in all
material respects only as of such specified date, and, with respect to any
representation or warranty which is subject to any materiality qualifier, true
and correct in all respects) and (iii) certifying any other factual matters as
may be reasonably requested by the Administrative Agent (including solvency);
(e)A notice from the Borrower Representative setting forth the Funding Accounts
of such Subsidiary to which the Lenders are authorized to transfer the proceeds
of any Borrowings requested or authorized pursuant to this Agreement;
(f)Copies of such Collateral Documents (and notices of security relating to such
documents) as the Administrative Agent may reasonably request, duly executed by
such Subsidiary, and other evidence reasonably satisfactory to the
Administrative Agent that all filings and other actions have been taken for the
Administrative Agent to have a perfected security interest in the Collateral of
such Subsidiary to the extent such perfection is required by the Loan Documents;
(g)To the extent requested by the Administrative Agent, a true and complete
wholesale customer list of such Subsidiary as of the applicable Borrowing
Subsidiary Effective Date, which list shall state each customer’s name, mailing
address and phone number and shall be certified as true by a Financial Officer
of the Borrower Representative;
(h)A Borrowing Base Certificate as of a date reasonably near but on or prior to
the Borrowing Subsidiary Effective Date;
(i)All documentation and other information regarding such Subsidiary that the
Administrative Agent or any of the Lenders have reasonably determined is
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act
and Canadian Anti-Money Laundering and Anti-Terrorism Legislation;
(j)To the extent reasonably requested by the Administrative Agent, reasonably
satisfactory appraisals of Inventory and field exams from appraisers reasonably
satisfactory to the Administrative Agent;
(k)Payment of all fees required to be paid and all expenses for which invoices
have been presented (including, without limitation, the reasonable fees and
expenses of legal counsel payable pursuant to this Agreement), in each case, in
connection with the designation of such Subsidiary as a Borrowing Subsidiary;
(l)If any proposed Borrowing Subsidiary qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, a Beneficial Ownership Certification
in relation to such Subsidiary; and
(m)Such other documents and the Loan Parties shall have taken such other
actions, including entering into any amendments to this Agreement or any other
Loan Document, in each case, in

109

--------------------------------------------------------------------------------

relation to the designation of a Borrowing Subsidiary that is or will be an
Approved Foreign Subsidiary, to the extent required by any Lender as a condition
to its approval of such Approved Foreign Subsidiary.
ARTICLE V

Affirmative Covenants.

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fee payable here have been paid in full and all
Letters of Credit have expired or terminated or been cash collateralized or
backstopped pursuant to arrangements reasonably satisfactory to the
Administrative Agent, in each case without any pending draw, and all LC
Disbursements have been reimbursed, each Loan Party executing this Agreement
covenants and agrees, jointly and severally with all of the other Loan Parties,
with the Lenders that:

Section 5.01Financial Statements; Borrowing Base and Other Information.  The
Borrower Representative will furnish to the Administrative Agent for reasonably
prompt further distribution to the Lenders:
(a)(i) within 90 days after the end of each fiscal year of Holdings (or such
later date as may be permitted by the SEC for the filing of its Annual Report on
Form 10-K with the SEC), (A) the audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows of Holdings and
its consolidated subsidiaries as of the end of and for such year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
reported on by independent public accountants of recognized national standing
(without any qualification as to the scope of such audit or any qualification as
to going concern and without any similar qualification, explanation or
exception) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of Holdings and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied, and (B) the unaudited
consolidating balance sheets of Holdings and its Restricted Subsidiaries and
related consolidating statements of operations and cash flows as of the end of
and for such year, together with a reconciliation report setting forth in detail
the differences between such consolidating financial statements and the audited
consolidated financial statements of Holdings and its consolidated subsidiaries
described in clause (A) above (which unaudited consolidating financial
statements and reconciliation report shall be in a format reasonably
satisfactory to the Administrative Agent), all certified by one of the Financial
Officers of Holdings as presenting fairly in all material respects the financial
condition and results of operations of Holdings and its Restricted Subsidiaries
on a consolidating basis and (ii) when available, any management letters
prepared by Holdings’ independent public accountants referred to in clause
(i)(A) above;
(b)(i) within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of Holdings (or such later date as may be permitted by the
SEC for the filing of its Quarterly Report on Form 10-Q with the SEC), the
consolidated and consolidating balance sheet and related statements of
operations, stockholders’ equity and cash flows of Holdings and its consolidated
subsidiaries as of the end of and for such fiscal quarter and the then elapsed
portion of such fiscal year and (ii) during any Cash Dominion Period, within 30
days after the end of each fiscal month, the consolidated and consolidating
balance sheet and related statements of operations and cash flows of Holdings
and its Subsidiaries as of the end of and for such fiscal month, setting forth,
in each case, in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of the Financial Officers of Holdings as
presenting fairly in all material respects the financial condition and results
of operations of Holdings and its consolidated Subsidiaries on a consolidated
and consolidating basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

110

--------------------------------------------------------------------------------

(c)concurrently with any delivery of financial statements under clause (a) or
(b) above (or, with respect to clause (c)(vi) below, under clause (a) or (b)(i)
above), a certificate of a Financial Officer of Holdings in substantially the
form of Exhibit C (i) certifying, in the case of the financial statements
delivered under clause (b)(i) and (b)(ii) above, as presenting fairly in all
material respects the financial condition and results of operations of Holdings
and its consolidated subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, (ii) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (iii) setting forth reasonably
detailed calculations of the Fixed Charge Coverage Ratio (x) demonstrating
compliance with Section 6.12 if a FCCR Test Period is in effect or (y) for
informational purposes only if a FCCR Test Period is not then in effect, (iv)
indicating updates to Collateral disclosures to the extent required by any
Security Agreement, (v) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate and
(vi) setting forth reasonably detailed calculations of the Total Leverage Ratio
for the Test Period ended on the last day of the period applicable to the
financial statements delivered concurrently with such certificate;
(d)concurrently with the delivery of the financial statements required by
Section 5.01(a), a copy of the plan and forecast (including a projected
consolidated and consolidating balance sheet, income statement and funds flow
statement and a projected Borrowing Base calculation) of Holdings and its
Restricted Subsidiaries for each month of the upcoming fiscal year (the
“Projections”) in form reasonably satisfactory to the Administrative Agent;
(e)if any Subsidiary has been designated as an Unrestricted Subsidiary,
concurrently with each delivery of financial statements under clause (a) or (b)
above, financial statements (in substantially the same form as the financial
statements delivered pursuant to clauses (a) and (b) above) prepared on the
basis of consolidating the accounts of Holdings and its Restricted Subsidiaries
and treating any Unrestricted Subsidiaries as if they were not consolidated with
Holdings or accounted for on the basis of the equity method but rather account
for an investment and otherwise eliminating all accounts of Unrestricted
Subsidiaries, together with an explanation of reconciliation adjustments in
reasonable detail;
(f)as soon as available but in any event within 20 days of the end of each
calendar month (or (i) by Wednesday of each week, with respect to the most
recently ended calendar week during any Cash Dominion Period or (ii) more
frequently as the Borrower Representative may elect), as of the period then
ended, (i) a Borrowing Base Certificate and supporting information in connection
therewith, together with any additional reports with respect to the Borrowing
Base as the Administrative Agent may reasonably request and (ii) a Factored
Account Certificate; provided that, if the Borrower Representative elects to
deliver a Borrowing Base Certificate on a more frequent basis, such frequency
must be maintained until the date that is sixty (60) days after the date of such
election;
(g)as soon as available but in any event within 20 days of the end of each
calendar month (or, by Wednesday of each week, with respect to the most recently
ended calendar week during any Cash Dominion Period), as of the period then
ended, all delivered electronically in a text formatted file reasonably
acceptable to the Administrative Agent;
(i)a detailed aging of the Borrowers’ and Canada Sub’s Accounts, including all
invoices aged by invoice date and due date (with an explanation of the terms
offered), prepared in a manner reasonably acceptable to the Administrative
Agent, together with a summary specifying the name, address, and balance due for
each Account Debtor;

111

--------------------------------------------------------------------------------

(ii)a detailed aging of the Borrowers’ and Canada Sub’s Credit Card Account
Receivables, including all Credit Card Account Receivables aged by related
credit card issuer and processor, prepared in a manner reasonably acceptable to
the Administrative Agent;
(iii)a schedule detailing the Borrowers’ and Canada Sub’s Inventory, in form
satisfactory to the Administrative Agent, (1) by location (showing Inventory in
transit, any Inventory located with a third party under any consignment, bailee
arrangement, or warehouse agreement), by class (raw material, work-in-process
and finished goods), by product type, and by volume on hand, which Inventory
shall be valued at the lower of cost (determined on a first-in, first-out basis)
or market and adjusted for Reserves as the Administrative Agent has previously
indicated to the Borrower Representative are deemed by the Administrative Agent
to be appropriate and (2) including a report of any variances or other results
of Inventory counts performed by the Borrowers or Canada Sub since the last
Inventory schedule (including information regarding sales or other reductions,
additions, returns, credits issued by the Borrowers or Canada Sub and complaints
and claims made against the Borrowers or Canada Sub);
(iv)a worksheet of calculations prepared by the Borrowers to determine Eligible
Accounts, Eligible Credit Card Account Receivables and Eligible Inventory, such
worksheets detailing the Accounts, Credit Card Account Receivables and Inventory
excluded from Eligible Accounts, Eligible Credit Card Account Receivables and
Eligible Inventory and the reason for such exclusion;
(v)a reconciliation of the Borrowers’ and Canada Sub’s Accounts, Credit Card
Account Receivables and Inventory between (A) the amounts shown in the
Borrowers’ and Canada Sub’s general ledgers and financial statements and the
reports delivered pursuant to clauses (i) and (ii) above and (B) the amounts and
dates shown in the reports delivered pursuant to clauses (i) and (ii) above and
the Borrowing Base Certificate delivered pursuant to clause (f) above as of such
date; and
(vi)a reconciliation of the loan balance per the Borrowers’ and Canada Sub’s
general ledgers to the loan balance under this Agreement;
(h)as soon as available but in any event within 20 days of the end of each
calendar month (or, by Wednesday or each week, with respect to the most recently
ended calendar week during any Cash Dominion Period) and at such other times as
may be requested by the Administrative Agent, as of the month then ended, a
schedule and aging of the Borrowers’ and Canada Sub’s accounts payable,
delivered electronically in a text formatted file acceptable to the
Administrative Agent;
(i)as soon as available but in any event on or prior to (i) April 20 of each
year an updated wholesale customer list for each Borrower and its Subsidiaries
(including Canada Sub) as of March 31 of such year and (ii) October 20 of each
year an updated wholesale customer list for each Borrower and its Subsidiaries
(including Canada Sub) as of September 30 of such year, and at such other times
as may be requested by the Administrative Agent, which wholesale customer list
shall, in each case, state the customer’s name, mailing address and phone
number, delivered electronically in a text formatted file acceptable to the
Administrative Agent and certified as true and correct by a Financial Officer of
the Borrower Representative;
(j)promptly upon the Administrative Agent’s request:

112

--------------------------------------------------------------------------------

(i)copies of invoices in connection with the invoices issued by the Borrowers
and Canada Sub in connection with any Accounts, credit memos, shipping and
delivery documents, and other information related thereto;
(ii)copies of purchase orders, invoices, and shipping and delivery documents in
connection with any Inventory or Equipment purchased by any Loan Party; and
(iii)a schedule detailing the balance of all intercompany accounts of the Loan
Parties;
(k)at such times as may be requested by the Administrative Agent in its
Permitted Discretion, as of the period then ended, the Borrowers’ and Canada
Sub’s sales journal, cash receipts journal (identifying trade and non-trade cash
receipts) and debit memo/credit memo journal;
(l)at such times as may be requested by the Administrative Agent in its
Permitted Discretion, copies of all tax returns filed by any Loan Party with the
U.S. Internal Revenue Service or such other applicable Governmental Authority;
(m)within ten days after the end of each calendar month, a detailed listing of
all intercompany loans made by the Loan Parties during such calendar month;
(n)promptly after the same become publicly available, copies of any annual,
quarterly and other regular, material periodic and special reports (including on
Form 10-K, 10-Q or 8-K) and registration statements which Holdings or any
Restricted Subsidiary files with the SEC or any analogous Governmental Authority
in any relevant jurisdiction (other than amendments to any registration
statement (to the extent such registration statement, in the form it becomes
effective, is delivered to the Administrative Agent for further delivery to the
Lenders), exhibits to any registration statement and, if applicable, any
registration statements on Form S-8 and other than any filing filed
confidentiality with the SEC or any analogous Governmental Authority in any
relevant jurisdiction); provided, that the electronic filing of any such
reports, statements or materials by Holdings on the Securities and Exchange
Commission’s EDGAR system (or any successor system) shall be deemed to
constitute delivery of copies of such reports, statements or materials to the
Administrative Agent and each Lender;
(o)on or prior to April 15 of each year, a true, correct and complete list of
all Material License Agreements of the Loan Parties as of the last day of the
fiscal year then most recently ended, which list shall include, with respect to
each Material License Agreement, the scheduled expiration date for such Material
License Agreement; and
(p)(i) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Holdings or any
Restricted Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent (or any Lender acting through the Administrative Agent) may
reasonably request, and (ii) following any reasonable request therefor from the
Administrative Agent or any Lender, to provide such information and
documentation that is required by United States regulatory authorities for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.

Holdings hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of Holdings hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to Holdings

113

--------------------------------------------------------------------------------

or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities; provided, however, that each Public Lender shall
identify at least one employee who may receive material non-public information
with respect to the Loan Parties or their securities. Holdings hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that (w)
all such Borrower Materials shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” Holdings
shall be deemed to have authorized the Administrative Agent, the Arrangers and
the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to Holdings or its securities for purposes of United States Federal and
state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
9.12); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, Holdings shall be under no
obligation to mark any Borrower Materials “PUBLIC.”



Section 5.02Notices of Material Events.  The Loan Parties will furnish to the
Administrative Agent for reasonably prompt further distribution to the Lenders
prompt (but in any event within any time period that may be specified below)
written notice of the following:
(a)the occurrence of any Default or Event of Default;
(b)the filing or commencement of, or any threat or notice of intention of any
Person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against Holdings or any
subsidiary thereof that could reasonably be expected to result in a Material
Adverse Effect;
(c)any Lien (other than Permitted Encumbrances and Liens permitted under Section
6.02(a)) made or asserted against any of the Collateral in excess of
$10,000,000;
(d)any loss, damage, or destruction to the Collateral in the amount of
$25,000,000 or more per occurrence or related occurrences, whether or not
covered by insurance;
(e)within two (2) Business Days of receipt thereof, any and all default notices
received under or with respect to any Distribution Center or any other leased
location or public warehouse where Collateral with a cost in excess of
$5,000,000 is located;
(f)all material amendments to any lease with respect to any Distribution Center
or any product and brand licensing agreement, together with a copy of each such
amendment;
(g)the occurrence of any ERISA Event, Canadian Pension Event or any Foreign
Pension Event that, individually or together with any other ERISA Events,
Canadian Pension Event or Foreign Parent Events that have occurred, could be
reasonably likely to have a Material Adverse Effect;
(h)any pending or threatened Environmental Liability against Holdings or any of
its Restricted Subsidiaries or any real estate owned, leased or operated by
Holdings or any of its Restricted Subsidiaries that could reasonably be expected
to result in a Material Adverse Effect;

114

--------------------------------------------------------------------------------

(i)within two (2) Business Days after receipt thereof, any notice received with
respect to any alleged default by any Borrower or Canada Sub (if it is a Loan
Party at such time) under, breach by any Borrower or Canada Sub (if it is a Loan
Party at such time) of, or failure of any Borrower or Canada Sub (if it is a
Loan Party at such time) to comply with the terms of, a Material License
Agreement;
(j)within two (2) Business Days after the occurrence thereof, the sale transfer
or assignment of any Account to the Factor under any Factoring Agreement;
(k)all material modifications, amendments, supplements or side letters relating
to any  Factoring Agreement (it being understood that any modification,
amendment, supplement or side letter changing any fees, interest or commissions
charged by Factor under the Factoring Agreements or extends the term of the
Factoring Agreements shall not be a material modification, amendment, supplement
or side letter on the basis of such change); and
(l)any other development that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer or other executive officer of Holdings or other applicable
Loan Party setting forth the details of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto.
 Holdings or any Restricted Subsidiary will not be required to disclose any
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by any Requirement of Law or any third party
customary confidentiality agreement (other than any such agreement entered into
in contemplation of this Agreement) with an unaffiliated third party and, in any
event, in all cases does not relate to information regarding the financial
affairs of Holdings, its Restricted Subsidiaries or compliance with the Loan
Documents or (iii) that would result in a waiver of attorney-client or similar
privilege or constitutes attorney work product.

Section 5.03Existence; Conduct of Business.  Except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect (other than with respect to any Borrower), each Loan
Party will, and will cause each Restricted Subsidiary to do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence and the rights, qualifications, licenses, permits, franchises,
governmental authorizations, Intellectual Property rights, licenses and permits
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
provided that the foregoing shall not prohibit any merger, amalgamation,
consolidation, liquidation or dissolution permitted under Section 6.03.
Section 5.04Payment of Tax Obligations. Each Loan Party will, and will cause
each of its Restricted Subsidiaries to, pay or discharge all material Taxes,
before the same shall become delinquent or in default, except where (a) (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and (ii) Holdings or such Restricted Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP or (b) the
failure to make payment would not reasonably be expected to result in a Material
Adverse Effect.
Section 5.05Maintenance of Properties.  (a) In the case of material tangible
properties used in the business of the Loan Parties and their Restricted
Subsidiaries, maintain or cause to be maintained such tangible properties in
good repair, working order and condition, ordinary wear and tear excepted, and
from time to time shall make or cause to be made all appropriate repairs,
renewals and replacements thereof and (b) in the case of intangible material
properties that are used or useful in the business of the Loan Parties

115

--------------------------------------------------------------------------------

and their Restricted Subsidiaries, maintain such intangible properties as valid
and enforceable, in each case except as would not reasonably be expected to
result in a Material Adverse Effect.

Section 5.06Books and Records; Inspection Rights.  Without limiting Section 5.10
hereof, each Loan Party will, and will cause each Restricted Subsidiary to, (i)
keep proper books of record and account in which entries are made in relation to
its business and activities that are sufficient to prepare financial statements
in accordance with GAAP and (b) permit any representatives designated by the
Administrative Agent (including employees of the Administrative Agent or any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent), upon reasonable prior notice, to visit and inspect its properties,
including examining and making extracts from each Loan Party’s books and records
and conducting environmental assessment reports and Phase I or Phase II studies,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested (it being understood and agreed that any Lender (including employees
of any Lender) may accompany the Administrative Agent at any such visit or
inspection) but no more than once per calendar year if no Event of Default is
continuing.  The Loan Parties acknowledge that the Administrative Agent, after
exercising its rights of inspection, may prepare and distribute to the Lenders
certain Reports pertaining to the Loan Parties’ assets for internal use by the
Administrative Agent and the Lenders.  Notwithstanding anything to the contrary
in this Section 5.06, neither Holdings nor any Restricted Subsidiary will be
required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter (i)
that constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
any Requirement of Law third party customary confidentiality agreement (other
than any such agreement entered into in contemplation of this Agreement) with an
unaffiliated third party and, in any event, in all cases does not relate to
information regarding the financial affairs of Holdings and its Restricted
Subsidiaries or compliance with the Loan Documents or (iii) would result in a
waiver of attorney-client or similar privilege.
Section 5.07Compliance with Laws.  Each Loan Party will, and will cause each
Restricted Subsidiary to, comply with all Requirements of Law applicable to it
or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  Each Loan Party will maintain in effect and enforce policies and
procedures designed to ensure compliance by such Loan Party, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
Section 5.08Use of Proceeds.  The proceeds of the Loans will be used only to
finance the working capital needs and general corporate purposes of Holdings in
the ordinary course of business.  No part of the proceeds of any Loan and no
Letter of Credit will be used, whether directly or indirectly, (i) for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X, (ii) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (iii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country or
(iv) for any purpose that would result in the violation of any Sanctions
applicable to any party hereto.
Section 5.09Insurance.  Each Loan Party will, and will cause each Restricted
Subsidiary to, maintain with financially sound and reputable carriers (a)
insurance in such amounts (with no greater risk retention) and against such
risks (including loss or damage by fire and loss in transit; theft, burglary,
pilferage, larceny, embezzlement, and other criminal activities; business
interruption; and general liability) and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (b) all insurance
required pursuant to the Collateral Documents.  The Borrower Representative will
furnish to the Administrative

116

--------------------------------------------------------------------------------

Agent, upon the reasonable written request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained. If any
portion of any Mortgaged Property is at any time located in an area identified
by the Federal Emergency Management Agency (or any successor agency) as a
special flood hazard area (each a “Special Flood Hazard Area”) with respect to
which flood insurance has been made available under the National Flood Insurance
Act of 1968 (as now or hereafter in effect or successor act thereto), Holdings
shall (i) maintain, or cause to be maintained, with a financially sound and
reputable insurer, flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (ii) deliver to the Administrative Agent evidence of
such compliance in form and substance reasonably acceptable to the
Administrative Agent.

Section 5.10Appraisals and Field Examinations.  
(a)On no more than one occasion during any calendar year, as directed by the
Administrative Agent, the Loan Parties will provide the Administrative Agent
with appraisals or updates thereof of their Inventory from an appraiser selected
and engaged by the Administrative Agent, and prepared on a basis reasonably
satisfactory to the Administrative Agent, such appraisals and updates to
include, without limitation, information required by applicable law and
regulations; provided that (i) subject to clauses (ii) and (iii) of this
proviso, if Availability is less than the greater of $75,000,000 and 15% of the
Maximum Borrowing Amount for five (5) consecutive business days at any time
during such calendar year, up to two (2) such appraisals during such calendar
year may be conducted, (ii) the number and frequency of such appraisals shall be
in the Administrative Agent’s Permitted Discretion if any Event of Default shall
have occurred and be continuing and (iii) subject to clause (ii) of this
proviso, no appraisals shall conducted if, during the preceding twelve-month
period, the Borrowing Base (calculated without the inclusion of any Inventory)
exceeds the Aggregate Revolving Exposure at all times.  For purposes of this
Section 5.10(a), it is understood and agreed that a single Inventory appraisal
may consist of examinations conducted at multiple relevant sites, both domestic
and international, and involve one or more relevant Loan Parties and their
assets.  All such Collateral appraisals, and any appraisals requested pursuant
to Section 5.10(d), shall be at the sole expense of the Loan Parties.
(b)At the request of the Administrative Agent, the Loan Parties will permit,
upon reasonable notice, the Administrative Agent to conduct field examinations
during normal business hours to ensure the adequacy of Collateral included in
the Borrowing Base and related reporting and control systems.  No more than one
such field examination in any calendar year may be performed by the
Administrative Agent and shall be at the sole expense of the Loan Parties;
provided that (i) subject to clauses (ii) and (iii) of this proviso, if
Availability is less than the greater of $75,000,000 and 15% of the Maximum
Borrowing Amount for five (5) consecutive business days at any time during such
calendar year, up to two (2) such field examinations in such calendar year may
be conducted (ii) the number and frequency of such field examinations shall be
in the Administrative Agent’s Permitted Discretion if any Event of Default shall
have occurred and be continuing and (iii) subject to clause (ii) of this
proviso, no field examination shall be conducted if, during the preceding
twelve-month period, there is no Revolving Exposure (other than LC Exposure) and
the LC Exposure does not exceed $45,000,000 during such twelve-month period.
 For purposes of this Section 5.10(b), it is understood and agreed that a single
field examination may be conducted at multiple relevant sites, both domestic and
international, and involve one or more relevant Loan Parties and their assets.
(c)Notwithstanding the foregoing, the initial appraisal and field examination
conducted by the Administrative Agent in respect of assets of a Subsidiary
proposed to be added as a Borrowing Subsidiary, in either case, shall not reduce
the number of appraisals or field examinations the Administrative Agent may
otherwise conduct pursuant to Section 5.10(a) or 5.10(b).

117

--------------------------------------------------------------------------------

(d)Notwithstanding the foregoing, on no more than one occasion during the
calendar year immediately following the Effective Date, the Borrower
Representative may request that the Administrative Agent engage an appraiser
that is reasonably satisfactory to the Administrative Agent to conduct
appraisals or updates thereof of the Inventory of the Loan Parties, which
appraisal or updates shall be prepared on a basis reasonably satisfactory to the
Administrative Agent and include, without limitation, information required by
applicable law and regulations.
Section 5.11Additional Collateral; Further Assurances; Canada Sub.
(a)Subject to applicable law, Holdings and each Restricted Subsidiary that is a
Loan Party will cause each of its Domestic Subsidiaries (other than any Excluded
Subsidiary) formed or acquired after the date of this Agreement in accordance
with the terms of this Agreement to become a Loan Party by executing a Joinder
Agreement within thirty (30) days or such longer period as agreed to in writing
by the Administrative Agent. Upon execution and delivery thereof, each such
Person (i) shall automatically become a Loan Guarantor hereunder and thereupon
shall have all of the rights, benefits, duties, and obligations in such capacity
under the Loan Documents and (ii) will grant Liens to the Administrative Agent,
for the benefit of the Administrative Agent and the Lenders, in any property of
such Loan Party which constitutes Collateral.
(b)In addition, Holdings shall within thirty (30) days or such longer period as
agreed to in writing by the Administrative Agent, cause each Loan Party that is
the direct parent of a Material Subsidiary, to execute and deliver a supplement
to the applicable Security Agreement to pledge the Equity Interests of such
Material Subsidiary held by such Loan Party (other than Excluded Collateral), as
applicable, and, if applicable, deliver any original certificates evidencing
such Equity Interests, together with an appropriate undated stock powers for
each certificate duly executed in blank by such direct parent or such Material
Subsidiary, as applicable.  
(c)Each Loan Party will, and will cause each Restricted Subsidiary to, execute
and deliver, or cause to be executed and delivered, to the Administrative Agent
such documents, agreements and instruments, and will take or cause to be taken
such further actions (including the filing and recording of financing
statements, fixture filings, Mortgages and other documents and such other
actions or deliveries of the type required by Section 4.01, as applicable),
which may be required by law or which the Administrative Agent may, from time to
time, reasonably request to carry out the terms and conditions of this Agreement
and the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all at the
expense of the Loan Parties. Without limiting the foregoing, within ninety (90)
days (or on such later date as the Administrative Agent may agree in its
reasonable discretion) after the acquisition of any Mortgaged Property), the
Administrative Agent shall have received:

(i) counterparts of each Mortgage to be entered into with respect to each such
Mortgaged Property duly executed and delivered by the record owner of such
Mortgaged Property and suitable for recording or filing in all filing or
recording offices that the Administrative Agent may reasonably deem necessary or
desirable in order to create a valid and enforceable Lien subject to no other
Liens except Permitted Liens, at the time of recordation thereof;

(ii) with respect to the Mortgage encumbering each such Mortgaged Property,
opinions of counsel regarding the enforceability, due authorization, execution
and delivery of the Mortgages and such other matters customarily covered in real
estate counsel opinions as the Administrative Agent may reasonably request, in
form and substance reasonably acceptable to the Administrative Agent;

118

--------------------------------------------------------------------------------

(iii) the Flood Documentation for each Mortgaged Property;

(iv) a policy or policies or marked up unconditional binder of title insurance
with respect to each Mortgaged Property in an amount not less than the fair
market value of such Mortgaged Property paid for by Holdings, issued by a
nationally recognized title insurance company insuring the Lien of each Mortgage
as a valid Lien on the Mortgaged Property described therein, free of any other
Liens except those permitted pursuant to Section 6.02, together with such
customary endorsements, coinsurance and reinsurance as the Administrative Agent
may reasonably request and which are available in the jurisdiction where the
applicable Mortgaged Property is located;

(v) a survey of each Mortgaged Property (including all improvements, easements
and other customary matters thereon reasonably required by the Administrative
Agent) with respect to each Mortgaged Property, for which all necessary fees
(where applicable) have been paid with respect to each Mortgaged Property, which
is (A) complying in all material respects with the minimum detail requirements
of the American Land Title Association and the National Society of Professional
Surveyors as such requirements are in effect on the date of preparation of such
survey and (B) sufficient for such title insurance company to remove all
standard survey exceptions from the title insurance policy relating to such
Mortgaged Property or otherwise reasonably acceptable to the Administrative
Agent; and

(vi) such other documents as the Administrative Agent may reasonably request
with respect to any such Mortgage or Mortgaged Property.

(d)Subject to clause (e) below, if any assets with a Fair Market Value exceeding
$5,000,000 (excluding any ground leasehold or other commercial leasehold real
property interests or improvements thereto or any interest therein) are acquired
by Holdings or any Restricted Subsidiary that is a Loan Party after the
Effective Date (other than assets constituting Collateral under the applicable
Security Agreement that become subject to the Lien in favor of the
Administrative Agent upon acquisition thereof), the Borrower Representative will
(i) notify the Administrative Agent thereof and cause such assets to be
subjected to a Lien securing the Secured Obligations and (ii) take, and cause
each Restricted Subsidiary that is a Loan Party to take, such actions as shall
be necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (c) of this
Section, all at the expense of the Loan Parties.  Notwithstanding the foregoing,
the Administrative Agent shall not enter into any Mortgage in respect of any
real property acquired by any Loan Party after the Effective Date until the date
that occurs fourteen (14) days after the Administrative Agent has delivered to
the Lenders (which may be delivered electronically on an Electronic System) the
Flood Documentation.  Additionally, any Lender may, in its sole discretion,
elect to disclaim its interest in any Mortgage pursuant to a disclaimer in form
and substance satisfactory to such Lender, the Borrower Representative and the
Administrative Agent.
(e)Notwithstanding anything herein to the contrary (A) no perfection actions
shall be required with respect to (i) commercial tort claims not exceeding
$5,000,000, (ii) motor vehicles and other assets subject to certificates of
title, (iii) letter of credit rights, except to the extent constituting a
supporting obligation for other Collateral as to which perfection is
accomplished by the filing of a UCC or PPSA financing statement or equivalent,
(iv) promissory notes to the extent evidencing debt for borrowed money in a
principal amount (individually) of less than $5,000,000 shall not be required to
be delivered and (v) share certificates of Immaterial Domestic Subsidiaries,
Immaterial Foreign Subsidiaries and non-subsidiaries shall not be required to be
delivered and (B) other than in respect of any Foreign Subsidiaries that are
Loan Parties, no actions in any non-U.S. or non-Canadian jurisdiction or
required by the laws of any non-U.S. or non-Canadian jurisdiction shall be
required to be taken to create any security interests in

119

--------------------------------------------------------------------------------

assets located or titled outside of the U.S. or Canada or to perfect or make
enforceable any security interests in any such assets (it being understood that
there shall be no security agreements or pledge agreements governed under the
laws of any non-U.S. or non-Canadian jurisdiction, other than in respect of any
Foreign Subsidiaries that are Loan Parties).
(f)Notwithstanding anything in this Agreement or any Loan Document to the
contrary, upon the request of the Borrower Representative, so long as no Event
of Default shall have occurred and be continuing as of the date of such request,
the Administrative Agent shall release Canada Sub from its obligations as a
“Loan Party” hereunder (including, without limitation, its obligation as a Loan
Guarantor under the Loan Documents) and shall terminate all Liens granted in
favor of the Administrative Agent on the assets of Canada Sub, in each case, to
enable Canada Sub to obtain stand-alone financing or to the extent the Borrower
Representative determines that Canada Sub’s obligations as a Loan Party result
in adverse tax consequences to Holdings and its Subsidiaries; provided that, (X)
for the avoidance of doubt, prior to such request, Canada Sub shall be a Loan
Party and not considered a CFC and the pledge of its assets shall not be subject
to any exclusions for taxes or costs under Code Section 956 and (Y) effective on
the date that Canada Sub is no longer a “Loan Party” hereunder (i) all Accounts
and Inventory of Canada Sub shall cease to be eligible for inclusion in the
Borrowing Base, (ii) Canada Sub shall become an “Excluded Subsidiary” hereunder,
and (iii) notwithstanding any provision to the contrary set forth in this
Agreement, no Loan Party shall make any additional Investment in or any
additional capital contributions, loans or advances to Canada Sub, or sell,
transfer or assign any property or assets to Canada Sub, or otherwise enter into
any transaction with Canada Sub, other than in accordance with the terms of
Sections 6.04 and 6.05 relating to investments in, and sales, transfers and
dispositions of assets to, Subsidiaries that are not Loan Parties.
Section 5.12Unrestricted Subsidiaries; Designation and Redesignation.
(a)The Borrower Representative may designate any Restricted Subsidiary as an
Unrestricted Subsidiary and any Unrestricted Subsidiary as a Restricted
Subsidiary upon delivery to the Administrative Agent of written notice from the
Borrower Representative; provided that, (i) immediately before and after such
designation, no Default or Event of Default shall have occurred and be
continuing, (ii) immediately after giving effect to such designation, the Total
Leverage Ratio shall not, on a pro forma basis, exceed 3.50:1.00, (iii) upon any
such designation that results (on a pro forma basis) in a reduction of the
Borrowing Base (since the delivery of the most recent Borrowing Base Certificate
to the Administrative Agent) by greater than an amount equal to the lesser of 5%
of the Borrowing Base (based on the most recent Borrowing Base Certificate
delivered to the Administrative Agent) and $25,000,000, the Borrower
Representative shall be required to deliver an updated Borrowing Base
Certificate, (iv) the Payment Conditions must be satisfied in respect of such
designation and (v) neither any Borrower nor, at any time at which it is a Loan
Party, Canada Sub may be designated as an Unrestricted Subsidiary.
(b)The designation of any Restricted Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment under Section 6.04 by Holdings therein at the
date of designation in an amount equal to the Fair Market Value thereof.
(c)The Borrower Representative may designate any Unrestricted Subsidiary as a
Restricted Subsidiary upon delivery of written notice to the Administrative
Agent; provided that, such designation shall constitute  the incurrence at the
time of designation of any Indebtedness and Liens of such Restricted Subsidiary
existing at such time.
(d)Any designation of a Restricted Subsidiary of Holdings as an Unrestricted
Subsidiary and any designation of an Unrestricted Subsidiary as a Restricted
Subsidiary will be evidenced to the Administrative Agent by delivery to the
Administrative Agent a certificate signed by a Responsible Officer

120

--------------------------------------------------------------------------------

certifying that such designation complied with the preceding conditions in
Section 5.12(a) or Section 5.12(b), as applicable.
Section 5.13Depository Banks.  The Borrowers and their Subsidiaries will
maintain the Administrative Agent as its principal depository bank, including
for the maintenance of operating, administrative, cash management, collection
activity, and other deposit accounts for the conduct of its business.
ARTICLE VI

Negative Covenants.

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document shall have been paid in full and all Letters of Credit have
expired or terminated or been cash collateralized or backstopped pursuant to
arrangements reasonably satisfactory to the Administrative Agent, in each case
without any pending draw, and all LC Disbursements shall have been reimbursed,
each Loan Party executing this Agreement covenants and agrees, jointly and
severally with all of the other Loan Parties, with the Lenders that:

Section 6.01Indebtedness.  No Loan Party will, nor will it permit any Restricted
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:
(a)(i) the Secured Obligations and (ii) Indebtedness under the Notes Agreement
and any other Qualified Indebtedness, and any Permitted Refinancing Indebtedness
in respect of any of the foregoing, in an aggregate principal amount at any one
time outstanding not to exceed the sum of $400,000,000 plus the Incremental
Notes Amount;
(b)Indebtedness (including Guarantees and (to the extent constituting
Indebtedness) Equity Interests that have the right to convert into Indebtedness)
existing on the Effective Date and set forth in Schedule 6.01 and any Permitted
Refinancing Indebtedness in respect of any such Indebtedness;
(c)Indebtedness of Holdings to any Subsidiary and of any Subsidiary to Holdings
or any other Subsidiary; provided that (i) Indebtedness of any Subsidiary that
is not a Loan Party to any Loan Party shall be subject to Section 6.04 and (ii)
Indebtedness of any Borrower to Holdings or any other Subsidiary that is not a
Loan Party and Indebtedness of any Subsidiary that is a Loan Party to any
Subsidiary that is not a Loan Party (other than Indebtedness of any Loan Party
to any Foreign Subsidiary arising in the ordinary course of business in
connection with vendor payments made by such Foreign Subsidiary on behalf of any
Loan Party) shall be subordinated to the Secured Obligations on terms consistent
with the Intercompany Note;
(d)Guarantees by Holdings of Indebtedness of any Restricted Subsidiary and by
any Restricted Subsidiary of Indebtedness of Holdings or any other Restricted
Subsidiary; provided that (i) the Indebtedness so Guaranteed is otherwise
permitted by this Section 6.01, (ii) Guarantees by any Loan Party of
Indebtedness of any Restricted Subsidiary that is not a Loan Party shall be
subject to Section 6.04 and (iii) Guarantees of any subordinated Indebtedness
that is permitted under this clause (d) shall be subordinated to the Secured
Obligations of the applicable Restricted Subsidiary on the same terms as the
Indebtedness so Guaranteed is subordinated to the Secured Obligations;
(e)(i) Indebtedness of Holdings or any Restricted Subsidiary incurred to finance
the acquisition, development, construction, repair, restoration, replacement,
maintenance, upgrade, expansion

121

--------------------------------------------------------------------------------

or improvement of fixed or capital assets or otherwise incurred in respect of
Capital Expenditures (whether or not constituting purchase money Indebtedness),
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof; provided that (x) such Indebtedness is
incurred prior to or within 270 days after such completion of such construction
or improvement and (y) the aggregate principal amount of Indebtedness permitted
by this Section 6.01(e)(i) (when aggregated with the aggregate principal amount
of Permitted Refinancing Indebtedness pursuant to Section 6.01(e)(ii) in respect
of such Indebtedness then outstanding) shall not, except as contemplated by the
definition of “Permitted Refinancing Indebtedness,” exceed the greater of (A)
$100,000,000 and (B) 4.00% of Consolidated Total Assets of Holdings (measured as
of the date such Indebtedness is incurred based upon the financial statements
most recently delivered pursuant to Section 5.01(a) or Section 5.01(b)(i)) and
(ii) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness;
(f)Permitted Refinancing Indebtedness in respect of any Indebtedness permitted
under Section 6.01(i);
(g)Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;
(h)Indebtedness of Holdings or any Restricted Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business;
(i)Indebtedness under the Seller Note and Guarantees thereof;
(j)Indebtedness in respect of Swap Agreements or with respect to Banking
Services;
(k)Indebtedness of Holdings or any Restricted Subsidiary as an account party in
respect of letters of credit, bank guarantees and bankers’ acceptances in an
aggregate undrawn or available amount not exceeding $10,000,000 at any time
outstanding; provided that such limit shall not apply to the extent the letters
of credit, bank guarantees and bankers’ acceptances have been cash
collateralized;
(l)other Indebtedness in an aggregate principal amount not exceeding at any time
the greater of (A) $70,000,000 and (B) 2.50% of Consolidated Total Assets of
Holdings (measured as of the date such Indebtedness is incurred based upon the
financial statements most recently delivered pursuant to Section 5.01(a) or
Section 5.01(b)(i));
(m)(i) Indebtedness of Subsidiaries which are not Loan Parties in an aggregate
principal amount at any time outstanding not to exceed the greater of (A)
$70,000,000 and (B) 2.50% of Consolidated Total Assets of Holdings (measured as
of the date such Indebtedness is incurred based upon the financial statements
most recently delivered pursuant to Section 5.01(a) or Section 5.01(b)(i)) and
(ii) any Permitted Refinancing Indebtedness in respect of such Indebtedness (it
being understood that such Permitted Refinancing Indebtedness shall be taken
into account in future determinations of Indebtedness incurred under this
Section 6.01(m) for purposes of the cap set forth herein);
(n)Indebtedness (i) assumed in connection with a Permitted Acquisition or
Investment permitted by Section 6.04 and any Permitted Refinancing Indebtedness
incurred, issued or otherwise obtained to Refinance (in whole or in part) such
Indebtedness and (ii) incurred in connection with a Permitted Acquisition or
Investment permitted under Section 6.04 and any Permitted Refinancing

122

--------------------------------------------------------------------------------

Indebtedness incurred, issued or otherwise obtained to Refinance (in whole or in
part) such Indebtedness; provided that:
(1)(A) immediately after giving effect to Indebtedness assumed or incurred under
clause (n)(i) or clause (n)(ii) above, no Event of Default exists or is
continuing;
(2)(B) immediately after giving effect to the incurrence of such Indebtedness
and the making of such Permitted Acquisition or Investment, on a pro forma
basis, the Total Leverage Ratio shall be either (x) no greater than 3.50:1.00 or
(y) no greater than the Total Leverage Ratio immediately prior to such
Acquisition or Investment;
(3)(C) with respect to Indebtedness incurred under clause (n)(ii) above, such
Indebtedness shall be unsecured; and
(4)(D) the amount of Indebtedness of Restricted Subsidiaries that are not Loan
Parties incurred under clause (n)(i) or clause (n)(ii) above, shall not exceed
the greater of (A) $70,000,000 and (B) 2.50% of Consolidated Total Assets of the
Borrower (measured as of the date such Indebtedness is incurred based upon the
financial statements most recently delivered pursuant to Section 5.01(a) or
Section 5.01(b)(i));
(o)(i) other Indebtedness, so long as (v) immediately after giving effect to the
incurrence of such Indebtedness, on a pro forma basis, the Total Leverage Ratio
shall be no greater than 3.25 to 1.00, (w) if such Indebtedness is secured by a
Lien on any of the ABL Priority Collateral, such Lien shall be junior or
subordinated to the Liens securing the Secured Obligations subject to a
Customary Intercreditor Agreement, (x) such Indebtedness shall mature no earlier
than 91 days after the Latest Maturity Date and (y) the amount of Indebtedness
of Restricted Subsidiaries that are not Loan Parties incurred under this Section
6.01(o)(i) (when aggregated with the principal amount of Permitted Refinancing
Indebtedness incurred pursuant to Section 6.01(o)(ii) in respect of such
Indebtedness then outstanding) shall not, except as contemplated by the
definition of “Permitted Refinancing Indebtedness,” exceed the greater of (A)
$70,000,000  and (B) 2.50% of Consolidated Total Assets of Holdings (measured as
of the date such Indebtedness is incurred based upon the financial statements
most recently delivered pursuant to Section 5.01(a) or Section 5.01(b)(i)) and
(ii) any Permitted Refinancing Indebtedness incurred to Refinancing such
Indebtedness;
(p)(x) Indebtedness in respect of obligations of Holdings or any Restricted
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money and (y) Indebtedness in respect of
intercompany obligations of Holdings or any Restricted Subsidiary in respect of
accounts payable incurred in connection with goods sold or services rendered in
the ordinary course of business and not in connection with the borrowing of
money;
(q)Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, in each case entered into
in connection with the disposition of any business, assets or capital stock
permitted hereunder;
(r)Indebtedness of Holdings or any Restricted Subsidiary consisting of (i) the
financing of insurance premiums or (ii) take or pay obligations contained in
supply agreements, in each case, arising

123

--------------------------------------------------------------------------------

in the ordinary course of business or consistent with past practice and not in
connection with the borrowing of money;
(s)(i) Indebtedness representing deferred compensation to employees, consultants
or independent contractors of, Holdings and its Restricted Subsidiaries incurred
in the ordinary course of business and (ii) Indebtedness consisting of
obligations of Holdings or its Restricted Subsidiaries under deferred
compensation to employees, consultants or independent contractors of Holdings or
its Restricted Subsidiaries or other similar arrangements incurred by such
Persons in connection with Permitted Acquisitions or any other Investment
permitted by this Agreement;
(t)Indebtedness consisting of promissory notes issued by Holdings or any of its
Restricted Subsidiaries to current or former officers, managers, consultants,
directors and employees (or their respective spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees) to
finance the purchase or redemption of Equity Interests of Holdings, in each case
to the extent permitted by Section 6.07 (including all applicable limitations);
(u)(i) additional unsecured Indebtedness in an amount not to exceed 100% of the
cash contributions or issuances made after the Effective Date, directly or
indirectly, to Holdings with respect to Qualified Equity Interests that are Not
Otherwise Applied, so long as such Indebtedness shall mature no earlier than 91
days after the Latest Maturity Date and (ii) Permitted Refinancing Indebtedness
thereof;
(v)(i) Indebtedness of Holdings or any of its Restricted Subsidiaries in the
form of earn-outs, indemnification, incentive, non-compete, consulting or other
similar arrangements and other contingent obligations in respect of Permitted
Acquisitions or any other Investments permitted by Section 6.04 (before any
liability associated therewith becomes fixed) and (ii) Indebtedness incurred by
Holdings or any of its Restricted Subsidiaries arising from agreements providing
for indemnification related to sales of goods or adjustment of purchase price or
similar obligations in any case incurred in connection with the Disposition of
any business, assets or Subsidiary;
(w)unsecured Indebtedness of Holdings that is equity-linked and not guaranteed
by any Subsidiary of Holdings in an amount not to exceed $150,000,000 at any
time outstanding; and
(x)all customary premiums (if any), interest (including post-petition and
capitalized interest), fees, expenses, charges and additional or contingent
interest on obligations described in each of Section 6.01(a) through Section
6.01(w) above.
(b)For purposes of determining compliance with this Section 6.01, in the event
that an item of Indebtedness meets the criteria of more than one of the
categories of Indebtedness described in this Section 6.01, the Borrower
Representative shall, in its sole discretion, classify and reclassify or later
divide, classify or reclassify all or a portion of such item of Indebtedness in
a manner that complies with this Section 6.01 and will only be required to
include the amount and type of such Indebtedness in one or more of the above
clauses; provided that, all Indebtedness outstanding under the Loan Documents
will be deemed to have been incurred in reliance only on the exception set forth
in Section 6.01(a)(i) and Indebtedness under the Notes Documents will be deemed
to have been incurred in reliance only on the exception set forth in Section
6.01(a)(ii).  The accrual of interest, the accretion of accreted value and the
payment of interest in the form of additional Indebtedness shall not be deemed
to be an incurrence of Indebtedness for purposes of this Section 6.01.
Section 6.02Liens.  No Loan Party will, nor will it permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired

124

--------------------------------------------------------------------------------

by it, or assign or sell any income or revenues (including accounts receivable)
or rights in respect of any thereof, except:

(a) (i) Liens created under the Loan Documents and (ii) Liens on Collateral of
the Loan Parties (other than Foreign Subsidiaries) (x) securing Indebtedness
under the Notes Agreement incurred pursuant to Section 6.01(a)(ii) (which Liens
shall be subject to the ABL/Fixed Asset Intercreditor Agreement and, to the
extent on ABL Priority Collateral, shall be junior to the Liens securing the
Secured Obligations), (y) securing any other Indebtedness incurred pursuant to
Section 6.01(a)(ii) (which Liens shall be subject to a Customary Intercreditor
Agreement and, to the extent on ABL Priority Collateral, shall be junior to the
Liens securing the Secured Obligations) and (z) securing the obligations under
the Seller Note incurred pursuant to Section 6.01(i) (which Liens shall be
subject to the Seller Note Intercreditor Agreement and junior to the Liens
securing the Secured Obligations);
(b)Permitted Encumbrances;
(c)any Lien on any property or asset of Holdings or any Restricted Subsidiary
existing on the Effective Date and set forth in Schedule 6.02; provided that (i)
such Lien does not extend to any other property or asset of Holdings or any
Restricted Subsidiary, other than (A) after acquired property that is affixed or
incorporated into the property covered by such Lien or financed by Indebtedness
permitted by Section 6.01 and (B) the proceeds and products thereof and (ii)
such Lien shall secure only those obligations that such Liens secured on the
Effective Date and any Permitted Refinancing Indebtedness incurred to refinance
such Indebtedness permitted by Section 6.01;
(d)Liens on fixed or capital assets acquired, leased, repaired, replaced,
restored, constructed, expanded or improved by Holdings or any Restricted
Subsidiary; provided that (i) such Liens secure Indebtedness permitted by
clause (e) of Section 6.01, (ii) such Liens attach concurrently with or within
270 days after the acquisition, lease, repair, replacement, restoration,
construction, expansion or improvement (as applicable) of the property subject
to such Liens or the making of the applicable Capital Expenditures, (iii) other
than the property financed by such Indebtedness, such Liens do not at any time
encumber any property, except for replacements thereof and accessions and
additions to such property and ancillary rights thereto and the proceeds and the
products thereof and customary security deposits, related contract rights and
payment intangibles and other assets related thereto and (iv) with respect to
Capital Lease Obligations, such Liens do not at any time extend to, or cover any
assets (except for accessions and additions to such assets, replacements and
products thereof and customary security deposits, related contract rights and
payment intangibles), other than the assets subject to such Capital Lease
Obligations and ancillary rights thereto; provided that, individual financings
of equipment provided by one lender may be cross collateralized to other
financings of equipment provided by such lender;
(e)any Lien existing on any property or asset prior to the acquisition thereof
by Holdings or any Restricted Subsidiary or existing on any property or asset of
any Person that becomes a Restricted Subsidiary after the Effective Date prior
to the time such Person becomes a Restricted Subsidiary; provided that (i) such
Lien is not created in contemplation of or in connection with such acquisition
or such Person becoming a Restricted Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other property or assets of the Restricted
Subsidiary (other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien, (B) the proceeds and
products thereof) and (C) after-acquired property subject to a Lien securing
Indebtedness and other obligations incurred prior to such time and which
Indebtedness and other obligations are permitted under this Agreement that
require or include, pursuant to their terms at such time, a pledge of
after-acquired property, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition)) and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary if it is required to become a Loan Party

125

--------------------------------------------------------------------------------

pursuant to Section 5.10(a), as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof if the obligor is a Loan Party;
(f)Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;
(g)Liens arising out of sale and leaseback transactions permitted by
Section 6.06;
(h)Liens granted by a Restricted Subsidiary that is not a Loan Party in favor of
Holdings or another Loan Party in respect of Indebtedness owed by such
Restricted Subsidiary;
(i)Liens on cash collateral securing Indebtedness permitted under Section
6.01(k);
(j)Liens on assets of any Restricted Subsidiaries that are not Loan Parties
securing Indebtedness of such Restricted Subsidiaries and any Permitted
Refinancing Indebtedness in respect thereof; and
(k)additional Liens; provided that, at the time of the incurrence thereof and
after giving pro forma effect thereto, the aggregate outstanding amount of
Indebtedness and other obligations secured by Liens permitted pursuant to this
Section 6.02(k) does not exceed the greater of (A) $70,000,000 and (B) 2.50% of
Consolidated Total Assets of Holdings (measured as of the date such Lien is
incurred based upon the financial statements most recently delivered pursuant to
Section 5.01(a) or Section 5.01(b)(i)); provided, further, that for purposes of
this Section 6.02(k) the amount secured by any Lien shall be deemed to be the
lesser of (i) the aggregate unpaid amount of any obligation to which such Lien
relates and (ii) the Fair Market Value of the property of Holdings or any
Restricted Subsidiary that is encumbered thereby, in each case, as determined by
the Borrower Representative in good faith; provided, further, that any
consensual Liens on the ABL Priority Collateral (other than cash or Cash
Equivalents) incurred in reliance on this Section 6.02(k) shall rank junior to
the Liens securing the Secured Obligations subject a Customary Intercreditor
Agreement.
Section 6.03Fundamental Changes.  
(a)No Loan Party will, nor will it permit any Restricted Subsidiary to, merge
into or consolidate or amalgamate with any other Person, or permit any other
Person to merge into, consolidate or amalgamate with it, or liquidate or
dissolve, except in each case, that:
(i)(x) any Subsidiary of Holdings or (y) any other Person may be merged,
consolidated or amalgamated with or into Holdings; provided that (A) Holdings
shall be the continuing or surviving Person and, for the avoidance of doubt, if
a Borrower is merged, consolidated or amalgamated into Holdings such Borrower
shall cease to be a Borrower hereunder and another Borrower shall succeed to,
and assume all obligations of, such Borrower hereunder pursuant to an assignment
and assumption agreement reasonably satisfactory to the Borrower Representative
and the Administrative Agent and, if reasonably requested by the Administrative
Agent, the Administrative Agent shall have received an opinion of counsel to
such assuming Borrower regarding such assumption, in form and substance
substantially consistent (as applicable) with the opinion delivered to the
Administrative Agent pursuant to Section 4.01,  and (B) if such merger,
consolidation or amalgamation involves Holdings and a Person that, prior to the
consummation of such merger, consolidation or amalgamation is not a Restricted
Subsidiary of Holdings, (1) no Event of Default shall have occurred and be
continuing on the date of such merger or amalgamation or shall result from the
consummation of such merger, consolidation or amalgamation and (2) such merger,

126

--------------------------------------------------------------------------------

consolidation or amalgamation shall comply with all the conditions set forth in
the definition of the term “Permitted Acquisition” or shall otherwise permitted
under Section 6.04;
(ii)any Subsidiary of Holdings or any other Person (other than Holdings) may be
merged, amalgamated or consolidated with or into any one or more Restricted
Subsidiaries of Holdings; provided that, each of the following conditions shall
be satisfied with respect to any such merger, amalgamation or consolidation:
(A)in the case of any merger, amalgamation or consolidation involving one or
more Restricted Subsidiaries, (1) a Restricted Subsidiary shall be the
continuing or surviving Person or (2) Holdings shall take all steps necessary to
cause the Person formed by or surviving any such merger, amalgamation or
consolidation (if other than a Restricted Subsidiary) to become a Restricted
Subsidiary immediately after giving effect to any such merger, amalgamation or
consolidation;
(B)in the case of any merger, amalgamation or consolidation involving one or
more Loan Parties, either (x) a Loan Party shall be the continuing or surviving
Person or the Person formed by or surviving such merger, amalgamation or
consolidation shall take all steps necessary to become a Loan Party immediately
after giving effect to any such merger, amalgamation or consolidation or (y) if
such Loan Party is not the surviving entity, such merger, amalgamation or
consolidation shall be deemed to be an “Investment” by a Loan Party into the
continuing or surviving Person and subject to the limitations set forth in
Section 6.04;
(C)if such merger, amalgamation or consolidation involves a Restricted
Subsidiary and a Person that, prior to the consummation of such merger,
amalgamation or consolidation, is not a Restricted Subsidiary of Holdings (1) no
Event of Default shall have occurred and be continuing on the date of such
merger, amalgamation or consolidation or shall result from the consummation of
such merger, amalgamation or consolidation and (2) such merger, amalgamation or
consolidation shall comply with all the conditions set forth in the definition
of the term “Permitted Acquisition” or is otherwise permitted under Section
6.04;
(D)if such merger, amalgamation or consolidation involves a Borrower, (x) a
Borrower shall be the continuing or surviving Person or (y) if a Borrower shall
not be the continuing or surviving Person, then, (I) (1) the Borrower
Representative shall have provided notice to the Administrative Agent no less
than ten (10) Business Days in advance thereof, (2) if such merger, amalgamation
or consolidation would result (calculated on a pro forma basis) in a reduction
of the Borrowing Base (based on the most recent Borrowing Base Certificate
delivered to the Administrative Agent), the Borrower Representative shall be
required to deliver an updated Borrowing Base Certificate to the Administrative
Agent concurrently with such merger, amalgamation or consolidation, (3) the
Borrowers shall have complied with their obligations under Section 2.11(b), to
the extent applicable, concurrently with such merger, amalgamation or
consolidation, (4) another Borrower shall succeed to, and assume all obligations
of, such Borrower hereunder pursuant to documentation reasonably satisfactory to
the Borrower Representative and the Administrative Agent and (5) if reasonably
requested by the Administrative Agent, the Administrative Agent shall have
received opinions of counsel to the Borrowers regarding such assumption, in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel and (II) for the avoidance of doubt, such continuing or surviving Person
shall not be a Borrower hereunder unless and until such continuing or surviving
Person is a Domestic Restricted Subsidiary or Approved Foreign Subsidiary and
the Borrower Representative complies with Section 2.23 with respect to such
continuing or surviving Person; and

127

--------------------------------------------------------------------------------

(E)if such merger, amalgamation or consolidation involves the Canada Sub, (x)
the Canada Sub shall be the continuing or surviving Person or (y) if the Canada
Sub shall not be the continuing or surviving Person, then, (I) if such merger,
amalgamation or consolidation would result (calculated on a pro forma basis) in
a reduction of the Borrowing Base (based on the most recent Borrowing Base
Certificate delivered to the Administrative Agent), the Borrower Representative
shall be required to deliver an updated Borrowing Base Certificate to the
Administrative Agent concurrently with such merger, amalgamation or
consolidation and (II) the Borrowers shall have complied with their obligations
under Section 2.11(b), to the extent applicable, concurrently with such merger,
amalgamation or consolidation;
(iii)any Restricted Subsidiary (other than a Loan Party) may merge, amalgamate
or consolidate with or into any other Restricted Subsidiary (other than a Loan
Party);
(iv)[reserved];
(v)[reserved];
(vi)any Restricted Subsidiary may liquidate or dissolve if (A) the Borrower
Representative determines in good faith that such liquidation or dissolution is
in the best interests of Holdings and the Borrowers and is not materially
disadvantageous to the Lenders and (B) to the extent such Restricted Subsidiary
is a Loan Party, any assets or business not otherwise disposed of or transferred
in accordance with Section 6.04 or 6.05, or, in the case of any such business,
discontinued, shall be transferred to, or otherwise owned or conducted by,
Holdings or another Loan Party after giving effect to such liquidation or
dissolution; provided that if a Borrower liquidates or dissolves, and such
liquidation or dissolution would result (calculated on a pro forma basis) in a
reduction of the Borrowing Base (based on the most recent Borrowing Base
Certificate delivered to the Administrative Agent), the Borrower Representative
shall be required to deliver an updated Borrowing Base Certificate to the
Administrative Agent concurrently with such liquidation or dissolution and the
Borrowers shall have complied with their obligations under Section 2.11(b), to
the extent applicable, concurrently with liquidation or dissolution; and
(vii)Holdings and the Restricted Subsidiaries may consummate a merger,
dissolution, liquidation, consolidation or amalgamation, the purpose of which is
to effect a disposition permitted pursuant to Section 6.05; provided that, for
the avoidance of doubt, Holdings shall not be a party to such merger,
dissolution, liquidation or amalgamation described in this clause (vii).
(b)Holdings and its Restricted Subsidiaries, taken as a whole, will not
fundamentally and substantively alter the character of their business, taken as
a whole, from the business conducted by Holdings and its Restricted
Subsidiaries, taken as a whole, on the Effective Date and other similar,
incidental, ancillary, supportive, complementary, synergetic or related
businesses or reasonable extensions thereof (and non-core incidental businesses
acquired in connection with any Acquisition or Investment or other immaterial
businesses).
Section 6.04Investments, Loans, Advances, Guarantees and Acquisitions.  No Loan
Party will, nor will it permit any Restricted Subsidiary to purchase, hold or
acquire (including pursuant to any merger or amalgamation with any Person that
was not a Loan Party and a wholly owned Restricted Subsidiary prior to such
merger or amalgamation) any evidence of Indebtedness or Equity Interest of, make
or permit to exist any loans or advances to, Guarantee any obligations of any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit
(whether through purchase of assets, merger, amalgamation or otherwise) (each of
the foregoing, an “Investment”), except:

128

--------------------------------------------------------------------------------

(a)Investments in assets constituting, or at the time of making such Investments
were, cash or Cash Equivalents;
(b)Investments in existence or contractually committed to be made on the
Effective Date and described in Schedule 6.04 and any modification, replacement,
renewal, extension or reinvestment thereof, so long as the aggregate amount of
all Investments pursuant to this Section 6.04(b) is not increased at any time
above the amount of such Investments or binding agreements existing or
contemplated on the Effective Date, except pursuant to the terms of such
Investment or binding agreements existing or contemplated as of the Effective
Date (including as a result of the accrual or accretion of original issue
discount or the issuance of payment-in-kind obligations) or as otherwise
permitted by this Section 6.04 or Section 6.07;
(c)Permitted Acquisitions;
(d)Investments in Holdings or any Subsidiary; provided that (x) any loans and
advances or evidences of Indebtedness made or held by a Loan Party shall be
evidenced by the Intercompany Note pledged pursuant to the applicable Security
Agreement and (y) the amount of Investments made or held by Loan Parties in
Subsidiaries that are not Loan Parties (together with outstanding Investments in
a Restricted Subsidiary that is a Non-Compliant Subsidiary or Asset not owned by
a Loan Party pursuant to the definition of Permitted Acquisition and Guarantees
permitted under the proviso to Section 6.04(e)) (valued at the time of the
making thereof) and outstanding shall not exceed the greater of (A) $140,000,000
and (B) 5.00% of Consolidated Total Assets of Holdings (measured as of the date
each such Investment is made based upon the financial statements most recently
delivered pursuant to Section 5.01(a) or Section 5.01(b)(i));
(e)Guarantees of or constituting Indebtedness permitted by Section 6.01;
provided that, the aggregate principal amount of Indebtedness of Restricted
Subsidiaries that are not Loan Parties that is Guaranteed by any Loan Party
(together with outstanding Investments in a Restricted Subsidiary that is a
Non-Compliant Subsidiary or Asset not owned by a Loan Party pursuant to the
definition of Permitted Acquisition and intercompany loans permitted under
clause (y) to the proviso to Section 6.04(d)) (valued at the time of the making
thereof) and outstanding shall not exceed the greater of (A) $140,000,000 and
(B) 5.00% of Consolidated Total Assets of Holdings (measured as of the date each
such Investment is made based upon the financial statements most recently
delivered pursuant to Section 5.01(a) or Section 5.01(b)(i));
(f)(i) loans or advances made by any Loan Party or any Restricted Subsidiary to
its employees in the ordinary course of business for travel and entertainment
expenses, relocation costs and similar purposes and (ii) additional loans and
advances to employees, officers and directors in an amount not to exceed at any
time the greater of (A) $7,500,000 and (B) 0.25% of Consolidated Total Assets of
Holdings (measured as of the date each such Investment is made based upon the
financial statements most recently delivered pursuant to Section 5.01(a) or
Section 5.01(b)(i));
(g)notes payable, or stock or other securities issued by account debtors to a
Loan Party pursuant to negotiated agreements with respect to settlement of such
account debtor’s accounts in the ordinary course of business, consistent with
past practices;
(h)Investments in the form of Swap Agreements entered into in the ordinary
course of business and not for speculative purposes to protect against changes
in interest rates, commodity prices, foreign exchange rates or in connection
with an issuance of convertible notes;

129

--------------------------------------------------------------------------------

(i)Investments of any Person existing at the time such Person becomes a
Restricted Subsidiary of Holdings or consolidates or merges or amalgamates with
Holdings or any of the Restricted Subsidiaries (including in connection with a
Permitted Acquisition) so long as such investments were not made in
contemplation of such Person becoming a Restricted Subsidiary or of such merger
or amalgamation;
(j)Investments received in connection with the Dispositions of assets permitted
by Section 6.05;
(k)investments constituting deposits described in clauses (c), (d), (n), (r),
(s) and (t) of the definition of the term “Permitted Encumbrances”;
(l)[Reserved];
(m)[Reserved];
(n)Investments consisting of loans to employees, officers, directors or
consultants for the purpose of purchasing Equity Interests in the Borrower so
long as the proceeds of such loans are used to pay the purchase price of such
Equity Interests and are reinvested in Holdings;
(o)other Investments; provided that the aggregate amount of all such Investments
that are so made pursuant to this clause (o) (valued at the time of the making
thereof) and outstanding at the time shall not at any time exceed the greater of
(A) $70,000,000 and (B) 2.50% of Consolidated Total Assets of Holdings (measured
as of the date such Investment is made based upon the financial statements most
recently delivered pursuant to Section 5.01(a) or Section 5.01(b)(i));
(p)(i) Guarantees incurred by the Borrower or any other Restricted Subsidiary in
respect of obligations of the Borrower or any other Restricted Subsidiary that
are not prohibited to be incurred under this Agreement, and (ii) Guarantees
incurred in the ordinary course of business in respect of obligations to
suppliers, customers, franchisees, lessors, license that do not constitute
indebtedness;
(q)any other Investments (other than Acquisitions); provided that, both
immediately before and immediately after giving pro forma effect to any such
Investment pursuant to this clause (q), the Payment Conditions shall be
satisfied with respect to such Investment;
(r)Guarantees by Holdings or any Restricted Subsidiary of leases or of other
obligations incurred in the ordinary course of business that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;
(s)the forgiveness or conversion to equity of any Indebtedness owed by Holdings
or any Restricted Subsidiary and permitted by Section 6.01;
(t)Subsidiaries of Holdings may be established or created (but any Investment in
such Subsidiary must be made in accordance with the other provisions of Section
6.04) if Holdings and such Subsidiary comply with the applicable requirements of
Section 5.10, if applicable; provided that, in each case, to the extent such new
Subsidiary is created solely for the purpose of consummating a transaction
pursuant to an Acquisition or Investment otherwise permitted under this Section
6.04, and such new Subsidiary at no time holds any assets or liabilities prior
to the closing of such transactions, such new Subsidiary shall not be required
to take the actions set forth in Section 5.10, as applicable, until the
respective acquisition or Investment is consummated (at which time the surviving
entity of the respective transaction shall be required to so comply in
accordance with the provisions thereof);

130

--------------------------------------------------------------------------------

(u)Investments received substantially contemporaneously in exchange for
Qualified Equity Interests of Holdings; provided that no Change of Control would
result therefrom; and
(v)Investments in joint ventures and Unrestricted Subsidiaries outstanding at
any time in an amount not to exceed the greater of (A) $70,000,000 and (B) 2.50%
of Consolidated Total Assets of Holdings (measured as of the date such
Investment is made based upon the financial statements most recently delivered
pursuant to Section 5.01(a) or Section 5.01(b)(i)).

Notwithstanding the foregoing, any Acquisition made in reliance on any provision
of this Section 6.04 must satisfy the requirements set forth in clauses (a)
through (e) of the definition of “Permitted Acquisition”.

Section 6.05Dispositions.  No Loan Party will, nor will it permit any Restricted
Subsidiary to, sell, transfer, lease or otherwise dispose of (collectively, a
“Disposition”) any asset, including any Equity Interest or any Intellectual
Property owned by it, nor will any Loan Party permit any Restricted Subsidiary
to issue any additional Equity Interest in such Restricted Subsidiary (other
than to another Borrower or another Restricted Subsidiary in compliance with
Section 6.04), except:
(a)Dispositions of (i) Inventory in the ordinary course of business, (ii) used,
obsolete, worn out or surplus equipment or property in the ordinary course of
business and (iii) the lapse, abandonment, cancellation or non-exclusive license
of any Intellectual Property in the ordinary course of business and the
dispositions and/or terminations of leases, subleases, licenses and sublicenses
in the ordinary course of business and which do not materially interfere with
the business of Holdings or any of its Restricted Subsidiaries;
(b)Dispositions of assets to Holdings or any Restricted Subsidiary; provided
that any such Dispositions involving a Subsidiary that is not a Loan Party shall
be made in compliance with Section 6.04;
(c)Dispositions of Accounts in connection with the compromise, settlement or
collection thereof;
(d)Dispositions of Cash Equivalents and other investments permitted by
clauses (i) and (k) of Section 6.04;
(e)sale and leaseback transactions permitted by Section 6.06;
(f)Dispositions resulting from any Event of Loss;
(g)Dispositions (including any assignment for purposes of collection only) and
other dispositions of Accounts of Restricted Subsidiaries that are not Loan
Parties pursuant to factoring agreements entered into in the ordinary course of
business or consistent with past practice;
(h)Dispositions by any Loan Party of Equity Interests in any Excluded Subsidiary
or by any Excluded Subsidiary of any assets of such Excluded Subsidiary;
(i)the granting of Liens permitted under Section 6.02, the making of Investments
permitted by Section 6.04 or the making of Restricted Payments permitted by
Section 6.07;
(j)Dispositions of Equity Interests in any Unrestricted Subsidiary;
(k)in addition to any other Disposition permitted by this Section 6.05, Holdings
or any of its Restricted Subsidiaries may consummate any Disposition for Fair
Market Value; provided that (i) with

131

--------------------------------------------------------------------------------

respect to any Disposition any single transaction or series of related
transactions that involves assets having a Fair Market Value of more than
$10,000,000, at least 75% of the aggregate consideration received by Holdings or
any Restricted Subsidiary from such Dispositions consummated pursuant to this
clause (k), per each such Disposition, shall be in the form of cash or Cash
Equivalents and (ii) if the Dispositions since the delivery of the most recent
Borrowing Base Certificate results (on a pro forma basis) in a reduction of the
Borrowing Base (based on the most recent Borrowing Base Certificate delivered to
the Administrative Agent), the Borrower Representative shall be required to
deliver an updated Borrowing Base Certificate to the Administrative Agent and
the Borrowers shall comply with their obligations under Section 2.11(b), to the
extent applicable, concurrently with such Disposition.  For purposes of this
clause (k), each of the following shall be deemed to be cash: (i) any
liabilities, as shown on Holdings’ most recent consolidated balance sheet, of
Holdings or any Restricted Subsidiary (other than contingent liabilities and
liabilities that are by their terms subordinated in right of payment to the
Loans) that are (A) assumed by the transferee of any such assets or (B) retired
or otherwise terminated in connection with such Disposition, (ii) any
securities, notes or other obligations received by Holdings or any such
Restricted Subsidiary from such transferee that are converted by Holdings or
such Restricted Subsidiary into cash or Cash Equivalents within 180 days of
receipt thereof, to the extent of the cash or Cash Equivalents received in that
conversion; and (iii) any Designated Noncash Consideration received by Holdings
or any Restricted Subsidiary thereof in such Disposition having a Fair Market
Value, taken together with all other Designated Noncash Consideration received
pursuant to this clause (iii) that is at that time outstanding, not to exceed
the greater of (x) $30,000,000 and (y) 1.00% of Consolidated Total Assets at the
time of receipt of such Designated Noncash Consideration (measured as of the
date such Investment is made based upon the financial statements most recently
delivered pursuant to Section 5.01(a) or Section 5.01(b)(i)), with the Fair
Market Value of each item of Designated Noncash Consideration being measured at
the time received without giving effect to subsequent changes in value; provided
that clause (i) of the foregoing proviso shall not apply to any grant of any
license or sublicense of patents, trademarks, know-how or any other intellectual
property in the ordinary course of business or consistent with past practice;
and
(l)any grant of any license or sublicense of patents, trademarks, know-how or
any other intellectual property that (x) is not materially burdensome or
disruptive to the business, (y) does not materially impair the value of the
Collateral, taken as a whole and (z) does not adversely affect the value of the
Eligible Accounts or Eligible Inventory or the rights of any Loan Parties and/or
the Administrative Agent to realize thereon, in each case, in any material
respect.
Section 6.06Sale and Leaseback Transactions.  No Loan Party will, nor will it
permit any Restricted Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for any such sale of any fixed or capital assets by any Loan
Party that is made for cash consideration in an amount not less than the fair
value of such fixed or capital asset and is consummated within 180 days after
such Loan Party acquires or completes the construction of such fixed or capital
asset.
Section 6.07Restricted Payments; Certain Payments of Indebtedness.  
(a)No Loan Party will, nor will it permit any Restricted Subsidiary to, declare
or make any Restricted Payment, except:
(i)Holdings or any Restricted Subsidiary may declare and pay Restricted Payments
with respect to its Equity Interests payable solely in additional shares or
units of its Equity Interests;

132

--------------------------------------------------------------------------------

(ii)Subsidiaries may declare and pay Restricted Payments ratably with respect to
their Equity Interests and may make Restricted Payments to Holdings or any
Restricted Subsidiaries;
(iii)Subsidiaries may declare and pay dividends or make distributions (including
pursuant to a tax sharing agreement or similar arrangement) to the extent
necessary to permit Holdings or any other Loan Party to pay any federal, state,
local or foreign Taxes of a consolidated, combined, unitary or similar Tax group
of which Holdings is the common parent to the extent such dividends or
distributions do not exceed the amount Holdings and its Subsidiaries would have
paid as a stand-alone group; provided that payments with respect to any Taxes
attributable to any Unrestricted Subsidiary for any taxable period shall be
limited to the amount actually paid with respect to such period by such
Unrestricted Subsidiary to Holdings or its Restricted Subsidiaries for the
purposes of paying such Taxes;
(iv)[Reserved];
(v)so long as no Event of Default has occurred and is continuing or would result
therefrom, Holdings or any Restricted Subsidiary may make Restricted Payments in
aggregate amount not to exceed the greater of (A) $35,000,000 and (B) 1.25% of
Consolidated Total Assets of Holdings (measured as of the date such Restricted
Payment is made based upon the financial statements most recently delivered
pursuant to Section 5.01(a) or Section 5.01(b)(i));
(vi) Holdings or any Restricted Subsidiary may make Restricted Payments so long
as, both immediately before and after giving effect (including on a pro forma
basis) to such Restricted Payments, the Payment Conditions shall be satisfied;
(vii)Holdings or any Restricted Subsidiary may make Restricted Payments to pay
for the repurchase, retirement or other acquisition or retirement for value of
Equity Interests (other than Disqualified Stock) of Holdings held by any future,
present or former employee, director, manager or consultant of Holdings, any of
its Subsidiaries, or their estates or the beneficiaries of such estates,
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement; provided that, the aggregate
Restricted Payments made under this clause (vii) do not exceed in any fiscal
year $12,500,000 (with unused amounts in any fiscal year being carried over to
succeeding fiscal years and net of any proceeds received by Holdings and
contributed to Holdings after the Effective Date in connection with resales of
any common stock or common stock options purchased pursuant to this clause
(vii)) plus all net cash proceeds obtained from any key-man life insurance
policies received by Holdings after the Effective Date;
(viii)Holdings may convert Equity Interests of Holdings into other Equity
Interests of Holdings and in connection therewith may make distributions to its
holders in lieu of issuing any fractional Equity Interests;
(ix)to the extent constituting Restricted Payments, Holdings and its Restricted
Subsidiaries may make Investments or consummate transactions permitted by
Section 6.01, Section 6.03 or Section 6.04, respectively;
(x)Holdings and its Restricted Subsidiaries may make the payment of any dividend
or distribution on account of Equity Interests or the consummation of any
redemption within sixty (60) days after the date of declaration of the dividend
or distribution on account of Equity Interests or giving of the redemption
notice, as the case may be, if at the date of declaration or notice, the
dividend, distribution or redemption payment would have complied with the
provisions of this Section 6.07;

133

--------------------------------------------------------------------------------

(xi)Holdings and its Restricted Subsidiaries may repurchase Equity Interests
deemed to occur upon the exercise of stock options, warrants, convertible notes
or similar rights to the extent such Equity Interests represent a portion of the
exercise price of those stock options, warrants or similar rights or the payment
of related withholding taxes; and
(xii)the payment of dividends on Holdings’ common stock (or the payment of
dividends to any direct or indirect parent of Holdings to fund the payment by
any direct or indirect parent of Holdings of dividends on such entity’s common
stock) in an aggregate amount per annum not to exceed 6.0% of Holding’s Market
Capitalization.
(b)No Loan Party will, nor will it permit any Restricted Subsidiary to, make any
prepayment of or in respect of principal of any Indebtedness for borrowed money,
including any sinking fund or similar deposit, on account of the early
repurchase, redemption, retirement, acquisition, cancellation or termination of
any Indebtedness for borrowed money (other than any intercompany Indebtedness
owed to or by Holdings or any Restricted Subsidiary) that (i) by its terms is
subordinated in right of payment to the Secured Obligations, (ii) is secured by
Liens on the Collateral that rank junior in priority to the Liens on the
Collateral securing the Obligations (excluding for the avoidance of doubt, the
Notes Obligations), or (iii) unsecured Material Indebtedness except:
(i)payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness;
(ii)Refinancings to the extent permitted by Section 6.01;
(iii)payments of secured Indebtedness that becomes due as a result of an Event
of Loss or the sale or transfer of the property or assets securing such
Indebtedness
(iv)payments made in connection with the consummation of the Transactions;
(v)so long as no Event of Default has occurred and is continuing or would result
therefrom, other payments not exceeding in the aggregate the greater of (A)
$35,000,000 and (B) 1.25% of Consolidated Total Assets of Holdings (measured as
of the date such payment is made based upon the financial statements most
recently delivered pursuant to Section 5.01(a) or Section 5.01(b)(i));
(vi)Holdings or any Restricted Subsidiary may make payments in respect of
Indebtedness if the Payment Conditions shall be satisfied with respect to such
payments;
(vii)any payment of Indebtedness incurred in reliance on Section 6.01(n) if such
Indebtedness is issued into escrow pending completion of any such Permitted
Acquisition or Investment, in connection with the termination of escrow and
redemption of such Indebtedness pursuant to the terms thereof; and
(viii)payments made by converting or exchanging any such Indebtedness to Equity
Interests of Holdings.
Section 6.08Transactions with Affiliates.  No Loan Party will, nor will it
permit any Restricted Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates involving aggregate consideration in excess of $15,000,000, except
(a) transactions that are at prices and on terms and conditions not less
favorable to such Loan Party or such Restricted Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among

134

--------------------------------------------------------------------------------

Holdings and/or any other Restricted Subsidiary not involving any other
Affiliate, (c) any Investment permitted by Section 6.04(d), 6.04(e) or 6.04(f),
(d) any Indebtedness permitted under Section 6.01(c) or 6.01(d), (e) any
Restricted Payment permitted by Section 6.07, (f) the payment of reasonable fees
to directors of Holdings or any Restricted Subsidiary who are not employees of
Holdings or any Restricted Subsidiary, and compensation and employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers or employees of Holdings or its Subsidiaries in the ordinary course of
business and (g) any issuances of securities or other payments, awards or grants
in cash, securities or otherwise pursuant to, or the funding of, employment
agreements, stock options, stock ownership plans and equity-based compensation
plans approved by Holdings’ board of directors; (h) the consummation of the
Transactions and the payment of fees and expenses relating thereto and (i)
payments with respect to the Seller Note.

Section 6.09Restrictive Agreements.  No Loan Party will, nor will it permit any
Restricted Subsidiary to, enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon (a)
the ability of such Loan Party to create, incur or permit to exist any Lien upon
any of its property or assets as Collateral to secure the Secured Obligations or
(b) the ability of any Restricted Subsidiary that is not a Loan Party to pay
dividends or make other distributions with respect to any Equity Interests or to
make or repay loans or advances to Holdings or any other Loan Party; provided
that (i) the foregoing shall not apply to restrictions and conditions imposed by
any Requirement of Law or by any Loan Document, (ii) the foregoing shall not
apply to restrictions and conditions existing on the Effective Date identified
on Schedule 6.09 (but shall apply to any extension or renewal of, or any
amendment or modification expanding the scope of, any such restriction or
condition), (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to (A) the sale of a Restricted
Subsidiary or its assets pending such sale; provided that such restrictions and
conditions apply only to the Restricted Subsidiary that is to be sold (or its
assets) and such sale is permitted hereunder and (B) the acquisition of
Holdings; provided that, the acquisition agreement shall provide that all
amounts due and payable under this Agreement shall be paid in full upon the
closing of such transaction, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (v) clause (a)
of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment, subletting or encumbrance thereof, (vi)
the foregoing shall not apply to customary provisions in joint venture
agreements (and other similar agreements); provided that, such provisions apply
only to such joint venture or such other arrangement and to the Equity Interests
of such joint venture or such other arrangement; (vii) the foregoing shall not
apply to any agreement or other arrangement relating to any Restricted
Subsidiary existing prior to the acquisition of that Restricted Subsidiary in a
transaction permitted hereunder as long as the applicable restriction applies
only to such Subsidiary; and (viii) the foregoing shall not apply to customary
net worth provisions or similar financial maintenance provisions contained in
any lease entered into by a Restricted Subsidiary.
Section 6.10Amendment of Organizational Documents.  No Loan Party will, nor will
it permit any Restricted Subsidiary to, amend, modify or waive any of its rights
under its Organizational Documents, if and to the extent, any such amendment,
modification or waiver of any of such the documents or agreements would be
materially adverse to the Lenders.
Section 6.11Change in Fiscal Year.  Holdings will not change its fiscal year-end
from January 31 or change its method of determining fiscal quarters; provided
that, the Loan Parties and their Restricted Subsidiaries may change their fiscal
year-end (and make corresponding changes to their method of determining fiscal
quarters), subject to such adjustments to this Agreement as the Borrower
Representative and the Administrative Agent shall reasonably agree are necessary
or appropriate in connection with such change (and the parties hereto hereby
authorize the Borrower Representative and the

135

--------------------------------------------------------------------------------

Administrative Agent to make any such amendments to this Agreement as they
jointly deem necessary to give effect to the foregoing).

Section 6.12Fixed Charge Coverage Ratio.  During any FCCR Test Period, the Loan
Parties will not permit the Fixed Charge Coverage Ratio determined as of the
last day of each period of twelve consecutive fiscal months of Holdings ending
during such FCCR Test Period, to be less than 1.00 to 1.00.

For purposes of determining compliance with the covenant set forth in this
Section 6.12 (the “Financial Covenant”), any cash equity contribution (which
equity shall be common equity, Qualified Equity Interests or other equity (other
than Disqualified Capital Stock) (such other equity to be on terms reasonably
acceptable to the Administrative Agent)) made to Holdings, directly or
indirectly, by one or more of its stockholders after the beginning of the
relevant fiscal month and on or prior to the day that is ten (10) Business Days
after the day on which financial statements are required to be delivered for
such fiscal month pursuant to Section 5.01(a) or 5.01(b)(i), as applicable, (the
“Cure Expiration Date”) will, at the written direction of Holdings, be included
in the calculation of Consolidated EBITDA solely for the purposes of determining
compliance with the Financial Covenant at the end of such fiscal month and
applicable subsequent periods which include such fiscal month (and shall not be
included in the calculation of Consolidated EBITDA for any other purpose) (any
such equity contribution so included in the calculation of Consolidated EBITDA,
a “Specified Equity Contribution”); provided that (A) there shall be no more
than two (2) fiscal months in each twelve (12) consecutive fiscal month period
in respect of which a Specified Equity Contribution is made, (B) the amount of
any Specified Equity Contribution shall be no greater than the amount required
to cause Holdings to be in compliance with the Financial Covenant, (C) no more
than five (5) Specified Equity Contributions shall be made during the term of
this Agreement, (D) all Specified Equity Contributions shall be disregarded in
the calculation of Consolidated EBITDA for purposes of determining any financial
ratio-based conditions or any baskets with respect to any other covenants
contained in this Agreement and (E) there shall be no pro forma or other
reduction in Indebtedness with the proceeds of any Specified Equity Contribution
for purposes of determining compliance with the Financial Covenant for the
fiscal month in respect of which such Specified Equity Contribution is made and
all applicable subsequent period which include such fiscal month.  If, after the
making of the Specified Equity Contribution and the recalculations of
Consolidated EBITDA pursuant to the preceding paragraph, Holdings shall then be
in compliance with the Financial Covenant, Holdings shall be deemed to have
satisfied the requirements of the Financial Covenant as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date.

Neither the Administrative Agent nor any Lender shall exercise the right to
accelerate the Loans or terminate the Commitments and none of the Administrative
Agent, any Lender or any Secured Party shall exercise any right to foreclose on
or take possession of the Collateral or exercise any other remedy pursuant to
Article VII, the other Loan Documents or applicable law prior to the Cure
Expiration Date solely on the basis of an Event of Default having occurred and
continuing under this Section 6.12 (except to the extent that the Borrower
Representative has confirmed in writing that it does not intend to provide a
Specified Equity Contribution).

Section 6.13Canadian Pension Plans.  None of the Loan Parties shall, without the
consent of the Administrative Agent, maintain, administer, contribute or have
any liability in respect of any Canadian Pension Plan which contains a “defined
benefit provision,” as defined in subsection 147.1(1) of the Income Tax Act
(Canada) or acquire an interest in any Person if such Person sponsors,
maintains, administers or contributes to, or has any liability in respect of any
Canadian Defined Benefit Plan.

136

--------------------------------------------------------------------------------

ARTICLE VII

Events of Default.

If any of the following events (“Events of Default”) shall occur:

(a)the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepay­ment thereof or otherwise;
(b)the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article
VII) payable under this Agreement or any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five (5) Business Days;
(c)any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Restricted Subsidiary in, or in connection with, this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any other Loan Document, shall prove to have been
materially incorrect when made or deemed made;
(d)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to Holdings’ or any
Borrowers’ existence), 5.08 or in Article VI;
(e)any Loan Party shall fail to observe or perform any covenant, condition or
agree­ment contained in this Agreement or any other Loan Document (other than
those which constitute a default under another Section of this Article), and
such failure shall continue unremedied for a period of (i) five (5) Business
Days after the earlier of any Loan Party’s knowledge of such breach or notice
thereof from the Administrative Agent (which notice may be given by the
Administrative Agent acting independently, and shall be given by the
Administrative Agent acting at the request of the Required Lenders) if such
breach relates to terms or provisions of Section 5.01(f) (other than in the case
of weekly Borrowing Base Certificate delivery requirements) of this Agreement or
Article VII of either Security Agreement, (ii) two (2) Business Days after the
earlier of any Loan Party’s knowledge of such breach or notice thereof from the
Administrative Agent (which notice may be given by the Administrative Agent
acting independently, and shall be given by the Administrative Agent acting at
the request of the Required Lenders) if such breach relates to terms or
provisions of Section 5.01(f) (solely with respect to weekly Borrowing Base
Certificate delivery requirements) of this Agreement, (iii) five (5) days after
the earlier of any Loan Party’s knowledge of such breach or notice thereof from
the Administrative Agent (which notice may be given by the Administrative Agent
acting independently, and shall be given by the Administrative Agent acting at
the request of the Required Lenders) if such breach relates to terms or
provisions of Section 5.02 (other than Section 5.02(a)) of this Agreement, (iv)
fifteen (15) days after the earlier of any Loan Party’s knowledge of such breach
or notice thereof from the Administrative Agent (which notice may be given by
the Administrative Agent acting independently, and shall be given by the
Administrative Agent acting at the request of the Required Lenders) if such
breach relates to terms or provisions of Section 5.10 of this Agreement, (v)
thirty (30) days after the earlier of any Loan Party’s knowledge of such breach
or notice thereof from the Administrative Agent (which notice may be given by
the Administrative Agent acting independently, and shall be given by the
Administrative Agent acting at the request of the Required Lenders) if such
breach relates to terms or provisions of any other Section of this Agreement or
any other Loan Document;

137

--------------------------------------------------------------------------------

(f)any Loan Party or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable and any
grace period therefor shall have passed;
(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that, this clause (g) shall not apply to (i) Indebtedness
outstanding under any Swap Agreements that becomes due pursuant to a termination
event or equivalent event under the terms of such Swap Agreements, (ii) secured
Indebtedness that becomes due, is mandatorily prepayable or subject to any
prepayment, repurchase, redemption or defeasance requirement prior to the
scheduled maturity thereof as a result of a Disposition or an Event of Loss with
respect to the property or assets securing such Indebtedness, (iii) Indebtedness
that is convertible into Equity Interests and converts to Equity Interests in
accordance with its terms or (iv) any Indebtedness permitted to exist or be
incurred under the terms of this Agreement that is required to be repurchased,
prepaid, defeased, redeemed or satisfied (or as to which an offer to repurchase,
prepay, defease, redeem or satisfy is required to be made) in connection with
any asset sale event, casualty or condemnation event, accumulation of excess
cash flow or other customary mandatory prepayment provisions relating to
individual asset sales in such Indebtedness giving rise to such requirement to
offer or prepay, repurchase, defease, redeem or satisfy and which do not, in any
event, arise from a change of control and which do not result in any default
thereunder;
(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization, arrangement or other relief in
respect of any Loan Party or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any federal, state, provincial,
territorial or foreign bankruptcy, insolvency, receivership or similar law now
or hereafter in effect or (ii) the appointment of a receiver, interim receiver,
receiver and manager, trustee, custodian, monitor, sequestrator, conservator or
similar official for any Loan Party or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
(i)any Loan Party or any Material Subsidiary shall (i) voluntarily commence any
plan of arrangement, proposal or proceeding, or make an assignment into
bankruptcy or file any petition seeking liquidation (other than as permitted
under the Loan Documents), reorganization or other relief under any federal,
state, provincial, territorial or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, interim receiver, receiver and manager, trustee,
custodian, monitor, sequestrator, conservator or similar official for such Loan
Party or Material Subsidiary of any Loan Party or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
(j)one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against any Loan Party, any Restricted
Subsidiary of any Loan Party or any combination thereof and the same shall
remain undischarged for a period of 60 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of any Loan Party or any
Restricted Subsidiary of any Loan Party to enforce any such judgment;

138

--------------------------------------------------------------------------------

(k)(i) an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect or (ii) a Canadian Pension Event shall have occurred
which, in the Administrative Agent’s determination, constitutes grounds for the
termination under any applicable law, of any Canadian Pension Plan or for the
appointment by the appropriate Governmental Authority of a trustee for any
Canadian Pension Plan, or if any Canadian Pension Plan shall be terminated or
any such trustee shall be requested or appointed, or if a Loan Party or any of
its Subsidiaries is in default with respect to payments to a Multiemployer Plan
or Canadian Pension Plan resulting from their complete or partial withdrawal
from such Canadian Pension Plan and in each case, any such event could
reasonably be expected to have a Material Adverse Effect or Canada Sub is in
default of or with respect to any required contributions to a Canadian Pension
Plan or a Canadian Union Plan or any Lien arises (except for contribution
amounts not yet due) in connection with any Canadian Pension Plan;
(l)a Foreign Pension Event shall have occurred;
(m)a Change in Control shall occur;
(n)the Loan Guaranty shall fail to remain in full force or effect or any action
shall be taken by a Loan Party to discontinue or to assert the invalidity or
unenforceability of the Loan Guaranty, or any Loan Guarantor shall deny that it
has any further liability under the Loan Guaranty to which it is a party, or
shall give notice to such effect;
(o)except as permitted by the terms of the Loan Documents, (i) any Collateral
Document shall for any reason fail to create a valid security interest in any
portion of the Collateral purported to be covered thereby having a value in
excess of $35,000,000 or (ii) other than as a result of the failure of the
Administrative Agent to take any action within its control to maintain
perfection of the Liens created in favor of the Administrative Agent for the
benefit of the Secured Parties pursuant to the Loan Documents (excluding any
action based on facts or circumstances for which the Administrative Agent has
not been notified in accordance with the provisions of the Loan Documents), any
Lien on any portion of the Collateral having a value in excess of $35,000,000
shall cease to be a perfected Lien; or
(p)any material provision of any Loan Document (other than a Collateral
Document) for any reason ceases to be valid, binding and enforceable against any
Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer, or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law (or
any Loan Party shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);

then, and in every such event (other than an event with respect to the Borrowers
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, whereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then out­standing to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to the Borrowers described
in clause (h) or (i) of this Article, the Commitments shall automatically

139

--------------------------------------------------------------------------------

terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall automatically become due and payable, without present­ment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers.  Upon the occurrence and the continuance of an Event of Default,
the Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.

ARTICLE VIII

The Administrative Agent.
Section 8.01Authorization and Action.
(a)Each Lender, on behalf of itself and any of its Affiliates that are Secured
Parties and the Issuing Banks hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement and its successors and
assigns to serve as the administrative agent and collateral agent under the Loan
Documents and each Lender and each Issuing Bank authorizes the Administrative
Agent to take such actions as agent on its behalf and to exercise such powers
under this Agreement and the other Loan Documents as are delegated to the
Administrative Agent under such agreements and to exercise such powers as are
reasonably incidental thereto. In addition, to the extent required under the
laws of any jurisdiction other than within the United States, each Lender and
each Issuing Bank hereby grant to the Administrative Agent any required powers
of attorney to execute and enforce any Collateral Document governed by the laws
of such jurisdiction on such Lender’s or such Issuing Bank’s behalf.   Without
limiting the foregoing, each Lender and each Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party,
and to exercise all rights, powers and remedies that the Administrative Agent
may have under such Loan Documents.
(b)The Administrative Agent is hereby authorized to enter into any Customary
Intercreditor Agreement to the extent contemplated by the terms hereof, and the
parties hereto acknowledge that such Customary Intercreditor Agreement is
binding upon them. Each Lender (a) hereby agrees that it will be bound by and
will take no actions contrary to the provisions of such Customary Intercreditor
Agreement and (b) hereby authorizes and instructs the Administrative Agent to
enter into such Customary Intercreditor Agreement and to subject the Liens on
the Collateral securing the Obligations to the provisions thereof. In addition,
each Lender hereby authorizes the Administrative Agent to enter into (i) subject
to Section 9.02(c), any amendments to any Customary Intercreditor Agreement and
(ii) any other intercreditor arrangements, in the case of clauses (i) and (ii),
to the extent required to give effect to the establishment of intercreditor
rights and privileges as contemplated and required by this Agreement.
(c)Each Lender acknowledges and agrees that the Administrative Agent (or one or
more of its respective Affiliates) may (but are not obligated to) act as the
“Representative” or like term under a Customary Intercreditor Agreement.  Each
Lender waives any conflict of interest, now contemplated or arising hereafter,
in connection therewith and agrees not to assert against any Agent or any of its
affiliates any claims, causes of action, damages or liabilities of whatever kind
or nature relating thereto.
(d)Without limiting the powers of the Administrative Agent, for the purposes of
holding any hypothec granted to the Attorney (as defined below) pursuant to the
laws of the Province of Québec to secure the prompt payment and performance of
any and all Obligations by any Loan Party, each of the Secured Parties hereby
irrevocably appoints and authorizes the Administrative Agent and, to the extent

140

--------------------------------------------------------------------------------

necessary, ratifies the appointment and authorization of the Administrative
Agent, to act as the hypothecary representative of the creditors as contemplated
under Article 2692 of the Civil Code of Québec (in such capacity, the
“Attorney”), and to enter into, to take and to hold on their behalf, and for
their benefit, any hypothec, and to exercise such powers and duties that are
conferred upon the Attorney under any related deed of hypothec.  The Attorney
shall:  (a) have the sole and exclusive right and authority to exercise, except
as may be otherwise specifically restricted by the terms hereof, all rights and
remedies given to the Attorney pursuant to any such deed of hypothec and
applicable law, and (b) benefit from and be subject to all provisions hereof
with respect to the Administrative Agent mutatis mutandis, including, without
limitation, all such provisions with respect to the liability or responsibility
to and indemnification by the Secured Parties and Loan Parties.  Any person who
becomes a Secured Party shall, by its execution of an Assignment and Acceptance
Agreement, be deemed to have consented to and confirmed the Attorney as the
person acting as hypothecary representative holding the aforesaid hypothecs as
aforesaid and to have ratified, as of the date it becomes a Secured Party, all
actions taken by the Attorney in such capacity.  The substitution of the
Administrative Agent pursuant to the provisions of this Article VIII also
constitute the substitution of the Attorney.
(e)As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and the Issuing Banks with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any Borrower, any other Loan Party, any Subsidiary
or any Affiliate of any of the foregoing that is communicated to or obtained by
the Person serving as Administrative Agent or any of its Affiliates in any
capacity. Nothing in this Agreement shall require the Administrative Agent to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of any of its
rights or powers if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.
(f)In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Banks (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:
(i)the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, any Issuing Bank or any Secured Party or holder
of any other obligation other than as expressly set forth herein and in the
other Loan Documents,

141

--------------------------------------------------------------------------------

regardless of whether a Default or an Event of Default has occurred and is
continuing (and it is understood and agreed that the use of the term “agent” (or
any similar term) herein or in any other Loan Document with reference to the
Administrative Agent is not intended to connote any fiduciary duty or other
implied (or express) obligations arising under agency doctrine of any applicable
law, and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties); additionally, each Lender agrees that it will not assert any claim
against the Administrative Agent based on an alleged breach of fiduciary duty by
the Administrative Agent in connection with this Agreement and/or the
transactions contemplated hereby; and
(ii)nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.
(g)The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub agent except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.
(h)None of any Co-Syndication Agent, any Co-Documentation Agent or any Arranger
shall have obligations or duties whatsoever in such capacity under this
Agreement or any other Loan Document and shall incur no liability hereunder or
thereunder in such capacity, but all such persons shall have the benefit of the
indemnities provided for hereunder.
(i)In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any reimbursement obligation in respect
of any LC Disbursement shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Loan Party) shall be entitled and empowered
(but not obligated) by intervention in such proceeding or otherwise:
(i)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Disbursements and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding; and
(ii)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay

142

--------------------------------------------------------------------------------

to the Administrative Agent any amount due to it, in its capacity as the
Administrative Agent, under the Loan Documents (including under Section 9.03).
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank in any such proceeding.



(j)Other than as expressly set forth in this Article, the provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the Issuing Banks, and, except solely to the extent of the Borrowers’ right to
consent pursuant to and subject to the conditions set forth in this Article, no
Loan Party nor any Subsidiary, or any of their respective Affiliates, shall have
any rights as a third party beneficiary under any such provisions. Each Secured
Party, whether or not a party hereto, will be deemed, by its acceptance of the
benefits of the Collateral and of the Guarantees of the Secured Obligations
provided under the Loan Documents, to have agreed to the provisions of this
Article.
Section 8.02Administrative Agent’s Reliance, Indemnification, Etc.
(a)Neither the Administrative Agent nor any of its Related Parties shall be (i)
liable for any action taken or omitted to be taken by such party, the
Administrative Agent or any of its Related Parties under or in connection with
this Agreement or the other Loan Documents (x) with the consent of or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence, bad faith or
willful misconduct (such absence to be presumed unless otherwise determined by a
court of competent jurisdiction by a final and non-appealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder.
(b)The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower Representative, a
Lender or an Issuing Bank, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items (which on their face purport to be such items) expressly
required to be delivered to the Administrative Agent or satisfaction of any
condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent or (vi) the creation,
perfection or priority of Liens on the Collateral.
(c)Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, (ii) may rely on the Register to the
extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Loan Parties), independent public accountants and
other experts selected by it, and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance

143

--------------------------------------------------------------------------------

with the advice of such counsel, accountants or experts, (iv) makes no warranty
or representation to any Lender or Issuing Bank and shall not be responsible to
any Lender or any Issuing Bank for any statements, warranties or representations
made by or on behalf of any Loan Party in connection with this Agreement or any
other Loan Document, (v) in determining compliance with any condition hereunder
to the making of a Loan, or the issuance of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, may
presume that such condition is satisfactory to such Lender or such Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or such Issuing Bank sufficiently in advance of the making of such
Loan or the issuance of such Letter of Credit and (vi) shall be entitled to rely
on, and shall incur no liability under or in respect of this Agreement or any
other Loan Document by acting upon, any notice, consent, certificate or other
instrument or writing (which writing may be a fax, any electronic message,
Internet or intranet website posting or other distribution) or any statement
made to it orally or by telephone and believed by it to be genuine and signed or
sent or otherwise authenticated by the proper party or parties (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the maker thereof).
Section 8.03The Administrative Agent Individually. With respect to its
Commitment, Loans (including Swingline Loans) and Letters of Credit, the Person
serving as the Administrative Agent shall have and may exercise the same rights
and powers hereunder and is subject to the same obligations and liabilities as
and to the extent set forth herein for any other Lender or any other Issuing
Bank, as the case may be. The terms “Issuing Banks”, “Lenders”, “Required
Lenders” and any similar terms shall, unless the context clearly otherwise
indicates, include the Administrative Agent in its individual capacity as a
Lender, an Issuing Bank or as one of the Required Lenders, as applicable. The
Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, the Loan Parties or any Subsidiary of a Loan Party
or other Affiliate of any of the foregoing as if such Person was not acting as
the Administrative Agent and without any duty to account therefor to the Lenders
or the Issuing Banks.
Section 8.04Successor Administrative Agent.
(a)The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders, the Issuing Banks and the Borrower
Representative, whether or not a successor Administrative Agent has been
appointed.  Upon any such resignation, the Required Lenders shall have the
right, to appoint a successor Administrative Agent.  If no successor
Administrative Agent shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent which shall be a bank with an office in
New York, New York or an Affiliate of any such bank.  In either case, such
appointment shall be subject to the prior written approval of the Borrower
Representative (which approval may not be unreasonably withheld and shall not be
required while an Event of Default has occurred and is continuing). Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent.  Upon the acceptance of appointment as
Administrative Agent by a successor Administrative Agent, the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents.  Prior to any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.  

144

--------------------------------------------------------------------------------

(b)Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Borrowers, whereupon, on the date of effectiveness of such resignation stated in
such notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and continue to be entitled to the rights set forth in such Collateral
Document and Loan Document, and, in the case of any Collateral in the possession
of the Administrative Agent, shall continue to hold such Collateral, in each
case until such time as a successor Administrative Agent is appointed and
accepts such appointment in accordance with this Section (it being understood
and agreed that the retiring Administrative Agent shall have no duty or
obligation to take any further action under any Collateral Document, including
any action required to maintain the perfection of any such security interest),
and (ii) the Required Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that (A) all payments required to be made hereunder or under any other
Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall directly be given or made to each Lender and each
Issuing Bank.  Following the effectiveness of the Administrative Agent's
resignation from its capacity as such, the provisions of this Article, Section
2.17(d) and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent and in respect of the matters referred to in the proviso
under clause (a) above.
Section 8.05Acknowledgements of Lenders and Issuing Bank.
(a)Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, any Arranger,
any Co-Syndication Agent, any Co-Documentation Agent, or any other Lender , or
any of the Related Parties of any of the foregoing, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any Arranger, any Co-Syndication
Agent, any Co-Documentation Agent, or any other Lender, or any of the Related
Parties of any of the foregoing, and based on such documents and information
(which may contain material, non-public information within the meaning of the
United States securities laws concerning the Borrowers and their Affiliates) as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.
(b)Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date or the effective date of any such Assignment and Assumption or
any other Loan Document pursuant to which it shall have become a Lender
hereunder.

145

--------------------------------------------------------------------------------

(c)Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (iv) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (v) without
limiting the generality of any other indemnification provision contained in this
Agreement, (A) it will hold the Administrative Agent and any such other Person
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any extension of credit that the indemnifying Lender has made or
may make to a Borrower, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will pay and
protect, and indemnify, defend, and hold the Administrative Agent and any such
other Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorneys' fees) incurred by the Administrative Agent or any such other Person
as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.
Section 8.06Collateral Matters.
(a)Except with respect to the exercise of setoff rights in accordance with
Section 9.08 or with respect to a Secured Party’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the Secured
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof. In its
capacity, the Administrative Agent is a “representative” of the Secured Parties
within the meaning of the term “secured party” as defined in the UCC. In the
event that any Collateral is hereafter pledged by any Person as collateral
security for the Secured Obligations, the Administrative Agent is hereby
authorized, and hereby granted a power of attorney, to execute and deliver on
behalf of the Secured Parties any Loan Documents necessary or appropriate to
grant and perfect a Lien on such Collateral in favor of the Administrative Agent
on behalf of the Secured Parties.
(b)In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of Banking Services the obligations under which
constitute Secured Obligations and no Swap Agreement the obligations under which
constitute Secured Obligations, will create (or be deemed to create) in favor of
any Secured Party that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under any Loan Document. By accepting the benefits of the Collateral, each
Secured Party that is a party to any such arrangement in respect of Banking
Services or Swap Agreement, as applicable, shall be deemed to have appointed the
Administrative Agent to serve as administrative agent and collateral agent under
the Loan Documents and agreed to be bound by the Loan Documents as a Secured
Party thereunder, subject to the limitations set forth in this paragraph.
(c)The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(b). The Administrative
Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence,

146

--------------------------------------------------------------------------------

priority or perfection of the Administrative Agent’s Lien thereon or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders or any other
Secured Party for any failure to monitor or maintain any portion of the
Collateral
Section 8.07Credit Bidding. The Secured Parties hereby irrevocably authorize the
Administrative Agent, at the direction of the Required Lenders, to credit bid
all or any portion of the Obligations (including by accepting some or all of the
Collateral in satisfaction of some or all of the Obligations pursuant to a deed
in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 9.02 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership interests, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of
Obligations credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Secured Parties pro rata
with their original interest in such Obligations and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action.  Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

147

--------------------------------------------------------------------------------

Section 8.08Certain ERISA Matters.



(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any Borrower or any other Loan Party, that at least one of the
following is and will be true:



(i)such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,



(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,



(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or



(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.



(b)  In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of any Borrower or any
other Loan Party, that none of the Administrative Agent, any Arranger, any
Co-Syndication Agent, any Co-Documentation Agent, or any of their respective
Affiliates is a fiduciary with respect to the Collateral or the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto).



148

--------------------------------------------------------------------------------

(c) The Administrative Agent and each Arranger, Co-Syndication Agent and
Co-Documentation Agent hereby informs the Lenders that each such Person is not
undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Letters of Credit, the Commitments, this
Agreement and any other Loan Documents, (ii) may recognize a gain if it extended
the Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

Section 8.09Flood Laws. JPMCB has adopted internal policies and procedures that
address requirements placed on federally regulated lenders under the National
Flood Insurance Reform Act of 1994 and related legislation (the “Flood Laws”).
JPMCB, as administrative agent or collateral agent on a syndicated facility,
will post on the applicable electronic platform (or otherwise distribute to each
Lender in the syndicate) documents that it receives in connection with the Flood
Laws.  However, JPMCB reminds each Lender and Participant in the facility that,
pursuant to the Flood Laws, each federally regulated Lender (whether acting as a
Lender or Participant in the facility) is responsible for assuring its own
compliance with the flood insurance requirements.
ARTICLE IX

Miscellaneous.
Section 9.01Notices.  
(a)Except in the case of notices and other communications expressly permitted to
be given by telephone or Electronic System (and subject to paragraph (b) below),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile (or, in the case of clause (iii) below,
e-mail), as follows:
(i)if to any Loan Party, to the Borrower Representative at:

c/o G-III Apparel Group, Ltd.

512 Seventh Avenue

New York, New York  10018

Attention: Neal Nackman, Chief Financial Officer

Facsimile No: (212) 719-0921

(ii)if to the Administrative Agent (other than for purposes of a notification of
the DQ List), JPMCB in its capacity as an Issuing Bank or the Swingline Lender,
to JPMorgan Chase Bank, N.A. at:

149

--------------------------------------------------------------------------------

925 Westchester Avenue, Suite 300

White Plains, New York 10604

Attention: Donna DiForio

G-III Leather Fashions Account Officer

Facsimile No: (914) 949-4871



(iii) if to the Administrative Agent for purposes of a notification of the DQ
List, to JPMDQ_Contact@jpmorgan.com; and
(iv)if to any other Lender or Issuing Bank, to it at its address or facsimile
number set forth in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient or (iii) delivered through Electronic
Systems to the extent provided in paragraph (b) below shall be effective as
provided in such paragraph.

(b)Notices and other communications to any Loan Party, the Lenders and the
Issuing Banks hereunder may be delivered or furnished using Electronic Systems
or Approved Electronic Platforms, as applicable, or pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II or to compliance and no Default
certificates delivered pursuant to Section 5.01(c) unless otherwise agreed by
the Administrative Agent and the applicable Lender.  The Administrative Agent or
the Borrower Representative (on behalf of the Loan Parties) may, in its
discretion, agree to accept notices and other communications to it hereunder by
Electronic Systems or Approved Electronic Platforms, as applicable, pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise proscribes, all such notices and other communications (i) sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if not given during the normal business hours of
the recipient, such notice or communication shall be deemed to have been given
at the opening of business on the next Business Day for the recipient, and (ii)
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (b)(i) of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (i) and (ii) above, if such notice, e-mail or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day of the recipient.
(c)Any party hereto may change its address, facsimile number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto.
(d)The Loan Parties agree that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Banks by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic system chosen by the Administrative Agent to be
its electronic transmission system (the “Approved Electronic Platform”).
(e)Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and

150

--------------------------------------------------------------------------------

the Approved Electronic Platform is secured through a per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders, each of the Issuing Banks and each Loan
Party acknowledges and agrees that the distribution of material through an
electronic medium is not necessarily secure, that the Administrative Agent is
not responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders, each of the Issuing Banks and each Loan Party hereby approves
distribution of the Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution; provided that, in the
event that the Approved Electronic Platform is used to make Communications of
Information and Holdings or the Company reasonably believe that any such
Approved Electronic Platform is no longer secure, after notification by the
Borrower Representative to the Administrative Agent thereof, no further
Communication of Information shall be made through such Approved Electronic
Platform.
(f)THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER, ANY CO-DOCUMENTATION AGENT,
ANY CO-SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES
(COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY
LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or Issuing Bank by
means of electronic communications pursuant to this Section, including through
an Approved Electronic Platform.



(g)Each Lender and each Issuing Bank agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and each Issuing Bank agrees (i) to notify the Administrative Agent in writing
(which could be in the form of electronic communication) from time to time of
such Lender’s or such Issuing Bank’s (as applicable) email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.
(h)Each of the Lenders, each Issuing Bank and each Loan Party agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to,

151

--------------------------------------------------------------------------------

store the Communications on the Approved Electronic Platform in accordance with
the Administrative Agent’s generally applicable document retention procedures
and policies.

Nothing herein shall prejudice the right of the Administrative Agent, any
Lender, any Loan Party or any Issuing Bank to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.

Section 9.02Waivers; Amendments.  
(a)No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effec­tive only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time. No notice or demand on any Borrower in
any case shall entitle any Borrower to any other or further notice or demand in
similar or other circumstances.
(b)Except as provided in Section 2.09 with respect to increases in Commitments,
Section 2.14(c) and (d),  Section 2.24 with respect to Extended Commitments,
Section 6.11 with respect to changes in fiscal year-end or method of determining
fiscal quarters or otherwise as expressly stated in this Agreement, neither this
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrowers
and the Required Lenders; provided that, no such agreement shall:

(i) increase the Commitment of any Lender without the written consent of such
Lender (including any such Lender that is a Defaulting Lender);

(ii) reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon (it being agreed that the waiver of the
default interest margin referred to in Section 2.13(d) shall only require the
consent of Required Lenders), or reduce or forgive any interest or fees payable
hereunder, without the written consent of each Lender (including any such Lender
that is a Defaulting Lender) directly affected thereby (except that any
amendment or modification of the financial covenants in this Agreement (or
defined terms used in the financial covenants in this Agreement) shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (ii));

(iii) postpone any scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender (other than any Defaulting Lender) directly
affected thereby;

152

--------------------------------------------------------------------------------

(iv) change Section 2.18(b) or (d) in a manner that would alter the manner in
which payments are shared, without the written consent of each Lender (including
any such Lender that is a Defaulting Lender);

(v) change the definition of “Borrowing Base” (or any defined terms used
therein) in a manner that makes more credit available, increase the advance
rates set forth in the definition of Borrowing Base or add new categories of
eligible assets, in each case, without the written consent of the Supermajority
Lenders (it being understood that the Administrative Agent may from time to time
in its Permitted Discretion (A) increase or decrease any Net Orderly Liquidation
Value percentage based upon results of inventory appraisals received by the
Administrative Agent and (B) impose, remove, increase or decrease Reserves
(other than the Royalty Reserve or the Maturity Reserve, which will be imposed
automatically));

(vi) change any of the provisions of this Section or the definition of “Required
Lenders” or “Supermajority Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (other than any
Defaulting Lender) directly affected thereby;

(vii) release all or substantially all of the Loan Guarantors from their
obligations under the Loan Guaranty (except as otherwise permitted herein),
without the written consent of each Lender (other than any Defaulting Lender);
or

(viii) except as provided in clause (d) of this Section, release all or
substantially all of the Collateral, without the written consent of each Lender
(other than any Defaulting Lender);

provided further that, no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, any Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be (it being understood that any amendment to Section 2.20 shall require the
consent of the Administrative Agent, the Issuing Banks and the Swingline
Lender); provided further that no such agreement shall amend or modify the
provisions of Section 2.07 or any letter of credit application and any bilateral
agreement between the Borrower Representative and any Issuing Bank regarding
such Issuing Bank’s Issuing Bank Sublimit or the respective rights and
obligations between any Borrower and such Issuing Bank in connection with the
issuance of Letters of Credit without the prior written consent of the
Administrative Agent and such Issuing Bank.  The Administrative Agent may also
amend the Commitment Schedule to reflect assignments entered into pursuant to
Section 9.04.

(c)Notwithstanding the foregoing, this Agreement and any other Loan Document may
be amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrowers (x) to add one or more
credit facilities to this Agreement and to permit extensions of credit from time
to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Revolving Loans and the accrued interest and fees in respect
thereof (provided that, for the avoidance of doubt, no Lender shall be required
to participate in any such credit facilities without its prior written consent)
and (y) to

153

--------------------------------------------------------------------------------

include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Lenders. The Administrative Agent may
not enter into any amendments, waivers or modifications of any Intercreditor
Agreement without the written consent of the Required Lenders.  In addition,
notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Borrower Representative and the Administrative Agent may enter
into amendments to this Agreement and the other Loan Documents in accordance
with Section 2.24, and such amendments shall be effective to amend the terms of
this Agreement and the other applicable Loan Documents (and the Administrative
Agent may enter any new or replacement intercreditor agreement or amend,
supplement or modify any existing intercreditor agreement as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent to effect the
terms of Section 2.24, or to effect the joinder thereto of any successor agent
or similar agent under Notes Agreement or any agreement or instrument evidencing
any Permitted Additional Equal Priority Obligations secured by Liens described
in Section 6.02(a)(ii)), in each case, without any further action or consent of
any other party to any Loan Document.
(d)The Lenders and the Issuing Banks hereby irrevocably authorize the
Administrative Agent to automatically release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral, and such Liens shall
be automatically released (i) at such time as the Commitments shall have
terminated, no Letters of Credit shall be outstanding (unless any outstanding
Letters of Credit shall have been cash collateralized or backstopped pursuant to
arrangements reasonably satisfactory to the Administrative Agent and the
applicable Issuing Bank), and all Secured Obligations (other than Banking
Services Obligations, Swap Agreement Obligations and Unliquidated Obligations,
in each case, not then due and payable) shall have been paid in full in cash
(the conditions set forth in this clause (i), collectively, the “Final Release
Conditions”), (ii) constituting property being sold or disposed of in compliance
with the terms of this Agreement, (iii) constituting property leased to a Loan
Party under a lease which has expired or been terminated in a transaction
permitted under this Agreement, (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII, (v) with
respect to any Collateral upon such Collateral becoming Excluded Collateral,
(vi) with respect to any Fixed Asset Priority Collateral upon the release of
such Collateral provided pursuant to Section 5.1 of the ABL/Fixed Asset
Intercreditor Agreement, (vii) any release of ABL Priority Collateral provided
pursuant to Section 5.1 of the ABL/Fixed Asset Intercreditor Agreement if the
release of such Liens is approved, authorized or ratified in writing by the
Required Lenders (or such higher percentage of the Lenders whose consent may be
required in accordance with Section 9.02) or (viii) if such Liens were granted
by any Loan Party with respect to which 100% of its Equity Interests have been
disposed of (other than to a Loan Party) in a transaction permitted pursuant to
Section 6.05.  Except as provided in the preceding sentence, the Administrative
Agent will not release any Liens on Collateral without the prior written
authorization of the Required Lenders (or such higher percentage of the Lenders
whose consent may be required in accordance with Section 9.02); provided that,
the Administrative Agent may in its discretion, release its Liens on Collateral
valued in the aggregate not in excess of $10,000,000 during any calendar year
without the prior written authorization of the Required Lenders (it being agreed
that the Administrative Agent may rely conclusively on one or more certificates
of the Borrowers as to the value of any Collateral to be so released, without
further inquiry).  The Lenders and the Issuing Banks hereby irrevocably
authorize the Administrative Agent to automatically release all Loan Guarantors
from their obligations under the Loan Guaranty (and such Loan Guarantors shall
be automatically released) upon satisfaction of the Final Release Conditions.
 The Lenders and the Issuing Banks hereby irrevocably authorize the
Administrative Agent to automatically release any Loan Guarantor from its
obligation under the Loan Guaranty, and such Loan Guarantor shall be
automatically released from such obligation, if 100% of the Equity Interests of
such Loan Guarantor have been disposed of (other than to a Loan Party) in a
transaction permitted pursuant to Section 6.05.  Any such release shall not in
any manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral.
 Any execution and

154

--------------------------------------------------------------------------------

delivery by the Administrative Agent of documents in connection with any such
release shall be without recourse to or warranty by the Administrative Agent. No
Person shall have any voting rights under any Loan Document solely as a result
of the existence of any Swap Agreement Obligations or Banking Services
Obligations owed to it.  For the avoidance of doubt, no release of Collateral or
Loan Guarantors effected in the manner permitted by this Agreement shall require
the consent of any holder of any Swap Agreement Obligations or Banking Services
Obligations or the discharge of any Swap Agreement Obligations or Banking
Services Obligations.  A Loan Party shall automatically be released from its
obligations under the Loan Documents, and all security interests created by the
Collateral Documents in Collateral owned by such Loan Party shall be
automatically released upon the consummation of any transaction permitted by
this Agreement as a result of which such Loan Party ceases to be a Loan Party
(including by becoming an Excluded Subsidiary, pursuant to a merger with a
Subsidiary that is not a Loan Party or a designation or conversion as an
Unrestricted Subsidiary, in each case in a transaction permitted by, and
pursuant to, this Agreement); provided that, Loan Parties shall not be
automatically released pursuant to the foregoing provisions upon becoming an
Immaterial Subsidiary unless the Borrower Representative notifies the
Administrative Agent in writing that it wishes to release such Person as a Loan
Party.  Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the Administrative Agent is hereby irrevocably authorized
by each Lender (without requirement of notice to or consent of any Lender) to
and shall take any action requested by the Borrower Representative having the
effect of releasing any Collateral (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or (ii)
under the circumstances described in this Section 9.02(d).  Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release the interest of the
Administrative Agent held for the benefit of the Secured Parties in particular
types or items of property, or to release any Loan Party from its obligations
under the Loan Documents pursuant to this Section 9.02.  In connection with any
termination, release or subordination pursuant to this Section 9.02, the
Administrative Agent, at the request of a Responsible Officer of the Borrower
Representative, shall execute and deliver to the Borrower Representative, and
file, register and record, at the Borrower Representative’s expense, all
documents and to such further acts as the Borrower Representative shall
reasonably request to evidence such termination, release or subordination.
(e)If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrowers may elect
to replace a Non-Consenting Lender as a Lender party to this Agreement, provided
that, concurrently with such replacement, (i) another bank or other entity which
is reasonably satisfactory to the Borrowers, the Administrative Agent and the
Issuing Banks shall agree, as of such date, to purchase for cash the Loans and
other Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Assumption and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date and to comply with the requirements of clause (b) of Section 9.04, and (ii)
the Borrowers shall pay to such Non-Consenting Lender in same day funds on the
day of such replacement (1) all interest, fees and other amounts then accrued
but unpaid to such Non-Consenting Lender by the Borrowers hereunder to and
including the date of termination, including without limitation payments due to
such Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if
any, equal to the payment which would have been due to such Lender on the day of
such replacement under Section 2.16 had the Loans of such Non-Consenting Lender
been prepaid on such date rather than sold to the replacement Lender. Each party
hereto agrees that an assignment required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Borrower
Representative, the Administrative Agent and the assignee (or, to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and such parties are participants), and the Lender required to make such
assignment need not be a party thereto in order for such assignment to be
effective and shall

155

--------------------------------------------------------------------------------

be deemed to have consented to an be bound by the terms thereof; provided that,
following the effectiveness of any such assignment, the other parties to such
assignment agree to execute and deliver such documents necessary to evidence
such assignment as reasonably requested by the applicable Lender, provided that
any such documents shall be without recourse to or warranty by the parties
thereto.
(f)Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Administrative Agent may enter into or amend any Customary
Intercreditor Agreement (or enter into any replacement thereof) or Collateral
Document (or enter into any replacement thereof), including a collateral trust
agreement, in connection with the incurrence of any Indebtedness permitted under
Section 6.01 to provide that any trustee, administrative agent, collateral
agent, security agent or similar agent under any indenture or other agreement
pursuant to which such Indebtedness is issued, incurred or otherwise obtained,
acting on behalf of the holders of such Indebtedness, shall become a party
thereto and shall have the rights to share in the Collateral on an equal
priority basis with, or junior basis to, as applicable, the Secured Obligations;
provided that, no such additional or replacement Collateral Document (including
any collateral trust agreement) or amendment thereto shall adversely affect the
priority of the security interests securing the Secured Obligations or otherwise
materially and adversely affect the interests of the Secured Parties.
(g)Notwithstanding the foregoing, the Administrative Agent, with the consent of
the Borrower Representative only, may amend, modify or supplement any Loan
Document without the consent of any Lender or the Required Lenders in order to
correct, amend or cure any ambiguity, inconsistency or defect or correct any
technical, typographical or other manifest error in any Loan Document. Any such
amendment modification or supplement shall become effective if the same is not
objected to in writing by the Required Lenders to the Administrative Agent
within five (5) Business Days following receipt of notice thereof.
Section 9.03Expenses; Indemnity; Damage Waiver.  
(a)The Loan Parties shall, jointly and severally, pay (i) all reasonable and
documented or invoiced out-of-pocket expenses incurred by the Administrative
Agent, including the reasonable fees, charges and disbursements of counsel for
the Administrative Agent, in connection with the syndication and distribution
(including, without limitation, via the internet or through an Electronic
System) of the credit facility provided for herein, the preparation and
administration of the Loan Documents and any amendments, modifications or
waivers of the provi­sions of the Loan Documents (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented or invoiced out-of-pocket expenses incurred by each
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, any
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Issuing Bank or any Lender, in
connection with the enforcement, collection or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit;
provided, that, for purposes of this clause (iii), the Lenders (but not the
Administrative Agent or any Issuing Bank) shall be limited to one counsel
together for the Lenders as a group so long as any Lender has not, in good faith
(and based on advice of counsel for such Lender) reasonably determined that its
interests conflict sufficiently with those of the other Lenders to warrant the
employment of separate counsel for such Lender, in which case such Lender shall
be paid, or reimbursed for payment of the fees, charges and disbursements of
such separate counsel.  Expenses being reimbursed by the Loan Parties under this
Section include, without limiting the generality of the foregoing, fees costs
and expenses incurred in connection with:

156

--------------------------------------------------------------------------------

(i)insurance reviews and, subject to Section 5.10(a), appraisals;
(ii)subject to Section 5.10(b), field examinations and the preparation of
Reports based on the fees charged by a third party retained by the
Administrative Agent or the internally allocated fees for each Person employed
by the Administrative Agent with respect to each field examination;
(iii)background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Administrative
Agent;
(iv)Taxes, fees and other charges for (A) lien and title searches and title
insurance and (B) recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Administrative Agent’s Liens; and
(v)costs and expenses of preserving and protecting the Collateral.

All of the foregoing costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).

(b)The Loan Parties shall, jointly and severally, indemnify the Administrative
Agent, each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of or relating to any claim or any litigation or other
proceedings that relate to (i) the execution or delivery of the Loan Documents
or any agreement or instrument contemplated thereby, the performance by the
parties hereto of their respective obligations thereunder or the consummation of
the Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any property owned or operated by any
Loan Party or a Restricted Subsidiary, or any Environmental Liability related in
any way to any Loan Party or a Restricted Subsidiary, (iv) the failure of a Loan
Party to deliver to the Administrative Agent the required receipts or other
required documentary evidence with respect to a payment made by a Loan Party for
Taxes pursuant to Section 2.17, or (v) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation or proceeding is brought by
any Loan Party or their respective equity holders, Affiliates, creditors or any
other third Person and whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available (i) to the extent that
such losses, claims, damages, penalties, liabilities or related expenses are
deter­mined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or its Related Parties or (ii) any dispute solely
among Indemnitees (other than any claims against an Indemnitee in its capacity
or in fulfilling its role as an agent or arranger or any similar role hereunder
or under any other Loan Document and other than any claims arising out of any
act or omission of Holdings or any of its affiliates). This Section 9.03(b)
shall not apply with respect to Taxes other than any Taxes that represent losses
or damages arising from any non-Tax claim.
(c)To the extent that any Loan Party fails to pay any amount required to be paid
by it to the Administrative Agent (or any sub-agent thereof), the Swingline
Lender or the Issuing Bank (or any Related Party of any of the foregoing) under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Swingline Lender or the Issuing Bank (or any Related
Party of any of the foregoing), as the case may be, such Lender’s Applicable
Percentage (determined as of the

157

--------------------------------------------------------------------------------

time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount (it being understood that the Loan Parties’ failure to pay
any such amount shall not relieve any Loan Party of any default in the payment
thereof); provided that the unreimbursed expense or indemnified loss, claim,
damage, penalty, liability or related expense, as the case may be, was incurred
by or asserted against the Administrative Agent, the Swingline Lender or the
Issuing Bank in its capacity as such.
(d)To the extent permitted by applicable law, no Loan Party or Indemnitee shall
assert, and each hereby waives, any claim against any Loan Party or Indemnitee
(i) for any damages arising from the use by others of information or other
materials (including, without limitation, any personal data) obtained through
telecommunications, electronic or other information transmission systems
(including the Internet) or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof; provided that, nothing in this paragraph (d) shall relieve any
Loan Party of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials obtained through any Platform or other information transmission
systems in connection with the Loan Documents or the transactions contemplated
thereby unless determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.
(e)All amounts due under this Section shall be payable not later than ten (10)
Business Days after written demand therefor.
Section 9.04Successors and Assigns.  
(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld or delayed) of:
(A)the Borrower Representative, provided that, no consent of the Borrower
Representative shall be required for an assignment to a Lender, an Affiliate of
a Lender, an Approved Fund or, if a Payment or Bankruptcy Event of Default has
occurred and is continuing, any other assignee;
(B)the Administrative Agent;

158

--------------------------------------------------------------------------------

(C)each Issuing Bank; and
(D)the Swingline Lender.
(ii)Assignments shall be subject to the following additional conditions:
(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower Representative and the Administrative
Agent otherwise consent, provided that no such consent of the Borrower
Representative shall be required if an Event of Default has occurred and is
continuing;
(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500; and
(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the other
Loan Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Parent, (c) the Borrowers, any of their Subsidiaries or any of its
Affiliates, (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof or
(e) a Disqualified Institution.

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obliga­tions under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under
159

--------------------------------------------------------------------------------

this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amounts (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrowers, the Issuing Bank
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
(v)Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Section
2.05, 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrowers,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
 The Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) and (g) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender and any information and documentation
required under Section 2.17(g) will be delivered to the Borrowers and the
Administrative Agent)) to the same extent as if it were a

160

--------------------------------------------------------------------------------

Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.18 and 2.19 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Section 2.15 or 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
 Each Lender that sells a participation agrees, at the Borrowers’ request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) or Proposed Section 1.163-5(b) of the United States Treasury
Regulations (or, in each case, any amended, successor or final version).  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
(e)Disqualified Institutions.
(i) No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign or grant a
participation in all or a portion of its rights and obligations under this
Agreement to such Person (unless the Borrower Representative has consented to
such assignment or participation in writing in its sole and absolute discretion,
in which case such Person will not be considered a Disqualified Institution for
the purpose of such assignment or participation). For the avoidance of doubt,
with respect to any assignee or Participant that becomes a Disqualified
Institution after the applicable Trade Date (including as a result of the
delivery of a written supplement to the list of “Disqualified Institutions”
referred to in, the definition of “Disqualified Institution”), (x) such assignee
or Participant shall not retroactively be disqualified from becoming a Lender or
Participant and (y) the execution by the Borrower Representative of an
Assignment and Assumption with respect to such assignee will not by itself
result in such assignee no longer being considered a Disqualified Institution.
Any assignment or participation in violation of this clause (e)(i) shall not be
void, but the other provisions of this clause (e) shall apply.

161

--------------------------------------------------------------------------------

(ii) If any assignment or participation is made to any Disqualified Institution
without the Borrower Representative’s prior written consent in violation of
clause (i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Borrower Representative may, at its sole expense and
effort, upon notice to the applicable Disqualified Institution and the
Administrative Agent, require such Disqualified Institution to assign, without
recourse (in accordance with and subject to the restrictions contained in this
Section 9.04), all of its interest, rights and obligations under this Agreement
to one or more Persons (other than an Ineligible Institution) at the lesser of
(x) the principal amount thereof and (y) the amount that such Disqualified
Institution paid to acquire such interests, rights and obligations in each case
plus accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder.
(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions to whom an assignment or participation is made in
violation of clause (i) above (A) will not have the right to (x) receive
information, reports or other materials provided to Lenders by the Borrower
Representative, the Administrative Agent or any other Lender, (y) attend or
participate in meetings attended by the Lenders and the Administrative Agent, or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B)(x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting on any plan of reorganization, each Disqualified
Institution party hereto hereby agrees (1) not to vote on such plan of
reorganization, (2) if such Disqualified Institution does vote on such plan of
reorganization notwithstanding the restriction in the foregoing clause (1), such
vote will be deemed not to be in good faith and shall be “designated” pursuant
to Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
applicable laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such plan of reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other applicable laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).
(iv) The Administrative Agent shall have the right, and the Borrower
Representative hereby expressly authorizes the Administrative Agent, to (A) post
the list of Disqualified Institutions provided by the Borrower Representative
and any updates thereto from time to time (collectively, the “DQ List”) on a
Platform, including that portion of such Platform that is designated for “public
side” Lenders and/or (B) provide the DQ List to each Lender or potential Lender
requesting the same.
(v) The Administrative Agent and the Lenders shall not be responsible or have
any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions hereof relating to Disqualified
Institutions.  Without limiting the generality of the foregoing, neither the
Administrative Agent nor any Lender shall ‎(x) be obligated to ascertain,
monitor or inquire as to whether any other Lender or Participant or prospective
Lender or Participant is a Disqualified ‎Lender or (y) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, by any other Person to any ‎Disqualified
Institution.‎

162

--------------------------------------------------------------------------------

Section 9.05Survival.  All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instru­ments  delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstand­ing and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.
Section 9.06Counterparts; Integration; Effectiveness; Electronic Execution.  
(a)This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate letter agreements with
respect to (i) fees payable to the Administrative Agent  and (ii) increases or
reductions of the Issuing Bank Sublimit of the Issuing Bank constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
(b)Delivery of an executed counterpart of a signature page of (x) this
Agreement, (y) any other Loan Document and/or (z) any document, amendment,
approval, consent, information, notice (including, for the avoidance of doubt,
any notice delivered pursuant to Section 9.01), certificate, request, statement,
disclosure or authorization related to this Agreement, any other Loan Document
and/or the transactions contemplated hereby and/or thereby (each an “Ancillary
Document”) that is an Electronic Signature transmitted by telecopy, emailed pdf.
or any other electronic means that reproduces an image of an actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement, such other Loan Document or such Ancillary Document, as
applicable.  The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to this Agreement, any other Loan Document and/or
any Ancillary Document shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in any electronic form (including
deliveries by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page), each of which shall
be of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be; provided that nothing herein shall require the
Administrative Agent to accept Electronic Signatures in any form or format
without its prior written consent and pursuant to procedures approved by it;
provided, further, without limiting the foregoing, (i) to the extent the
Administrative Agent has agreed to accept any Electronic Signature, each of the
parties hereto shall be entitled to rely on such Electronic Signature
purportedly given by or on behalf of any other party without further
verification thereof and without any obligation to review the appearance or form
of any such Electronic signature and (ii) upon the request of the Administrative
Agent or any Lender, any Electronic Signature  shall be promptly followed by a
manually executed counterpart.  Without limiting the

163

--------------------------------------------------------------------------------

generality of the foregoing, each party hereto hereby (i) agrees that, for all
purposes, including without limitation, in connection with any workout,
restructuring, enforcement of remedies, bankruptcy proceedings or litigation
among the Administrative Agent, the Lenders, the Borrowers and the other Loan
Parties, Electronic Signatures transmitted by telecopy, emailed pdf. or any
other electronic means that reproduces an image of an actual executed signature
page and/or any electronic images of this Agreement,  any other Loan Document
and/or any Ancillary Document shall have the same legal effect, validity and
enforceability as any paper original, (ii) may, at its option, create one or
more copies of this Agreement, any other Loan Document and/or any Ancillary
Document in the form of an imaged electronic record in any format, which shall
be deemed created in the ordinary course of such Person’s business, and destroy
the original paper document (and all such electronic records shall be considered
an original for all purposes and shall have the same legal effect, validity and
enforceability as a paper record), (iii) waives any argument, defense or right
to contest the legal effect, validity or enforceability of this Agreement, any
other Loan Document and/or any Ancillary Document based solely on the lack of
paper original copies of this Agreement, such other Loan Document and/or such
Ancillary Document, respectively, including with respect to any signature pages
thereto and (iv) waives any claim against any such Person for any Liabilities
arising solely from such Person’s and/or any Lender’s reliance on or use of
Electronic Signatures and/or transmissions by telecopy, emailed pdf. or any
other electronic means that reproduces an image of an actual executed signature
page, including any Liabilities arising as a result of the failure of any party
hereto to use any available security measures in connection with the execution,
delivery or transmission of any Electronic Signature.
Section 9.07Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 9.08Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time due and owing by
such Lender or Affiliate to or for the credit or the account of the Borrowers or
any Loan Guarantor against any of and all the Secured Obligations held by such
Lender and then due and owing, irrespective of whether or not such Lender shall
have made any demand under the Loan Documents.  The applicable Lender shall
notify the Borrower Representative and the Administrative Agent of such set-off
or application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section.  The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.  
Section 9.09Governing Law; Jurisdiction; Consent to Service of Process.  
(a)This Agreement shall be governed by and construed in accordance with the laws
of the State of New York.
(b)Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in the Borough of Manhattan, and of the United
States District Court for the Southern District of New York sitting in the
Borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to any Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in

164

--------------------------------------------------------------------------------

such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
 Nothing in this Agreement or any other Loan Document shall affect any right
that the Administrative Agent, the Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its proper­ties in the courts of any
jurisdiction.
(c)Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or here­after have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
Section 9.10WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREE­MENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
Section 9.11Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.12Confidentiality.  Each of the Administrative Agent, the Issuing Bank
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested or required by any Governmental Authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by any Requirement of Law or by any
subpoena or similar legal process, (d) to any other party to this Agreement, (e)
in connection with the exercise of any remedies hereunder or any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement (it being understood that the DQ List may be disclosed to any assignee
or Participant, or prospective assignee or Participant, in reliance on this
clause (f)) or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Loan Parties and their
obligations, (g) on a confidential

165

--------------------------------------------------------------------------------

basis to (1) any rating agency in connection with rating Holdings or its
Subsidiaries or the credit facilities provided for herein or (2) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facilities provided for
herein, (h) with the consent of the Borrower Representative or (i) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
the Issuing Bank or any Lender on a non-confidential basis from a source other
than the Borrowers.  For the purposes of this Section, “Information” means all
information received from the Borrowers relating to the Borrowers or their
business, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the Borrowers and other than information pertaining to
this Agreement provided by arrangers to data service providers, including league
table providers, that serve the lending industry; provided that, in the case of
information received from the Borrowers after the Effective Date, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY, AND ITS AFFILIATES, THE OTHER LOAN PARTIES AND  THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

Section 9.13Several Obligations; Nonreliance; Violation of Law.  The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock (as
defined in Regulation U of the Board) for the repayment of the Borrowings
provided for herein.  Anything contained in this Agreement to the contrary
notwithstanding, neither the Issuing Bank nor any Lender shall be obligated to
extend credit to the Borrowers in violation of any Requirement of Law.
Section 9.14USA PATRIOT Act.  Each Lender that is subject to the requirements of
the USA Patriot Act and the requirements of the Beneficial Ownership Regulation
hereby notifies each Loan Party that, pursuant to the requirements of the USA
Patriot Act and the Beneficial Ownership Regulation, it is required to obtain,
verify and record information that identifies such Loan Party, which

166

--------------------------------------------------------------------------------

information includes the name, address and tax identification number of such
Loan Party and other information that will allow such Lender to identify such
Loan Party in accordance with the USA Patriot Act and the Beneficial Ownership
Regulation and other applicable “know your customer” and anti-money laundering
rules and regulations.

Section 9.15Canadian Anti-Money Laundering Legislation.  (a) Each Loan Party
acknowledges that, pursuant to the Canadian Anti-Money Laundering &
Anti-Terrorism Legislation and other applicable anti-money laundering,
anti-terrorist financing, government sanction and “know your client” laws
(collectively, including any guidelines or orders thereunder, “AML
Legislation”), the Lenders may be required to obtain, verify and record
information regarding the Loan Parties and their respective directors,
authorized signing officers, direct or indirect shareholders or other Persons in
control of the Loan Parties, and the transactions contemplated hereby. Each Loan
Party shall promptly provide all such information, including supporting
documentation and other evidence, as may be reasonably requested by any Lender
or any prospective assignee or participant of a Lender, any Issuing Bank or any
Agent, in order to comply with any applicable AML Legislation, whether now or
hereafter in existence.

(b)If the Administrative Agent has ascertained the identity of any Loan Party or
any authorized signatories of the Loan Parties for the purposes of applicable
AML Legislation, then the Administrative Agent:

(i)shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of the applicable AML
Legislation; and

(ii)shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that neither the Administrative Agent nor
any other Agent has any obligation to ascertain the identity of the Loan Parties
or any authorized signatories of the Loan Parties on behalf of any Lender, or to
confirm the completeness or accuracy of any information it obtains from any Loan
Party or any such authorized signatory in doing so.

Section 9.16[Intentionally Omitted].
Section 9.17Disclosure.  Each Loan Party and each Lender hereby acknowledges and
agrees that the Administrative Agent and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with any of
the Loan Parties and their respective Affiliates.
Section 9.18Appointment for Perfection.  Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the other Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control.  Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof and, promptly upon the
Administrative Agent’s request therefor, shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.
Section 9.19Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under appli­cable law (collectively the “Charges”), shall exceed

167

--------------------------------------------------------------------------------

the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the NYFRB Rate to the date of repayment, shall
have been received by such Lender.

Section 9.20Intercreditor Agreements.
(a)Each of the Lenders hereby acknowledges that it has received and reviewed the
ABL/Fixed Asset Intercreditor Agreement and agrees to be bound by the terms
thereof as if such Lender was a signatory thereto. Each Lender (and each Person
that becomes a Lender hereunder pursuant to Section 9.04) hereby (a)
acknowledges that JPMCB is acting under the ABL/Fixed Asset Intercreditor
Agreement as the “ABL Agent” and JPMCB is or may be a Lender hereunder and/or
the Notes Agreement and (b) waives any conflict of interest, now contemplated or
arising hereafter, in connection therewith and agrees not to assert against the
Administrative Agent any claims, cause of action, damages or liabilities of
whatever kind or nature relating thereto. Each Lender (and each Person that
becomes a Lender hereunder pursuant to Section 9.04) hereby authorizes and
directs the Administrative Agent to enter into the ABL/Fixed Asset Intercreditor
Agreement on behalf of such Lender and agrees that the Administrative Agent may
take such actions on its behalf as is contemplated by the terms of the ABL/Fixed
Asset Intercreditor Agreement.  
(b)Notwithstanding anything herein to the contrary, the Liens and security
interests granted to the Administrative Agent pursuant to this Agreement or any
other Loan Document and the exercise of any right or remedy by the
Administrative Agent hereunder or under any other Loan Document are subject to
the provisions of the ABL/Fixed Asset Intercreditor Agreement. In the event of
any conflict between the terms of the ABL/Fixed Asset Intercreditor Agreement,
this Agreement and any other Loan Document, the terms of the ABL/Fixed Asset
Intercreditor Agreement shall govern and control with respect to any right or
remedy. Without limiting the generality of the foregoing, and notwithstanding
anything herein to the contrary, all rights and remedies of the Administrative
Agent (and the Lenders) shall be subject to the terms of the ABL/Fixed Asset
Intercreditor Agreement, and until the Discharge of Fixed Asset Obligations (as
defined in the ABL/Fixed Asset Intercreditor Agreement), any obligation of any
Loan Party hereunder or under any other Loan Document with respect to the
delivery or control of any of the Fixed Asset Priority Collateral, the novation
of any Lien on any certificate of title, bill of lading or other document, the
giving of any notice to any bailee or other Person, the provision of voting
rights or the obtaining of any consent of any Person, in each case, with respect
to the Fixed Asset Priority Collateral, shall be deemed to be satisfied if the
Loan Party complies with the requirements of the similar provision of the
applicable Notes Documents. Until the Discharge of Notes Obligations and subject
to the express terms of the Loan Documents, delivery of any Fixed Asset Priority
Collateral to the applicable agent pursuant to the applicable Notes Documents
and the ABL/Fixed Asset Intercreditor Agreement or other applicable
intercreditor agreement shall satisfy any delivery requirement hereunder or
under any other Loan Document.
(c)Without limiting the authority granted to the Administrative Agent in Article
VIII hereof or any other provision of this Section 9.20, each Lender (and each
Person that becomes a Lender hereunder pursuant to Section 9.04) hereby
authorizes and directs the Administrative Agent to enter into any Intercreditor
Agreement on behalf of such Lender, agrees to be bound by the terms thereof as
if such Lender was a signatory thereto and agrees that the Administrative Agent
may take such actions on its behalf as is contemplated by the terms of such
Intercreditor Agreement. In the event of any conflict between the terms of any
Intercreditor Agreement and this Agreement, the terms of such Intercreditor
Agreement shall govern and control.

168

--------------------------------------------------------------------------------

Section 9.21Acknowledgement and Consent to Bail-In of Affected Financial
Institutions .  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

Section 9.22No Fiduciary Duty, etc. (a) Each Loan Party acknowledges and agrees,
and acknowledges its Subsidiaries’ understanding, that no Credit Party will have
any obligations except those obligations expressly set forth herein and in the
other Loan Documents and each Credit Party is acting solely in the capacity of
an arm’s length contractual counterparty to each Loan Party with respect to the
Loan Documents and the transactions contemplated herein and  therein and not as
a financial advisor or a fiduciary to, or an agent of, any Loan Party or any
other person.  Each Loan Party agrees that it will not assert any claim against
any Credit Party based on an alleged breach of fiduciary duty by such Credit
Party in connection with this Agreement and the transactions contemplated
hereby.  Additionally, each Loan Party acknowledges and agrees that no Credit
Party is advising any Loan Party as to any legal, tax, investment, accounting,
regulatory or any other matters in any jurisdiction.  Each Loan Party shall
consult with its own advisors concerning such matters and shall be responsible
for making its own independent investigation and appraisal of the transactions
contemplated herein or in the other Loan Documents, and the Credit Parties shall
have no responsibility or liability to any Loan Party with respect thereto.  

(b)Each Loan Party further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services.  In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, any Loan Party and other companies with which any Loan Party
may have commercial or other relationships.  With respect to any securities
and/or financial instruments so held by any Credit Party or any of its
customers, all rights in respect of such securities and financial instruments,
including any voting rights, will be exercised by the holder of the rights, in
its sole discretion.  



(c)In addition, each Loan Party acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or

169

--------------------------------------------------------------------------------

other services (including financial advisory services) to other companies in
respect of which a Loan Party may have conflicting interests regarding the
transactions described herein and otherwise.  No Credit Party will use
confidential information obtained from any Loan Party by virtue of the
transactions contemplated by the Loan Documents or its other relationships with
such Loan Party in connection with the performance by such Credit Party of
services for other companies, and no Credit Party will furnish any such
information to other companies.  Each Loan Party also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to any Loan Party,
confidential information obtained from other companies

Section 9.23Acknowledgement Regarding Any Supported QFCs To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.



ARTICLE X

Loan Guaranty.
Section 10.01Guaranty.  Each Loan Guarantor (other than those that have
delivered a separate Guarantee) hereby agrees that it is jointly and severally
liable for, and, as a primary obligor and not merely as surety, absolutely,
unconditionally and irrevocably guarantees to the Secured Parties, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations (collectively, the
“Guaranteed Obligations”); provided, however, that the definition of “Guaranteed
Obligations” shall not create any guarantee by any Loan Guarantor of (or grant
of security interest by any Loan Guarantor to support, as applicable) any
Excluded Swap Obligations of such Loan Guarantor for purposes of determining any
obligations of any Loan Guarantor).  Each Loan Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part

170

--------------------------------------------------------------------------------

without notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.

Section 10.02Guaranty of Payment.  This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the
Administrative Agent, the Issuing Bank or any Lender to sue any Borrower, any
Loan Guarantor, any other guarantor, or any other Person obligated for all or
any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.
Section 10.03No Discharge or Diminishment of Loan Guaranty.  
(a)Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
 (i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of any Borrower or any other Obligated Party liable for any of the
Guaranteed Obligations; (iii) any insolvency, bankruptcy, winding-up,
liquidation, reorganization or other similar proceeding affecting any Obligated
Party or their assets or any resulting release or discharge of any obligation of
any Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any Loan Guarantor may have at any time against any Obligated Party, the
Administrative Agent, the Issuing Bank, any Lender or any other Person, whether
in connection herewith or in any unrelated transactions.
(b)The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.
(c)Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent, the Issuing Bank or any Lender to assert any claim or demand or to
enforce any remedy with respect to all or any part of the Guaranteed
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection or invalidity of any indirect or direct security for the
obligations of any Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of the Guaranteed Obligations).
Section 10.04Defenses Waived.  To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of any Borrower or any Loan Guarantor, other than the
indefeasible payment in full in cash of the Guaranteed Obligations. Without
limiting the generality of the

171

--------------------------------------------------------------------------------

foregoing, each Loan Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against any Obligated Party, or any other Person.
 Each Loan Guarantor confirms that it is not a surety under any state law and
shall not raise any such law as a defense to its obligations hereunder.  The
Administrative Agent may, at its election, foreclose on any Collateral held by
it by one or more judicial or nonjudicial sales, accept an assignment of any
such Collateral in lieu of foreclosure or otherwise act or fail to act with
respect to any collateral securing all or a part of the Guaranteed Obligations,
compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any Obligated Party or exercise any other right or remedy
available to it against any Obligated Party, without affecting or impairing in
any way the liability of such Loan Guarantor under this Loan Guaranty except to
the extent the Guaranteed Obligations have been fully and indefeasibly paid in
cash.  To the fullest extent permitted by applicable law, each Loan Guarantor
waives any defense arising out of any such election even though that election
may operate, pursuant to applicable law, to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Loan Guarantor
against any Obligated Party or any security.

Section 10.05Rights of Subrogation.  No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification, that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent, the Issuing Bank and the
Lenders.
Section 10.06Reinstatement; Stay of Acceleration.  If at any time any payment of
any portion of the Guaranteed Obligations (including a payment effected through
exercise of a right of setoff) is rescinded, or must otherwise be restored or
returned upon the insolvency, bankruptcy or reorganization of any Borrower or
otherwise (including pursuant to any settlement entered into by a Secured Party
in its discretion), each Loan Guarantor’s obligations under this Loan Guaranty
with respect to that payment shall be reinstated at such time as though the
payment had not been made and whether or not the Administrative Agent, the
Issuing Bank and the Lenders are in possession of this Loan Guaranty. If
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of any Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Administrative Agent.
Section 10.07Information.  Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither the Administrative Agent, the Issuing Bank nor any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.
Section 10.08[Reserved].  
Section 10.09Taxes.  Each payment of the Guaranteed Obligations will be made by
each Loan Guarantor without withholding for any Taxes, unless such withholding
is required by law.  If any Loan Guarantor determines, in its sole discretion
exercised in good faith, that it is so required to withhold Taxes, then such
Loan Guarantor may so withhold and shall timely pay the full amount of withheld
Taxes to the relevant Governmental Authority in accordance with applicable law.
 If such Taxes are Indemnified Taxes, then the amount payable by such Loan
Guarantor shall be increased as necessary so that, net of such withholding
(including such withholding applicable to additional amounts payable under this
Section), the Administrative Agent, Lender or Issuing Bank (as the case may be)
receives the amount it would have received had no such withholding been made.

172

--------------------------------------------------------------------------------

Section 10.10Maximum Liability .  Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.  In determining the
limitations, if any, on the amount of any Loan Guarantor’s obligations hereunder
pursuant to the preceding sentence, it is the intention of the parties hereto
that any rights of subrogation, indemnification or contribution which such Loan
Guarantor may have under this Loan Guaranty, any other agreement or applicable
law shall be taken into account.
Section 10.11Contribution .  
(a)To the extent that any Loan Guarantor shall make a payment under this Loan
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Loan Guarantor,
exceeds the amount which otherwise would have been paid by or attributable to
such Loan Guarantor if each Loan Guarantor had paid the aggregate Guaranteed
Obligations satisfied by such Guarantor Payment in the same proportion as such
Loan Guarantor’s “Allocable Amount” (as defined below) (as determined
immediately prior to such Guarantor Payment) bore to the aggregate Allocable
Amounts of each of the Loan Guarantors as determined immediately prior to the
making of such Guarantor Payment, then, following indefeasible payment in full
in cash of the Guarantor Payment and the Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and all Commitments and
Letters of Credit have terminated or expired or, in the case of all Letters of
Credit, are fully collateralized on terms reasonably acceptable to the
Administrative Agent and the Issuing Bank, and this Agreement, the Swap
Agreement Obligations and the Banking Services Obligations have terminated, such
Loan Guarantor shall be entitled to receive contribution and indemnification
payments from, and be reimbursed by, each other Loan Guarantor for the amount of
such excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.
(b)As of any date of determination, the “Allocable Amount” of any Loan Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Loan Guarantor over the total liabilities of such Loan Guarantor (including the
maximum amount reasonably expected to become due in respect of contingent
liabilities, calculated, without duplication, assuming each other Loan Guarantor
that is also liable for such contingent liability pays its ratable share
thereof), giving effect to all payments made by other Loan Guarantors as of such
date in a manner to maximize the amount of such contributions.
(c)This Section 10.11 is intended only to define the relative rights of the Loan
Guarantors, and nothing set forth in this Section 10.11 is intended to or shall
impair the obligations of the Loan Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Loan Guaranty.
(d)The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.
(e)The rights of the indemnifying Loan Guarantors against other Loan Guarantors
under this Section 10.11 shall be exercisable upon satisfaction of the Final
Release Conditions.
Section 10.12Liability Cumulative.  The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Administrative Agent, the Issuing Bank
and the Lenders under this Agreement and the other Loan Documents to which such
Loan Party is a party or in respect of any obligations or liabilities of the

173

--------------------------------------------------------------------------------

other Loan Parties, without any limitation as to amount, unless the instrument
or agreement evidencing or creating such other liability specifically provides
to the contrary.

Section 10.13Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guarantee in respect of a Swap
Obligation (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.13 or otherwise under this Loan Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.13 shall remain in full force and
effect until satisfaction of the Final Release Conditions.  Each Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
ARTICLE XI

The Borrower Representative.
Section 11.01Appointment; Nature of Relationship.  The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents.  The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XI.
 Additionally, the Borrowers hereby appoint the Borrower Representative as their
agent to receive all of the proceeds of the Loans in the Funding Account(s), at
which time the Borrower Representative shall promptly disburse such Loans to the
appropriate Borrower(s), provided that, in the case of a Revolving Loan, such
amount shall not exceed Availability.  The Administrative Agent and the Lenders,
and their respective officers, directors, agents or employees, shall not be
liable to the Borrower Representative or any Borrower for any action taken or
omitted to be taken by the Borrower Representative or the Borrowers pursuant to
this Section 11.01.
Section 11.02Powers.  The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto.  The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.
Section 11.03Employment of Agents.  The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.
Section 11.04Notices.  Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default or Unmatured Default hereunder
referring to this Agreement describing such Default or Unmatured Default and
stating that such notice is a “notice of default”.  In the event that the
Borrower Representative receives such a notice, the Borrower Representative
shall give prompt notice thereof to the Administrative Agent and the Lenders.
 Any notice provided to the

174

--------------------------------------------------------------------------------

Borrower Representative hereunder shall constitute notice to each Borrower on
the date received by the Borrower Representative.

Section 11.05Successor Borrower Representative.  Upon the prior written consent
of the Administrative Agent, the Borrower Representative may resign at any time,
such resignation to be effective upon the appointment of a successor Borrower
Representative.  The Administrative Agent shall give prompt written notice of
such resignation to the Lenders.
Section 11.06Execution of Loan Documents; Borrowing Base Certificate.  The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Administrative Agent and the
Lenders the Loan Documents and all related agreements, certificates, documents,
or instruments as shall be necessary or appropriate to effect the purposes of
the Loan Documents, including, without limitation, the Borrowing Base
Certificates and the Compliance Certificates.  Each Borrower agrees that any
action taken by the Borrower Representative or the Borrowers in accordance with
the terms of this Agreement or the other Loan Documents, and the exercise by the
Borrower Representative of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Borrowers.
Section 11.07Reporting.  Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month to the Borrower Representative a copy
of its Borrowing Base Certificate and any other certificate or report required
hereunder or requested by the Borrower Representative on which the Borrower
Representative shall rely to prepare the Borrowing Base Certificates and
Compliance Certificate required pursuant to the provisions of this Agreement.

[Signature Pages Follow]

175

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

BORROWERS:


G-III LEATHER FASHIONS, INC.

By: /s/ Neal S. Nackman

Name: Neal S. Nackman

Title: Vice President, Finance


RIVIERA SUN, INC.


By: /s/ Neal S. Nackman

Name: Neal S. Nackman

Title: Vice President, Finance

AM RETAIL GROUP, INC.

By: /s/ Neal S. Nackman

Name: Neal S. Nackman

Title: Vice President, Finance

THE DONNA KARAN COMPANY STORE LLC

By: /s/ Neal S. Nackman

Name: Neal S. Nackman

Title: Chief Financial and Administrative Officer, Secretary and Treasurer

Signature Page to Second Amended and Restated Credit Agreement
G-III Apparel Group, Ltd.



--------------------------------------------------------------------------------

HOLDINGS:

G-III APPAREL GROUP, LTD.

By: /s/ Neal S. Nackman

Name: Neal S. Nackman

Title: Chief Financial Officer and Treasurer


CANADA SUB:

G-III APPAREL CANADA ULC

By: /s/ Neal S. Nackman

Name: Neal S. Nackman

Title: Vice President, Finance

ADDITIONAL LOAN GUARANTORS:


DONNA KARAN INTERNATIONAL INC.

By: /s/ Neal S. Nackman

Name: Neal S. Nackman

Title: Secretary and Treasurer

GABRIELLE STUDIO, INC.

By: /s/ Neal S. Nackman

Name: Neal S. Nackman

Title: Secretary and Treasurer

DONNA KARAN STUDIO LLC

By: /s/ Neal S. Nackman

Name: Neal S. Nackman

Title: Chief Financial and Administrative Officer, Secretary and Treasurer

Signature Page to Second Amended and Restated Credit Agreement
G-III Apparel Group, Ltd.



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS:

JPMORGAN CHASE BANK, N.A., individually as a Lender, as Swingline Lender, as an
Issuing Bank and as Administrative Agent

By: /s/ Devin Roccisano

Name: Devin Roccisano

Title: Executive Director



Signature Page to Second Amended and Restated Credit Agreement
G-III Apparel Group, Ltd.



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, individually as a Lender and as an Issuing Bank

By: /s/ Ritam Bhalla

Name: Ritam Bhalla

Title: Director



Signature Page to Second Amended and Restated Credit Agreement
G-III Apparel Group, Ltd.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually as a Lender and as an Issuing Bank

By: /s/ Galina Evelson

Name: Galina Evelson

Title: Senior Vice President



Signature Page to Second Amended and Restated Credit Agreement
G-III Apparel Group, Ltd.



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, individually as a Lender and as an Issuing
Bank

By: /s/ Julianne Low

Name: Julianne Low

Title: Senior Director





Signature Page to Second Amended and Restated Credit Agreement
G-III Apparel Group, Ltd.



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., individually as a Lender and as an Issuing Bank

By: /s/ Marc J. Breier

Name: Marc J. Breier

Title: Authorized Signatory





Signature Page to Second Amended and Restated Credit Agreement
G-III Apparel Group, Ltd.



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, individually as a Lender and as an Issuing
Bank

By: /s/ Eric Fisch

Name: Eric Fisch

Title: Senior Vice President





Signature Page to Second Amended and Restated Credit Agreement
G-III Apparel Group, Ltd.



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, individually as a Lender and as an Issuing Bank

By: /s/ Thomas P. Chidester

Name: Thomas P. Chidester

Title: Director



Signature Page to Second Amended and Restated Credit Agreement
G-III Apparel Group, Ltd.



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, individually as a Lender and as an Issuing Bank

By: /s/ Katherine Meadows

Name: Katherine Meadows

Title: Senior Vice President



Signature Page to Second Amended and Restated Credit Agreement
G-III Apparel Group, Ltd.



--------------------------------------------------------------------------------

TD BANK, N.A., individually as a Lender

By: /s/ Jennifer Visconti

Name: Jennifer Visconti

Title: Vice President



Signature Page to Second Amended and Restated Credit Agreement
G-III Apparel Group, Ltd.



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., individually as a Lender

By: /s/ Angela Reilly

Name: Angela Reilly

Title: Senior Vice President



Signature Page to Second Amended and Restated Credit Agreement
G-III Apparel Group, Ltd.



--------------------------------------------------------------------------------

THE CIT GROUP/COMMERCIAL SERVICES, INC., individually as a Lender

By: /s/ Daniel Goll

Name: Daniel Goll

Title: Vice President



Signature Page to Second Amended and Restated Credit Agreement
G-III Apparel Group, Ltd.



--------------------------------------------------------------------------------

ISRAEL DISCOUNT BANK OF NEW YORK., individually as a Lender

By: /s/ CJ Gianatiempo

Name: CJ Gianatiempo

Title: First Vice President



By: /s/ Ender Cetin

Name: Ender Cetin

Title: Senior Vice President



Signature Page to Second Amended and Restated Credit Agreement
G-III Apparel Group, Ltd.



--------------------------------------------------------------------------------

The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Effective Date, it is no longer a party to the Existing Credit
Agreement or any of the “Loan Documents” (as defined therein) and is not a party
to this Agreement other than for the sole purpose of provisions of Section 1.08
expressly applicable to it.



CITIBANK, N.A., as a Departing Lender

By /s/ William H. Moul, Jr.

Name: William H. Moul, Jr.

Title: Authorized Signatory



Signature Page to Second Amended and Restated Credit Agreement
G-III Apparel Group, Ltd.



--------------------------------------------------------------------------------

The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Effective Date, it is no longer a party to the Existing Credit
Agreement or any of the “Loan Documents” (as defined therein) and is not a party
to this Agreement other than for the sole purpose of provisions of Section 1.08
expressly applicable to it.



BMO HARRIS BANK, N.A., as a Departing Lender

By /s/ Kara Goodwin

Name: Kara Goodwin

Title: Managing Director



Signature Page to Second Amended and Restated Credit Agreement
G-III Apparel Group, Ltd.



--------------------------------------------------------------------------------

The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Effective Date, it is no longer a party to the Existing Credit
Agreement or any of the “Loan Documents” (as defined therein) and is not a party
to this Agreement other than for the sole purpose of provisions of Section 1.08
expressly applicable to it.



WEBSTER BUSINESS CREDIT CORPORATION, as a Departing Lender

By /s/ Gordon Massave

Name: Gordon Massave

Title: Vice President





Signature Page to Second Amended and Restated Credit Agreement
G-III Apparel Group, Ltd.



--------------------------------------------------------------------------------




COMMITMENT SCHEDULE









--------------------------------------------------------------------------------




EXHIBIT A

[FORM OF]
ASSIGNMENT AND ASSUMPTION





This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below  (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.



For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and other
rights of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.



1.Assignor:______________________________



2.Assignee:______________________________

[and is an Affiliate/Approved Fund of [identify Lender]1]



3.Borrowers: G-III Leather Fashions, Inc. and the other Borrowers from time to
time party to the Credit Agreement referred to below



4.Administrative Agent:JPMorgan Chase Bank, N.A., as the administrative agent
under the

Credit Agreement



5.          Credit Agreement:

The $650,000,000 Second Amended and Restated Credit Agreement dated as of August
7, 2020 among G-III Leather Fashions, Inc., a New York corporation, the other
Loan Parties party thereto, the Lenders parties thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.



6.Assigned Interest:



1 Select as applicable.

Exhibit A-1





--------------------------------------------------------------------------------

‌



­­­­­­­­­­­­­­­­­­­­­­­­

Aggregate Amount of Commitment/Loans for all Lenders

Amount of Commitment/Loans Assigned

Percentage Assigned of Commitment/Loans2

$

$

%

$

$

%

$

$

%





Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]



The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.



The terms set forth in this Assignment and Assumption are hereby agreed to:



ASSIGNOR



[NAME OF ASSIGNOR]





By:______________________________

Title:





ASSIGNEE



[NAME OF ASSIGNEE]





By:______________________________

Title:







2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

Exhibit A-2

--------------------------------------------------------------------------------

‌



[Consented to and]3 Accepted:



JPMORGAN CHASE BANK, N.A., as

Administrative Agent[, an Issuing Bank and as Swingline Lender]4





By_________________________________

Title:





[Consented to:]4



[NAME OF RELEVANT PARTY]





By________________________________

Title:



3 To be added only if the consent of the Administrative Agent, Issuing Bank or
Swingline Lender, as applicable, is required by the terms of the Credit
Agreement.

4 To be added only if the consent of the Borrower Representative and/or other
parties (e.g. Issuing Bank) is required by the terms of the Credit Agreement.

Exhibit A-3

--------------------------------------------------------------------------------

‌



ANNEX 1

ASSIGNMENT AND ASSUMPTION



Graphic [giii-20200807ex1015c0e37002.jpg]

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION



1. Representations and Warranties.



1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, (iv) any requirements under applicable law for the
Assignee to become a lender under the Credit Agreement or to charge interest at
the rate set forth therein from time to time or (v)  the performance or
observance by any Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.



1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement and under applicable law
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section
5.01 thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent, any Arranger, the Assignor or any other
Lender or any of their respective Related Parties, and (v) if it is a Non U.S.
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, any Arranger,
any Co-Syndication Agent, any Co-Documentation Agent, the Assignor or any other
Lender or any of their respective Related Parties, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.



2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.



3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  



Exhibit A-4

--------------------------------------------------------------------------------

‌



Acceptance and adoption of the terms of this Assignment and Assumption by the
Assignee and the Assignor by Electronic Signature or delivery of an executed
counterpart of a signature page of this Assignment and Assumption by any
Approved Electronic Platform shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption.  This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.

‌





Exhibit A-5

--------------------------------------------------------------------------------

‌



EXHIBIT B

[FORM OF]
BORROWING REQUEST

JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below

277 Park Avenue, 22nd Floor
New York, New York 10172
Attention: Donna DiForio
Facsimile: (646) 534-2274

Re: G-III Leather Fashions, Inc.

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of August 7, 2020 (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among G-III
Leather Fashions, Inc. (the “Borrower Representative”), the other Loan Parties
party thereto, the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).  Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.  The Borrower Representative
hereby gives you notice pursuant to Section 2.03 of the Credit Agreement that it
requests a Borrowing under the Credit Agreement, and in connection therewith the
Borrower Representative specifies the following information with respect to such
Borrowing requested hereby:

1.

Name of applicable Borrower(s):  __________

2.

Aggregate principal amount of Borrowing:1  __________

3.

Date of Borrowing (which shall be a Business Day):  __________

4.

Type of Borrowing (ABR or Eurodollar):  __________

5.

Interest Period and the last day thereof (if a Eurodollar Borrowing):2
 __________

[Signature Page Follows]





1 Not less than applicable amounts specified in Section 2.02(c).

2 Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

Exhibit B-1

--------------------------------------------------------------------------------

‌



The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]3 4.02 of the Credit Agreement are satisfied
as of the date hereof.

Very truly yours,

G-III LEATHER FASHIONS, INC.,
as the Borrower Representative

By:
Name:
Title:







3 To be included only for Borrowings on the Effective Date.

Exhibit B-2

--------------------------------------------------------------------------------

‌



EXHIBIT C



[FORM OF]

COMPLIANCE CERTIFICATE







To:

The Lenders parties to the

Credit Agreement Described Below



This Compliance Certificate is furnished pursuant to that certain Second Amended
and Restated Credit Agreement dated as of August 7, 2020 (as amended, modified,
renewed or extended from time to time, the “Agreement”) among  G-III Leather
Fashions, Inc. (the “Borrower Representative”), G-III Apparel Group, Ltd.
(“Holdings”), the other Loan Parties, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders.  Unless otherwise
defined herein, capitalized terms used in this Compliance Certificate have the
meanings ascribed thereto in the Agreement.



THE UNDERSIGNED HEREBY CERTIFIES, ON ITS BEHALF AND ON BEHALF OF THE BORROWERS,
THAT:



1.I am the duly elected                     of Holdings;



2.  I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of Holdings and its consolidated Subsidiaries during the accounting
period covered by the attached financial statements [for quarterly or monthly
financial statements add: and such financial statements present fairly in all
material respects the financial condition and results of operations of Holdings
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consis­tently applied, subject to normal year-end audit adjustments and the
absence of footnotes];



3. The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate or (ii) any change in GAAP or in the application thereof
that has occurred since the date of the audited financial statements referred to
in Section 3.04 of the Agreement;



4.I hereby certify that no Loan Party has changed (i) its name, (ii) its chief
executive office, (iii) principal place of business, (iv) the type of entity it
is or (v) its state of incorporation or organization without having given the
Administrative Agent the notice required by [Section 4.15] of the Security
Agreement;



5. [for quarterly or annual financial statements add: Schedule I attached hereto
sets forth calculations of (i) the Fixed Charge Coverage Ratio (x) demonstrating
compliance with Section 6.12 of the Credit Agreement if a FCCR Test Period is in
effect or (y) for informational purposes only if a FCCR Test Period is not then
in effect and (ii) the Total Leverage Ratio, in each case for the Test Period
ended on the last day of the period applicable to the financial statements
delivered concurrently with this Compliance Certificate, all of which
calculations and the data provided in connection therewith are true, complete
and correct; and]



Exhibit C-1

--------------------------------------------------------------------------------

‌



6.Schedule II hereto sets forth (i) the computations necessary to determine the
Applicable Rate commencing on the Business Day this Compliance Certificate is
delivered and (ii) the Category from the definition of Applicable Rate
determined by the computations.



Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrowers have taken, are taking, or propose to
take with respect to each such condition or event or (i) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:












The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Compliance Certificate in support hereof, are made and delivered this    
day of              ,       .






G-III APPAREL GROUP, LTD.





By:

Name:

Title:



















































Exhibit C-2

--------------------------------------------------------------------------------

‌



SCHEDULE I

Calculations of Fixed Charge Coverage Ratio and Total Leverage Ratio







Exhibit C-3

--------------------------------------------------------------------------------

‌

SCHEDULE II



Applicable Rate Calculation





(i)Computation: _____________



(ii)Category from Grid in Definition of Applicable Rate: ________________









Exhibit C-4

--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

JOINDER AGREEMENT





THIS JOINDER AGREEMENT (this “Agreement”), dated as of __________, ____, 20__,
is entered into between ________________________________, a _________________
(the “New Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent (the “Administrative Agent”) under that certain Second
Amended and Restated Credit Agreement dated as of August 7, 2020 (as the same
may be amended, modified, extended or restated from time to time, the “Credit
Agreement”) among G-III Leather Fashions, Inc. (the “Company”), the other Loan
Parties party thereto, the Lenders party thereto and the Administrative Agent
for the Lenders.  All capitalized terms used herein and not otherwise defined
herein shall have the meanings set forth in the Credit Agreement.



The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:



1.The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a “Loan Guarantor” for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement.  The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, (b) all of
the covenants set forth in Articles V and VI of the Credit Agreement and (c) all
of the guaranty obligations set forth in Article X of the Credit Agreement.
 Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary, subject to the limitations set forth in Sections 10.10 and 10.13
of the Credit Agreement, hereby guarantees, jointly and severally with the other
Loan Guarantors, to the Administrative Agent and the Lenders, as provided in
Article X of the Credit Agreement, the prompt payment and performance of the
Guaranteed Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) strictly in accordance with
the terms thereof and agrees that if any of the Guaranteed Obligations are not
paid or performed in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), the New Subsidiary will, jointly and
severally together with the other Loan Guarantors, promptly pay and perform the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration or otherwise) in accordance with the
terms of such extension or renewal.



2.If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Collateral Documents (and such other
documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.



3.The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows:













Exhibit D-1

--------------------------------------------------------------------------------

4.The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.



5.This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.



6.THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.



IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.



[NEW SUBSIDIARY]



By:

Name:

Title:



Acknowledged and accepted:



JPMORGAN CHASE BANK, N.A., as Administrative

Agent



By:

Name:

Title:





Exhibit D-2

--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF ABL/ FIXED ASSET INTERCREDITOR AGREEMENT]

[Attached.]











































Exhibit E-1

--------------------------------------------------------------------------------

EXHIBIT F-1



[FORM OF]



U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)



Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of August 7, 2020 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among G-III Leather Fashions, Inc. (the
“Borrower Representative”), the other Loan Parties party thereto, the Lenders
party thereto and JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent for the Lenders.    



Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.



The undersigned has furnished the Administrative Agent and the Borrower
Representative with a certificate of its non-U.S. Person status on IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower Representative
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower Representative and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.



Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.





[NAME OF LENDER]

By:



Name:



Title:

Date: ________, __, 20[ ]



Exhibit F-1

--------------------------------------------------------------------------------

EXHIBIT F-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)



Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of August 7, 2020 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among G-III Leather Fashions, Inc. (the
“Borrower Representative”), the other Loan Parties party thereto, the Lenders
party thereto and JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent for the Lenders.    



Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.



The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
 By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.



Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



[NAME OF PARTICIPANT]

By:



Name:



Title:

Date: ________, __, 20[ ]

EXHIBIT F-2

--------------------------------------------------------------------------------

EXHIBIT F-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)



Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of August 7, 2020 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among G-III Leather Fashions, Inc. (the
“Borrower Representative”), the other Loan Parties party thereto, the Lenders
party thereto and JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent for the Lenders.    



Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.



The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner's/member's
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.



Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



[NAME OF PARTICIPANT]

By:‌



Name:



Title:

Date: ________, __, 20[ ]

EXHIBIT F-3

--------------------------------------------------------------------------------

‌



EXHIBIT F-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)



Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of August 7, 2020 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among G-III Leather Fashions, Inc. (the
“Borrower Representative”), the other Loan Parties party thereto, the Lenders
party thereto and JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent for the Lenders.    



Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.



The undersigned has furnished the Administrative Agent and the Borrower
Representative with IRS Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii)
an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, from each of such partner's/member's beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower Representative
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower Representative and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.



Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.





[NAME OF LENDER]

By:‌



Name:



Title:

Date: ________, __, 20[ ]



EXHIBIT F-4

--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF]

SOLVENCY CERTIFICATE

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

I, the undersigned, the Chief Financial Officer of G-III APPAREL GROUP, LTD., a
Delaware corporation (“Holdings”), in that capacity only and not in my
individual capacity (and without personal liability), do hereby certify as of
the date hereof, and based upon facts and circumstances as they exist as of the
date hereof (and disclaiming any responsibility for changes in such fact and
circumstances after the date hereof), that:

1.This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section 4.01(i) of the Second Amended and Restated Credit Agreement,
dated as of August 7, 2020, among G-III Leather Fashions, Inc., the other Loan
Parties party thereto, the other Loan Parties, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders (the “Credit
Agreement”). Unless otherwise defined herein, capitalized terms used in this
certificate shall have the meanings set forth in the Credit Agreement.

2.For purposes of this certificate, the terms below shall have the following
definitions:

(a)“Fair Value”

The amount at which the assets (both tangible and intangible), in their
entirety, of Holdings and its subsidiaries taken as a whole would change hands
between a willing buyer and a willing seller, within a commercially reasonable
period of time, each having reasonable knowledge of the relevant facts, with
neither being under any compulsion to act.



(b)“Present Fair Salable Value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets (both tangible and intangible) of
Holdings and its subsidiaries taken as a whole are sold on a going concern basis
with reasonable promptness in an arm’s-length transaction under present
conditions for the sale of comparable business enterprises insofar as such
conditions can be reasonably evaluated.



(c)“Stated Liabilities”

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of Holdings and its subsidiaries taken as a
whole, as of the date hereof after giving effect to the consummation of the
Transactions (including the execution and delivery of the Credit Agreement, the
making of the loans under the Credit Agreement and the use of proceeds of such
loans on the date hereof), determined in accordance with GAAP consistently
applied.



(d)“Identified Contingent Liabilities”

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of

Exhibit G-1



--------------------------------------------------------------------------------

Holdings and its subsidiaries taken as a whole after giving effect to the
Transactions (including the execution and delivery of the Credit Agreement, the
making of the loans under the Credit Agreement and the use of proceeds of such
loans on the date hereof) (including all fees and expenses related thereto but
exclusive of such contingent liabilities to the extent reflected in Stated
Liabilities), as identified and explained in terms of their nature and estimated
magnitude by responsible officers of Holdings.



(e)

“Can pay their Stated Liabilities and Identified Contingent Liabilities as they
mature”

Holdings and its subsidiaries taken as a whole after giving effect to the
Transactions (including the execution and delivery of the Credit Agreement, the
making of the loans under the Credit Agreement and the use of proceeds of such
loans on the date hereof) have sufficient assets and cash flow to pay their
respective Stated Liabilities and Identified Contingent Liabilities as those
liabilities mature or (in the case of contingent liabilities) otherwise become
payable.



(f)“Do not have Unreasonably Small Capital”

Holdings and its subsidiaries taken as a whole after giving effect to the
Transactions (including the execution and delivery of the Credit Agreement, the
making of the loans under the Credit Agreement and the use of proceeds of such
loans on the date hereof) have sufficient capital to ensure that it is a going
concern.



3.For purposes of this certificate, I, or officers of Holdings under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.



(a)

I have reviewed the financial statements referred to in Section 3.04 of the
Credit Agreement.

(b)

I have knowledge of and have reviewed to my satisfaction the Credit Agreement.

(c)

As chief financial officer of Holdings, I am familiar with the financial
condition of Holdings and its subsidiaries.

4.Based on and subject to the foregoing, I hereby certify on behalf of Holdings
that after giving effect to the consummation of the Transactions (including the
execution and delivery of the Credit Agreement, the making of the loans under
the Credit Agreement and the use of proceeds of such loans on the date hereof),
it is my opinion that (i) each of the Fair Value and the Present Fair Salable
Value of the assets of Holdings and its subsidiaries taken as a whole exceed
their Stated Liabilities and Identified Contingent Liabilities; (ii) Holdings
and its subsidiaries taken as a whole do not have Unreasonably Small Capital;
and (iii) Holdings and its subsidiaries taken as a whole can pay their Stated
Liabilities and Identified Contingent Liabilities as they mature.



Exhibit G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Holdings has caused this certificate to be executed on its
behalf by its Chief Financial Officer this [6]th day of August, 2020



G-III APPAREL GROUP, LTD.

By: ____________________________
Name:
Title: Chief Financial Officer





Exhibit G-3



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF]



INTERCOMPANY SUBORDINATED NOTE

New York
August 7, 2020

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to the order of such
other entity listed below that is a Loan Party (each, in such capacity, a
“Payee”), in lawful money of the United States of America, or in such other
currency as agreed to by such Payor and such Payee, in immediately available
funds, at such location as a Payee shall from time to time designate, the unpaid
principal amount of all loans and advances (including trade payables) made by
such Payee to such Payor. Each Payor promises also to pay interest on the unpaid
principal amount of all such loans and advances in like money at said location
from the date of such loans and advances until paid at such rate per annum as
shall be agreed upon from time to time by such Payor and such Payee.

Capitalized terms used in this Intercompany Subordinated Note (this “Note”) but
not otherwise defined herein shall have the meanings given to them, as
applicable, in (i) that certain Indenture, dated as of August 7, 2020 (as the
same may be amended, restated, supplemented, replaced, amended and restated or
otherwise modified from time to time in accordance with the Intercreditor
Agreement, the “Notes Agreement”), among G-III APPAREL GROUP, LTD., a Delaware
corporation (the “Issuer”), BARCLAYS BANK PLC, as the [______] (in such capacity
together with its successors in such capacity or a similar capacity under any
replacement agreement, the “Notes Agent”) and the other parties thereto from
time to time, (ii) that certain Second Amended and Restated Credit Agreement,
dated as of August 7, 2020 (as the same may be amended, restated, supplemented,
replaced amended and restated or otherwise modified from time to time in
accordance with the Intercreditor Agreement, the “ABL Credit Agreement” and,
together with the Notes Agreement, the “Credit Agreements”), among G-III LEATHER
FASHIONS, INC., a New York corporation, RIVIERA SUN, INC., a Delaware
corporation, AM RETAIL GROUP, INC., a Delaware corporation and THE DONNA KARAN
COMPANY STORE LLC, a New York limited liability company (collectively, the “ABL
Borrowers” and, together with the Issuer, the “Borrowers”), the banks, financial
institutions and other investors from time to time parties thereto (the “ABL
Lenders” and, together with the Tern Loan Lenders, the “Lenders”), JPMORGAN
CHASE BANK, N.A., as the Administrative Agent (in such capacity together with
its successors in such capacity or a similar capacity under any replacement
agreement, the “ABL Collateral Agent” and, together with the Notes Agent, the
“Collateral Agents”) and the other agents and guarantors party thereto from time
to time and (iii) that certain Intercreditor Agreement dated as of August 7,
2020 (as the same may be amended, restated, supplemented, amended and restated
or otherwise modified from time to time, the “Intercreditor Agreement”), among
the ABL Collateral Agent, the Notes Agent, and acknowledged by the Borrowers and
the other Guarantors.  

This Note shall be pledged by each Payee that is a Loan Party (a “Loan Party
Payee”) (i) to the Notes Agent (or agent or designee thereof), for the benefit
of the Secured Parties (as defined in the Notes Agreement, the “Notes Secured
Parties”), pursuant to the Security Agreement (as defined in the Notes
Agreement, the “Term Loan/Notes Security Agreement”), as collateral security for
such Payee’s Fixed Asset Obligations (as defined in the Intercreditor Agreement)
and (ii) to the ABL Collateral Agent (or any agent or designee thereof), for the
benefit of the Secured Parties (as defined in the ABL Credit Agreement,

Exhibit H-1



--------------------------------------------------------------------------------

the “ABL Secured Parties” and, together with the Notes Secured Parties, the
“Secured Parties”), pursuant to the U.S. Security Agreement (as defined in the
ABL Credit Agreement, the “ABL Security Agreement”), as collateral security for
such Payee’s ABL Obligations (as defined in the Intercreditor Agreement).  Each
Payee hereby acknowledges and agrees that (i) after the occurrence of and during
the continuation of an Event of Default under and as defined in the Notes
Security Agreement, the Notes Agent may exercise all rights of the Loan Party
Payees with respect to this Note and (ii) after the occurrence of and during the
continuation of an Event of Default under and as defined in the ABL Credit
Agreement, but subject to the terms of the Intercreditor Agreement and upon
written notice to the Borrower from the ABL Collateral Agent, the ABL Collateral
Agent may exercise all rights of the Loan Party Payees with respect to this
Note.

Upon the commencement of any insolvency or bankruptcy proceeding, or any
receivership, liquidation, reorganization or other similar proceeding in
connection therewith, relating to any Payor owing any amounts evidenced by this
Note to any Loan Party, or to any property of any such Payor, or upon the
commencement of any proceeding for voluntary liquidation, dissolution or other
winding up of any such Payor, all amounts evidenced by this Note owing by such
Payor to any and all Loan Parties shall become immediately due and payable,
without presentment, demand, protest or notice of any kind.

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Payor that is a Loan Party to any Payee shall
be subordinate and junior in right of payment, to the extent and in the manner
hereinafter set forth, to all Fixed Asset Obligations and the ABL Obligations of
such Payor until such time as the [Obligations] (as defined in the Notes
Agreement) shall have been paid in full (other than any contingent obligation
arising thereunder for which a claim has not been asserted) and the satisfaction
of the Final Release Conditions (as defined in the ABL Credit Agreement); the
Fixed Asset Obligations and the ABL Obligations and other indebtedness and
obligations in connection with any renewal, refunding, restructuring or
refinancing thereof, including interest thereon accruing after the commencement
of any proceedings referred to in clause (i) below, whether or not such interest
is an allowed claim in such proceeding, being hereinafter collectively referred
to as “Senior Indebtedness”).

(i)In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor or to its property, and in the event
of any proceedings for voluntary liquidation, dissolution or other winding up of
such Payor (except as expressly permitted by the Credit Agreements), whether or
not involving insolvency or bankruptcy, then, if an Event of Default (as defined
in either of the Credit Agreements) has occurred and is continuing, until the
[Obligations] (as defined in the Notes Agreement) shall have been paid in full
(other than any contingent obligation arising thereunder for which a claim has
not been asserted) and the satisfaction of the Final Release Conditions, any
payment or distribution to which such Payee would otherwise be entitled (other
than debt securities of such Payor that are subordinated, to at least the same
extent as this Note, to the payment of all Senior Indebtedness then outstanding
(such securities being hereinafter referred to as “Restructured Debt
Securities”)) shall be made to the holders of Senior Indebtedness;

(ii)If any Event of Default (as under and defined in either of the Credit
Agreements) occurs and is continuing, after prior written notice from the
Collateral Agents to the Borrowers, then (x) no payment or distribution of any
kind or character shall be made by or on behalf of the Payor or any other Person
on its behalf with respect to this Note and (y) upon the request of the
Collateral Agents, no amounts evidenced by this Note owing by any Payor to any
Payee that is a Loan Party shall be forgiven or otherwise reduced in any way,
other than as a result of payment in full thereof made in cash;

(iii)If any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these

Exhibit H-2





--------------------------------------------------------------------------------

subordination provisions) be received by any Payee in violation of clause (i) or
(ii) above before the [Obligations] (as defined in the Notes Agreement) shall
have been paid in full (other than any contingent obligation arising thereunder
for which a claim has not been asserted) and the satisfaction of the Final
Release Conditions, such payment or distribution shall be held in trust
(segregated from other property of such Payee) for the benefit of the Collateral
Agents, and shall be paid over or delivered in accordance with, the
Intercreditor Agreement; and

(iv)Each Payee agrees to file all claims against each relevant Payor in any
bankruptcy or other proceeding in which the filing of claims is required by law
in respect of any Senior Indebtedness, and the Collateral Agents shall be
entitled to all of such Payee’s rights thereunder. If for any reason a Payee
fails to file such claim at least ten Business Days prior to the last date on
which such claim should be filed, such Payee hereby irrevocably appoints each
Collateral Agent as its true and lawful attorney-in-fact and is hereby
authorized to act as attorney-in-fact in such Payee’s name to file such claim
or, in such Collateral Agent’s discretion, to assign such claim to and cause
proof of claim to be filed in the name of the relevant Collateral Agent or its
nominee. In all such cases, whether in administration, bankruptcy or otherwise,
the person or persons authorized to pay such claim shall pay to the Collateral
Agents the full amount payable on the claim in the proceeding, and, to the full
extent necessary for that purpose, each Payee hereby assigns to the Collateral
Agents all of such Payee’s rights to any payments or distributions to which such
Payee otherwise would be entitled. If the amount so paid is greater than such
Payee’s liability hereunder, the Collateral Agents shall pay the excess amount
to the party entitled thereto. In addition, each Payee hereby irrevocably
appoints each Collateral Agent as its attorney in fact to exercise all of such
Payee’s voting rights in connection with any bankruptcy proceeding or any plan
for the reorganization of each relevant Payor.

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Payor or by any act or
failure to act on the part of such holder or any trustee or agent for such
holder. Each Payee and each Payor hereby agree that the subordination of this
Note is for the benefit of the Collateral Agents and the other Secured Parties.
The Collateral Agents and the other Secured Parties are obligees under this Note
to the same extent as if their names were written herein as such and the
respective Collateral Agents may, on behalf of itself, and the Secured Parties,
proceed to enforce the subordination provisions herein.

The indebtedness evidenced by this Note owed by any Payor that is not a Loan
Party shall not be subordinated to, and shall rank pari passu in right of
payment with, any other obligation of such Payor.

Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the holders of Senior Indebtedness.

Each Payee is hereby authorized to record all loans and advances made by it to
any Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein; provided that the failure of any Payee to record such information shall
not affect any Payor's obligations in respect of intercompany Indebtedness
extended by such Payee to such Payor.

Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.

Exhibit H-3





--------------------------------------------------------------------------------

It is understood that this Note shall only evidence Indebtedness.

This Note shall be binding upon each Payor and its successors and assigns, and
the terms and provisions of this Note shall inure to the benefit of each Payee
and their respective successors and assigns, including subsequent holders
hereof. Notwithstanding anything to the contrary contained herein, in any other
Loan Document or in any other promissory note or other instrument, this Note
replaces and supersedes any and all promissory notes or other instruments which
create or evidence any loans or advances made on, before or after the date
hereof by any Payee to any other Subsidiary.

From time to time after the date hereof, additional Subsidiaries of Holdings may
become parties hereto (as Payor and/or Payee, as the case may be) by executing a
counterpart signature page hereto, which shall automatically be incorporated
into this Note (each additional Subsidiary, an “Additional Party”). Upon
delivery of such counterpart signature page to the Payees, notice of which is
hereby waived by the other Payors, each Additional Party shall be a Payor and/or
a Payee, as the case may be, and shall be as fully a party hereto as if such
Additional Party were an original signatory hereof. Each Payor expressly agrees
that its obligations arising hereunder shall not be affected or diminished by
the addition or release of any other Payor or Payee hereunder. This Note shall
be fully effective as to any Payor or Payee that is or becomes a party hereto
regardless of whether any other person becomes or fails to become or ceases to
be a Payor or Payee hereunder.

In the event either Collateral Agent enters into any Customary Intercreditor
Agreement, the Collateral Agents shall be authorized (without the consent of any
Lender) to enter into such amendments to this Note as may be necessary to
reflect the provisions of such Customary Intercreditor Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

[Signature Pages Follow]





Exhibit H-4





--------------------------------------------------------------------------------

G-III LEATHER FASHIONS, INC.

By: _____________________________
Name:
Title:

G-III APPAREL GROUP, LTD

By: _____________________________
Name:
Title:

AM RETAIL GROUP, INC.

By: _____________________________
Name:
Title:

RIVIERA SUN, INC.

By: _____________________________
Name:
Title:

G-III APPAREL CANADA ULC

By: _____________________________
Name:
Title:

Donna Karan International Inc.

By: _____________________________
Name:
Title:

Gabrielle Studio, Inc.

Signature Page to Intercompany Subordinated Note



--------------------------------------------------------------------------------

By: _____________________________
Name:
Title:

The Donna Karan Company Store LLC

By: _____________________________
Name:
Title:

Exhibit H-6





--------------------------------------------------------------------------------

Donna Karan Studio LLC

By: _____________________________
Name:
Title:









--------------------------------------------------------------------------------

EXHIBIT I



FORM OF BORROWING BASE CERTIFICATE





[Attached.]





Exhibit I-1

--------------------------------------------------------------------------------

EXHIBIT J-1

[FORM OF]

BORROWING SUBSIDIARY AGREEMENT

BORROWING SUBSIDIARY AGREEMENT dated as of [__________], among G-III Leather
Fashions, Inc., a New York corporation (the “Company”), [Name of Borrowing
Subsidiary], a [__________] (the “New Borrowing Subsidiary”), and JPMorgan Chase
Bank, N.A. as Administrative Agent (the “Administrative Agent”).

Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of August 7, 2020 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company, the
other Loan Parties from time to time party thereto, the Lenders from time to
time party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent.
 Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.  The Company and the
New Borrowing Subsidiary desire that the New Borrowing Subsidiary become a
Borrowing Subsidiary pursuant to Section 2.23 of the Credit Agreement.  In
addition, the New Borrowing Subsidiary hereby authorizes the Company to act on
its behalf as and to the extent provided for in Article II of the Credit
Agreement.  

The New Borrowing Subsidiary hereby ratifies, as of the date hereof, and agrees
to be bound by, all of the terms, provisions and conditions contained in the
Credit Agreement, including, without limitation, (a) all of the representations
and warranties of the Loan Parties set forth in Article III of the Credit
Agreement, (b) all of the covenants set forth in Articles V and VI of the Credit
Agreement and (c) all of the guaranty obligations set forth in Article X of the
Credit Agreement.

[INSERT OTHER PROVISIONS REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT OR ITS
COUNSELS OR REQUIRED BY LENDERS AS A CONDITION TO THEIR APPROVAL OF AN APPROVED
FOREIGN SUBSIDIARY].  

Upon execution of this Borrowing Subsidiary Agreement by each of the Company,
the New Borrowing Subsidiary and the Administrative Agent and the satisfaction
of the each of the other conditions precedent set forth in Section 2.23 and 4.03
of the Credit Agreement, the New Borrowing Subsidiary shall be a party to the
Credit Agreement and shall constitute a “Borrowing Subsidiary” for all purposes
thereof.

This Borrowing Subsidiary Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

Exhibit J-1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Borrowing Subsidiary
Agreement to be duly executed by their authorized officers as of the date first
appearing above.

G-III Leather Fashions, Inc.



By: _________________________________
Name:
Title:



[NAME OF NEW BORROWING SUBSIDIARY]



By: _________________________________
Name:
Title:



JPMORGAN CHASE BANK, N.A., as Administrative Agent



By: _________________________________
Name:
Title:



Exhibit J-2

--------------------------------------------------------------------------------

EXHIBIT J-2

[FORM OF]

BORROWING SUBSIDIARY TERMINATION

JPMorgan Chase Bank, N.A.
as Administrative Agent
for the Lenders referred to below
277 Park Avenue, 22nd Floor
New York, NY 10172
Attention: Donna DiForio

[Date]

Ladies and Gentlemen:



The undersigned, G-III Leather Fashions, Inc. (the “Company”), refers to the
Second Amended and Restated Credit Agreement, dated as of August 7, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the other Loan Parties from time to time
party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent.
 Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

The Company hereby terminates the status of [______________] (the “Terminated
Borrowing Subsidiary”) as a Borrowing Subsidiary under the Credit Agreement.
 [The Company represents and warrants that no Loans made to the Terminated
Borrowing Subsidiary are outstanding as of the date hereof and that all amounts
payable by the Terminated Borrowing Subsidiary in respect of interest and/or
fees (and, to the extent notified by the Administrative Agent or any Lender, any
other amounts payable under the Credit Agreement) pursuant to the Credit
Agreement have been paid in full on or prior to the date hereof.] [The Company
acknowledges that the Terminated Borrowing Subsidiary shall continue to be a
Borrower until such time as all Loans made to the Terminated Borrowing
Subsidiary shall have been prepaid, any outstanding Letters of Credit have been
cash collateralized or backstopped in an amount and on terms reasonably
satisfactory to the Administrative Agent, and all amounts payable by the
Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement shall have
been paid in full; provided that, the Terminated Borrowing Subsidiary shall not
have the right to make further Borrowings under the Credit Agreement.]

[Signature Page Follows]

Exhibit J-3

--------------------------------------------------------------------------------

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

Very truly yours,



G-III Leather Fashions, Inc.



By:_________________________________
Name:
Title:





Exhibit J-4

--------------------------------------------------------------------------------

EXHIBIT K

[FORM OF]

FACTORED ACCOUNT CERTIFICATE

Accounts as of ___________, 202_ (“Report Date”)

I.Approved Receivables



Name of Account Debtor

Accounts as of Prior Certificate Report Date

Increase/ (Decrease)

Accounts as of Report Date

















[ABC Corp.]

0

0

0









[DEF Corp.]

0

0

0









[GHI Corp.]

0

0

0

























TOTAL:

0

0

0



II.Notification Receivables



Name of Account Debtor

Accounts as of Prior Certificate Report Date

Increase/ (Decrease)

Accounts as of Report Date

Credit Limit Under Factoring Agreement

Excess over Factoring Credit Limit













[XYZ Corp.]

0

0

0

0

0

















































TOTAL:

0

0

0

0

0

Pursuant to the Second Amended and Restated Credit Agreement, dated as of August
7, 2020 (as further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among G-III Leather Fashions, Inc.
(the “Borrower Representative”), the other Borrowers party thereto, the other
Loan Parties party thereto, the Lenders party thereto, and JPMorgan Chase Bank,
N.A., as Administrative Agent (the “Administrative Agent”), the Borrower
Representative is executing and delivering this Factored Account Certificate
(this “Certificate”) to the Administrative Agent.  The Borrower Representative
represents and warrants to Administrative Agent, for the benefit of the Secured
Parties, that the information set forth in this Certificate is true, complete
and correct as of the Report Date set forth above.



Exhibit K-1

--------------------------------------------------------------------------------

________________________________________
Prepared byAuthorized Signature

Exhibit J-2

--------------------------------------------------------------------------------